









































PENTEGRA SERVICES, INC.
DEFINED CONTRIBUTION VOLUME SUBMITTER PLAN AND TRUST

--------------------------------------------------------------------------------



TABLE OF CONTENTS


ARTICLE I DEFINITIONS


ARTICLE II ADMINISTRATION


2.1POWERS AND RESPONSIBILITIES OF THE EMPLOYER
.................................................................................................
16


2.2DESIGNATION OF ADMINISTRATIVE AUTHORITY
.......................................................................................................
16


2.3ALLOCATION AND DELEGATION OF RESPONSIBILITIES
............................................................................................
16


2.4POWERS AND DUTIES OF THE
ADMINISTRATOR..........................................................................................................
17


2.5RECORDS AND REPORTS
.......................................................................................................................................................
17


2.6APPOINTMENT OF
ADVISERS...............................................................................................................................................
18


2.7INFORMATION FROM EMPLOYER
......................................................................................................................................
18


2.8PAYMENT OF
EXPENSES........................................................................................................................................................
18


2.9MAJORITY ACTIONS
...............................................................................................................................................................
18


2.10CLAIMS
PROCEDURES...........................................................................................................................................................
18




ARTICLE III ELIGIBILITY


3.1CONDITIONS OF ELIGIBILITY
...............................................................................................................................................
19


3.2EFFECTIVE DATE OF PARTICIPATION
..............................................................................................................................
19


3.3DETERMINATION OF ELIGIBILITY
......................................................................................................................................
20


3.4TERMINATION OF ELIGIBILITY
...........................................................................................................................................
20


3.5REHIRED EMPLOYEES AND 1-YEAR BREAKS IN SERVICE
............................................................................................
20


3.6ELECTION NOT TO PARTICIPATE
.......................................................................................................................................
21


3.7OMISSION OF ELIGIBLE EMPLOYEE; INCLUSION OF INELIGIBLE EMPLOYEE
......................................................... 22




ARTICLE IV CONTRIBUTION AND ALLOCATION


4.1FORMULA FOR DETERMINING EMPLOYER'S
CONTRIBUTION......................................................................................
22


4.2TIME OF PAYMENT OF EMPLOYER'S CONTRIBUTION
....................................................................................................
23


4.3ALLOCATION OF CONTRIBUTIONS, FORFEITURES AND EARNINGS
......................................................................... 23


4.4MAXIMUM ANNUAL
ADDITIONS........................................................................................................................................
29


4.5ADJUSTMENT FOR EXCESS ANNUAL ADDITIONS
........................................................................................................
32


4.6ROLLOVERS
.................................................................................................................................................................................
32


4.7PLAN-TO-PLAN TRANSFERS FROM QUALIFIED PLANS
...............................................................................................
33


4.8AFTER-TAX VOLUNTARY EMPLOYEE CONTRIBUTIONS
..............................................................................................
34


4.9QUALIFIED VOLUNTARY EMPLOYEE CONTRIBUTIONS
...............................................................................................
34


4.10PARTICIPANT DIRECTED INVESTMENTS
.......................................................................................................................
35


4.11INTEGRATION IN MORE THAN ONE PLAN
.....................................................................................................................
35


4.12QUALIFIED MILITARY SERVICE
.........................................................................................................................................
35


4.13TRANSFER OF ASSETS FROM TERMINATED EMPLOYER DEFINED BENEFIT PENSION PLAN ........................ 36










© 2014 Pentegra Services, Inc. or its suppliers
 
i

--------------------------------------------------------------------------------



VALUATIONS


5.1VALUATION OF THE TRUST FUND
..................................................................................................................................
36


5.2METHOD OF VALUATION
.................................................................................................................................................
37




ARTICLE VI
DETERMINATION AND DISTRIBUTION OF BENEFITS


6.1DETERMINATION OF BENEFITS UPON RETIREMENT
...................................................................................................
37


6.2DETERMINATION OF BENEFITS UPON DEATH
..............................................................................................................
37


6.3DETERMINATION OF BENEFITS IN EVENT OF DISABILITY
.........................................................................................
38


6.4DETERMINATION OF BENEFITS UPON TERMINATION
.................................................................................................
38


6.5DISTRIBUTION OF
BENEFITS..................................................................................................................................................
40


6.6DISTRIBUTION OF BENEFITS UPON DEATH
......................................................................................................................
44


6.7TIME OF DISTRIBUTION
..........................................................................................................................................................
45


6.8REQUIRED MINIMUM DISTRIBUTIONS
...............................................................................................................................
45


6.9DISTRIBUTION FOR MINOR OR INCOMPETENT INDIVIDUAL
......................................................................................
49


6.10LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN
.......................................................................................
49


6.11IN-SERVICE DISTRIBUTION
....................................................................................................................................................
49


6.12ADVANCE DISTRIBUTION FOR
HARDSHIP.......................................................................................................................
50


6.13SPECIAL RULE FOR CERTAIN PROFIT SHARING PLANS
..............................................................................................
50


6.14QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION
.......................................................................................
51


6.15DIRECT ROLLOVERS
................................................................................................................................................................
51


6.16RESTRICTIONS ON DISTRIBUTION OF ASSETS TRANSFERRED FROM A MONEY PURCHASE
PLAN ............. 52


6.17CORRECTIVE DISTRIBUTIONS
..............................................................................................................................................
52


6.18QUALIFIED RESERVIST DISTRIBUTIONS AND HEART ACT
.........................................................................................
53




ARTICLE VII TRUSTEE AND CUSTODIAN


7.1BASIC RESPONSIBILITIES OF THE TRUSTEE
........................................................................................................................
53


7.2INVESTMENT POWERS AND DUTIES OF DISCRETIONARY TRUSTEE
.......................................................................... 54


7.3INVESTMENT POWERS AND DUTIES OF NONDISCRETIONARY TRUSTEE
................................................................ 56


7.4POWERS AND DUTIES OF CUSTODIAN
..................................................................................................................................
57


7.5LIFE INSURANCE
...........................................................................................................................................................................
57


7.6LOANS TO PARTICIPANTS
..........................................................................................................................................................
58


7.7ALLOCATION AND DELEGATION OF RESPONSIBILITIES
...................................................................................................
59


7.8TRUSTEE'S COMPENSATION AND EXPENSES AND TAXES
...............................................................................................
59


7.9ANNUAL REPORT OF THE
TRUSTEE.........................................................................................................................................
59


7.10AUDIT
.............................................................................................................................................................................................
60


7.11RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE
...........................................................................................
60


7.12TRANSFER OF
INTEREST............................................................................................................................................................
61


7.13TRUSTEE INDEMNIFICATION
..................................................................................................................................................
61


7.14EMPLOYER SECURITIES AND REAL
PROPERTY...................................................................................................................
61


7.15DIVESTMENT OF EMPLOYER SECURITIES ............................................................................................................................
 61






© 2014 Pentegra Services, Inc. or its suppliers
 
ii

--------------------------------------------------------------------------------



AMENDMENT, TERMINATION AND MERGERS


8.1AMENDMENT.............................................................................................................................................................................
62


8.2TERMINATION
..........................................................................................................................................................................
63


8.3MERGER, CONSOLIDATION OR TRANSFER OF ASSETS
...............................................................................................
63




ARTICLE IX
TOP-HEAVY PROVISIONS


9.1TOP-HEAVY PLAN REQUIREMENTS
....................................................................................................................................
64


9.2DETERMINATION OF TOP-HEAVY STATUS
....................................................................................................................
64




ARTICLE X MISCELLANEOUS


10.1EMPLOYER
ADOPTIONS..........................................................................................................................................................
65


10.2PARTICIPANT'S RIGHTS
.........................................................................................................................................................
65


10.3ALIENATION
...............................................................................................................................................................................
65


10.4PLAN COMMUNICATIONS, INTERPRETATION AND CONSTRUCTION
.................................................................... 66


10.5GENDER, NUMBER AND TENSE
............................................................................................................................................
66


10.6LEGAL
ACTION...........................................................................................................................................................................
67


10.7PROHIBITION AGAINST DIVERSION OF
FUNDS.................................................................................................................
67


10.8EMPLOYER'S AND TRUSTEE'S PROTECTIVE
CLAUSE........................................................................................................
67


10.9INSURER'S PROTECTIVE CLAUSE
...........................................................................................................................................
67


10.10RECEIPT AND RELEASE FOR PAYMENTS
...........................................................................................................................
67


10.11ACTION BY THE EMPLOYER
...................................................................................................................................................
67


10.12NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY
.................................................................................
67


10.13APPROVAL BY INTERNAL REVENUE SERVICE
................................................................................................................. 
68


10.14PAYMENT OF
BENEFITS...........................................................................................................................................................
68


10.15ELECTRONIC MEDIA
................................................................................................................................................................
68


10.16PLAN CORRECTION
...................................................................................................................................................................
68


10.17NONTRUSTEED PLANS
.............................................................................................................................................................
68




ARTICLE XI PARTICIPATING EMPLOYERS


11.1ELECTION TO BECOME A PARTICIPATING EMPLOYER
....................................................................................................
69


11.2REQUIREMENTS OF PARTICIPATING EMPLOYERS
............................................................................................................
69


11.3DESIGNATION OF AGENT
...........................................................................................................................................................
69


11.4EMPLOYEE TRANSFERS
.............................................................................................................................................................
69


11.5PARTICIPATING EMPLOYER'S CONTRIBUTION AND FORFEITURES
............................................................................. 69


11.6AMENDMENT.................................................................................................................................................................................
70


11.7DISCONTINUANCE OF PARTICIPATION
................................................................................................................................
70


11.8ADMINISTRATOR'S AUTHORITY
............................................................................................................................................
70


11.9PARTICIPATING EMPLOYER CONTRIBUTION FOR AFFILIATE
........................................................................................
70
iii

--------------------------------------------------------------------------------





ARTICLE XII
CASH OR DEFERRED PROVISIONS


12.1FORMULA FOR DETERMINING EMPLOYER'S
CONTRIBUTION....................................................................................
70


12.2PARTICIPANT'S SALARY DEFERRAL ELECTION
.............................................................................................................
71


12.3ALLOCATION OF CONTRIBUTIONS AND FORFEITURES
..............................................................................................
75


12.4ACTUAL DEFERRAL PERCENTAGE TESTS
.........................................................................................................................
76


12.5ADJUSTMENT TO ACTUAL DEFERRAL PERCENTAGE TESTS
......................................................................................
78


12.6ACTUAL CONTRIBUTION PERCENTAGE
TESTS.................................................................................................................
81


12.7ADJUSTMENT TO ACTUAL CONTRIBUTION PERCENTAGE TESTS
............................................................................. 83


12.8401(k) ADP TEST SAFE HARBOR PROVISIONS
.....................................................................................................................
85


12.9QUALIFIED AUTOMATIC CONTRIBUTION ARRANGEMENT
........................................................................................
87


12.10ADVANCE DISTRIBUTION FOR
HARDSHIP........................................................................................................................
88


12.11IN-PLAN ROTH ROLLOVER CONTRIBUTIONS
...................................................................................................................
89




ARTICLE XIII SIMPLE 401(K) PROVISIONS


13.1SIMPLE 401(k) PROVISIONS
.....................................................................................................................................................
90


13.2DEFINITIONS
..............................................................................................................................................................................
91


13.3CONTRIBUTIONS
......................................................................................................................................................................
91


13.4ELECTION AND NOTICE REQUIREMENTS
.........................................................................................................................
91


13.5VESTING REQUIREMENTS
.....................................................................................................................................................
92


13.6TOP-HEAVY RULES
..................................................................................................................................................................
92


13.7NONDISCRIMINATION
TESTS..............................................................................................................................................
92




ARTICLE XIV
MULTIPLE EMPLOYER PROVISIONS


14.1ELECTION AND OVERRIDING EFFECT
............................................................................................................................
92


14.2DEFINITIONS
..........................................................................................................................................................................
92


14.3PARTICIPATING EMPLOYER ELECTIONS
.......................................................................................................................
92


14.4HIGHLY COMPENSATED EMPLOYEE STATUS
...............................................................................................................
93


14.5TESTING
....................................................................................................................................................................................
93


14.6TOP HEAVY PROVISIONS
.....................................................................................................................................................
93


14.7COMPENSATION....................................................................................................................................................................
93


14.8SERVICE
....................................................................................................................................................................................
94


14.9REQUIRED MINIMUM DISTRIBUTIONS
...........................................................................................................................
94


14.10COOPERATION AND INDEMNIFICATION
......................................................................................................................
94


14.11INVOLUNTARY TERMINATION
........................................................................................................................................
94


14.12VOLUNTARY TERMINATION
............................................................................................................................................
95
iv

--------------------------------------------------------------------------------







ARTICLE I DEFINITIONS


As used in this Plan, the following words and phrases shall have the meanings
set forth herein unless a different meaning is clearly required by the context:


1.1  "Account" means any separate notational account established and maintained
by the Administrator for each Participant under the
Plan. To the extent applicable, a Participant may have any (or all) of the
following notational Accounts:


(a)  "Combined Account" means the account representing the Participant's total
interest under the Plan resulting from (1) the Employer's contributions in the
case of a Profit Sharing Plan or Money Purchase Plan, and (2) the Employer
Nonelective Contributions in the case of a 401(k) Profit Sharing Plan. In
addition, Forfeitures are part of the Combined Account to the e xtent they are
reallocated. Separate accountings shall be maintained with respect to that
portion of a Participant's Account attributable to Employer contributions made
pursuant to Section 12.1(a)(2) and to Employer contributions made pursuant to
Section 12.1(a)(3).


(b)  "Elective Deferral Account" means the account established hereunder to
which Elective Deferrals (including a separate accounting for Catch-Up
Contributions) are allocated. Amounts in the Participant's Elective Deferral
Account are nonforfeitable when made and are subject to the distribution
restrictions of Section 12.2(e). The Elective Deferral Account may consist of
the
sub-Accounts listed below. Unless specifically stated otherwise, any reference
to a Participant's Elective Deferral Account will refer to both of these
sub-Accounts.


(1)  "Pre-Tax Elective Deferral Account" means the portion of the Elective
Deferral Account attributable to Pre -Tax Elective
Deferrals (i.e., Elective Deferrals that are not subject to federal income tax
at the t ime of their deferral to the Plan).


(2)  "Roth Elective Deferral Account" means the portion of the Elective Deferral
Account attributable to Roth Elective Deferrals (i.e., that are subject to
federal income tax at the time of their deferral to t he Plan) which does not
include amounts attributable to "in-Plan Roth rollover contributions" (as
defined in Section 12.11). No contributions other than Roth Elective Deferrals
and properly attributable earnings will be credited to each Participant's Roth
Elective Deferral Account.


(c)  "In-Plan Roth Rollover Account" means the account attributable to a
distribution from the Plan that is directly rolled over withi n this Plan, as
described in Section 12.11. The amount thus contributed retains the
characteristics of the source Account from which the amount of the "in-Plan Roth
rollover contribution" (as defined in Section 12.11) was distributed (except for
the tax treatment of such amount when distributed out of the Plan).


(d)  "Qualified Automatic Contribution Safe Harbor Account" means the account
established hereunder to which Qualified Automatic Contribution "ADP test safe
harbor contributions" are allocated. Amounts in the Qualified Automatic
Contribution Safe Harbor Account are subject to the distribution restrictions of
Section 12.2(e).


(e)  "Qualified Matching Contribution Account" means the account established
hereunder to which Qualified Matching Contributions are allocated. Amounts in
the Qualified Matching Contribution Account are nonforfeitable when made and are
subject to the distribution restrictions of Section 12.2(e).


(f)   "Qualified Nonelective Contribution Account" means the account established
hereunder to which Qualified Nonelective Contributions are allocated. Amounts in
the Qualified Nonelective Contribution Account are nonforfeitable when made and
are subject to the distribution restrictions of Section 12.2(e).


(g)  "Qualified Voluntary Employee Contribution Account" means the account
established hereunder to which a Participant's tax - deductible qualified
voluntary Employee contributions made pursuant to Section 4.9 are allocated.


(h)  "Rollover Account" means the account established hereunder to which amounts
transferred from a qualified plan (including this
Plan) or individual retirement account in accordance with Section 4.6 are
allocated.


(i)   "Transfer Account" means the account established hereunder to which
amounts transferred to this Plan from a direct plan-to-plan transfer in
accordance with Section 4.7 are allocated.


(j)   "Voluntary Contribution Account" means the account established hereunder
to which after -tax voluntary Employee contributions made pursuant to Section
4.8 are allocated. Amounts recharacterized as after-tax voluntary Employee
contributions pursuant to
Section 12.5 shall remain subject to the limitations of Section 12.2. Therefore,
a separate accounting shall be maintained with respect to that portion of the
Voluntary Contribution Account attributable to after-tax voluntary Employee
contributions made pursuant to
Section 4.8.


1.2  "ACP" means the "Actual Contribution Percentage" determined pursuant to
Section 12.6(d).


1.3  "Act" means the Employee Retirement Income Security Act of 1974, as it may
be amended from time to time.
1

--------------------------------------------------------------------------------







1.4  "ADP" means the "Actual Deferral Percentage" determined pursuant to Section
12.4(d).


1.5  "Administrator" means the Employer unless another person or entity has been
designated by the Employer pursuant to Section 2.2 to administer the Plan on
behalf of the Employer. "Administrator" also includes any Qualified Termination
Administrator (QTA) that has assumed the responsibilities of the Administrator
in accordance with guidelines set forth by the Department of Labor.


1.6  "Adoption Agreement" means the separate agreement which is executed by the
Employer and sets forth the elective provisions of this Plan and Trust as
specified by the Employer.


1.7  "Affiliated Employer" means any corporation which is a member of a
controlled group of corporations (as defined in Code §414(b))
which includes the Employer; any trade or business (whether or not incorporated)
which is under common control (as defined in Code
§414(c)) with the Employer; any organization (whether or not incorporated) which
is a member of an affiliated service group (as defined in
Code §414(m)) which includes the Employer; and any other entity required to be
aggregated with the Employer pursuant to Regul ations under Code §414(o).


1.8  "Affirmative Election" means a Salary Deferral Agreement submitted by a
Participant to the Administrator in accordance with Section 12.2 that provides
instructions to defer a specific amount of Compensation (including an
affirmative election to defer no amount) as an Elective Deferral to the Plan. A
Participant's Affirmative Election is generally effective as of the first
payroll period which follows
the payroll period in which the Participant made the Affirmative Election.
However, a Participant may make an Affirmative Ele ction which is effective: (a)
for the first payroll period in which he or she becomes a Participant if the
Participant makes an Affirmati ve Election within a reasonable period following
the Participant's becoming eligible to make Elective Deferrals and before the
Compensation to which the Election applies becomes currently available; or (b)
for the first payroll period following the effective date of the Automat ic
Contribution Arrangement if the Participant makes an Affirmative Election not
later than the Automa tic Contribution Arrangement's effective date.


1.9  "Alternate Payee" means an alternate payee pursuant to a qualified domestic
relations order that meets the requirements of
Code §414(p).


1.10 "Anniversary Date" means the last day of the Plan Year.


1.11 "Annuity Starting Date" means, with respect to any Participant, the first
day of the first period for which an amount is paid as an annuity, or, in the
case of a benefit not payable in the form of an annuity, the first day on which
all events have occurred which entitles the Participant to such benefit.


1.12 "Automatic Contribution Arrangement" means the Automatic Deferral
provisions described by Section 12.2 and, if applicable, Section 12.9.


1.13 "Automatic Deferral" means the amount (if any) that a Participant is deemed
to defer in accordance with an Automatic Contribution Arrangement. The effective
date of an Employee's Automatic Deferral will be as soon as practicable after
the Employee is subject to Automatic Deferrals described by Section 12.2(b) or
12.9, consistent with (a) applicable law, and (b) the objective of afford ing
the Employee a reasonable period of time after receipt of the notice to make an
Affirmative Election (and, if applicable, an investment election). All Automatic
Deferrals constitute Elective Deferrals.


1.14 "Beneficiary" means the person (or entity) to whom all or a portion of a
deceased Participant's interest in the Plan is payable, subject to the
restrictions of Sections 6.2 and 6.6.


1.15 "Catch-Up Contribution" means an Elective Deferral made to the Plan by a
Catch-Up Eligible Participant that, during any taxable year of such Participant,
exceeds one of the following:


(a)  a statutory dollar limit on Elective Deferrals or "annual additions" as
provided in Code §401(a)(30), 402(h), 403(b), 408, 415(c), or 457(b)(2) (without
regard to Code §457(b)(3)), as applicable; or


(b)  any Plan limit on Elective Deferrals other than a limit described in (a)
above; or the limit imposed by the ADP test under Code
§401(k)(3) which Excess Contributions would otherwise be distributed pursuant to
Section 12.5(b) to a Highly Compensated
Employee who is a Catch-Up Eligible Participant.


Catch-Up Contributions for a Participant for a Participant's taxable year may
not exceed the dollar limit on Catch -Up Contributions under Code §414(v) for
the Participant's taxable year. The dollar limit on Catch-Up Contributions under
Code §414(v)(2)(B)(i) was $5,000 for taxable years beginning in 2006. After
2006, the $5,000 is adjusted by the Secretary of the Treasury for cost-of-living
increases under Code §414(v)(2)(C). Any such adjustments shall be in multiples
of $500. Notwithstanding the preceding, different dollar limit s apply to
Catch-Up Contributions under SIMPLE 401(k) plans.
2

--------------------------------------------------------------------------------





1.16 "Catch-Up Eligible Participant" means a Participant who:


(a)  is eligible to make Elective Deferrals to the Plan pursuant to Section
12.2; and


(b)  will attain age 50 or older by the end of such taxable year.


1.17 "Code" means the Internal Revenue Code of 1986, as it may be amended from
time to time.


1.18 "Compensation" means, with respect to any Participant, the amount
determined in accordance with the following provisions, except as otherwise
provided in the Adoption Agreement.


(a)  Base definition. One of the following, as elected in the Adoption
Agreement:


(1)  Information required to be reported under Code §§6041, 6051 and 6052
(Wages, tips and other compensation as reported on Form W-2). Compensation means
wages, within the meaning of Code §3401(a), and all other payments of
compensation to an Employee by the Employer (in the course of the Employer's
trade or business) for which the Employer is required to furnish the Employee a
written statement under Code §§6041(d), 6051(a)(3) and 6052. Compensation must
be determined without regard to any rules under Code §3401(a) that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed (such as the exception for agricultural labor in Code
§3401(a)(2)).


(2)  Code §3401(a) Wages. Compensation means an Employee's wages within the
meaning of Code §3401(a) for the purposes of income tax withholding at the
source but determined without regard to any rules that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed (such as the exception for agricultural labor in Code
§3401(a)(2)).


(3)  415 safe harbor compensation. Compensation means wages, salaries, for Plan
Years beginning after December 31, 2008, Military Differential Pay, and fees for
professional services and other amounts received (without regard to whether or
not an amount is paid in cash) for personal services actually rendered in the
course of employment with the Employer maintaining the Plan to the extent that
the amounts are includible in gross income (including, but not limited to,
commissions paid salespersons, compensation for services on the basis of a
percentage of profits, commissions on insurance premiums, tips, bonuses, fringe
benefits, and reimbursements, or other expense allowances under a nonaccountable
plan (as described in Regulation §1.62-2(c))), and excluding the following:


(i)   Employer contributions to a plan of deferred compensation which are not
includible in the Employee's gross income for the taxable year in which
contributed, or Employer contributions under a simplified employee pension plan
to the extent
such contributions are excludable from the Employee's gross income, or any
distributions from a plan of deferred
compensation;


(ii)  Amounts realized from the exercise of a nonqualified stock option, or when
restricted stock (or property) held by the
Employee either becomes freely transferable or is no longer subject to a
substantial risk of forfeiture;


(iii) Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and


(iv) Other amounts which receive special tax benefits, or contributions made by
the Employer (whether or not under a salary deferral agreement) towards the
purchase of an annuity contract described in Code §403(b) (whether or not the
contributions are actually excludable from the gross income of the Employee).


(b)  Earned Income for Self-Employed Individual. Notwithstanding the foregoing,
Compensation for any Self-Employed Individual shall be equal to Earned Income.
Furthermore, the contributions on behalf of any "owner -Employee" shall be made
only with respect to the Earned Income for such "owner-Employee" which is
derived from the trade or business with respect to which such Plan is
established. For this purpose, an "owner-Employee" means a sole proprietor who
owns the entire interest in the Employer or a partner (or member in the case of
a limited liability company treated as a partnership or sole proprietorship for
federal income tax purposes) who owns more than ten percent (10%) of either the
capital interest or the profits interest in the Employer and who receives income
for personal services from the Employer.


(c)  Paid during "determination period." Compensation shall include only that
Compensation which is actually paid to the Participant during the "determination
period." Except as otherwise provided in this Plan, the "determinati on period"
is the period elected by the Employer in the Adoption Agreement. If the Employer
makes no election, the "determination period" shall be the Plan Year.


(d)  Inclusion of deferrals. Notwithstanding the above, unless otherwise elected
in the Adoption Agreement, Compensation shall include all of the following types
of elective contributions and all of the following types of deferred
compensation:


(1)  Elective contributions that are made by the Employer on behalf of a
Participant that are not includible in gross income under
Code §§125, 402(e)(3), 402(h)(1)(B), 402(k), 403(b), and 132(f)(4). However,
regardless of any election in the Adoption
3

--------------------------------------------------------------------------------





Agreement to the contrary, amounts described in the preceding sentence will be
included in Compensation for purposes of making Elective Deferrals or receiving
any Employer matching contributions under this Plan. If specified in Appendix A
to the Adoption Agreement (Special Effective Dates and Other Permitted
Elections), amounts under Code §125 shall be deemed to include any amounts not
available to a Participant in cash in lieu of group health coverage because the
Participant is unable to certify that he or she has other health coverage. An
amount will be treated as an amount under Code §125 pursuant to the preceding
sentence only if the Employer does not request or collect information regarding
the Participant's other health cove rage as part of the enrollment process for
the health plan. Roth Elective Deferrals will be treated as Pre-tax Elective
Deferrals for purposes of determining Compensation if the Employer elects to
exclude from Compensation the items described in this Subsection (d)(1).


(2)  Compensation deferred under an eligible deferred compensation plan within
the meaning of Code §457(b).


(3)  Employee contributions (under governmental plans) described in Code
§414(h)(2) that are picked up by the employing unit and thus are treated as
Employer contributions.


(e)  Post-severance compensation – Code §415 Regulations. The Administrator
shall adjust Compensation, for Plan Years beginning on or after July 1, 2007 (or
such other date as the Employer specifies in the Compensation Section of the
Adoption Agreement), for amounts that would otherwise be included in the
definition of Compensation but are paid by the later of 2 1/2 months after a
Participant's severance from employment with the Employer or the end of the Plan
Year that includes the date of the Participant's severance from employment with
the Employer, in accordance with the following, as elected in the Compensation
Section of the Adoption Agreement. The preceding time period, however, does not
apply with respect to payments described in
Subsections (4) and (5) below. Any other payment of compensation paid after
severance of employment that is not described in the following types of
compensation is not considered Compensation, even if payment is made within the
time period specified above.


(1)  Regular pay. Compensation shall include regular pay after severance of
employment (to the extent otherwise included in the definition of Compensation)
if:


(i)   The payment is regular compensation for services during the Participant's
regular working hours, or compensation for services outside the Participant's
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments; and


(ii)  The payment would have been paid to the Participant prior to a severance
from employment if the Participant had continued in employment with the
Employer.


(2)  Leave cash-outs. Compensation shall include leave cash-outs if those
amounts would have been included in the definition of Compensation if they were
paid prior to the Participant's severance from employment with the Employer, and
the amounts are for unused accrued bona fide sick, vacation, or other leave, but
only if the Particip ant would have been able to use the leave if employment had
continued.


(3)  Deferred compensation. Compensation shall include deferred compensation if
those amounts would have been included in the definition of Compensation if they
were paid prior to the Participant's severance from employment with the
Employer, and the amounts are received pursuant to a nonqualified unfunded
deferred compensation plan, but only if the payment would have been paid if the
Participant had continued in employment with the Employer and only to the extent
the payment is includible in the Participant's gross income.


(4)  Military Differential Pay. Compensation shall include payments to an
individual who does not currently perform services for the Employer by reason of
qualified military service (as that term is used in Code §414(u)(1)) to the
extent those payments do not exceed the amounts the individual would have
received if the individual had continued to perform services for the Employer
rather than entering qualified military service.


(5)  Disability pay. Compensation shall include compensation paid to a
Participant who is permanently and totally disabled, as defined in Code
§22(e)(3), provided, as elected by the Employer in the Compensation Section of
the Adoption Agreement, salary continuation applies to all Participants who are
permanently and totally disabled for a fixed or determinable period, or the
Participant was not a Highly Compensated Employee immediately before becoming
disabled.


(f)   Dollar limitation. Compensation in excess of $200,000 shall be disregarded
for all purposes other than for purposes of Elective
Deferrals. Such amount shall be adjusted by the Commissioner for increases in
the cost -of-living in accordance with Code
§401(a)(17)(B). The cost-of-living adjustment in effect for a calendar year
applies to any "determination period" beginning with or within such calendar
year. If a "determination period" consists of fewer than twelve (12) months, the
$200,000 annual Compens ation
limit will be multiplied by a fraction, the numerator of which is the number of
months in the "determination period," and the
denominator of which is twelve (12). In applying any Plan limitation on the
amount of matching contributions or any Plan limit on Elective Deferrals which
are subject to matching contributions, where such limits are expressed as a
percentage of Compensation, the Administrator may apply the Compensation limit
under this Section annually, even if the matching contribution formula is appl
ied on any time interval which is less than the full Plan Year or the
Administrator may pro rate the Compensation limit.
4

--------------------------------------------------------------------------------





(g)  Noneligible Employee. If, in the Adoption Agreement, the Employer elects to
exclude a class of Employees from the Plan, then Compensation for any Employee
who becomes eligible or ceases to be eligible to participate during a
"determination period" sh all only include Compensation while the Employee is an
Eligible Employee. In addition, with respect to the determination of any
matching contributions, the Plan will disregard Elective Deferrals made while
the Participant is not eligible for the matchin g contribution component of the
Plan.


(h)  Amendment. If, in connection with the adoption of any amendment, the
definition of Compensation has been modified, then, except as otherwise provided
herein, for Plan Years prior to the Plan Year which includes the adoption date
of such amendment , Compensation means compensation determined pursuant to the
terms of the Plan then in effect.


1.19 "Contract" or "Policy" means any life insurance policy, retirement income
policy, or annuity contract (group or individual) issued by the Insurer. In the
event of any conflict between the terms of this Plan and the terms of any
contract purchased hereunder , the Plan provisions shall control.


1.20 "Custodian" means a person or entity that has custody of all or any portion
of the Plan assets.


1.21 "Directed Trustee" means a Trustee who, with respect to the investment of
Plan assets, is subject to the direction of the Administrator, the Employer, a
properly appointed Investment Manager, a named Fiduciary, or Plan Participant.
To the extent the Trustee is a Directed Trustee, the Trustee does not have any
discretionary authority with respect to the investment of Plan assets. In
addition, the Trustee is not responsible for the propriety of any directed
investment made pursuant to this Section and shall not be required to consult or
advise the Employer regarding the investment quality of any directed investment
held under the Plan.


1.22 "Discretionary Trustee" means a Trustee who has the authority and
discretion to invest, manage or control any portion of the Plan assets.


1.23 "Early Retirement Date" means the date specified in the Adoption Agreement
on which a Participant has satisfied the requirements specified in the Adoption
Agreement (Early Retirement Age). If elected in the Adoption Agreement, a
Participant shall become fully Vested upon satisfying such requirements if the
Participant is still employed at the Early Retirement Age.


A Participant who severs from employment after satisfying any service
requirement but before satisfying the age requirement f or Early Retirement Age
and who thereafter reaches the age requirement contained herein shall be
entitled to receive benefits under this Plan (other than any accelerated vesting
and allocations of Employer contributions) as though the requirements for Early
Retiremen t Age had been satisfied.


1.24 "Earned Income" means the net earnings from self-employment in the trade or
business with respect to which the Plan is established, for which the personal
services of the individual are a material income-producing factor. Net earnings
will be determined without regard to items not included in gross income and the
deductions allocable to such items. Net earnings are reduced by contributions
made by the Employer to a qualified plan to the extent deductible under Code
§404. In addition, net earnings shall be determined with regard to the deduction
allowed to the taxpayer by Code §164(f).


If Compensation is defined to exclude any items of Compensation (other than safe
harbor adjustments permitted under the
Code §414(s) Regulations or limiting Compensation to periods of Plan
participation), then for purposes of determining the Compensa tion of a
Self-Employed Individual, Earned Income shall be adjusted by multiplying Earned
Income by the percentage of total compensation
that is included for the eligible Participants who are Nonhighly Compensated
Employees. That percentage is determined by calc ulating the
percentage of each eligible Nonhighly Compensated Participant's total
Compensation prior to excluding any non-safe harbor adjustments selected in the
Adjustments to Compensation Section of the Adoption Agreement that are included
in the definition of Compensation and averaging those percentages.


1.25 "Effective Date" means the date this Plan, including any restatement or
amendment of this Plan, is effective. Where the Plan is restated or amended, a
reference to Effective Date is the effective date of the
restatement or amendment, except where the context indicates a reference to an
earlier Effective Date. If any provision of this Plan is
retroactively effective, then provisions of this Plan generally control.
However, if a provision of this Plan is
different from the provision of the Employer's prior plan document and, after the retroactive
Effective Date of this Plan, the Employer operated in compliance with the
provisions of the prior plan, then the provision of such prior plan is
incorporated into this Plan for purposes of determining whether the Employer
operated the Plan in compliance with its terms, provided operation in compliance
with the terms of the prior plan do not violate any qualification requirements
under the Code, Regulations, or other IRS guidance.


The Employer may designate special effective dates for individual provisions
under the Plan where provided in the Adoption Agreement or under Appendix A to
the Adoption Agreement (Special Effective Dates and Other Permitted Elections).
If one or more qualified retirement plans have been merged into this Plan, the
provisions of the merging plan(s) will remain in full force and effect until the
effective date of the plan merger(s).


1.26 "Elective Deferrals" means the Employer's contributions to the Plan that
are made pursuant to a Participant's salary deferral election in accordance with
Section 12.2. Elective Deferrals shall be subject to the requirements of
Sections 12.2(d) and 12.2(e) and shall, except as
5

--------------------------------------------------------------------------------





otherwise provided herein, be required to satisfy the nondiscrimination
requirements of the Code §401(k) Regulations. The term "Elective
Deferrals" includes Pre-Tax Elective Deferrals and, if permitted by the Plan,
Roth Elective Deferrals.


1.27 "Eligible Automatic Contribution Arrangement" (EACA) means an Automatic
Contribution Arrangement that is intended to comply as such for purposes of Code
§414(w) and that therefore complies with the Automatic Deferral provisions
described i n the EACA provisions set forth in Section 12.2(b).


1.28 "Eligible Employee" means any Eligible Employee as elected in the Adoption
Agreement and as provided herein. With respect to a volume submitter or
non-standardized Adoption Agreement, an individual shall not be an Eligible
Employee if such individual is not reported on the payroll records of the
Employer as a common law employee. In particular, it is expressly intended that
indivi duals not treated as common law employees by the Employer on its payroll
records and out-sourced workers, are not Eligible Employees and are excluded
from Plan participation even if a court or administrative agency determines that
such individuals are common law emp loyees and not independent contractors.
However, the two preceding sentences shall not apply to partners or other
Self-Employed Individuals unless the Employer treats them as independent
contractors. Furthermore, with respect to a volume submitter or non
-standardized Adoption Agreement, Employees of an Affiliated Employer will not
be treated as Eligible Employees prior to the date the Affiliated Employer
adopts the Plan as a Participating Employer.


Employees who became Employees as the result of a "Code §410(b)(6)(C)
transaction" will, unless otherwise sp ecified in the Adoption Agreement, only
be Eligible Employees after the expiration of the transition period beginning on
the date of the tra nsaction and ending on the last day of the first Plan Year
beginning after the date of the transaction. A "Code §410(b)(6)(C) transaction"
is an asset or stock acquisition, merger, or similar transaction involving a
change in the Employer of the Employees of a trade or business that is subject
to the special rules set forth in Code §410(b)(6)(C). However, regardless of any
election made in the Adoption Agreement, if a separate entity becomes an
Affiliated Employer as the result of a "Code §410(b)(6)(C) transaction," then
Employees of such separate en tity will not be treated as Eligible Employees
prior to the date the entity adopts the Plan as a Participating Employer or,
with respect to a standardized Adoption Agreement, if earlier, the expiration of
the transition period set forth above.


If, in the Adoption Agreement, the Employer elects to exclude union employees,
then Employees whose employment is governed by a collective bargaining agreement
between the Employer and "employee representatives" under which retirement
benefits were the subject of good faith bargaining and if two percent (2%) or
less of the Employees covered pursuant to that agreement are professionals as d
efined in Regulation §1.410(b)-9, shall not be eligible to participate in this
Plan to the extent of employment covered by such agreement, unless the agreement
provides for coverage in the Plan (see Section 4.1(d)). For this purpose, the
term "employee representatives" does not include any organization more than half
of whose members are employees who are owners, officers, or executives of the
Employer. If a Participant performs services both as a collectively bargained
Employee and as a non-collectively bargained Employee, then the Participant's
Hours of Service in each respective category are treated separately.


If, in the Adoption Agreement, the Employer elects to exclude nonresident
aliens, then Employees who are nonresident aliens (within the meaning of Code
§7701(b)(1)(B)) who received no earned income (within the meaning of Code
§911(d)(2)) from the Employer which constitutes income from sources within the
United States (within the meaning of Code §861(a)(3)) shall not be eligible to
participate in this Plan. In addition, this paragraph shall also apply to
exclude from participation in the Plan an Employee who is a nonresident alien
(within the meaning of Code §7701(b)(1)(B)) but who receives earned income
(within the meaning of Code §911(d)(2)) from the Employer that constitutes
income from sources within the United States (within the meaning of Code
§861(a)(3)), if all of the Employee's earned income from the Employer from
sources within the United States is exempt from United States income tax under
an applicable income tax convention. The preceding sentence will apply only if
all Employees described in the preceding sentence ar e excluded from the Plan.


If, in the Adoption Agreement, the Employer elects to exclude
Part-Time/Temporary/Seasonal Employees, then notwithstanding any such exclusion,
if any such excluded Employee actually completes or completed a Year of Service,
then such Employee will cease to be within this particular excluded class.


1.29 "Employee" means any person who is employed by the Employer. The term
"Employee" shall also include any person who is an employee of an Affiliated
Employer and any Leased Employee deemed to be an Employee as provided in Code
§414(n) or (o).


1.30 "Employer" means the entity specified in the Adoption Agreement, any
successor which shall maintain this Plan and any predecessor which has
maintained this Plan. In addition, unless the context means otherwise, the term
"Employer" shall include any Partic ipating Employer which shall adopt this
Plan.


1.31 "Excess Aggregate Contributions" means, with respect to any Plan Year, the
excess of:


(a)  The aggregate "contribution percentage amounts" (as defined in Section
12.6) actually made on behalf of Highly Compensated
Participants for such Plan Year and taken into account in computing the
numerator of the ACP, over


(b)  The maximum "contribution percentage amounts" permitted by the ACP test in
Section 12.6 (determined by hypothetical ly reducing contributions made on
behalf of Highly Compensated Participants in order of their "contribution
percentages" beginni ng with the highest of such percentages).
6

--------------------------------------------------------------------------------





Such determination shall be made after first taking into account corrections of
any Excess Deferrals pursuant to Section 12.2 and then taking into account
adjustments of any Excess Contributions pursuant to Section 12.5.


1.32 "Excess Compensation" means, with respect to a Plan that is integrated with
Social Security (permitted disparity), a Participant's Compensation which is in
excess of the integration level elected in the Adoption Agreement. However, if
Compensation is based on less than a twelve (12) month "determination period,"
Excess Compensation shall be determined by reducing the integration level by a
fraction, the numerator of which is the number of full months in the short
period and the denominator of which is twelve (12). A "deter mination period" is
not less than twelve (12) months solely because a Participant's Compensation
does not include Compensation paid during a "determination period" while the
Participant was not a Participant in this component of the Plan.


1.33 "Excess Contributions" means, with respect to any Plan Year, the excess of:


(a)  The aggregate amount of Employer contributions actually made on behalf of
Highly Compensated Participa nts for such Plan
Year and taken into account in computing the numerator of the ADP, over


(b)  The maximum amount of such contributions permitted by the ADP test in
Section 12.4 (determined by hypothetically reducing contributions made on behalf
of Highly Compensated Participants in order of the actual deferral ratios,
beginning with the highest of such ratios).


In determining the amount of Excess Contributions to be distributed and/or
recharacterized with respect to an affected Highly Compensated Participant as
determined herein, such amount shall be reduced by any Excess Deferrals
previously distributed to such affected Highly Compensated Participant for the
Participant's taxable year ending with or within such Plan Year.


1.34 "Excess Deferrals" means, with respect to any taxable year of a
Participant, either (a) those elective deferrals within the meaning of Code
§§402(g) or 402A that are made during the Participant's taxable year and exceed
the dollar limitation under Code §402(g) (including, if applicable, the dollar
limitation on Catch-Up Contributions defined in Code §414(v)) for such year; or
(b) are made during a calendar year and exceed the dollar limitation under Code
§§402(g) and 402A (including, if applicable, the dollar limitation on C atch-Up
Contributions defined in Code §414(v)) for the Participant's taxable year
beginning in such calendar year, counting only Elective Deferrals made under
this Plan and any other plan, contract or arrangement maintained by the
Employer.


1.35 "Fiduciary" means any person who (a) exercises any discretionary authority
or discretionary control respecting management of the Plan or exercises any
authority or control respecting management or disposition of its assets, (b)
renders investment advice for a fee or other compensation, direct or indirect,
with respect to any monies or other property of the Plan or has any authority or
resp onsibility to do so, or (c) has any discretionary authority or
discretionary responsibility in the administration of t he Plan.


1.36 "Fiscal Year" means the Employer's accounting year.


1.37 "Forfeiture" means that portion of a Participant's Account that is not
Vested and is disposed of in accordance with the provisions of the Plan. Unless
otherwise elected in the Adoption Agreement, Forfeitures occur pursuant to (a)
below.


(a)  A Forfeiture will occur on the earlier of:


(1)  The last day of the Plan Year in which a Participant incurs five (5)
consecutive 1-Year Breaks in Service, or


(2)  The distribution of the entire Vested portion of the Participant's Account
of a Participant who has severed employment with the Employer. For purposes of
this provision, if the Participant has a Vested benefit of zero, then such
Participant shall be deemed to have received a distribution of such Vested
benefit as of the year in which the severance of employment occurs. For this
purpose, a Participant's Vested benefit shall not include: (i) the Participant's
Qualified Voluntary Employee Contribution Account, and (ii) the Participant's
Rollover Account.


(b)  If elected in the Adoption Agreement, a Forfeiture will occur as of the
last day of the Pla n Year in which a Participant incurs five (5) consecutive
1-Year Breaks in Service.


Regardless of the preceding, if a Participant is eligible to share in the
allocation of Forfeitures in the year in which the Forfeiture
would otherwise occur, then the Forfeiture will not occur until the end of the
first Plan Year for which the Participant is not eligible to share in the
allocation of Forfeitures. Furthermore, the term "Forfeiture" shall also include
amounts deemed to be Forfeitures purs uant to any
other provision of this Plan.


1.38 "Former Employee" means an individual who has severed employment with the
Employer or an Affiliated Employer.


1.39 "414(s) Compensation" means Compensation as defined in Section 1.18.
However, the Employer may operationally elect to use any other definition of
compensation for 414(s) Compensation provided such definition satisfies the
nondiscrimination requirement s of Code
§414(s) and the Regulations thereunder. For purposes of applying the ADP and ACP
tests, the period for determining 414(s) Compensation must be either the Plan
Year or the calendar year ending with or within the Plan Year. For all other
purposes, the period of determining
414(s) Compensation must be the Plan Year or another twelve (12) month period of
time ending in the Plan Year. An Employer ma y
7

--------------------------------------------------------------------------------





further limit the period taken into account to that part of the determination
period in which an Employee was a Participant in the component of the Plan being
tested. The period used to determine 414(s) Compensation must be applied
uniformly to all Participants for the Plan Year.


1.40 "415 Compensation" means, with respect to any Participant, such
Participant's (a) Wages, tips and other compensation on Form
W-2, (b) Code §3401(a) wages or (c) 415 safe harbor compensation as elected in
the Adoption Agreement for purposes of Compensation
(and as defined in Subsections 1.18(a)(1)-(3) respectively). 415 Compensation
shall be based on the full Limitation Year regardless of when participation in
the Plan commences. Furthermore, regardless of any election made in the Adoption
Agreement, 415 Com pensation
shall include any elective deferral (as defined in Code §§402(e)(3), 402(k) and
402(h)(1)(B)) and any amount which is contrib uted or
deferred by the Employer at the election of the Participant and which is not
includible in the gross income of the Participant by reason of
Code §§125, 457, and 132(f)(4). In addition, for years beginning after December
31, 2008 Military Differential Pay is treated as 415
Compensation.


(a)  Deemed 125 compensation. If elected in Appendix A to the Adoption Agreement
(Special Effective Dates and Other Permitted Elections), amounts under Code §125
shall be deemed to include any amounts not available to a Participant in cash in
lieu of group health coverage because the Participant is unable to certify that
he or she has other health coverage. An amount will be treated as an amount
under Code §125 pursuant to the preceding sentence only if the Employer does not
request or collect information regarding the Participant's other health coverage
as part of the enrollment process for the health plan.


(b)  Post-severance compensation. The Administrator shall adjust 415
Compensation, for Limitation Years beginning on or after July 1, 2007, or such
earlier date as the Employer specifies in the Compensation Section of the
Adoption Agreement, for amounts that would otherwise be included in the
definition of 415 Compensation but are paid by the later of 2 1/2 months after a
Participant's severance from employment with the Employer or the end of the
Limitation Year that includes the date of the Participant's sever ance from
employment with the Employer, in accordance with the following, as elected in
the Compensation Section of the Adoption Agreement. The preceding time period,
however, does not apply with respect to payments described in Subsections (4)
and (5) bel ow. Any other payment of compensation paid after severance of
employment that is not described in the following types of compensa tion is not
considered 415 Compensation, even if payment is made within the time period
specified above.


(1)  Regular pay. 415 Compensation shall include regular pay after severance of
employment (to the extent otherwise included in the definition of 415
Compensation) if:


(i)   The payment is regular compensation for services during the Participant's
regular working hours, or compensation for services outside the Participant's
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments; and


(ii)  The payment would have been paid to the Participant prior to a severance
from employment if the Participant had continued in employment with the
Employer.


(2)  Leave cash-outs. 415 Compensation shall include leave cash-outs if those
amounts would have been included in the definition of 415 Compensation if they
were paid prior to the Participant's severance from employment with the
Employer, and the amounts are for unused accrued bona fide sick, vacation, or
other leave, but only if the Participant would have been able to use the leave
if employment had continued.


(3)  Deferred compensation. 415 Compensation shall include deferred compensation
if those amounts would have been included in the definition of 415 Compensation
if they were paid prior to the Participant's severance from employment with th e
Employer, and the amounts are received pursuant to a nonqualified unfunded
deferred compensation plan, but only if the payment would have been paid if the
Participant had continued in employment with the Employer and only to the extent
the payment is includible in the Participant's gross income.


(4)  Military Differential Pay. 415 Compensation shall include payments to an
individual who does not currently perform services for the Employer by reason of
qualified military service (as that term is used in Code §414(u)(1)) to the
extent tho se payments do not exceed the amounts the individual would have
received if the individual had continued to perform services for the Employer
rather than entering qualified military service.


(5)  Disability pay. 415 Compensation shall include compensation paid to a
Participant who is permanently and totally disabled, as defined in Code
§22(e)(3), provided, as elected by the Employer in the Compensation Section of
the Adoption Agreement, salary continuation applies to all Participants who are
permanently and totally disabled for a fixed or determinable period, or the
Participant was not a Highly Compensated Employee immediately before becoming
disabled.


(c)  Administrative delay ("the first few weeks") rule. 415 Compensation for a
Limitation Year shall generally not include
amounts earned but not paid during the Limitation Year solely because of the
timing of pay periods and pay dates. However, if elected
in the Compensation Section of the Adoption Agreement, 415 Compensation for a
Limitation Year shall include amounts earned but not paid during the Limitation
Year solely because of the timing of pay periods and pay dates, provided the
amounts are paid during the first few weeks of the next Limitation Year, the
amounts are included on a uniform and consistent basis with respect to all
similarly situated Participants, and no Compensation is included in more than
one Limitation Year.
8

--------------------------------------------------------------------------------





(d)  Inclusion of certain nonqualified deferred compensation amounts. If this is
a PPA restatement and prior to the restatement
414(s) Compensation included all items includible in compensation under
Regulation §1.415(c)-2(b) (Regulation §1.415-2(d)(2) under the Regulations in
effect for Limitation Years beginning prior to July 1, 2007), then 415
Compensation for Limitation Years prior to
the adoption of this restatement shall include amounts that are includible in
the gross income of a Participant under the rul es of Code
§409A or Code §457(f)(1)(A) or because the amounts are constructively received
by the Participant. For Plan Years beginning on and after the Plan Year in which
this restatement is adopted, the Plan does not provide for a definition of 415
Compensation incl uding all
items in Regulation §1.415(c)-2(b).


(e)  Back pay. Back pay, within the meaning of Regulations §1.415(c)-2(g)(8),
shall be treated as Compensation for the Limitation Year to which the back pay
relates to the extent the back pay represents wages and compensation that would
otherwise be included under this definition.


(f)   Dollar limitation. 415 Compensation will be limited to the same dollar
limitations set forth in Section 1.18(f) adjusted in such manner as permitted
under Code §415(d).


(g)  Amendment. Except as otherwise provided herein, if, in connection with the
adoption of any amendment, the definition of 415
Compensation has been modified, then for Plan Years prior to the Plan Year which
includes the adoption date of such amendment,
415 Compensation means compensation determined pursuant to the terms of the Plan
then in effect.


1.41 "Highly Compensated Employee" means an Employee described in Code §414(q)
and the Regulations thereunder, and generally means any Employee who:


(a)  was a "five percent (5%) owner" as defined in Section 1.47(b) at any time
during the "determination year" or the "look -back year"; or


(b)  for the "look-back year" had 415 Compensation from the Employer in excess
of $80,000 and, if elected in the Adoption Agreement, was in the Top-Paid Group
for the "look-back year." The $80,000 amount is adjusted at the same time and in
the same manner as under Code §415(d). In applying this rule, the Employer may
adopt any rounding or tie-breaking rules it desires, so long as such rules are
reasonable, nondiscriminatory, and uniformly and consistently applied.


The "determination year" means the Plan Year for which testing is being
performed and the "look-back year" means the immediately preceding twelve (12)
month period. However, if the calendar year data election is made in the
Adoption Agreement, for purpos es of (b) above, the "look-back year" shall be
the calendar year beginning within the twelve (12) month period immediately
preceding the "determination year."


A Highly Compensated Former Employee is based on the rules applicable to
determining Highly Compensated Employee status as in effect for that
"determination year," in accordance with Regulation §1.414(q)-1T, A-4 and IRS
Notice 97-45 (or any superseding guidance).


In determining who is a Highly Compensated Employee, Employees who are
nonresident aliens and who received no earned income (within the meaning of Code
§911(d)) from the Employer constituting United States source income within the
meaning of Code §861(a)(3) shall not be treated as Employees. If a nonresident
alien Employee has U.S. source income, that Employee is treated as satisfying
this definition if all of such Employee's U.S. source income from the Employer
is exempt from U.S. income tax under an applicable income tax treaty.
Additionally, all Affiliated Employers shall be taken into account as a single
Employer and Leased Employees within the meaning
of Code §§414(n)(2) and 414(o)(2) shall be considered Employees unless such
Leased Employees are covered by a plan described in Code
§414(n)(5) and are not covered in any qualified plan maintained by the Employer.
The exclusion of Leased Employees for this purpose shall be applied on a uniform
and consistent basis for all of the Employer's retirement plans. Highly
Compensated Former Empl oyees shall be treated as Highly Compensated Employees
without regard to whether they performed services during the "determination
year."


1.42 "Highly Compensated Participant" means any Highly Compensated Employee who
is eligible to participate in the component of the Plan being tested.


1.43 "Hour of Service" means (a) each hour for which an Employee is directly or
indirectly compensated or entitled to Compensation by the Employer for the
performance of duties during the applicable computation period (these hours will
be credited to the Employee for the computation period in which the duties are
performed); (b) each hour for which an Employee is directly or indirectly
compensa ted or entitled to Compensation by the Employer (irrespective of
whether the employment relationship has terminated) for reasons other than
performance of duties (such as vacation, holidays, sickness, incapacity
(including disability), jury duty, lay-off, military duty or leave of absence)
during the applicable computation period (these hours will be calculated and
credited pursuant to Department of Labor Regulation
§2530.200b-2 which is incorporated herein by reference); (c) each hour for which
back pay is awarded or agreed to by the Employer without regard to mitigation of
damages (these hours will be credited to the Employee for the computation period
or periods t o which the
award or agreement pertains rather than the computation period in which the
award, agreement or payment is made). The same Hours of
Service shall not be credited both under (a) or (b), as the case may be, and
under (c).


Notwithstanding (b) above, (1) no more than 501 Hours of Service will be
credited to an Employee on account of any single continuous period during which
the Employee performs no duties (whether or not such period occurs in a single
computation period); (2) an hour for which an Employee is directly or indirectly
paid, or entitled to payment, on account of a period during which no duties are
9

--------------------------------------------------------------------------------





performed is not required to be credited to the Employee if such payment is made
or due under a plan maintained solely for th e purpose of complying with
applicable workers' compensation, or unemployment compensation or disability
insurance laws; and (3) Hours of Service are not required to be credited for a
payment which solely reimburses an Employee for medical or medically related
expenses i ncurred by the Employee. Furthermore, for purposes of (b) above, a
payment shall be deemed to be made by or due from the Employer regardless of
whether such payment is made by or due from the Employer directly, or indirectly
through, among others, a trust fund, or insurer, to which the Employer
contributes or pays premiums and regardless of whether contributions made or due
to the trust fund, insurer, or other entity are for the benefit of particular
Employees or are on behalf of a group of Employees in the aggregate.


Hours of Service will be credited for employment with all Affiliated Employers
and for any individual considered to be a Leased Employee pursuant to Code
§414(n) or 414(o) and the Regulations thereunder. Furthermore, the provisions of
Department of Labor Regulations §2530.200b-2(b) and (c) are incorporated herein
by reference.


Hours of Service will be determined using the actual hours method unless one of
the methods below is elected in the Adoption Agreement. If the
actual hours method is used to determine Hours of Service, an Employee is
credited with the actual Hours of Service the Employee completes with the
Employer or the number of Hours of Service for which the Employee is paid (or
entitled to payment ).


If the days worked method is elected, an Employee will be credited with ten (10)
Hours of Service if under the Plan such Employee would be credited with at least
one (1) Hour of Service during the day.


If the weeks worked method is elected, an Employee will be credited with
forty-five (45) Hours of Service if under the Plan such
Employee would be credited with at least one (1) Hour of Service during the
week.


If the semi-monthly payroll periods worked method is elected, an Employee will
be credited with ninety-five (95) Hours of Service if under the Plan such
Employee would be credited with at least one (1) Hour of Service during the semi
-monthly payroll period.


If the months worked method is elected, an Employee will be credited with one
hundred ninety (190) Hours of Service if under the
Plan such Employee would be credited with at least one (1) Hour of Service
during the month.


If the bi-weekly payroll periods worked method is elected, an Employee will be
credited with ninety (90) Hours of Service if unde r the Plan such Employee
would be credited with at least one (1) Hour of Service during the bi -weekly
payroll period.


1.44 "Insurer" means any legal reserve insurance company which has issued or
shall issue one or more Contracts or Policies under the
Plan.


1.45 "Investment Manager" means a Fiduciary as described in Act §3(38).


1.46 "Joint and Survivor Annuity" means an immediate annuity for the life of a
Participant with a survivor annuity for the life of the Participant's Spouse
which is not less than fifty percent (50%), nor more than one hundred percent
(100%) of the amount of th e annuity payable during the joint lives of the
Participant and the Participant's Spouse which can be purchased with the
Participant's Vested interest in the Plan reduced by any outstanding loan
balances pursuant to Section 7.6.


1.47 "Key Employee" means an Employee as defined in Code §416(i) and the
Regulations thereunder. Generally, for purposes of determining top-heavy status,
any Employee or Former Employee (including any deceased Employee as well as each
of the Employee's or Former Employee's Beneficiaries) is considered a Key
Employee if the Employee or Former Employee, at any time during the Plan Year
that contains the "determination date," has been included in one of the
following categories:


(a)  an officer of the Employer (as that term is defined within the meaning of
the Regulations under Code §416) having annual 415
Compensation greater than $130,000 (as adjusted under Code §416(i)(1));


(b)  a "five percent (5%) owner" of the Employer. "Five percent (5%) owner"
means any person who owns (or is considered as owning within the meaning of Code
§318) more than five percent (5%) of the value of the outstanding stock of the
Employer or stock possessing more than five percent (5%) of the total combined
voting power of all stock of the Employer or, in the case of an unincorporated
business, any person who owns more than five percent (5%) of the capital or
profits interest in the Employer; and


(c)  a "one percent (1%) owner" of the Employer having annual 415 Compensation
from the Employer of more than $150,000. "One percent (1%) owner" means any
person who owns (or is considered as owning within the meaning of Code §318)
more than one percent (1%) of the value of the outstanding stock of the Employer
or stock possessing more than one percent (1%) of the total combined voting
power of all stock of the Employer or, in the case of an unincorporated busi
ness, any person who owns more than one percent (1%) of the capital or profits
interest in the Employer.


In determining percentage ownership hereunder, employers that would otherwise be
aggregated under Code §§414(b), (c), (m) and (o)
shall be treated as separate employers. In determining whether an individual has
415 Compensation of more than $150,000, 415
Compensation from each employer required to be aggregated under Code §§414(b),
(c), (m) and (o) shall be taken into account.
10

--------------------------------------------------------------------------------





Notwithstanding the foregoing, for purposes of determining Participants who are
entitled to the minimum top -heavy contribution, the determination of Key
Employees and Non-Key Employees will be made based on the Plan Year (rather than
the Plan Year that contains the "determination date") for which the top-heavy
contribution is being made.


1.48 "Late Retirement Date" means the date of, or the first day of the month or
the Anniversary Date coinciding with or next following, whichever corresponds to
the election in the Adoption Agreement for the Normal Retirement Date, a
Participant's actual retire ment after having reached the Normal Retirement
Date.


1.49 "Leased Employee" means any person (other than an Employee of the recipient
Employer) who, pursuant to an agreement between the recipient Employer and any
other person or entity ("leasing organization"), has performed ser vices for the
recipient (or for the recipient and related persons determined in accordance
with Code §414(n)(6)) on a substantially full time basis for a period of at
least one year (unless otherwise elected in Appendix A to the Adoption Agreement
(Special Effective Dates and Other Permitted Elections)), and such services are
performed under primary direction or control by the recipient Employer.
Contributions or benefits provided a Lea sed Employee by the leasing
organization which are attributable to services performed for the recipient
Employer shall be treated as provided by the recipient Employer. Furthermore,
Compensation for a Leased Employee shall only include compensation from the
leasing organization that is attributable to services performed for the
recipient Employer.


A Leased Employee shall not be considered an employee of the recipient Employer
if: (a) such employee is covered by a money purchase pension plan providing: (1)
a non-integrated employer contribution rate of at least ten percent (10%) of
compensation, as defined in Code §415(c)(3), (2) immediate participation, and
(3) full and immediate vesting; and (b) leased employees do not constitute more
than twenty percent (20%) of the recipient Employer's nonhighly compensated
workforce.


1.50 "Limitation Year" means the "determination period" used to determine
Compensation. However, the Employer may elect a different Limitation Year in
Appendix A to the Adoption Agreement (Special Effective Dates and Other
Permitted Elections). All qualified plans maintained by the Employer must use
the same Limitation Year. Furthermore, unless there is a change to a new
Limitation Year, the Limitation Year will be a twelve (12) consecutive month
period. In the case of an initial Limitation Year, the Limitation Year will be
the twelve (12) consecutive month period ending on the last day of the period
specified in the Adoption Agreement. If the Limitation Yea r is amended to a
different twelve (12) consecutive month period, the new "Limitation Year" must
begin on a date within the "Limitation Year" in which the amendment is made. For
Limitation Years beginning on and after July 1, 2007, the Limitation Year may
only be cha nged by a Plan amendment. Furthermore, if the Plan is terminated
effective as of a date other than the last day of the Plan's Limitatio n Year,
then the Plan is treated as if the Plan had been amended to change its
Limitation Year.


1.51 "Military Differential Pay" means, for any Plan or Limitation Year
beginning after June 30, 2007, any differential wage payments made to an
individual that represents an amount which, when added to the individual's
military pay, approximates the amount of compensation that was paid to the
individual while working for the Employer. Notwithstanding the preceding
sentence, for Comp ensation "determination periods" beginning after December 31,
2008, an individual receiving a differential wage payment, as defined by
Code §3401(h)(2), is treated as an Employee of the Employer making the payment.


The Plan is not treated as failing to meet the requirements of any provision
described in Code §414(u)(1)(C) (or cor responding Plan provisions, including,
but not limited to, Plan provisions related to the ADP or ACP test) by reason of
any contribution or b enefit which is based on the Military Differential Pay.
The preceding sentence applies only if all Employees of the Employer performing
service in the uniformed services described in Code §3401(h)(2)(A) are entitled
to receive differential wage payments (as defined in Code §3401(h)(2)) on
reasonably equivalent terms and, if eligible to participate in a retirement plan
maintained by the Employer, to make contributions based on the payments on
reasonably equivalent terms (taking into account Code §§410(b)(3), (4), and
(5)).


1.52 "Nonelective Contribution" means the Employer's contributions to the Plan
other than Elective Deferrals, any Qualified Nonelective Contributions and any
Qualified Matching Contributions. Employer matching contributions which are not
Qualified Matching Contributions shall be considered a Nonelective Contribution
for purposes of the Plan.


1.53 "Nonhighly Compensated Employee/Participant" means any Employee/Participant
who is not a Highly Compensated Employee. However, if pursuant to Sections 12.4
or 12.6 the prior year testing method is used to calculate the ADP or the ACP, a
Nonhighly Compensated Employee/Participant shall be determined using the
definition of Highly Compensated Employee in effect for the pr eceding Plan
Year.


1.54 "Non-Key Employee" means any Employee or Former Employee (and such
Employee's or Former Employee's Beneficiaries) who is not a Key Employee.


1.55 "Normal Retirement Age" means the age elected in the Adoption Agreement at
which time a Participant's Account shall be nonforfeitable (if the Participant
is employed by the Employer on or after that date). For money purchase pension
plans, if t he Employer enforces a mandatory retirement age, then the Normal
Retirement Age is the lesser of that mandatory age or the age specified in the
Adoption Agreement. Furthermore, effective for Plan Years beginning after the
adoption of this Plan, the Employer may not dee m the Social Security retirement
age (as defined in Code §415(b)(8)) as the Normal Retirement Age for purposes of
nondiscrimination testing under Code §401(a)(4).


1.56 "Normal Retirement Date" means the date elected in the Adoption Agreement.
11

--------------------------------------------------------------------------------







1.57 "1-Year Break in Service" means, if the Hour of Service method is used, the
applicable computation period that is used to determine a Year of Service during
which an Employee or Former Employee has not completed more than 500 Hours of
Service. However, if the Employer selected, in the Service Crediting Method
Section of the Adoption Agreement, to define a Year of Service as less tha n
1,000
Hours of Service, then the 500 Hours of Service in this definition of 1-Year
Break in Service shall be proportionately reduced. Further, solely for the
purpose of determining whether an Employee has incurred a 1-Year Break in
Service, Hours of Service shall be recognized
for "authorized leaves of absence" and "maternity and paternity leaves of
absence." For this purpose, Hours of Service shall be credited for the
computation period in which the absence from work begins, only if credit
therefore is necessary to prevent the Employee f rom incurring a 1-Year Break in
Service, or, in any other case, in the immediately following computation period.
The Hours of Service credited for a "maternity or paternity leave of absence"
shall be those which would normally have been credited but for such absence, or,
in any case in which the Administrator is unable to determine such hours
normally credited, eight (8) Hours of Service per day. The total Hours of
Service required to be credited for a "maternity or paternity leave of absence"
shall not exceed the number of Hours of Servi ce needed to prevent the Employee
from incurring a 1-Year Break in Service.


"Authorized leave of absence" means an unpaid, temporary cessation from active
employment with the Employer pursuant to an established nondiscriminatory
policy, whether occasioned by illness, military service, or any other reason.


A "maternity or paternity leave of absence" means an absence from work for any
period by reason of the Employee's pregnancy, birth of the Employee's child,
placement of a child with the Employee in connection with the adoption of such
child, or any absence for the purpose of caring for such child for a period
immediately following such birth or placement.


If the elapsed time method is elected in the Service Crediting Method Section of
the Adoption Agreement, then a "1-Year Break in Service" means a twelve (12)
consecutive month period beginning on the severance from service date or any
anniversary thereof and ending on the next succeeding anniversary of such date;
provided, however, that the Employee or Former Employee does not perform an Hour
of Service for the Employer during such twelve (12) consecutive month period.


1.58 "Participant" means any Employee or Former Employee who has satisfied the
requirements of Sections 3.1 and 3.2 and entered the Plan and is eligible to
accrue benefits under the Plan. In addition, the term "Participant" also
includes any individu al who was a Participant (as defined in the preceding
sentence) and who must continue to be taken into account under a particular
provision of the Plan (e.g., because the individual has an Account balance in
the Plan).


1.59 "Participant Directed Account" means that portion of a Participant's
interest in the Plan with respect to which the Participant has directed the
investment in accordance with the Participant Direction Procedures.


1.60 "Participant Direction Procedures" means such instructions, guidelines or
policies, the terms of which are incorporated herein, as shall be established
pursuant to Section 4.10 and observed by the Administrator and applied and
provided to Participants who have Participant Directed Accounts.


1.61 "Participating Employer" means an Employer which, with the consent of the
"lead Employer" adopts the Plan pursuant to Section
11.1 or Article XIV. In addition, unless the context means otherwise, the term
"Employer" shall include any Participating Employer which shall adopt this Plan.


1.62 "Period of Service" means the aggregate of all periods of service
commencing with an Employee's first day of employment or reemployment with the
Employer or an Affiliated Employer and ending on the first day of a Period of
Severance, or for benefit accrua l purposes, ending on the severance from
service date. The first day of employment or reemployment is the first day the
Employe e performs an Hour of Service. An Employee who incurs a Period of
Severance of twelve (12) months or less will also receive service -spanning
credit by treating any such period as a Period of Service for purposes of
eligibility and vesting (but not benefit accr ual). For purposes of benefit
accrual, a Participant's whole year Periods of Service is equal to the sum of
all full and partial periods of service, whethe r or not such service is
continuous or contiguous, expressed in the number of whole years represented by
such sum. For this purpose, fractional periods of a year will be expressed in
terms of days.


Periods of Service with any Affiliated Employer shall be recognized.
Furthermore, Peri ods of Service with any predecessor employer that maintained
this Plan shall be recognized. Periods of Service with any other predecessor
employer shall be recognized as elected in the Adoption Agreement. However, for
a standardized Adoption Agreement, the recognition of service with any other
employer (1) is limited to the period which does not exceed 5 years immediately
preceding the year in which an amendment crediting such service becom es
effective, (2) must be credited to all Employees on a reasonably uniform basis,
and (3) must otherwise comply with Regulation
§1.401(a)(4)-5(a)(3).
 
    In determining Periods of Service for purposes of vesting under the Plan,
Periods of Service will be excluded as elected in the Adoption Agreement and as
specified in Section 3.5.
12

--------------------------------------------------------------------------------





In the event the method of crediting service is amended from the Hour of Service
method to the elapsed time method, an Employee will receive credit for a Period
of Service consisting of:


(a)  A number of years equal to the number of Years of Service credited to the
Employee before the computation period during which the amendment occurs; and


(b)  The greater of (1) the Periods of Service that would be credited to the
Employee under the elapsed time method for service during the entire computation
period in which the transfer occurs or (2) the service taken into account under
the Hour of Service method as of the date of the amendment.


In addition, the Employee will receive credit for service subsequent to the
amendment commencing on the day after the last day of the computation period in
which the transfer occurs.


1.63 "Period of Severance" means a continuous period of time during which an
Employee is not employed by the Employer. Such period begins on the date the
Employee retires, quits or is discharged, or if earlier, the twelve (12) month
anniversary of the date on which the Employee was otherwise first absent from
service.


In the case of an individual who is absent from work for "maternity or
paternity" reasons, the twelve (12) consecutive month period beginning on the
first anniversary of the first day of such absence shall not constit ute a one
year Period of Severance. For purposes of this paragraph, an absence from work
for "maternity or paternity" reasons means an absence (a) by reason of the
pregnancy of the i ndividual, (b) by reason of the birth of a child of the
individual, (c) by reason of the placement of a child with the individual in
connection with the adoption of such child by such individual, or (d) for
purposes of caring for such child for a period beginning immediately following
such birth or placement.


1.64 "Plan" means this instrument hereinafter referred to as Pentegra Services,
Inc. Defined Contribution Volume Submitter Plan and Trust (Basic Plan Document
#07 and the Adoption Agreement) as adopted by the Employer, including all
amendments thereto and any appendix which is specifically permitted pursuant to
the terms of the Plan.


1.65 "Plan Year" means the Plan's accounting year as specified in the Adoption
Agreement. Unless there is a Short Plan Year, the Plan
Year will be a twelve-consecutive month period.


1.66 "Pre-Retirement Survivor Annuity" means an immediate annuity for the life
of a Participant's Spouse, the payments under which must be equal to the benefit
which can be provided with the percentage, as specified in the Adoption
Agreement, of the Partic ipant's Vested interest in the Plan as of the date of
death. If no election is made in the Adoption Agreement, the percentage shall be
equal to fifty percent (50%). Furthermore, if less than one hundred percent
(100%) of the Participant's Vested interest in the Plan is used to provi de the
Pre-Retirement Survivor Annuity, a proportionate share of each of the
Participant's Accounts subject to the Pre-Retirement Survivor
Annuity shall be used to provide the Pre-Retirement Survivor Annuity.


1.67 "Pre-Tax Elective Deferrals" means a Participant's Elective Deferrals that
are not includible in the Participant's gross income at the time deferred.


1.68 "Qualified Automatic Contribution Arrangement" (QACA) means an automatic
contribution arrangement which meets the requirements of Section 12.9.


1.69 "Qualified Matching Contribution" (QMAC) means any Employer matching
contributions that are made pursuant to
Sections 12.1(a)(2) (if elected in the Adoption Agreement), 12.5 and 12.7 or
pursuant to any other Plan provision which provides for such contributions.


1.70 "Qualified Nonelective Contribution" (QNEC) means the Employer's
contributions to the Plan that are made pursuant to
Sections 12.1(a)(4), 12.5 and 12.7 or pursuant to any other Plan provision which
provides for such contributions.


1.71 "Regulation" means the Income Tax Regulations as promulgated by the
Secretary of the Treasury or a delegate of the Secretary of the Treasury, and as
amended from time to time.


1.72 "Retirement Date" means the date as of which a Participant retires for
reasons other than Total and Permanent Disability, regardless of whether such
retirement occurs on a Participant's Normal Retirement Date, Early Retirement
Date or Late Retirement Date (s ee
Section 6.1).


1.73 "Roth Elective Deferrals" means a Participant's Elective Deferrals that are
includible in the Participant's gross income at the time deferred and have been
irrevocably designated as Roth Elective Deferrals at the time of the de ferral.
Roth Elective Deferrals shall be subject to the requirements of Sections 12.2(d)
and 12.2(e) and shall, except as otherwise provided herein, be required to
satisfy the nondiscrimination requirements of Regulation §1.401(k)-1(b), the
provisions of which are incorporated herein by reference. A Participant's Roth
Elective Deferrals will be maintained in a separate account containing only the
Participant's Roth Elective Deferrals an d gains and losses attributable to
those Roth Elective Deferrals. In addition, the Administrator shall, to the
extent necessary for proper reporting, separately account for any "in-Plan Roth
rollover contributions" (as defined in Section 12.11) that are transferred to a
Participant's Roth
13

--------------------------------------------------------------------------------





Elective Deferral Account. The portion of a Participant's Account attributable
to "in-Plan Roth rollover contributions" is not subject to the distribution
restrictions of Section 12.2(e).


1.74 "Salary Deferral Agreement" means an agreement between a Participant and
the Employer, whereby the Participant elects to reduce Compensation by a
specific dollar amount or percentage and the Employer agrees to contribute such
amount into the 401(k) Plan . A Salary Deferral Agreement may require that an
election be stated in specific percentage increments (not greater than one
percent (1%) increme nts) or in specific dollar amount increments (not greater
than dollar increments that could exceed one percent (1%) of Compensation).


A Salary Deferral Agreement may not be effective prior to the later of: (a) the
date the Employee becomes a Participant; (b) the date the Participant agrees
(including by automatic consent) to the Salary Deferral Agreement; or (c) the
date the 401(k) plan is adopted by the Employer or applicable Participating
Employer. A Salary Deferral Agreement is valid even though it is executed by an
Employee before he or she actually becomes a Participant, so long as the Salary
Deferral Agreement is not effective before the date the Employee becomes a
Participant. A Salary Deferral Agreement may only apply to Compensation that
becomes currently available to the Employee afte r the effective date of the
Salary Deferral Agreement.


A Salary Deferral Agreement (or other written procedures) must designate a
uniform period during which an Employee may change or terminate his or her
deferral election under the Salary Deferral Agreement. A Participant's right to
change or terminate a Sa lary Deferral Agreement may not be available on a less
frequent basis than once per Plan Year.


1.75 "Self-Employed Individual" means an individual who has Earned Income for
the taxable year from the trade or business for which the Plan is established,
and, also, an individual who would have had Earned Income but for the fact that
the trade or busines s had no net profits for the taxable year. A Self-Employed
Individual shall be treated as an Employee.


1.76 "Short Plan Year" means, if specified in the Adoption Agreement or as the
result of an amendment, a Plan Year of less than a twelve (12) month period. If
there is a Short Plan Year, the following rules shall apply in the
administration of this Plan. In determining whether an Employee has completed a
Year of Service (or Period of Service if the elapsed time method is used) for
benefit accrual
purposes in the Short Plan Year, the number of the Hours of Service (or months
of service if the elapsed time method is used) required shall
be proportionately reduced based on the number of days (or months) in the Short
Plan Year. The determination of whether an Em ployee has completed a Year of
Service (or Period of Service) for vesting and eligibility purposes shall be
made in accordance with Department of Labor Regulation §2530.203-2(c). In
addition, if this Plan is integrated with Social Security, then the integration
level shall be proportionately reduced based on the number of months in the
Short Plan Year.


1.77 "Spouse" means a spouse as determined under federal tax law. In addition,
with respect to benefit s or rights not mandated by law (e.g., Section 6.2(e)(1)
with respect to death benefits in excess of the Pre-Retirement Survivor
Annuity), Spouse also includes a spouse as elected in Appendix A to the Adoption
Agreement (Special Effective Dates and Other Permitted Elections). The Employer
may also elect, in Appendix A to the Adoption Agreement (Special Effective Dates
and Other Permitted Elections), to require that a Participan t be married for at
least one (1) year before the Participant is treated as married (and having a
Spouse) for all purposes of the Plan other than for purposes of determining
eligible hardship distribution expenses.


1.78 "Taxable Wage Base" means, with respect to any Plan Year, the contribution
and benefit base under Section 230 of the Social
Security Act at the beginning of such Plan Year.


1.79 "Terminated Participant" means a person who has been a Participant, but
whose employment has been terminated with the Employer (including an Affiliated
Employer) or applicable Participating Employer, other than by death, Total and
Permanent Disability or retirement.


1.80 "Top-Heavy Plan" means a plan described in Section 9.2(a).


1.81 "Top-Heavy Plan Year" means a Plan Year during which the Plan is a
Top-Heavy Plan.


1.82 "Top-Paid Group" shall be determined pursuant to Code §414(q) and the
Regulations thereunder and generally means the top twenty percent (20%) of
Employees who performed services for the Employer during the applicable year,
ranked according to the amount of 415
Compensation received from the Employer during such year. All Affiliated
Employers shall be taken into account as a single em ployer, and Leased
Employees shall be treated as Employees if required pursuant to Code §414(n) or
(o). Employees who are nonresident aliens who received no earned income (within
the meaning of Code §911(d)(2)) from the Employer constituting United States
source income within
the meaning of Code §861(a)(3) shall not be treated as Employees. Furthermore,
for the purpose of determining the number of E mployees in any year, the
following additional Employees may also be excluded, however, such Employees
shall still be considered for the purpose of identifying the particular
Employees in the Top-Paid Group:


(a)  Employees with less than six (6) months of service;


(b)  Employees who normally work less than 17 1/2 hours per week;
14

--------------------------------------------------------------------------------





(c)  Employees who normally work less than six (6) months during a year; and


(d)  Employees who have not yet attained age twenty-one (21).


In addition, if ninety percent (90%) or more of the Employees of the Employer
are covered under agreements the Secretary of Labor finds to be collective
bargaining agreements between Employee representatives and the Employer, and the
Plan covers only Empl oyees who are not covered under such agreements, then
Employees covered by such agreements shall be excluded from both the t otal
number of active Employees as well as from the identification of particular
Employees in the Top -Paid Group.


The foregoing exclusions set forth in this Section shall be applied on a uniform
and consistent basis for all purposes for which the Code §414(q) definition is
applicable. Furthermore, in applying such exclusions, the Employer may
substitute any lesser service, hour s or age.


1.83 "Total and Permanent Disability" means, unless otherwise specified in
Appendix A to the Adoption Agreement (Special Effective Dates and Other
Permitted Elections), the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve (12) months. The
disability of a Participant shall be determined by a licensed physician.
However, if the condition constitutes total disability under the federal Social
Security Acts, the Administrator may rely upon such determination that the
Participant is Totally and Permanently Disabled for the purposes of this Plan.
The determination shall be applied uniformly to all Participants.


1.84 "Trustee" means any person or entity that is named in the Adoption
Agreement or has otherwise agreed to serve as Trustee, or any successors
thereto. In addition, unless the context means, or the Plan provides, otherwise,
the term "Trustee" shall mean the Insurer if the Plan is fully insured.


If the sponsor of this prototype or volume submitter practitioner is a bank,
savings and loan, trust company, credit union or similar institution, a person
or entity other than such sponsor or practitioner (or its affiliates or
subsidiaries) may not serve as Trustee without the consent of such sponsor or
practitioner.


1.85 "Trust Fund" means, if the Plan is funded with a trust, the assets of the
Plan and Trust as the same shall exist from time to time.


1.86 "Valuation Date" means the date or dates specified in the Adoption
Agreement. Regardless of any election to the contrary, for purposes of the
determination and allocation of earnings and losses, the Valuation Date shall
include the Anniversary Date an d may include any other date or dates deemed
necessary or appropriate by the Administrator for the valuation of Participants'
Accounts during the Plan Year, which may include any day that the Trustee (or
Insurer), any transfer agent appointed by the Trustee (or Insurer) or th e
Employer, or any stock exchange used by such agent, are open for business.


1.87 "Vested" means the nonforfeitable portion of any Account maintained on
behalf of a Participant.


1.88 "Year of Service" means the computation period of twelve (12) consecutive
months, herein set forth, and during which an Employee has completed at least
1,000 Hours of Service (unless a lower number of Hours of Service is specified
in the Adoption Agreeme nt).


For purposes of eligibility for participation, the initial computation period
shall begin with the date on which the Employee first performs an Hour of
Service (employment commencement date). Unless otherwise elected in the Service
Crediting Method Section of the Adoption Agreement, the succeeding computation
periods shall begin on the anniversary of the Employee's employment commencement
date. However, unless otherwise elected in the Adoption Agreement, if one (1)
Year of Service or less is required as a condition of eligibility, then the
computation period after the initial computation period shall shift to the
current Plan Year which inclu des the anniversary of the date on which the
Employee first performed an Hour of Service, and subsequent computation periods
shall be the Plan Year. If there is a shift to the Plan Year, an Employee who is
credited with the number of Hours of Service to be credited wi th a Year of
Service in both the initial eligibility computation period and the first Plan
Year which commences prior t o the first anniversary of the Employee's initial
eligibility computation period will be credited with two (2) Years of Service
for purposes of eligibility to participate.


If two (2) Years of Service are required as a condition of eligibility, a
Participant will only have completed two (2) Years of Service for eligibility
purposes upon completing two (2) consecutive Years of Service without an
intervening 1-Year Break in Service (referred to as the two (2) 1-Year Breaks in
Service rule).


For vesting purposes, and all other purposes not specifically addressed in this
Section, the computation period shall be the period elected in the Service
Crediting Method Section of the Adoption Agreement. If no election is made in
the Service Crediting Method Section of the Adoption Agreement, then the
computation period shall be the Plan Year.


In determining Years of Service for purposes of vesting under the Plan, Years of
Service will be e xcluded as elected in the Adoption
Agreement and as specified in Section 3.5.


Years of Service and 1-Year Breaks in Service for eligibility purposes will be
measured on the same eligibility computation period. Years of Service and 1-Year
Breaks in Service for vesting purposes will be measured on the same vesting
computation period.
15

--------------------------------------------------------------------------------





Years of Service with any Affiliated Employer shall be recognized. Furthermore,
Years of Service with an y predecessor employer that maintained this Plan shall
be recognized. Years of Service with any other employer shall be recognized as
elected in the Adop tion Agreement. However, for a standardized Adoption
Agreement, the recognition of service with any oth er employer (1) is limited to
the period which does not exceed 5 years immediately preceding the year in which
an amendment crediting such service becomes effe ctive, (2) must be credited to
all Employees on a reasonably uniform basis, and (3) must otherwise comply with
Regulation §1.401(a)(4)-5(a)(3).


In the event the method of crediting service is amended from the elapsed time
method to the Hour of Service method, an Employee will receive credit for Years
of Service equal to:


(a)  The number of Years of Service equal to the number of 1-year Periods of
Service credited to the Employee as of the date of the amendment; and


(b)  In the computation period which includes the date of the amendment, a
number of Hours of Service (using th e Hours of Service equivalency method, if
any, elected in the Adoption Agreement) to any fractional part of a year
credited to the Employee unde r this Section as of the date of the amendment.


ARTICLE II ADMINISTRATION


2.1 POWERS AND RESPONSIBILITIES OF THE EMPLOYER


(a)  Appointment of Trustee (or Insurer) and Administrator. In addition to the
general powers and responsibilities otherwise provided for in this Plan, the
Employer shall be empowered to appoint and remove one or more Trustees (or
Insurers) and Administrators from time to time as it deems necessary for the
proper administration of the Plan to ensure that the Plan is being operated for
the exclusive benefit of the Participants and their Beneficiaries in accordance
with the terms of the Plan, the Code, and the Act. The Employer may appoint
counsel, specialists, advisers, agents (including any nonfiduciary agent) and
other persons as the Employer deems necessary or desirable in connection with
the exercise of its fiduciary duties under this Plan. The Employer m ay
compensate such agents or advisers from the assets of the Plan as fiduciary
expenses (but not including any business (settlor) expenses of the Employer), to
the extent not paid by the Employer.


(b)  Funding policy and method. The Employer shall establish a "funding policy
and method," i.e., it shall determine whether the Plan has a short run need for
liquidity (e.g., to pay benefits) or whether liquidity is a long run goal and
investment growth (and stability of same) is a more current need, or shall
appoint a qualified person to do so. If the Trustee (or Insurer) has
discretionary authority, the Employer or its delegate shall communicate such
needs and goals to the Trustee (or Insurer), who shall coordin ate such Plan
needs with its investment policy. The communication of such a "funding policy
and met hod" shall not, however, constitute a
directive to the Trustee (or Insurer) as to the investment of the Trust Funds.
Such "funding policy and method" shall be cons istent with
the objectives of this Plan and with the requirements of Title I of the Act.


(c)  Appointment of Investment Manager. The Employer may appoint, at its option,
one or more Investment Managers, investment advisers, or other agents to provide
investment direction to the Trustee (or Insurer) with respect to any or all of
the Plan assets. Such appointment shall be given by the Employer in writing in a
form acceptable to the Trustee (or Insurer) and shall specifically identify the
Plan assets with respect to which the Investment Manager or other agent shall
have the authority to direct the investment.


(d)  Review of fiduciary performance. The Employer shall periodically review the
performance of any Fiduciary or other person to whom duties have been delegated
or allocated by it under the provisions of this Plan or pursuant to procedures
established hereunder. This requirement may be satisfied by formal periodic
review by the Employer or by a qualified person specifically designated by the
Employer, through day-to-day conduct and evaluation, or through other
appropriate ways.


2.2 DESIGNATION OF ADMINISTRATIVE AUTHORITY


The Employer may appoint one or more Administrators. If the Employer does not
appoint an Administrator, the Employer will be the Administrator. Any person,
including, but not limited to, the Employees of the Employer, shall be eligible
to serve as an Administrator. Any person so appointed shall signify acceptance
by filing written acceptance with the Employer. An Administrator may resign by
delivering a written resignation to the Employer or be removed by the Employer
by delivery of written notice of removal, to take effect at a date specified
therein, or upon delivery to the Administrator if no date is specified. Upon the
resignation or removal of an Administrator, the Employer may designate in
writing a successor to this position.


2.3 ALLOCATION AND DELEGATION OF RESPONSIBILITIES


If more than one person is appointed as Administrator, then the responsibilities
of each Administrator may be specified by the Employer and accepted in writing
by each Administrator. If no such delegation is made by the Employer, then the
Administrator s may allocate the responsibilities among themselves, in which
event the Administrators shall notify the Employer and the Trustee (or Insurer)
in writing of such action and specify the responsibilities of each
Administrator. The Trustee (or Insurer) thereafter shall acce pt and rely upon
any documents executed by the appropriate Administrator until such time as the
Employer or the Administrators file with the Trustee (or Insurer) a written
revocation of such designation.
16

--------------------------------------------------------------------------------







2.4 POWERS AND DUTIES OF THE ADMINISTRATOR


The primary responsibility of the Administrator is to administer the Plan for
the exclusive benefit of the Participants and t heir Beneficiaries, subject to
the specific terms of the Plan. The Administrator shall administer the Plan in
accordance with its terms an d shall have the power and discretion to construe
the terms of the Plan and determine all questions arising in connection with the
administration, interpretation, and application of the Plan. Benefits under this
Plan will be paid only if the Administrator decides in its d iscretion that the
applicant is entitled to them. Any such determination by the Administrator shall
be conclusive a nd binding upon all persons. The Administrator may establish
procedures, correct any defect, supply any information, or reconcile any
inconsistency in such ma nner and to such extent as shall be deemed necessary or
advisable to carry out the purpose of the Plan; provided, however, that any
procedure, discretionary act, interpretation or construction shall be done in a
nondiscriminatory manner based upon uniform principles consistently applied and
shall be consistent with the intent that the Plan continue to be deemed a
qualified plan under the terms of Code §401(a), and shall comply with the terms
of the Act and all regulations issued pursuant thereto. The Administrator shall
have all powers necessary or appropriate to accomplish its duties under this
Plan.


The Administrator shall be charged with the duties of the general administration
of the Plan and the powers necessary to carr y out such duties as set forth
under the terms of the Plan, including, but not limited to, the following:


(a)  the discretion to determine all questions relating to the eligibility of an
Employee to participate or remain a Participant hereu nder and to receive
benefits under the Plan;


(b)  the authority to review and settle all claims against the Plan, including
claims where the settlement amount cannot be calculated or is not calculated in
accordance with the Plan's benefit formula. This authority specifically permits
the Administrator to settle disputed claims for benefits and any other disputed
claims made against the Plan;


(c)  to compute, certify, and direct the Trustee (or Insurer) with respect to
the amount and the kind of benefits to which any
Participant shall be entitled hereunder;


(d)  to authorize and direct the Trustee (or Insurer) with respect to all
discretionary or otherwise directed disbursements from the
Trust Fund;


(e)  to maintain all necessary records for the administration of the Plan;


(f)   to interpret the provisions of the Plan and to make and publish such rules
for regulation of the Plan that are consistent wit h the terms hereof;


(g)  to determine the size and type of any Contract to be purchased from any
Insurer, and to designate the Insurer from which such
Contract shall be purchased;


(h)  to compute and certify to the Employer and to the Trustee (or Insurer) from
time to time the sums of money necessary or desirable to be contributed to the
Plan;


(i)   to consult with the Employer and the Trustee (or Insurer) regarding the
short and long-term liquidity needs of the Plan in order that the Trustee (or
Insurer) can exercise any investment discretion (if the Trustee (or Insurer) has
such discretion), in a manner designed to accomplish specific objectives;


(j)   to prepare and implement a procedure for notifying Participants and
Beneficiaries of their rights to elect Joint and Survivor
Annuities and Pre-Retirement Survivor Annuities if required by the Plan, Code
and Regulations thereunder;


(k)  to assist Participants regarding their rights, benefits, or elections
available under the Plan;


(l)   to act as the named Fiduciary responsible for communicating with
Participants as needed to maintain Plan compliance with Act
§404(c) (if the Employer intends to comply with Act §404(c)) including, but not
limited to, the receipt and transmission of Participants' directions as to the
investment of their Accounts under the Plan and the formation of policies,
rules, and procedures pursuant to which Participants may give investment
instructions with respect to the investment of their Accounts; and


(m) to determine the validity of, and take appropriate action with respect to,
any "qualified domestic relations order" received by it.


2.5 RECORDS AND REPORTS


The Administrator shall keep a record of all actions taken and shall keep all
other books of account, records, and other data that may
be necessary for proper administration of the Plan and shall be responsible for
supplying all information and reports to the Internal Revenue
Service, Department of Labor, Participants, Beneficiaries and others as required
by law.
17

--------------------------------------------------------------------------------



2.6 APPOINTMENT OF ADVISERS


The Administrator may appoint counsel, specialists, advisers, agents (including
nonfiduciary agents) and other persons as the Administrator deems necessary or
desirable in connection with the administration of this Plan, including but not
limited to a gents and advisers to assist with the administration and management
of the Plan, and thereby to provide, among such other duties as the
Administrator may appoint, assistance with maintaining Plan records and the
providing of investment information to the Plan's investment fiduciaries and, if
applicable, to Plan Participants.


2.7 INFORMATION FROM EMPLOYER


The Employer shall supply full and timely information to the Administrator on
all pertinent facts as the Administrator may require in order to perform its
functions hereunder and the Administrator shall advise the Trustee (or Insurer)
of such of the foregoing facts as may be pertinent to the Trustee's (or
Insurer's) duties under the Plan. The Administrator may rely upon such
information as is suppl ied by the Employer and shall have no duty or
responsibility to verify such information.


2.8 PAYMENT OF EXPENSES


All reasonable expenses of administration may be paid out of the Plan assets
unless paid by the Employer. Such expenses shall include any expenses incident
to the functioning of the Administrator, or any person or persons retained or
appointed by any named Fi duciary incident to the exercise of their duties under
the Plan, including, but not limited to, fees of accountants, counsel, Inves
tment Managers, agents (including nonfiduciary agents) appointed for the purpose
of assisting the Administrator or Trustee (or Insurer) in carrying out the
instructions of Participants as to the directed investment of their Accounts (if
permitted) and other specialists and their agents, the costs of any bonds
required pursuant to Act §412, and other costs of administering the Plan. In
addition, unless specifically prohibit ed under statute, regulation or other
guidance of general applicability, the Administrator may charge to the Account
of an individual Participant a reasonable charge to offset the cost of making a
distribution to the Participant, Beneficiary, or Alternate Payee. If liquid
assets of t he Plan are insufficient to cover the fees of the Trustee (or
Insurer) or the Administrator, then Plan assets shall be liquidated to the
extent necessary for such fees. In the event any part of the Plan assets becomes
subject to tax, all taxes incurred will be paid from the Plan ass ets. Until
paid, the expenses shall constitute a liability of the Trust Fund.


2.9 MAJORITY ACTIONS


Except where there has been an allocation and delegation of administrative
authority pursuant to Section 2.3, if there is more than one
Administrator, then they shall act by a majority of their number, but may
authorize one or more of them to sign all papers on their behalf.


2.10 CLAIMS PROCEDURES


(a)  Initial Claim. Claims for benefits under the Plan may be filed in writing
with the Administrator. Written or electronic notice of the disposition of a
claim shall be furnished to the claimant within ninety (90) days (45 days if the
claim involves disability benefits and disability is not based on the Social
Security Acts) after the application is filed, or such period as is required by
applica ble law or Department of Labor regulation. Any electronic notification
shall comply with the standards imposed by Department of La bor Regulation
§2520.104b-1(c)(1)(i), (iii) and (iv) or any subsequent guidance. In the event
the claim is denied, the reasons for the denial shall be specifically set forth
in the notice in language calculated to be understood by the claimant, pertinent
p rovisions of the Plan shall be cited, and, where appropriate, an explanation
as to how the claimant can perfect the claim will be provided. In addi tion, the
claimant shall be furnished with an explanation of the Plan's claims review
procedure.


(b)  Claims review. Any Employee, Former Employee, or Beneficiary of either, who
has been denied a benefit by a decision of the Administrator pursuant to Section
2.10 shall be entitled to request the Administrator to give further
consideration to the claim by filing with the Administrator a written request.
Such request, together with a written statement of the reasons why the claimant
bel ieves such claim should be allowed, shall be filed with the Administrator no
later than sixty (60) days after receipt of the written notification provided
for in Section 2.10. A final decision as to the allowance of the claim shall be
made by the Administrator within sixty (60) days (45 days if the claim involves
disability benefits and disability is not based on the Social Security Acts) of
receipt of the appeal (unless there has been an extension of sixty (60) days (45
days if the claim involves disability benefits and disability is not based on
the Social Security Acts) due to special circumstances, provided the delay and
the special circumstances occasioning it are communicated to the claimant within
the sixty (60) day period (45 days if the claim involves disability benefits and
disability is not based on the Social Security Acts)). Such communication shall
be written in a manner calculated to be understood by the claimant and shall
include specific reasons for the decision and specific references to the
pertinent Plan provisions on which the decision is based. The communication may
be written or electronic (provided the electronic communication complies with
the standards imposed by Department of Labor Regulation §2520.104b-1(c)(1)(i),
(iii) and (iv) or any subsequent guidance). Notwithstanding the preceding, to
the extent any of the time periods specified in this Section are amended by law
or Department of Labor regulation, then the t ime frames specified herein shall
automatically be changed in accordance with such law or regulation.


(c)  Civil action. If the Administrator, pursuant to the claims review
procedure, makes a final written determination denying a Participant's or
Beneficiary's benefit claim, then in order to preserve the claim, the
Participant or Beneficiary must file a civil action under Act Section 502(a)
with respect to the denied claim not later than one hundred eighty (180) days
following the date of the Administrator's final determination.
18

--------------------------------------------------------------------------------







(d)  Deadline to file claim. To be considered timely under the Plan's claims
procedures, a claim must be filed under Sections 2.10(a) or (b) above within one
year after the claimant knew or reasonably should have known of the principal
facts upon which the cl aim is based. Knowledge of all facts that the
Participant knew or reasonably should have known shall be imputed to the
claimant for the purpose of applying this deadline.


(e)  Exhaustion of administrative remedies. The exhaustion of the claims
procedures is mandatory for resolving every claim and dispute arising under this
Plan. As to such claims and disputes: (1) no claimant shall be permitted to
commence any legal act ion to recover Plan benefits or to enforce or clarify
rights under the Plan under Act §502 or §510 or under any other provision of
law, whether or not statutory, until the claims procedures set forth in
Subsections (a) and (b) above have been exhausted in their entirety; and (2) in
any such legal action all explicit and all implicit determinations by the
Administrator (including, but not limited to, determinations as to whether the
claim, or a request for a review of a denied claim, was timely filed) shall be
afforded the maximum deference permitted by law.


(f)   Deadline to file action. No legal action to recover Plan benefits or to
enforce or clarify rights under the Plan under Act §502 or
§510 or under any other provision of law, whether or not statutory, may be
brought by any claimant on any matter pertaining to this Plan unless the legal
action is commenced in the proper forum before the earlier of: (1) 30 months
after the claimant knew or reasonably should have known of the principal facts
on which the claim is based, or (2) six months after the claimant has exhausted
the claims procedure under this Plan. Knowledge of all facts that the
Participant knew or reasonably should have known shall be
imputed to every claimant who is or claims to be a Beneficiary of the
Participant or otherwise claims to derive an entitlement by reference to the
Participant for the purpose of applying the previously specified periods.


(g)  Plan Administrator discretion; court review. The Administrator and all
persons determining or reviewing claims have full discretion to determine
benefit claims under the Plan. Any interpretation, determination or other action
of such persons shal l be
subject to review only if it is arbitrary or capricious or otherwise an abuse of
discretion. Any review of a final decision or action of the persons reviewing a
claim shall be based only on such evidence presented to or considered by such
persons at the time they ma de the decision that is the subject of review.


ARTICLE III ELIGIBILITY


3.1 CONDITIONS OF ELIGIBILITY


An Eligible Employee shall be eligible to participate hereunder on the date such
Employee has satisfied the conditions of eli gibility, if any, elected in the
Adoption Agreement.


3.2 EFFECTIVE DATE OF PARTICIPATION


(a)  General rule. An Eligible Employee who has satisfied the conditions of
eligibility pursuant to Section 3.1 shall become a Participant effective as of
the date elected in the Adoption Agreement. Regardless of any election in the
Adoption Agreement to the contrary, an Eligible Employee who has satisfied the
maximum age (21) and service requirements (one (1) Year (or Period) of Service
(or, with respect to contributions other than Elective Deferrals, more than one
(1) year if full and immediate vesting)) and who is otherwise entitled to
participate, will become a Participant no later than the earlier of (1) six (6)
months after such requi rements are satisfied, or (2) the first day of the first
Plan Year after such requirements are satisfied, unless the Employee separates
from service before such participation date.


(b)  Rehired Employee. If an Eligible Employee is not employed on the date
determined pursuant to (a) above, but is reemployed before a 1-Year Break in
Service has occurred, then such Eligible Employee shall become a Participant on
the date of reemployment or, if later, the date that the Employee would have
otherwise entered the Plan had the Employee not terminated employment. If such
Employee incurs a 1-Year Break in Service, then eligibility will be determined
under the 1-Year Break in Service rules set forth in Section 3.5.


(c)  Recognition of predecessor service. Unless specifically provided otherwise
in the Adoption Agreement, an Eligible Employee who satisfies the Plan's
eligibility requirement conditions by reason of recognition of service with a
predecessor employer w ill become a Participant as of the day the Plan credits
service with a predecessor employer or, if later, the date the Employee would
have
otherwise entered the Plan had the service with the predecessor employer been
service with the Employer.


(d)  Noneligible to eligible class. If an Employee, who has satisfied the Plan's
eligibility requirements and would otherwise have become a Participant, shall go
from a classification of a noneligible Employee to an Eligible Employee, such
Employee shall b ecome a Participant on the date such Employee becomes an
Eligible Employee or, if later, the date that the Employee would have otherwise
entered the Plan had the Employee always been an Eligible Employee.


(e)  Eligible to noneligible class. If an Employee, who has satisfied the Plan's
eligibility requirements and would otherwise become a Participant, shall go from
a classification of an Eligible Employee to a noneligible class of Employees,
such Employee shall become a Participant in the Plan on the date such Employee
again becomes an Eligible Employee, or, if later, the date that the Employee
would
19

--------------------------------------------------------------------------------





have otherwise entered the Plan had the Employee always been an Eligible
Employee. However, if such Employee incurs a 1 -Year
Break in Service, eligibility will be determined under the 1-Year Break in
Service rules set forth in Section 3.5.


(f)   Matching contributions. With respect to the determination of any matching
contributions, the Plan will disregard Elective Deferrals made while a
Participant is not eligible for the matching contribution component of the Plan
unless otherwise elected in the Adoption Agreement.


3.3 DETERMINATION OF ELIGIBILITY


The Administrator shall determine the eligibility of each Employee for
participation in the Plan based upon information furni shed by the Employer.
Such determination shall be conclusive and binding upon all persons, as long as
the same is made pursuant to the Plan and the Act. Such determination shall be
subject to review pursuant to Section 2.10(b).


3.4 TERMINATION OF ELIGIBILITY


In the event a Participant shall go from a classification of an Eligible
Employee to an ineligible Employee, such Participant shall continue to vest in
the Plan for each Year of Service (or Period of Service, if the elapsed time
method is used) completed while an ineligible Employee, until such time as the
Participant's Account is forfeited or distributed pursuant to the terms of the
Pl an. Additionally, the Participant's interest in the Plan shall continue to
share in the earnings of the Trust Fund in the same manner as Participants.


3.5 REHIRED EMPLOYEES AND 1-YEAR BREAKS IN SERVICE


(a)  Rehired Participant/immediate re-entry. If any Former Employee who had been
a Participant is reemployed by the Employer, then the Employee shall become a
Participant as of the reemployment date, unless the Employee is not an Eligible
Employee, the Employee does not satisfy the eligibility conditions taking into
account prior service to the extent such prior service is not disregarded
pursuant to Section 3.5(d) or (e) below. If such prior service is disregarded,
then the rehired Eligible Employe e shall be treated as a new hire.


(b)  Rehired Eligible Employee who satisfied eligibility. If any Eligible
Employee had satisfied the Plan's eligibility requirements but, due to a
severance of employment, did not become a Participant, then such Eligible
Employee shall become a Participant as of the later of (1) the entry date on
which he or she would have entered the Plan had there been no severance of
employment, or (2) the date of his or her re-employment. Notwithstanding the
preceding, if the rehired Eligible Employee's prior service is disregarded
pursuant to Section 3.5(d) or (e) below, then the rehired Eligible Employee
shall be treated as a new hire.


(c)  Rehired Eligible Employee who had not satisfied eligibility. If any
Eligible Employee who had not satisfied the Plan's eligibility requirements is
rehired after severance from employment, then such Eligible Employee shall
become a Participant i n the Plan in accordance with the eligibility
requirements set forth in the Adoption Agreement and the Plan. However, in
applying any shift in an eligibility computation period, the Eligible Employee
is not treated as a new hire unless prior service is disregarded in accordance
with Section 3.5(d) or (e) below.


(d)  Reemployed after five (5) 1-Year Breaks in
Service ("rule of parity" provisions). If any Employee is reemployed after five
(5) 1-Year Breaks in Service has occurred, Years of Service (or Periods of
Service if the elapsed time method is being used) shall include Years of Service
(or Periods of Service if the elapsed time method is being used) prior to the
five (5) 1 -Year Breaks in Service subject to the rules set forth below. The
Employer may elect in Appendix A to the Adoption Agreement (Special Effective
Dates and Other Permitted Elections) to make the provisions of this paragraph
inapplicable for purposes of eligibility and/or vesting.


(1)  In the case of a Former Employee who under the Plan does not have a
nonforfeitable right to any interest in the Plan resulting from Employer
contributions, Years of Service (or Periods of Service) before a period of 1
-Year Breaks in Service will not be taken into account if the number of
consecutive 1-Year Breaks in Service equals or exceeds the greater of (i) five
(5) or (ii) the aggregate number of pre-break Years of Service (or Periods of
Service). Such aggregate number of Years of Service (or Periods of Service) will
not include any Years of Service (or Periods of Service) disregarded under the
preceding sentence by reason of prior 1-Year Breaks in Service;


(2)  A Former Employee who has not had Years of Service (or Periods of Service)
before a 1-Year Break in Service disregarded pursuant to (1) above, shall
participate in the Plan as of the date of reemployment, or if later, as of the
date the Former Emplo yee would otherwise enter the Plan pursuant to Sections
3.1 and 3.2 taking into account all service not disregarded.


(e)  One-Year Hold-Out Rule. If elected in Appendix A to the Adoption Agreement
(Special Effective Dates and Other Permitted Elections), the "one-year hold-out"
rule under Code §410(a)(5)(C) applies. Under this rule, a Participant who has
severed employment will incur a suspension of participation in the Plan after
incurring a 1-Year Break in Service and the Plan disregards a Participant's
service completed prior to a 1-Year Break in Service until the Participant
completes one Year of Service following the 1-Year Break
in Service. The Plan suspends the Participant's participation in the Plan as of
the first day of the eligibility computation period following the eligibility
computation period in which the Participant incurs the 1-Year Break in Service.
20

--------------------------------------------------------------------------------





(1)  Completion of one Year of Service. If a Participant completes one Year of
Service following a 1-Year Break in Service, the Plan restores the Participant's
pre-break service retroactively to the first day of the eligibility computation
period in which the Participant first completes one Year of Service following
the 1-Year Break in Service.


(2)  Eligibility computation period. The Administrator measures the initial
eligibility computation period under this Subsection from the date the
Participant first receives credit for an Hour of Service following the 1-Year
Break in Service. The
Administrator measures any subsequent eligibility computation periods, if
necessary, in a manner consistent with the eligibility computation periods,
using the re-employment commencement date in determining the anniversary of the
date of hire, if applicable.


(3)  Application to Employee who did not enter. The Administrator also will
apply the one-year hold-out rule, if applicable, to an Employee who satisfies
the Plan's eligibility conditions, but who incurs a separation from service and
a 1 -Year Break in Service prior to becoming a Participant.


(4)  No restoration under two (2) 1-Year Breaks in Service rule. The
Administrator in applying this Subsection does not restore any service
disregarded under the two (2) 1-Year Breaks in Service rule in Section 1.88.


(5)  No application to Elective Deferrals. The Administrator will not apply the
provisions of this Subsection with respect to eligibility to make Elective
Deferrals under the Plan.


(6)  USERRA. An Employee who has completed qualified military service and who
the Employer has rehired under the Uniformed Services Employment and
Reemployment Rights Act of 1994, as amended (USERRA), does not incur a 1-Year
Break in Service under the Plan by reason of the period of such qualified
military service.


(f)   Vesting after five (5) 1-Year Breaks in Service. If a Participant incurs
five (5) consecutive 1-Year Breaks in Service, the
Vested portion of such Participant's Account attributable to pre-break service
shall not be increased as a result of post-break service. In such case, separate
accounts will be maintained as follows:


(1)  one account for nonforfeitable benefits attributable to pre-break service;
and
(2)  one account representing the Participant's Employer-derived Account balance
in the Plan attributable to post-break service. (g)  Buyback provisions. If any
Former Employee who had been a Participant is reemployed by the Employer before
five (5)
consecutive 1-Year Breaks in Service, and such Participant had received a
distribution of the entire Vested interest prior to reemployment, then the
forfeited account shall be reinstated only if the Participant repays the full
amount which had been di stributed (including amounts from Accounts that were
fully Vested such as the Elective Deferral Account). The Employer, may, however,
on a
uniform and nondiscriminatory basis, only require the Participant to repay
amounts that relate to the Account that was not fu lly Vested. Such repayment
must be made before the earlier of five (5) years after the first date on which
the Participant is subsequently reemployed by the Employer or the close of the
first period of five (5) consecutive 1-Year Breaks in Service commencing after
the distribution. If a distribution occurs for any reason other than a severance
of employment, the time for repayment may not end earlier than five (5) years
after the date of distribution. If the Participant repays the distribution with
after -tax amounts, such amounts are not after-tax voluntary Employee
contributions subject to the ACP Test set forth in Section 12.6.


In the event the Participant repays the full amount distributed, the
undistributed forfeited portion of the Participant's Acc ount must be restored
in full, unadjusted by any gains or losses occurring subsequent to the Valuation
Date preceding the distribution. The source for such reinstatement may be
Forfeitures occurring during the Plan Year. If such source is insufficient, then
the Employer will contribute an amount which is sufficient to restore the
Participant's Account, provided, however, that if a discretionary contribution i
s made for such year, such contribution will first be applied to restore any
such accounts and the remainder shall be allocated in accordance with the terms
of the Plan. If a non-Vested Participant was deemed to have received a
distribution and such Participant is reemployed by the Employer before five (5)
consecutive 1-Year Breaks in Service, then such Participant will be deemed to
have repaid the deemed distribution as of the date of reemployment.


(h)  Waiver of allocation or contribution conditions. If the Employer elects in
the Adoption Agreement to waive allocations or contributions due to retirement
(early or normal retirement), then a Participant shall only be entitled to one
such waiver. Accordingly, if a Participant retires and allocation or
contribution conditions are waived, then the Plan will not waive the allocation
or contribution conditions if the Participant is rehired and then retires again.


3.6 ELECTION NOT TO PARTICIPATE


(a)  Prototype plans. If this is a prototype plan, then an Employee is not
permitted to elect not to participate in the Plan. Notwithstanding the
preceding, in case of a non-standardized Adoption Agreement, any irrevocable
elections not to participate in any component of this Plan shall remain in
effect provided such elections were made prior to the date of the adoption of
this restatement.


(b)  Volume submitter plan. If this is a volume submitter plan, then an Employee
may, subject to the approval of the Employer, elect voluntarily not to
participate in any component of the Plan before the Employee first becomes
eligible to participate in any
21

--------------------------------------------------------------------------------





qualified plan (subject to Code §401(a)) maintained by the Employer. Such
election must be made upon inception of the Plan or at any time prior to the
time the Employee first becomes eligible to participate under any such plan
maintained by the Employer. The election not to participate must be irrevocable
and communicated to the Employer, in writing, within a reasonable period of time
before the
date the Employee would have otherwise entered the Plan. Notwithstanding
anything in this Section to the contrary, if any pri or Plan document of this
Plan contained a provision permitting an Employee to make a revocable election
not to participate and an Employee made such revocable election not to
participate while that prior Plan document was in effect, then such Employee's
waiver shall continue to be in effect.


(c)  Effect of election. An Employee who elects, or had previously elected, not
to participate under the Plan is treated as a nonbenefiting Employee for
purposes of the minimum coverage requirements under Code §410(b) and, if such
election applies to Elective Deferrals, the Employee is not an eligible
Participant for purposes of the ADP test set forth in Section 12.4 or the ACP
test set forth in Section 12.6.


3.7 OMISSION OF ELIGIBLE EMPLOYEE; INCLUSION OF INELIGIBLE EMPLOYEE


If, in any Plan Year, any Employee who should be included as a Participant in
the Plan is erroneously omitted and discovery of such omission is not made until
after a contribution by the Employer for the year has been made and allocated,
or any person who should not have been included as a Participant in the Plan is
erroneously included, then the Employer may take corrective actions consis tent
with, the IRS Employee Plans Compliance Resolution System (i.e., Rev. Proc.
2013-12 or any subsequent guidance).


ARTICLE IV CONTRIBUTION AND ALLOCATION


4.1 FORMULA FOR DETERMINING EMPLOYER'S CONTRIBUTION


(a)  For a Money Purchase Plan:


(1)  The Employer will make contributions on the following basis. On behalf of
each Participant eligible to share in allocations, for each year of such
Participant's participation in this Plan, the Employer will contribute the
amount elected in the Adoption Agreement. All contributions by the Employer will
be made in cash. In the event a funding waiver is obtained, this Plan shall be
deemed to be an individually designed plan.


(2)  Notwithstanding the foregoing, with respect to an Employer which is not a
tax-exempt entity, the Employer's contribution for any Fiscal Year shall not
exceed the maximum amount allowable as a deduction to the Employer under the
provisions of Code §404. However, to the extent necessary to provide the
top-heavy minimum allocations, the Employer shall make a contribution even if it
exceeds the amount that is deductible under Code §404.


(b)  For a Profit Sharing Plan:


(1)  For each Plan Year, the Employer may (or will in the case of a "prevailing
wage contribution" as set forth in the Profit Sharing Formula Section of the
Adoption Agreement) contribute to the Plan such amount as elected by the
Employer in the Adoption Agreement. In addition, the Employer may make a
discretionary "gateway contribution" pursuant to Section 4.3(b)(4).


(2)  Additionally, the Employer will contribute to the Plan the amount
necessary, if any, to provide the top-heavy minimum allocations even if it
exceeds current or accumulated net profit or the amount that is deductible under
Code §404.


(3)  Subject to the consent of the Trustee (or Insurer), the Employer may make
its contribution to the Plan in the form of unencumbered property instead of
cash, provided the contribution of property is not a prohibited transaction. The
decision to make a contribution of property is subject to the general fiduciary
rules under the Act.


(c)  Frozen Plans. The Employer may designate that the Plan is a frozen Plan at
the Contribution Types Section of the Adoption Agreement. As a frozen Plan, the
Employer will not make any Employer contributions with respect to Compensation
earned after the date the Plan is frozen, and if the Plan is a 401(k) Plan, no
Participant will be permitted to make Elective Deferrals to the Plan for any
period following such date. In addition, once a Plan is frozen, no additional
Employees shall become Participants.


(d)  Union Employees. Regardless of any provision in this Plan to the contrary,
Employees whose employment is governed by a collective bargaining agreement
between the Employer and "employee representatives" under which retirement
benefits were the subject of good faith bargaining shall be eligible to
participate in this Plan to the extent of employment covered by such agreement
provided the agreement provides for coverage in the Plan. The benefits,
including but not limited to, contributions, allocations and vesting, under this
Plan shall be those set forth in the collective bargaining agreement, which is
hereby incorporated by ref erence and attached as an addendum to the Adoption
Agreement. For this purpose, the term "employee representatives" does not
include any organization more than half of whose members are employees who are
owners, officers, or executives of the Employer. The provisions of this
Subsection only apply if no more than two percent (2%) of the Employees covered
pursuant to the agreement are professionals as defined in Regulation
§1.410(b)-9. If a Participant performs services both as a collectively bargained
Employee and
22

--------------------------------------------------------------------------------





as a non-collectively bargained Employee, then the Participant's Hours of
Service and Compensation in each respective category are treated separately for
purposes of the Plan.


4.2 TIME OF PAYMENT OF EMPLOYER'S CONTRIBUTION


Unless otherwise provided by contract or law, the Employer may make its
contribution to the Plan for a particular Plan Year a t such time as the
Employer, in its sole discretion, determines. However, if pursuant to Section
12.8, the "ADP test safe harbor contribution" being made to the Plan (including
a contribution being made pursuant to a QACA as described in Section 12.9) is a
matching contribution that is made on a basis other than the Plan Year, then the
matching contributions must be contributed to the Plan by the last day of the
Plan Year quarter immediately following the Plan Year quarter to which the
contributions relate. If the Employer makes a contribution f or a particular
Plan Year after the close of that Plan Year, the Employer will designate to the
Administrator the Plan Year for which the Employer is making its contribution.


4.3 ALLOCATION OF CONTRIBUTIONS, FORFEITURES AND EARNINGS


(a)  Separate accounting. The Administrator shall establish and maintain an
Account in the name of each Participant to which the Administrator shall credit
as of each Anniversary Date, or other Valuation Date, all amounts allocated to
each such Participant as set forth herein.


(b)  Allocation of contributions. The Employer shall provide the Administrator
with all information required by the Administrator to make a proper allocation
of the Employer's contribution, if any, for each Plan Year. Within a reasonable
period of time after the date
of receipt by the Administrator of such information, the Administrator shall
allocate any contributions as follows:


(1)  Money Purchase allocation. For a Money Purchase Plan (other than a Money
Purchase Plan which is integrated by allocation):


(i)   The Employer's contribution shall be allocated to each Participant's
Account in the manner set forth in Section 4.1 herein and as specified in the
Adoption Agreement.


(ii)  Notwithstanding the preceding provisions, a Participant shall only be
eligible to share in the allocations of the Employer's contribution for the year
if the Participant is an Eligible Employee at any time during the year and the
condition s set forth in the Adoption Agreement and Section 3.5(h) are
satisfied, unless a top-heavy contribution is required pursuant to Section
4.3(f). If no election is made in the Adoption Agreement, then a Participant
shall be eligible to share in the
allocation of the Employer's contribution for the year if the Participant
completes more than five hundred (500) Hours of Service (or three (3)
consecutive calendar months if the elapsed time method is chosen in the Adoption
Agreement) during the Plan Year or is employed on the last day of the Plan Year.
Furthermore, with respect to a volume submitter or
non-standardized Adoption Agreement, regardless of any election in the Adoption
Agreement to the contrary, for the Plan Year in which this Plan terminates, a
Participant shall only be eligible to share in the allocation of the Employer's
contributions for the Plan Year if the Participant is employed at the end of the
Plan Year and has completed a Year of Service (or Period of Service if the
elapsed time method is elected).


(2)  Permitted disparity allocation. For an integrated Profit Sharing Plan or
401(k) Profit Sharing Plan allocation or a Money
Purchase Plan which is integrated by allocation:


(i)   Subject to the "overall permitted disparity limits," the Employer's
contribution shall be allocated to each Participant's Account in a dollar amount
equal to 5.7% of the sum of each Participant's Compensation plus Excess
Compensation. If the Employer does not contribute such amount for all
Participants, each Participant will be allocated a share of the contribution in
the same proportion that each such Participant's Compensation plus Excess
Compensation for the Plan Year bears to the total Compensation plus the total
Excess Compensation of all Participants for that year. However, in the case of
any Participant who has exceeded the "cumulative permitted disparity limit," the
allocation set forth in this paragraph shall be based on such Participant's
Compensation rather than Compensation plus Excess Compensation.


Regardless of the preceding, 4.3% shall be substituted for 5.7% above if Excess
Compensation is based on more than
20% and less than or equal to 80% of the Taxable Wage Base. If Excess
Compensation is based on less than 100% and more than 80% of the Taxable Wage
Base, then 5.4% shall be substituted for 5.7% above.


(ii)  The balance of the Employer's contribution over the amount allocated
above, if any, shall be allocated to each Participant's Account in the same
proportion that each such Participant's Compensation for the Plan Year bears to
the total Compensation of all Participants for such year.


(iii) Notwithstanding the preceding provisions, a Participant shall only be
eligible to share in the allocations of the Employer's contribution for the year
if the Participant is an Eligible Employee at any time during the year and the
condition s set forth in the Adoption Agreement and Section 3.5(h) are
satisfied, unless a top-heavy contribution is required pursuant to Section
4.3(f). If no election is made in the Adoption Agreement, then a Participant
shall be eligible to share in the
allocation of the Employer's contribution for the year if the Participant
completes more than five hundred (500) Hours of
23

--------------------------------------------------------------------------------





Service (or three (3) consecutive calendar months if the elapsed time method is
chosen in the Adoption Agreement) during the Plan Year or is employed on the
last day of the Plan Year.


(iv) The following "overall permitted disparity limits" (which consist of the
"annual overall permitted disparity limit" and the "cumulative permitted
disparity limit") apply to the allocations set forth above.


(A) "Annual overall permitted disparity limit." Notwithstanding the preceding
paragraphs, if in any Plan Year this Plan "benefits" any Participant who
"benefits" under another qualified plan or simplified employee pension, as
defined in Code §408(k), maintained by the Employer that either provides for or
imputes permitted disparity (integrates), then such plans will be considered to
be one plan and will be considered to comply with the permitted disparity rules
if the extent of the permitted disparity of all such plans does not exceed 100%.
For purposes of the preceding sentence, the extent of the permitted disparity of
a plan is the ratio, expressed as a percentage, which the actual benefits,
benefit rate, offset rate, or employer contribution rate, whatever is applicable
under the Plan, bears to the limitation under Code
§401(l) applicable to such Plan.


(B) "Cumulative permitted disparity limit." With respect to a Participant who
"benefits" or "has benefited" under a defined benefit or target benefit plan of
the Employer, the "cumulative permitted disparity limit" for the Participant is
thirty-five (35) total cumulative permitted disparity years. Total cumulative
permitted disparity years means the number of years credited to the Participant
for allocation or accrual purposes under the Plan, any other qualified plan or
simplified employee pension plan (whether or not terminated) ever maintained by
the Employer, while such plan either provides for or imputes permitted
disparity. For purposes of determining the Participant's "cumulative permitted
disparity limit," all years ending in the same calendar year are treated as the
same year. If the Participant has not "benefited" under a defined benefit or
target benefit plan which neither provides for nor imputes permitted disparity
for any year beginning on or after January 1, 1994, then such Participant has no
cumulative disparity limit.


For purposes of this Section, "benefiting" means benefiting under the Plan for
any Plan Year during which a Participant received or is deemed to receive an
allocation in accordance with Regulation §1.410(b) -3(a).


(3)  Other profit sharing allocations. For a Profit Sharing Plan or 401(k)
Profit Sharing Plan with a non-integrated allocation formula, a uniform points
allocation formula, a "prevailing wage contribution" allocation formula, an "age
-weighted method" allocation formula, or a "grouping method" allocation formula
as elected in the Employer Profit Sharing Contribution Section of the Adoption
Agreement:


(i)   The Employer's contribution shall be allocated to each Participant's
Account in accordance with the allocation method below that corresponds to the
elections in the Adoption Agreement. The Employer shall provide the
Administrator with all information required by the Administrator to make a
proper allocation of the Employer's contribution for each Plan Year. Within a
reasonable period of time after the date of receipt by the Administrator of such
information, the allocation shall be made in accordance with the provisions
below. The "gateway contribution" for plans with a cross -tested allocation
formula shall be made in accordance with the provisions of Subsection (4) below.


(ii)  If the Employer's contribution is fixed, the Employer shall allocate the
contribution in a set percentage to each Participant. If the Employer elects to
contribute a uniform dollar amount for each Participant, the pro rata allocation
shall allocate that uniform dollar amount to each Participant.


(iii) If the Employer's contribution is discretionary and non-integrated, the
contribution shall be allocated either in the same ratio as each Participant's
Compensation bears to the total of such Compensation of all Participants, in the
same dollar amount to all Participants (per capita), or in the same dollar
amount per Hour of Service completed by each Participant.


(iv) If the Employer's Contribution is allocated under a uniform points
allocation formula, the allocation for each Participant shall be determined
based on the Participant's total points for the Plan Year, as determined under
the Adoption Agreement. A Participant's allocation of the Employer Contribution
is determined by multiplying the Employer Contribution by a fraction, the
numerator of which is the Participant's total points for the Plan Year and the
denominator of which is the sum of the points for all Participants for the Plan
Year. A Participant shall receive points for each year(s) of age and/or each
Year(s) of Service. In addition, a Participant also may receive points based on
his or her Compensation.


(v)  If the Employer's contribution is a "prevailing wage contribution", it
shall be allocated to each Participant who performs services subject to the
Service Contract Act, Davis-Bacon Act or similar federal, state, or municipal
prevailing wage statutes. The "prevailing wage contribution" will be an amount
equal to the balance of the prevailing wage defined bona fide fringe benefit
amount based on the Participant's employment classification as designated on the
prevailing wage determination appropriate for that classification.
Notwithstanding anything in the Plan to the contrary, the "prevailing wage
contribution" shall be fully Vested. Furthermore, the "prevailing wage
contribution" shall not be subject to any age, service or employment condition
requirements set forth in the Adoption Agreement and the Employer shall make
such contribution to the Plan as frequently as is required under applicable law.
24

--------------------------------------------------------------------------------





(vi) If the Employer's contribution is allocated according to a "grouping
method," the Employer may contribute to the Plan on behalf of each of the
classifications of Participants set forth in the Adoption Agreement such amount
as shall be determined by the Employer. The Employer shall provide the
Administrator, if other than the Employer, with written notification of the
amount of the contribution to be allocated to each classification on or before
the due date of the Employer's tax return for the year of allocation, through
written instructions from the Employer to the Administrator. The Employer may
elect to specify any number of classifications and a classification may consist
of any number of Participants.


(vii) If the Employer's contribution is allocated according to an "age-weighting
method," the Employer's contribution for the
Plan Year shall be allocated to each Participant's Account in the same
proportion that each such Participant's total points with respect to such year,
bear to the total points awarded to all Participants with respect to such year.
The conditional allocation provided for in the preceding sentence shall become
the final allocation for the year only if it is not a Top -Heavy
Plan Year; or if the minimum allocation required for Top-Heavy Plan Years is
provided to all Employees eligible to receive such minimum allocation. If any
such Employee does not receive the top-heavy minimum allocation, then in lieu of
the conditional allocation, the Employer's contribution shall instead be
allocated first to the affected Employees in an amount equal to their
conditional allocation plus any additional amount necessary to provide the
top-heavy minimum allocation.


The remainder of the Employer's contribution shall then be allocated as provided
under the conditional allocation method, but for this purpose, those Employees
who did not receive the top-heavy minimum allocation under the initial
conditional allocation shall not be considered. If under the secondary
allocation provided in the preceding senten ce, an Employee who received a
top-heavy minimum contribution under the conditional allocation no longer
receives the same, then the steps outlined in the preceding paragraph and
sentence shall be repeated until such time as all affected Employees have been
allocated the top-heavy minimum contribution and the remaining contribution has
been allocated, at which time, the allocations for the year shall be final.


A Participant's points with respect to any Plan Year shall be computed as
follows: (A) Multiply the Participant's Compensation for the Plan Year by 1%.
(B) Multiply the product for each Participant as determined in (a) above by the
product of:


1.the factor in Table I in Exhibit A to the Adoption Agreement, such factor to
be determined by reference to the
Participant's Normal Retirement Age, and


2.the factor in Table II of Exhibit A to the Adoption Agreement, such factor to
be determined by reference to the number of years remaining from the
Participant's attained age as of the allocation date to his or her Normal
Retirement Age.


The schedule of Age-Weighted Allocation Factors is set forth in Exhibit A to the
Adoption Agreement, (which is hereby incorporated by reference and made a part
of the Plan) and shall be based on the interest rate selected in the Adoption
Agreement (if no selection is made, 8.5% interest shall be deemed to have been
elected).


3.The resulting number shall be the number of points allocated to the
Participant.


(viii) Notwithstanding the preceding provisions, a Participant shall only be
eligible to share in the allocations of the Employer's contribution for the year
if the Participant is an Eligible Employee at any time during the year and the
conditions set forth in the Adoption Agreement and Section 3.5(h) are satisfied,
unless a top-heavy contribution is required pursuant to Section 4.3(f). If no
election is made in the Adoption Agreement, then a Participant shall be eligible
to share in the
allocation of the Employer's contribution for the year if the Participant
completes more than five hundred (500) Hours of Service (or three (3)
consecutive calendar months if the elapsed time method is chosen in the Adoption
Agreement) during the Plan Year or is employed on the last day of the Plan Year.


(4)  Gateway contribution. The Employer may make an additional discretionary
Employer contribution ("gateway contribution") as set forth below (i.e., the
minimum allocation gateway requirement described in Regulation
§1.401(a)(4)-8(b)(1)(vi)). In applying the provisions of this Subsection (4),
the term "Employer contributions" shall also include
any Forfeitures that are allocated to a Participant, other than Forfeitures that
are subject to Code §401(m) because they are allocated as a matching
contribution. Furthermore, in applying the provisions of this Subsection (4) to
a 401(k) Profit Sharing Plan, the term "Employer contributions" means any
Employer Nonelective Contributions, nonelective "ADP test safe harbor
contributions," and, except as otherwise provided in Subsections (4)(ii) and
(iv) below, Qualified Nonelective Contributions, and
such term excludes any matching contributions.


(i)   Any "gateway contribution" made pursuant to this Subsection for a Plan
Year will be allocated to each Nonhighly Compensated Participant who receives an
allocation of other "Employer contributions," for such Plan Year. The "gateway
contribution" will be allocated without regard to any allocation conditions
otherwise applicable to "Employer contributions" under the Plan. However,
Participants who the Administrator disaggregates pursuant to Regulation
§1.410(b)-7(c)(3) because they have not satisfied the greatest minimum age and
service conditions permissible under Code §410(a) shall not
25

--------------------------------------------------------------------------------





be eligible to receive an allocation of any "gateway contribution" made pursuant
to this Subsection unless such an allocation is necessary to satisfy Code
§401(a)(4).


(ii)  The "gateway contribution" will be allocated pro rata on the basis of
Compensation (as defined in (iii) or (iv) below, whichever is applicable) of
each eligible Participant (as described in Subsection (i) above) but in no event
will an allocation of the "gateway contribution" exceed the lesser of: (A) five
percent (5%) of Compensation or (B) one -third (1/3) of the highest allocation
rate for any Highly Compensated Participant for the Plan Year. Any allocation
under the prior sentence will be reduced by the amount of any other "Employer
contributions," excluding any Qualified Nonelective Contributions that are used
to satisfy the ADP test set forth in Section 12.4 or the ACP test set forth in
Section 12.6, allocated for the same Plan Year to such Participant, provided
that if an eligible Participant is receiving only a Qualified Nonelective
Contribution and such contribution amount equals or exceeds the "gateway
contribution," then the contribution satisfies the "gateway contribution"
requirement as to that Participant.


(iii) For allocation purposes under the 5% "gateway contribution" under (A) of
Subsection (ii) above, Compensation means
415 Compensation except that it shall be determined for the Plan Year (rather
than the Limitation Year) and shall exclude
415 Compensation paid while an Employee is not a Participant in the Plan.


(iv) For purposes of the 1/3 "gateway contribution" alternative under (B) of
Subsection (ii) above, the Administrator will (A) determine the allocation rate,
and (B) allocate the "gateway contribution," using a Participant's Compensation,
provided the definition of Compensation satisfies Regulation §1.414(s). In
addition, the allocation rate for any Participant is determined by dividing the
total "Employer contribution" made on behalf of such Participant by the
Participant's Compensation (as defined in the preceding sentence). However,
solely for purposes of determining the allocation rate of any Nonhighly
Compensated Participant, Qualified Nonelective Contributions that are used to
satisfy the ADP test set forth in Section 12.4 or the ACP test set forth in
Section 12.6, shall not be taken into account.


(v)  Notwithstanding the foregoing, the Employer may increase the "gateway
contribution" to satisfy the provisions of Regulation §1.401(a)(4)-9(b)(2)(v)(D)
if the plan (for nondiscrimination testing purposes) consists of one or more
defined contribution plans and one or more defined benefit plans.


(c)  Gains or losses. Except as otherwise elected in the Adoption Agreement or
as provided in Section 4.10 with respect to Participant Directed Accounts, as of
each Valuation Date, before allocation of any Employer contributions and
Forfeitures, an y earnings or losses (net appreciation or net depreciation) of
the Trust Fund (exclusive of assets segregated for distribution) shall be
allocated in the same proportion that each Participant's nonsegregated accounts
bear to the total of all Participants' nonsegregated accounts as of such date.
Unless otherwise specified in the Adoption Agreement, the nonsegregated account
will be reduced by any distributions made prior to the Valuation Date.


ERISA recapture account. The Administrator in its discretion may use an "ERISA
Recapture Account" to pay non-settlor Plan expenses and may allocate funds in
the "ERISA Recapture Account" (or excess funds therein after payment of Plan
Expenses) as earnings or as otherwise permitted by applicable law. The Plan
Administrator will exercise its discre tion in a reasonable, uniform and
nondiscriminatory manner. An "ERISA Recapture Account" is an account designated
to receive amounts which a Plan service provider receives in the form of 12b-1
fees, sub-transfer agency fees, shareholder servicing fees or similar amounts
(also known as "revenue sharing"), which are received by the service provider
from a source other than the Plan and which the service provid er may remit to
the Plan.


Late trading and market timing settlement. In the event the Plan becomes
entitled to a settlement from a mutual fund or other investment relating to late
trading, market timing or other activities, the Plan Administrator will allocate
the settlement p roceeds to Participants and Beneficiaries in accordance with
Department of Labor Field Assistance Bulletin 2006-01 or other applicable law.


(d)  Contracts. Participants' Accounts shall be debited for any insurance or
annuity premiums paid, if any, and credited with any dividends or interest
received on Contracts.


(e)  Forfeitures. Forfeitures must be disposed of no later than the last day of
the Plan Year following the Plan Year in which the Forfeiture occurs. The
Employer must direct the Administrator to use Forfeitures to reinstate
previously forfeited Account balances of Participants, if any, in accordance
with Section 3.5(g), to satisfy any contribution that may be required pursuant
to Section 6.10, or, to pay any Plan expenses. With respect to a Money Purchase
Plan, any remaining Forfeitures will be disposed of in accordance with the
elections in the Adoption Agreement. With respect to all other plans, the
Employer must direct the Administrator to use any r emaining Forfeitures in
accordance with any combination of the following methods, including a different
method based on the source of such Forfeitures. Forfeitures may be:


(1)  Added to any Employer discretionary contribution (e.g., matching or profit
sharing) and allocated in the same manner; (2)  Used to reduce any Employer
contribution (e.g., matching or profit sharing);
26

--------------------------------------------------------------------------------





(3)  Added to any Employer matching contribution and allocated as an additional
matching contribution; or


(4)  Allocated to all Participants in the same proportion that each
Participant's Compensation for the Plan Year bears to the
Compensation of all Participants for such year.


Notwithstanding (e)(2) above, effective for Plan Years beginning after the Plan
Year in which this Plan document is adopted, Forfeitures may not be used to
reduce any Employer contributions which are required pursuant to the Code to be
fully Vested when contributed to the Plan (such as QMACs, QNECs and "ADP test
safe harbor contributions" other than QACA "ADP test safe harbor contributions."


If Forfeitures are allocated to Participants (rather than used to reduce
Employer contributions) then the Employer must also direct the Administrator as
to which Participants are eligible to share in such allocation. The maximum
allocation conditions the Employer may require are that Participants complete
one (1) Year of Service (or Period of Service) and be employed on the last day
of the Plan Year in order to share in the allocation of Forfeitures for such
Plan Year. Notwithstanding the foregoing, i f this is a standardized Plan, then
the maximum allocation conditions are that Participants complete more than five
hundred (500) Hours of Service (or three (3) consecutive calendar months if the
elapsed time method is chosen in the Adoption Agreement) during the Plan Year or
be employed
on the last day of the Plan Year.


(f)   Minimum allocations required for Top-Heavy Plan Years. Notwithstanding the
foregoing, for any Top-Heavy Plan Year, the sum of the Employer's contributions
and Forfeitures allocated to the Participant's Combined Account of each Non -Key
Employee or each Participant, if elected in the Adoption Agreement, shall be
equal to at least three percent (3%) of such Employee's 415
Compensation for the Plan Year or the calendar year ending within the Plan Year
(reduced by contributions and Forfeitures, if any, allocated to each such
Employee in any defined contribution plan included with this Plan in a "required
aggregation group" (as defined in Section 9.2(f)). However, if (1) the sum of
the Employer's contributions and Forfeitures allocated to the Participant's
Combined Account of each Key Employee for such Top-Heavy Plan Year is less than
three percent (3%) of each Key Employee's 415
Compensation and (2) this Plan is not required to be included in a "required
aggregation group" (as defined in Section 9.2(f)) to enable a defined benefit
plan to meet the requirements of Code §401(a)(4) or 410, the sum of the
Employer's contributions and Forfeitures
allocated to the Participant's Combined Account of each Employee entitled to the
top-heavy minimum contribution shall be equal to the largest percentage
allocated to the Participant's Combined Account of any Key Employee. The minimum
allocation required (to the extent required to be nonforfeitable under Code
§416(b)) may not be forfeited under Code §411(a)(3)(B) or 411(a)(3)(D).


However, for each Employee who is a Participant in a Profit Sharing Plan or
401(k) Profit Sharing Plan and a Money Purchase Plan, the minimum three percent
(3%) allocation specified above shall be provided in the Money Purchase Plan
unless otherwise elected in Appendix A to the Adoption Agreement (Special
Effective Dates and Other Permitted Elections).


If this is an integrated prototype Plan, then for any Top-Heavy Plan Year the
Employer's contribution shall be allocated as follows and shall still be
required to satisfy the other provisions of this Subsection:


(1)  An amount equal to three percent (3%) multiplied by each Participant's
Compensation for the Plan Year shall be allocated to each Participant's Account.
If the Employer does not contribute such amount for all Participants, the amount
shall be allocated to each Participant's Account in the same proportion that
such Participant's total Compensation for the Plan Year bears to the t otal
Compensation of all Participants for such year. Notwithstanding any contrary
allocation conditions set forth in this Plan, Participants who are entitled to
receive the top-heavy minimum allocation set forth in this Section shall be
eligible to share in this first tier allocation.


(2)  The balance of the Employer's contribution over the amount allocated under
subparagraph (1) hereof shall be allocated to each Participant's Account in a
dollar amount equal to three percent (3%) multiplied by a Participant's Excess
Compensation. If the Employer does not contribute such amount for all
Participants, each Participant will be allocated a share of the contribution in
the same proportion that such Participant's Excess Compensation bears to the
total Excess Compensation of all Participants for that year. For purposes of
this paragraph, in the case of any Participant who has exceeded the "cumulative
permitted disparity limit" described in Section 4.3(b)(2), such Participant's
total Compensation will be taken into account.


(3)  The balance of the Employer's contribution over the amount allocated under
subparagraph (2) hereof shall be allocated to each Participant's Account in a
dollar amount equal to 2.7% multiplied by the sum of each Participant's total
Compensation pl us Excess Compensation. If the Employer does not contribute such
amount for all Participants, each Participant will be allocated a share of the
contribution in the same proportion that such Participant's total Compensation
plus Excess Compensation for the Plan Year bears to the total Compensation plus
Excess Compensation of all Participants for that year. For purposes of this
paragraph, in the case of any Participant who has exceeded the "cumulative
permitted disparity limit" described in
Section 4.3(b)(2), such Participant's total Compensation rather than
Compensation plus Excess Compensation will be taken into account.


Regardless of the preceding, 1.3% shall be substituted for 2.7% above if Excess
Compensation is based on more than 20% and less than or equal to 80% of the
Taxable Wage Base. If Excess Compensation is based on less than 100% and more
than 80% of the Taxable Wage Base, then 2.4% shall be substituted for 2.7%
above.
27

--------------------------------------------------------------------------------





(4)  The balance of the Employer's contributions over the amount allocated
above, if any, shall be allocated to each Participant's Account in the same
proportion that such Participant's total Compensation for the Plan Year bears to
the total Compensation of all Participants for such year.


For each Employee who is a Participant in this Plan and another defined
contribution plan maintained by the Employer or an Affiliated Employer, the
minimum three percent (3%) allocation specified above shall be provided as
specified in the Adoption Agreement Appendix A to the Adoption Agreement
(Special Effective Dates and Other Permitted Elections).


(g)  Top-heavy contribution allocation. For purposes of the minimum allocations
set forth above, the percentage allocated to the Participant's Combined Account
of any Key Employee shall be equal to the ratio of the sum of the Employer's
contributions and Forfeitures allocated on behalf of such Key Employee divided
by the 415 Compensation for such Key Employee.


(h)  Participants eligible for top-heavy allocation. Notwithstanding anything in
this Plan to the contrary, for any Top-Heavy Plan Year, the minimum allocations
set forth in this Section shall only be allocated to the Participant's Combined
Account of all Non-Key Employees, and Key Employees if elected in the Adoption
Agreement, who are Participants and who are employed by the Employer on the last
day of the Plan Year (unless otherwise elected in Appendix A to the Adoption
Agreement (Special Effective Dates and Other Permitted Elections)), including
Employees who have (1) failed to complete a Year of Service; (2) declined to
make mandatory contributions (if required) or, in the case of a cash or deferred
arrangement, Elective Deferrals to the Plan; or (3) Compens ation less than a
stated amount. In addition, pursuant to Code §416(i)(4), Participants whose
employment is governed by a collective bargaining agreement between the Employer
and employee representatives under which retirement benefits were the subject of
good faith bargaining shall not be eligible to receive the top-heavy minimum
allocations unless otherwise provided in the collective bargaining agreement.


(i)   Top-heavy allocation if DB and DC plans maintained. Notwithstanding
anything herein to the contrary, in any Plan Year in which the Employer
maintains both this Plan and a non-frozen defined benefit pension plan included
in a "required aggregation group" (as defined in Section 9.2(f)) which is
top-heavy, the Employer will not be required (unless otherwise elected in
Appendix A to the Adoption Agreement (Special Effective Dates and Other
Permitted Elections)) to provide Employees with both the full separate minimum
defined benefit plan benefit and the full separate defined contribution plan
top-heavy minimum allocations. In such case, the top-heavy minimum benefits will
be provided as elected in the Adoption Agreement and, if applicable, as follows:


(1)  If the 5% defined contribution minimum is elected in the Adoption
Agreement:


(i)   The requirements of Section 9.1 will apply except that each Employee who
accrues a benefit in the Profit Sharing Plan or Money Purchase Plan and who
accrues a benefit in the Defined Benefit Plan will receive a minimum allocation
of five percent (5%) of such Participant's 415 Compensation from the "applicable
defined contribution plan(s)."


(ii)  For each Employee who is a participant only in the Defined Benefit Plan,
the Employer will provid e a minimum non-integrated benefit equal to two percent
(2%) of such participant's highest five (5) consecutive year average 415
Compensation for each Year of Service while a participant in such plan, in which
the Plan is top-heavy, not to exceed ten (10) such years.


(iii) For each Employee who is a Participant only in this defined contribution
plan, the Employer will provide a minimum allocation equal to three percent (3%)
of such Participant's 415 Compensation.


(2)  If the 2% defined benefit minimum is elected in the Adoption Agreement,
then for each Employee who is a participant only in the defined benefit plan,
the Employer will provide a minimum non-integrated benefit equal to two percent
(2%) of such participant's highest five (5) consecutive year average of 415
Compensation for each Year of Service while a participant in the plan, in which
the plan is top-heavy, not to exceed ten (10) such years.


(j)   Matching contributions used to satisfy top-heavy contribution. Unless
otherwise specified in Appendix A to the Adoption Agreement (Special Effective
Dates and Other Permitted Elections), Employer matching contributions shall be
taken into accoun t for purposes of satisfying the minimum contribution
requirements of Code §416(c)(2) and the Plan. The preceding sentence shall ap
ply with respect to matching contributions under the Plan or, if the Plan
provides that the minimum contribution requirement shal l be met in another
plan, such other plan. Employer matching contributions that are used to satisfy
the minimum contribution requireme nts shall be treated as matching
contributions for purposes of the ACP test and other requirements of Code
§401(m).


(k)  Contributions under other plans. The Employer may provide, in Appendix A to
the Adoption Agreement (Special Effective Dates and Other Permitted Elections),
that the minimum benefit requirement shall be met in another plan (including
another pl an that consists solely of a cash or deferred arrangement which meets
the requirements of Code §401(k)(12) and matching contributions with respect to
which the requirements of Code §401(m)(11) apply). The Employer must specify the
name of the other plan, the minimum benefit that will be provided under such
other plan, and the Employees who will receive the minimum benefit under such
other plan.


(l)   Delay in processing transactions. Notwithstanding anything in this Section
to the contrary, all information necessary to properly reflect a given
transaction may not be available until after the date specified herein for
processing such transaction, in which case the transaction will be reflected
when such information is received and processed. Subject to express limits that
may be imposed under the
28

--------------------------------------------------------------------------------





Code, the processing of any contribution, distribution or other transaction may
be delayed for any legitimate business reason (including, but not limited to,
failure of systems or computer programs, failure of the means of the
transmission of data, force majeure, the failure of a service provider to timely
receive values or prices, and correction for errors or omissions or the errors
or omissions of any service provider). The processing date of a transaction will
be binding for all purposes of the Plan.


(m) 410(b) ratio percentage fail-safe provisions. Notwithstanding anything in
this Section to the contrary, the provisions of this Subsection apply for any
Plan Year if, in the volume submitter or non-standardized Adoption Agreement,
the Employer elected to apply the 410(b) ratio percentage fail-safe provisions
and the Plan fails to satisfy the "ratio percentage test" due to a last day of
the Plan Year allocation condition or an Hours of Service (or months of service)
allocation condition. A plan satisfies the "rati o percentage test" if, on the
last day of the Plan Year, the "benefiting ratio" of the Nonhighly Compensated
Employees w ho are "includible" is at least 70% of the "benefiting ratio" of the
Highly Compensated Employees who are "includible." The "benefit ing ratio" of
the Nonhighly Compensated Employees is the number of "includible" Nonhighly
Compensated Employees "benefiting" under the Plan divided by the number of
"includible" Employees who are Nonhighly Compensated Employees. The "benefiting
ratio" of the Highly Compensated Employees is the number of Highly Compensated
Employees "benefiting" under the Plan divided by the number of "includible"
Highly Compensated Employees. "Includible" Employees are all Employees other
than: (1) those Employees
excluded from participating in the Plan for the entire Plan Year by reason of
the collective bargaining unit exclusion or the nonresident alien exclusion
described in the Code or by reason of the age and service requirements of
Article III; and (2) any Employee w ho
incurs a separation from service during the Plan Year and fails to complete at
least 501 Hours of Service (or three (3) mon ths of service if the elapsed time
method is being used) during such Plan Year.


For purposes of this Subsection, an Employee is "benefiting" under the Plan on a
particular date if, under the Plan, the Employee is entitled to an Employer
contribution or an allocation of Forfeitures for the Plan Year.


If this Subsection applies and the Hours of Service method is used, then the
Administrator will suspend the allocation condit ions and expand the group of
the "includible" Nonhighly Compensated Employees who are Participants by
including the minimum number of Participants eligible to share in the
contribution, beginning first with the "includible" Employees employed by the
Employer on the last day of the Plan Year who have completed the greatest number
of Hours of Service in the Plan Year, then the "includible" Employees who have
completed the greatest number of Hours of Service during the Plan Year, and
continuing to suspend the allocation conditions for each "includible" Employee
who completed Hours of Service, from the greatest number of Hours of Service to
the least, until the Plan satisfies the "ratio percentage test" for the Plan
Year. If two or more "includible" Employees have the same number of Hours of
Service, then the Administrator will suspend the allocation conditions for all
such "includible" Employees , irrespective of whether the Plan can satisfy the
"ratio percentage test" by accruing benefits for fewer than all such "includ
ible" Employees. If the Plan for any Plan Year suspends the allocation
conditions for an "includible" Employee, then that Employee will share in the
allocation for that Plan Year of the Employer contribution and Forfeitures, if
any, without regard to whether the Employee has satisfied the other allocation
conditions set forth in this Section.


If this Subsection applies and the elapsed time method is used, then the
Administrator will susp end the allocation conditions for the "includible"
Nonhighly Compensated Employees who are Participants, beginning first with the
"includible" Employees employed by the Employer on the last day of the Plan
Year, then the "includible" Employees who have the latest separation from
service during the Plan Year, and continuing to suspend the allocation
conditions for each "includible" Employee who incurred an earlier sep aration
from service, from the latest to the earliest separation from service date,
until the Plan satisfies the "ratio percentage test" for the Plan Year. If two
or more "includible" Employees have a separation from service on the same day,
then the Administrator will suspe nd the allocation conditions for all such
"includible" Employees, irrespective of whether the Plan can satisfy the "ratio
percentage test" by accruing benefits for fewer than all such "includible"
Employees. If the Plan for any Plan Year suspends the allocation condi tions for
an "includible" Employee, then that Employee will share in the allocation for
that Plan Year of the Employer contribution and Forfeitures, if any, without
regard to whether the Employee has satisfied the other allocation conditions set
forth in this S ection.


Notwithstanding the foregoing, if the portion of the Plan which is not a Code
§401(k) or 401(m) plan would fail to satisfy Code
§410(b) if the coverage tests were applied by treating those Participants whose
only allocation would otherwise be provided under the top-heavy formula as if
they were not currently benefiting under the Plan, then, for purposes of
applying this Subsection (m), such Participants shall be treated as not
benefiting.


4.4 MAXIMUM ANNUAL ADDITIONS


(a)  Calculation of "annual additions."


(1)  If a Participant does not participate in, and has never participated in
another qualified plan maintained by the "employer," or a welfare benefit fund
(as defined in Code §419(e)) maintained by the "employer," or an individual
medical benefit account (as defined in Code §415(l)(2)) maintained by the
"employer," or a simplified employee pension (as defined in Code §408(k))
maintained by the "employer" which provides "annual additions," the amount of
"annual additions" which may be credited to the Participant's Accounts for any
Limitation Year shall not exceed the lesser of the "maximum permissible amount"
or any other limitation contained in this Plan. If the "employer" contribution
that would otherwise be contributed or allocated to the Participant's Accounts
would cause the "annual additions" for the Limitation Year to exceed the
"maximum permissible amount," the amount contributed or allocated will be
reduced so that the "annual additions" for the Limitation Year will equal the
29

--------------------------------------------------------------------------------





"maximum permissible amount," and any amount in excess of the "maximum
permissible amount" which would have been allocated to such Participant may be
allocated to other Participants.


(2)  Prior to determining the Participant's actual 415 Compensation for the
Limitation Year, the "employer" may determine the "maximum permissible amount"
for a Participant on the basis of a reasonable estimation of the P articipant's
415 Compensation for the Limitation Year, uniformly determined for all
Participants similarly situated.


(3)  As soon as is administratively feasible after the end of the Limitation
Year the "maximum permissible amount" for such
Limitation Year shall be determined on the basis of the Participant's actual 415
Compensation for such Limitation Year.


(b)  "Annual additions" if a Participant is in more than one plan.


(1)  Except as provided in Subsection (c) below, this Subsection applies if, in
addition to this Plan, a Participant is covered un der another "employer"
maintained qualified defined contribution plan, welfare benefit fund (as defined
in Code §419(e)), individual medical benefit account (as defined in Code
§415(l)(2)), or simplified employee pension (as defined in Code §408(k)), which
provides "annual additions," during any Limitation Year. The "annual additions"
which may be cr edited to a Participant's Accounts under this Plan for any such
Limitation Year shall not exceed the "maximum permissible amount" reduced by the
"annual additions" credited to a Participant's accounts under the other plans
and welfare benefit funds, indivi dual medical benefit accounts, and simplified
employee pensions for the same Limitation Year. If the "annual additions" with
respect to the Participant under other defined contribution plans and welfare
benefit funds maintained by the "employer" are less t han the "maximum
permissible amount" and the "employer" contribution that would otherwise be
contributed or allocated to the Participant's
accounts under this Plan would cause the "annual additions" for the Limitation
Year to exceed this limitation, the am ount contributed or allocated will be
reduced so that the "annual additions" under all such plans and welfare benefit
funds for th e Limitation Year will equal the "maximum permissible amount," and
any amount in excess of the "maximum permissible amount" which would have been
allocated to such Participant may be allocated to other Participants. If the
"annual additions" with resp ect to the Participant under such other defined
contribution plans, welfare benefit funds, individual medical benefit accounts
an d simplified employee pensions in the aggregate are equal to or greater than
the "maximum permissible amount," no amount will
be contributed or allocated to the Participant's Account under this Plan for the
Limitation Year.


(2)  Prior to determining the Participant's actual 415 Compensation for the
Limitation Year, the "employer" may determine the "maximum permissible amount"
for a Participant on the basis of a reasonable estimation of the Participant's
415 Compensation for the Limitation Year, uniformly determined for all
Participants similarly situated.


(3)  As soon as is administratively feasible after the end of the Limitation
Year, the "maximum permissible amount " for the
Limitation Year will be determined on the basis of the Participant's actual 415
Compensation for the Limitation Year.


(4)  If, pursuant to Section 4.4(b)(2), a Participant's "annual additions" under
this Plan and such other plans would result in an "excess amount" for a
Limitation Year, the "excess amount" will be deemed to consist of the "annual
additions" last allocated, except that "annual additions" attributable to a
simplified employee pension will be deemed to have been allocated first,
followed by "annual additions" to a welfare benefit fund or individual medical
benefit account, and then by "annual additions" to a pl an subject to Code §412,
regardless of the actual allocation date.


(5)  If an "excess amount" was allocated to a Participant on an allocation date
of this Plan which coincides with an allocation date of another plan, the
"excess amount" attributed to this Plan will be the product of:


(i)   the total "excess amount" allocated as of such date, times


(ii)  the ratio of (A) the "annual additions" allocated to the Participant for
the Limitation Year as of such date under this Plan to (B) the total "annual
additions" allocated to the Participant for the Limitation Year as of such date
under this and all the other qualified defined contribution plans.


(c)  Coverage under another plan. If the Participant is covered under another
qualified defined contribution plan maintained by the "employer," "annual
additions" which may be credited to the Participant's Accounts under this Plan
for any Limitation Year wi ll be limited in accordance with Section 4.4(b),
unless the "employer" provides other limitations in Appe ndix A to the Adoption
Agreement (Special Effective Dates and Other Permitted Elections).


(d)  Time when "annual additions" credited. An "annual addition" is credited to
the Account of a Participant for a particular Limitation Year if it as allocated
to the Participant's Account under the Plan as of any date within that
Limitation Year. Ho wever, an amount is not deemed allocated as of any date
within a Limitation Year if such allocation is dependent upon participation in
the Plan as of any date subsequent to such date.


For purposes of this subparagraph, "employer" contributions are not deemed
credited to a Participant's Account for a particul ar Limitation Year unless the
contributions are actually made to the Plan no later than thirty (30) days after
the end of the period described in Code §404(a)(6) applicable to the taxable
year with or within which the particular Limitation Year ends. In the case of an
Employer that is exempt from federal income tax (including a governmental
employer), Employer contributions are treated as credited
30

--------------------------------------------------------------------------------





to a Participant's Account for a particular Limitation Year only if the
contributions are actually made to the Plan no later than the 15th day of the
tenth calendar month following the end of the calendar year or Fiscal Year (as
applicable, depending on the basis on which the Employer keeps its books) with
or within which the particular Limitation Year ends.


(e)  Definitions. For purposes of this Section, the following terms shall be
defined as follows:


(1)  "Annual additions" means the sum credited to a Participant's accounts for
any Limitation Year of (a) "employer" contributions, (b) Employee contributions
(except as provided below), (c) Forfeitures, (d) amounts allocated to an
individual medical benefit account, as defined in Code §415(l)(2), which is part
of a pension or annuity plan maintained by the "employe r," (e) amounts derived
from contributions paid or accrued which are attributable to post-retirement
medical benefits allocated to the separate account of a key employee (as defined
in Code §419A(d)(3)) under a welfare benefit fund (as defined in Code §419(e))
maintained by the "employer" and (f) allocations under a simplified employee
pension. Except, however, the Compensation percentage limitation referred to in
paragraph (e)(6)(ii) below shall not apply to: (1) any contribution for medical
benefits (within the meaning of Code §419A(f)(2)) after separation from service
which is otherwise treated as an "annual addition," or (2) any amount otherwise
treated as an "annual addition" under Code §415(l)(1).


(i)   Restorative payments. "Annual additions" for purposes of Code §415 and
this Section shall not include restorative payments. A restorative payment is a
payment made to restore losses to a Plan resulting from actions by a Fiduciary
for which there is reasonable risk of liability for breach of a fiduciary duty
under the Act or under other applicable federal or state law, where Participants
who are similarly situated are treated similarly with respect to the payments.
Generally, payments are restorative payments only if the payments are made in
order to restore some or all of the Plan's losses due to an action (or a failure
to act) that creates a reasonable risk of liability for such a breach of
fiduciary duty (other than a br each of fiduciary duty arising from failure to
remit contributions to the Plan). This includes payments to a plan made pursuant
to a Department of Labor order, the Department of Labor's Voluntary Fiduciary
Correction Program, or a court -approved settlement, to restore losses to a
qualified defined contribution plan on account of the breach of fiduciary duty
(other than a breach of fiduciary duty arising from failure to remit
contributions to the Plan). Payments made to the Plan to make up for losses due
merely to market fluctuations and other payments that are not made on account of
a reasonable risk of liability for breach of a fiduciary duty under the Act are
not restorative payments and generally constitute contributions that are
considered "annual additions."


(ii)  Other amounts. "Annual additions" for purposes of Code §415 and this
Section shall not include: (A) The direct transfer of a benefit or employee
contributions from a qualified plan to this Plan; (B) Rollover contributions (as
described in Code §§401(a)(31), 402(c)(1), 403(a)(4), 403(b)(8), 408(d)(3), and
457(e)(16)); (C) Repayments of loans made to a Participant from the Plan; and
(D) Repayments of amounts described in Code §411(a)(7)(B) (in accordance with
Code §411(a)(7)(C)) and Code §411(a)(3)(D) or repayment of contributions to a
governmental plan (as defined in
Code §414(d)) as described in Code §415(k)(3), as well as Employer restorations
of benefits that are required pursuant to
such repayments.


(2)  "Defined contribution dollar limitation" means $40,000 as adjusted under
Code §415(d).


(3)  "Employer" means, for purposes of this Section, the Employer that adopts
this Plan and all Affiliated Employers, except that for purposes of this
Section, the determination of whether an entity is an Affiliated Employer shall
be made by applying Code §415(h).


(4)  "Excess amount" means the excess of the Participant's "annual additions"
for the Limitation Year over the "maximum permissible amount."


(5)  "Master or prototype plan" means a plan the form of which is the subject of
a favorable opinion letter from the Interna l
Revenue Service.


(6)  "Maximum permissible amount" means, except to the extent permitted under
this Plan and Code §414(v), the maximum "annual addition" that may be
contributed or allocated to a Participant's Accounts under the Plan for any
Limitation Year, which shall not exceed the lesser of:


(i)   the "defined contribution dollar limitation," or


(ii)  one hundred percent (100%) of the Participant's 415 Compensation for the
Limitation Year.


The 415 Compensation Limitation referred to in (ii) shall not apply to any
contribution for medical benefits after separation from service (within the
meaning of Code §§401(h) or 419A(f)(2)) which is otherwise treated as an "annual
addition."


If a short Limitation Year is created because of an amendment changing the
Limitation Year to a different twelve (12)
consecutive month period, the "maximum permissible amount" will not exceed the
"defined contribution dollar limitation"
31

--------------------------------------------------------------------------------





multiplied by a fraction, the numerator of which is the number of months in the
short Limitation Year and the denomina tor of which is twelve (12).


(f)   Special rules.


(1)  Aggregation of plans. For purposes of applying the limitations of Code
§415, all defined contribution plans (without regard to whether a plan has been
terminated) ever maintained by the "employer" (or a "predecessor employer")
under which the Participant receives "annual additions" are treated as one
defined contribution plan. For purposes of this Section:


(i)   A former "employer" is a "predecessor employer" with respect to a
participant in a plan maintained by an "employer" if the "employer" maintains a
plan under which the participant had accrued a benefit while performing services
for the former "employer," but only if that benefit is provided under the plan
maintained by the "employer." For this purpose, the "formerly affiliated plan"
rules in Regulation §1.415(f)-1(b)(2) apply as if the "employer" and
"predecessor employer" constituted a single employer under the rules described
in Regulation §1.415(a)-1(f)(1) and (2) immediately prior to the "cessation of
affiliation" (and as if they constituted two, unrelated employers under the
rules described in Regulation §1.415(a) -1(f)(1)
and (2) immediately after the "cessation of affiliation") and "cessation of
affiliation" was the event that gives rise to the
"predecessor employer" relationship, such as a transfer of benefits or plan
sponsorship.


(ii)  With respect to an "employer" of a Participant, a former entity that
antedates the "employer" is a "predecessor employer" with respect to the
Participant if, under the facts and circumstances, the "employer" constitutes a
continuation of all or a portion of the trade or business of the former entity.


(2)  Break-up of an affiliated employer or an affiliated service group. For
purposes of aggregating plans for Code §415, a "formerly affiliated plan" of an
"employer" is taken into account for purposes of applying the Code §415
limitations to the "employer," but the "formerly affiliated plan" is treated as
if it had terminated immediately prior to the "cessation of affiliation." For
purposes of this paragraph, a "formerly affiliated plan" of an "employer" is a
plan that, immediately prior to the "cessa tion of affiliation," was actually
maintained by one or more of the entities that constitute the "employer" (as
determined under the employer affiliation rules described in Regulation
§1.415(a)-1(f)(1) and (2)), and immediately after the "cessation of
affiliation," is not actually maintained by any of the entities that constitute
the "employer" (as determined under the employer affiliation rules described in
Regulation §1.415(a)-1(f)(1) and (2)). For purposes of this paragraph, a
"cessation of affiliation" means the event that causes an entity to no longer be
aggregated with one or more other entities as a single "employer" under the
employer affiliation rules described in Regulation §1.415(a)-1(f)(1) and (2)
(such as the sale of a subsidiary outside a controlled group), or
that causes a plan to not actually be maintained by any of the entities that
constitute the "employer" under the employer affiliation rules of Regulation
§1.415(a)-1(f)(1) and (2) (such as a transfer of plan sponsorship outside of a
controlled group).


(3)  Mid-year aggregation. Two or more defined contribution plans that are not
required to be aggregated pursuant to Code
§415(f) and the Regulations thereunder as of the first day of a Limitation Year
do not fail to satisfy the requirements of Code
§415 with respect to a Participant for the Limitation Year merely because they
are aggregated later in that Limitation Year, provided that no "annual
additions" are credited to the Participant's Account after the date on which the
plans are required to be aggregated.


4.5 ADJUSTMENT FOR EXCESS ANNUAL ADDITIONS


Notwithstanding any provision of the Plan to the contrary, if the "annual
additions" (as defined in Section 4.4) are exceeded for any Participant, then
the Plan may only correct such excess in accordance with the Employee Plans
Compliance Resolution System (E PCRS) as set forth in Revenue Procedure 2008-50
or any superseding guidance.


4.6 ROLLOVERS


(a)  Acceptance of "rollovers" into the Plan. If elected in the Adoption
Agreement and with the consent of the Administrator (such consent must be
exercised in a nondiscriminatory manner and applied uniformly to all
Participants), the Plan may accept a "rollover," provided the "rollover" will
not jeopardize the tax-exempt status of the Plan or create adverse tax
consequences for the Employer. The amounts rolled over shall be separately
accounted for in a "Participant's Rollover Account." Furthermore, any Roth
Elective Deferrals that are accepted as "rollovers" in this Plan on or after
January 1, 2006 shall be separately accounted for. A Participant's Rollover
Account shall be fully Vested at all times and shall not be subject to
Forfeiture for any reason. For purposes of this Section, the term Participant
shall include any Eligible Employee who is not yet a Participant, if, pursuant
to the Adoption Agreement, "rollov ers" are permitted to be accepted from
Eligible Employees. In addition, for purposes of this Section the term
Participant shall also include Former Employees if the Employer and
Administrator consent to accept "rollovers" of distributions made to Former
Employees fr om any plan of the Employer.


(b)  Treatment of "rollovers" under the Plan. Amounts in a Participant's
Rollover Account shall be held by the Trustee (or Insurer) pursuant to the
provisions of this Plan and may not be withdrawn by, or distributed to the
Participant, in whole or in part, except as elected in the Adoption Agreement
and Subsection (c) below. The Trustee (or Insurer) shall have no duty or
responsibility to inquire
as to the propriety of the amount, value or type of assets transferred, nor to
conduct any due diligence with respect to such assets;
provided, however, that such assets are otherwise eligible to be held by the
Trustee (or Insurer) under the terms of this Plan.
32

--------------------------------------------------------------------------------







(c)  Distribution of "rollovers." At such time as the conditions set forth in
the Adoption Agreement have been satisfied, the Administrator, at the election
of the Participant, shall direct the distribution of up to the entire amount
credited to the R ollover Account maintained on behalf of such Participant. Any
distribution of amounts held in a Participant's Rollover Account shall be made
in a manner which is consistent with and satisfies the provisions of Sections
6.5 and 6.6, including, but not limited to, all notice and consent requirements
of Code §§411(a)(11) and 417 and the Regulations thereunder. Furthermore, unless
otherwise elected in the Adoption Agreement, such amounts shall be considered to
be part of a Participant's benefit in determining whether an involunt ary
cash-out of benefits may be made without Participant consent.


(d)  "Rollovers" maintained in a separate account. The Administrator may direct
that "rollovers" made after a Valuation Date be segregated into a separate
account for each Participant until such time as the allocations pursuant to thi
s Plan have been made, at which time they may remain segregated, invested as
part of the general Trust Fund or, if elected in the Adoption Agreement, d
irected by the Participant.


(e)  Limits on accepting "rollovers." Prior to accepting any "rollovers" to
which this Section applies, the Administrator may require the Employee to
establish (by providing opinion of counsel or otherwise) that the amounts to be
rolled over to this Plan meet the requirements of this Section. The Employer may
instruct the Administrator, operationally and on a nondiscriminatory basis, to
limit
the source of "rollover" contributions that may be accepted by the Plan.


(f)   Definitions. For purposes of this Section, the following definitions shall
apply:


(1)  A "rollover" means: (i) amounts transferred to this Plan directly from
another "eligible retirement plan;" (ii) distributions received by an Employee
from other "eligible retirement plans" which are eligible for tax-free rollover
to an "eligible retirement plan" and which are transferred by the Employee to
this Plan within sixty (60) days following receipt thereof; and (iii) any other
amounts which are eligible to be rolled over to this Plan pursuant to the Code
or any other federally enacted legislation.


(2)  An "eligible retirement plan" means an individual retirement account
described in Code §408(a), an individual retirement annuity described in Code
§408(b) (other than an endowment contract), a qualified trust (an employees'
trust described in Code
§401(a) which is exempt from tax under Code §501(a)), an annuity plan described
in Code §403(a), an eligible deferred
compensation plan described in Code §457(b) which is maintained by an eligible
employer described in Code §457(e)(1)(A), and an annuity contract described in
Code §403(b).


4.7 PLAN-TO-PLAN TRANSFERS FROM QUALIFIED PLANS


(a)  Transfers into this Plan. With the consent of the Administrator, amounts
may be transferred (within the meaning of
Code §414(l)) to this Plan from other tax qualified plans under Code §401(a),
provided the plan from which such funds are transferred
permits the transfer to be made and the transfer will not jeopardize the
tax-exempt status of the Plan or Trust or create adverse tax consequences for
the Employer. Prior to accepting any transfers to which this Section applies,
the Administrator may require an opinion of counsel that the amounts to be
transferred meet the requirements of this Section. The amounts transferred shall
be set up in a separate account herein referred to as a "Participant's Transfer
Account." Furthermore, for vesting purposes, the Participant's Transfer Account
shall be treated as a separate "Participant's Account."


(b)  Accounting of transfers. Amounts in a Participant's Transfer Account shall
be held by the Trustee (or Insurer) pursuant to the provisions of this Plan and
may not be withdrawn by, or distributed to the Participant, in whole or in part,
except as electe d in the Adoption Agreement and Subsection (d) below, provided
the restrictions of Subsection (c) below and Section 6.16 are satisfied. The
Trustee (or Insurer) shall have no duty or responsibility to inquire as to the
propriety of the amount, value or type of assets transferred, nor to conduct any
due diligence with respect to such assets; provided, however, that such assets
are otherwise eligible to be he ld by the Trustee (or Insurer) under the terms
of this Plan. Notwithstanding anything in this Section to the contrary,
transferred amounts are not required to be separately accounted for and may be
combined with the corresponding Account maintained in this Plan provid ed all
rights, benefits and features and other attributes are identical with respect to
each account, or are identical after the combination and such combination does
not result in the impermissible elimination of any Code §411(d)(6) protected
benefits.


(c)  Restrictions on Elective Deferrals. Except as permitted by Regulations
(including Regulation §1.411(d)-4), amounts
attributable to elective contributions (as defined in Regulation §1.401(k)-6),
including amounts treated as elective contributions, which are transferred from
another qualified plan in a plan-to-plan transfer (other than a direct rollover)
shall be subject to the distribution limitations provided for in the Code
§401(k) Regulations.


(d)  Distribution of plan-to-plan transfer amounts. At Normal Retirement Date,
or such other date when the Participant or the Participant's Beneficiary shall
be entitled to receive benefits, the Participant's Transfer Account shall be
used to provide additional benefits to the Participant or the Participant's
Beneficiary. Any distribution of amounts held in a Participant's Transfer
Account shall be made in a manner which is consistent with and satisfies the
provisions of Sections 6.5 and 6.6, including, but not limited to, all notice
and consent requirements of Code §§411(a)(11) and 417 and the Regulations
thereunder. Furthermore, such amounts shall be considered to be part of a
Participant's benefit in determining whether an involuntary cash-out of benefits
may be made without Participant consent.
33

--------------------------------------------------------------------------------





(e)  Segregation. The Administrator may direct that Employee transfers made
after a Valuation Date be segregated into a separate account for each
Participant until such time as the allocations pursuant to this Plan have been
made, at which time they may remain segregated, invested as part of the general
Trust Fund or, if elected in the Adoption Agreement, directed by the
Participant.


(f)   Protected benefits. Notwithstanding anything herein to the contrary, a
transfer directly to this Plan from another qualified plan (or a transaction
having the effect of such a transfer) shall not result in the elimination or
reduction of any "Section 411(d)(6) protected benefit" (as described in Section
8.1(e)) that may not be eliminated or reduced pursuant to Regulation §
1.411(d)-4.


4.8 AFTER-TAX VOLUNTARY EMPLOYEE CONTRIBUTIONS


(a)  Not permitted in Money Purchase or Profit Sharing Plan. Except as provided
in Section 4.8(b) below, this Plan will not accept after-tax voluntary Employee
contributions. If this is an amendment to a Plan that had previously al lowed
after-tax voluntary Employee contributions, then this Plan will not accept
after-tax voluntary Employee contributions for Plan Years beginning after the
Plan Year in which this Plan is adopted by the Employer.


(b)  After-tax voluntary Employee contributions allowed in 401(k) Plans. For
401(k) Plans, if elected in the Adoption Agreement, each Participant who is
eligible to make Elective Deferrals may, in accordance with nondiscriminatory
procedures established by the Administrator, elect to make after-tax voluntary
Employee contributions to this Plan. Such contributions must generally be paid
to the Trustee (or Insurer) within a reasonable period of time after being
received by the Employer. An after -tax voluntary Employee contribution is any
contribution (other than Roth Elective Deferrals) made to the Plan by or on
behalf of a Participant that is included
in the Participant's gross income in the year in which made and that is
separately accounted for under the Plan.


(c)  Full vesting. The balance in each Participant's Voluntary Contribution
Account shall be fully Vested at all times and shall not be subject to
Forfeiture for any reason.


(d)  Distribution at any time. A Participant may elect at any time to withdraw
after-tax voluntary Employee contributions from such Participant's Voluntary
Contribution Account and the actual earnings thereon in a manner which is
consistent with and satisfi es the provisions of Section 6.5, including, but not
limited to, all notice and consent requirements of Code §§411(a)(11) and 417 and
the Regulations thereunder. If the Administrator maintains sub-accounts with
respect to after-tax voluntary Employee contributions (and earnings thereon)
which were made on or before a specified date, a Participant shall be permitted
to designate which sub -account shall be the source for the withdrawal.
Forfeitures of Employer contributions shall not occur solely as a result of an
Employee's withdrawal of after-tax voluntary Employee contributions.


In the event a Participant has received a hardship distribution under the safe
harbor hardship provisions of the Code §401(k) Regulations from any plan
maintained by the Employer, then the Participant shall be barred from making any
after-tax voluntary Employee contributions for a period of six (6) months after
receipt of the hardship distribution. Any prior elections to make after-tax
voluntary Employee contributions will become void upon the receipt of the
hardship distribution that triggers the suspension period of this paragraph.


(e)  Used to provide benefits. At Normal Retirement Date, or such other date
when the Participant or the Participant's Beneficiary is entitled to receive
benefits, the Participant's Voluntary Contribution Account shall be used to
provide additional benefits t o the Participant or the Participant's
Beneficiary.


(f)   Prior mandatory contributions. To the extent a Participant has previously
made mandatory Employee contributions under prior provisions of this Plan, such
contributions will be treated as after-tax voluntary Employee contributions,
except that the provisions of Subsection (d) above permitting a distribution at
any time shall not apply to mandatory Employee contributions.


4.9 QUALIFIED VOLUNTARY EMPLOYEE CONTRIBUTIONS


(a)  Maintenance of existing QVEC Accounts. If this is an amendment to a Plan
that previously permitted deductible voluntary
Employee contributions, then each Participant who made "qualified voluntary
Employee contributions" within the meaning of Code
§219(e)(2) as it existed prior to the enactment of the Tax Reform Act of 1986,
shall have such contributions held in a separate Qualified Voluntary Employee
Contribution Account which shall be fully Vested at all times. Such
contributions, however, shall not be permitted for taxable years beginning after
December 31, 1986.


(b)  Distribution from QVEC Account. A Participant may, upon written request
delivered to the Administrator, make withdrawals from such Participant's
Qualified Voluntary Employee Contribution Account. Any distribution shall be
made in a manner which i s consistent with and satisfies the provisions of
Section 6.5, including, but not limited to, all notice and consent requirements
of Code
§§411(a)(11) and 417 and the Regulations thereunder.


(c)  Used to provide benefits. At Normal Retirement Date, or such other date
when the Participant or the Participant's Beneficiary is entitled to receive
benefits, the Qualified Voluntary Employee Contribution Account shall be used to
provide additional benefits to the Participant or the Participant's Beneficiary.
34

--------------------------------------------------------------------------------



4.10 PARTICIPANT DIRECTED INVESTMENTS


(a)  Directed investment options allowed. If elected in the Adoption Agreement,
all Participants may direct the Trustee (or Insurer) as to the investment of all
or a portion of their individual Account balances as set forth in the Adoption
Agreement and with in limits set by the Employer. Participants may direct the
Trustee (or Insurer), in writing (or in such other form which is acceptable to
the Trustee (or Insurer)), to invest their accounts in specific assets, specific
funds or other investments permitted under the P lan and the Participant
Direction Procedures. That portion of the Account of any Participant that is
subject to investment direction of such Participant will be considered a
Participant Directed Account.


(b)  Establishment of Participant Direction Procedures. The Administrator will
establish Participant Direction Procedures, to be applied in a uniform and
nondiscriminatory manner, setting forth the permissible investment options under
this Section, how often changes between investments may be made, and any other
limitations and provisions that the Administrator may impose on a Participant's
right to direct investments.


(c)  Administrative discretion. The Administrator may, in its discretion,
include or exclude by amendment or other action from the Participant Direction
Procedures such instructions, guidelines or policies as it deems necessary or
appropriate to ensure pro per administration of the Plan, and may interpret the
same accordingly.


(d)  Allocation of gains or losses. As of each Valuation Date, all Participant
Directed Accounts shall be charged or credited with the net earnings, gains,
losses and expenses as well as any appreciation or depreciation in the market
value using pu blicly listed fair market values when available or appropriate as
follows:


(1)  to the extent the assets in a Participant Directed Account are accounted
for as pooled assets or investments, the allocation of earnings, gains and
losses of each Participant's Account shall be based upon the total amount of
funds so invested in a manner proportionate to the Participant's share of such
pooled investment; and


(2)  to the extent the assets in a Participant Directed Account are accounted
for as segregated assets, the allocation of earnings, gains on and losses from
such assets shall be made on a separate and distinct basis.


(e)  Plan will follow investment directions. Investment directions will be
processed as soon as administratively practicable after proper investment
directions are received from the Participant. No guarantee is made by the Plan,
Employer, Administrator or Trustee (or Insurer) that investment directions will
be processed on a daily basis, and no guarantee is ma de in any respect
regarding the processing time of an investment direction. Notwithstanding any
other provision of the Plan, the Employer, Administrator or Discretionary
Trustee (or Insurer) reserves the right to not value an investment option on any
given Valuation Date for any reason deemed appropriate by the Employer,
Administrator or Discretionary Trustee (or Insurer). Furthermore, the processing
of any investment transaction may be delayed for any legitimate business reason
(including, but not limited to, failure of systems or computer programs, failure
of the means of the transmission of data, the failure of a service provider to
timely receive values or pri ces, and correction for errors or omissions or the
errors or omissions of any service provider) or force majeure. The processing
date of a transaction will be binding for all purposes of the Plan and
considered the applicable Valuation Date for an investment trans action.


(f)   Other documents required by directed investments. Any information
regarding investments available under the Plan, to the extent not required to be
described in the Participant Direction Procedures, may be provided to
Participants in one or more d ocuments (or in any other form, including, but not
limited to, electronic media) which are separate from the Participant Direction
Procedures and are not thereby incorporated by reference into this Plan.


4.11 INTEGRATION IN MORE THAN ONE PLAN


If the Employer maintains qualified retirement plans that provide for permitted
disparity (integration), the provisions of
Section 4.3(b)(2) will apply.


4.12 QUALIFIED MILITARY SERVICE


(a)  USERRA. Notwithstanding any provisions of this Plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service will be provided in accordance with Code §414(u). Furthermore, loan
repayments may be suspended un der this Plan as permitted under Code §414(u)(4).


(b)  Benefit accrual. If the Employer elects in the Adoption Agreement to apply
this Subsection, then effective as of the date specified in the Adoption
Agreement but no earlier than the first day of the 2007 Plan Year, for benefit
accrual purposes, th e Plan treats an individual who becomes Totally and
Permanently disabled or dies while performing "qualified military service" (as
defined in Code §414(u)) with respect to the Employer as if the individual had
resumed employment in accordance with the individual's reemployment rights under
Uniformed Services Employment and Reemployment Rights Act of 1994, as amended
(USERRA), on the day preceding Total and Permanent Disability and terminated
employment on the actual date of Total and Permanent Disability.


The Plan will determine the amount of after-tax voluntary Employee contributions
and Elective Deferrals of an individual treated as reemployed under this Section
for purposes of applying paragraph Code §414(u)(8)(C) on the basis of the
individual's average
35

--------------------------------------------------------------------------------





actual after-tax voluntary Employee contributions or Elective Deferrals for the
lesser of: (1) the 12-month period of service with the Employer immediately
prior to "qualified military service" (as defined in Code §414(u)); or (2) the
actual length of continuous service with the Employer.


(c)  Death benefits. In the case of a death occurring on or after January 1,
2007, if a Participant dies while performing "qualified military service" (as
defined in Code §414(u)), the Participant's Beneficiary is entitled to any addit
ional benefits (other than benefit accruals (unless otherwise elected in the
Adoption Agreement) relating to the period of "qualified military service" but
incl uding vesting credit for such period and any other ancillary life insurance
or other survivor benefits) provided under the Plan as if the Participant had
resumed employment and then terminated employment on account of death. Moreover,
the Plan will credit the Participant's "qualified military service" as service
for vesting purposes, as though the Pa rticipant had resumed employment under
Uniformed Services Employment and Reemployment Rights Act of 1994, as amended
(USERRA) immediately prior to the Participant's death.


4.13 TRANSFER OF ASSETS FROM TERMINATED EMPLOYER DEFINED BENEFIT PENSION PLAN


(a)  Transferred DB Assets. The Employer may transfer an amount to this Plan
from the Employer's terminated defined benefit plan in accordance with Code
§4980(d)(2)(B). The amounts transferred into this Plan shall be held in a
"transferred assets suspension account." Amounts released from the "transferred
assets suspension account" pursuant to the provisions of this Section shall be
allocated in the same manner and to the same Participants that Employer
Nonelective Contributions are allocated, as described in Section 4.3. If the
Plan does not provide for Nonelective Contributions, then the amounts released
from the "transferred assets suspension account" pursuant to the provisions of
this Section shall be allocated to each Participant eligible to share in al
locations in the same ratio as such Participant's Compensation bears to the
total Compensation of all Participants eligible to share in allocations.


The Employer will determine, in its discretion, the amount to be released from
the "transferred suspension account." However,
the minimum amount that shall be released from the "transferred assets
suspension account" for any Plan Year is the percentage of the account based on
the following table:


Years Since Transfer
 
0
Percentage of Suspense Account
 
14.2857%
1
16.6667%
2
20.0000%
3
25.0000%
4
33.3333%
5
50.0000%
6
100.0000%



(b)  Earnings. The amount in the "transferred suspension account" shall be
credited with earnings and losses as of each Valu ation Date in accordance with
Section 4.3, except that Participants may not direct the investment of amounts
in the "transferred su spension account." Amounts released from the account
prior to the last day of a Plan Year shall not share in such earnings or losses.


(c)  Annual additions. Notwithstanding anything in the Plan to the contrary,
amounts in the "transferred suspension account" shall not be treated as "annual
additions" pursuant to Section 4.4 until such amounts are released and allocated
to Participants.


(d)  Plan termination. If upon the termination of the Plan any amount credited
to the "transferred suspension account" remains unallocated, then such amount
shall be allocated as provided above to the Accounts of Participants as of such
date of Plan termination, but limited as to each Participant to avoid allocating
exceeding the limitations of Code §415 as set forth in Section 4.4. An y amount
that cannot be allocated to a Participant under the preceding sentence shall be
reall ocated to remaining Participants, but only to the extent that no
Participant receives an amount that exceeds the limitations of Code §415 as set
forth in Section 4.4. The real location process will continue until all amounts
in the "transferred suspension account" have been reallocated. If all
Participants have received the maximum "annual addition" permitted pursuant to
Section 4.4, then any remaining amounts shall revert to the Employer.


ARTICLE V VALUATIONS


5.1 VALUATION OF THE TRUST FUND


The Administrator shall direct the Trustee (or Insurer), as of each Valuation
Date, to determine the net worth of the assets comprising the Trust Fund as it
exists on the Valuation Date. In determining such net worth, the Trustee (or
Insurer) shall value the assets comprising the Trust Fund at their fair market
value as of the Valuation Date and may deduct all expenses for which the Trustee
(or Insu rer) has not yet been paid by the Employer or the Trust Fund. The
Trustee (or Insurer), when determining the net worth of the assets, may update
the value of any shares held in a Participant Directed Account by reference to
the number of shares held on behalf of the Participant, priced at the market
value as of the Valuation Date.
36

--------------------------------------------------------------------------------



5.2 METHOD OF VALUATION


In determining the fair market value of securities held in the Trust Fund which
are listed on a registered stock exchange, the Administrator shall direct the
Trustee (or Insurer) to value the same at the prices they were last traded on
such exchange pr eceding the close of business on the Valuation Date. If such
securities were not traded on the Valuation Date, or if the exchange on which
they are
traded was not open for business on the Valuation Date, then the securities
shall be valued at the prices at which they were last traded prior to the
Valuation Date. Any unlisted security held in the Trust Fund shall be valued at
its bid price next preceding the close of business on
the Valuation Date, which bid price shall be obtained from a registered broker
or an investment banker. In determining the fair market
value of assets other than securities for which trading or bid prices can be
obtained, the Trustee, the Administrator (if the Trustee is a directed Trustee),
or Insurer may appraise such assets itself (assuming it has the appropriate
expertise), or in its discreti on, employ one or more appraisers for that
purpose and rely on the values established by such appraiser or appraisers.


ARTICLE VI
DETERMINATION AND DISTRIBUTION OF BENEFITS


6.1 DETERMINATION OF BENEFITS UPON RETIREMENT


Every Participant may terminate employment with the Employer and retire for
purposes hereof on the Participant's Normal Retirement Date or Early Retirement
Date. However, a Participant may postpone the severance of employment with the
Employer to a later d ate, in which event the participation of such Participant
in the Plan, including the right to receive allocations pursuant to Section 4.3,
shall
continue until such Participant's Retirement Date. Upon a Participant's
Retirement Date, or if elected in the Adoption Agreement, the attainment of
Normal Retirement Date without severance of employment with the Employer
(subject to Sections 6.11 and 12.2(e)) , or as
soon thereafter as is practicable, the Administrator shall direct the
distribution, at the election of the Participant, of the Participant's entire
Vested interest in the Plan in accordance with Section 6.5.


6.2 DETERMINATION OF BENEFITS UPON DEATH


(a)  100% vesting on death. Upon the death of a Participant before the
Participant's Retirement Date or other severance of employment, all amounts
credited to such Participant's Combined Account shall, if elected in the
Adoption Agreement, become f ully Vested. The Administrator shall direct, in
accordance with the provisions of Sections 6.6 and 6.7, the distribution of the
deceased Participant's Vested accounts to the Participant's Beneficiary.


(b)  Distribution upon death. Upon the death of a Participant, the Administrator
shall direct, in accordance with the provisions of Sections 6.6 and 6.7, the
distribution of any remaining Vested amounts credited to the accounts of such
deceased Participant to such Participant's Beneficiary.


(c)  Determination of death benefit by Administrator. The Administrator may
require such proper proof of death and such evidence of the right of any person
to receive payment of the value of the account of a deceased Participant as the
Administrator may deem desirable. The Administrator's determination of death and
of the right of any person to receive payment shall be conclus ive.


(d)  Beneficiary designation. Unless otherwise elected in the manner prescribed
in Section 6.6, the Beneficiary of the Pre -Retirement Survivor Annuity shall be
the Participant's surviving Spouse. Except, however, the Participant may
designate a Beneficiary ot her than the Spouse for the Pre-Retirement Survivor
Annuity if:


(1)  the Participant and the Participant's Spouse have validly waived the
Pre-Retirement Survivor Annuity in the manner prescribed in Section 6.6, and the
Spouse has waived the right to be the Participant's Beneficiary,


(2)  the Participant is legally separated or has been abandoned (within the
meaning of local law) and the Participant has a court order to such effect (and
there is no "qualified domestic relations order" as defined in Code §41 4(p)
which provides otherwise),


(3)  the Participant has no Spouse, or


(4)  the Spouse cannot be located.


In such event, the designation of a Beneficiary shall be made on a form
satisfactory to the Administrator. A Participant may at any time revoke a
designation of a Beneficiary or change a Beneficiary by filing written (or in
such other form as permitted by the IRS) notice of such revocation or change
with the Administrator. However, the Participant's Spouse must again consent in
wr iting (or in such other form as permitted by the IRS) to any change in
Beneficiary unless the original consent acknowledged that the Sp ouse had the
right to limit consent only to a specific Beneficiary and that the Spouse
voluntarily elected to relinquish such right.
37

--------------------------------------------------------------------------------





(e)  Beneficiary if no Beneficiary elected by Participant. A Participant may, at
any time, designate a Beneficiary for death benefits, if any, payable under the
Plan that are in excess of the Pre-Retirement Survivor Annuity without the
waiver or consent of the Participant's Spouse. In the event no valid designation
of Beneficiary exists, or if the Beneficiary with respect to a portion of a
Participant's death benefit is not alive at the time of the Participant's death
and no contingent Beneficiary has been design ated, then such portion of the
death benefit will be paid in the following order of priority, unless the
Employer specifies a different order of priority in Appendix A to the Adoption
Agreement (Special Effective Dates and Other Permitted Elections), to:


(1)  The Participant's surviving Spouse; (2)  The Participant's issue, per
stirpes;
(3)  The Participant's surviving parents, in equal shares; or


(4)  The Participant's estate.


If the Beneficiary does not predecease the Participant, but dies prior to
distribution of the death benefit, the death benefit will be paid to the
Beneficiary's "designated Beneficiary" (or if there is no "designated
Beneficiary," to the Beneficiary's estate). For purposes of these provisions,
and with respect to any Beneficiary designations, adopted children shall be
treated as children.


(f)   Divorce revokes spousal Beneficiary designation. Notwithstanding anything
in this Section to the contrary, unless otherwise elected in Appendix A to the
Adoption Agreement (Special Effective Dates and Other Permitted Elections), if a
Participant has designated the Spouse as a Beneficiary, then a divorce decree
that relates to such Spouse shall revoke the Participant's designation of the
Spouse as a Beneficiary unless the decree or a "qualified domestic relations
order" (within the meaning of Code §414(p)) provides otherwise or a subsequent
Beneficiary designation is made.


(g)  Simultaneous death of Participant and Beneficiary. If a Participant and his
or her Beneficiary should die simultaneously, or under circumstances that render
it difficult or impossible to determine who predeceased the other, then unless
the Participan t's Beneficiary designation otherwise specifies, the
Administrator will presume conclusively that the Beneficiary predeceased the
Participant.


(h)  Slayer statute. The Administrator may apply slayer statutes, or similar
rules which prohibit inheritance by a person who murders someone from whom he or
she stands to inherit, under applicable state laws without regard to federal pre
-emption of such state laws.


(i)   Insured death benefit. If the Plan provides an insured death benefit and a
Participant dies before any insurance coverage to which the Participant is
entitled under the Plan is effected, the death benefit from such insurance
coverage shall be limite d to the premium which was or otherwise would have been
used for such purpose.


(j)   Plan terms control. In the event of any conflict between the terms of this
Plan and the terms of any Contract issued hereunder, the Plan provisions shall
control.


6.3 DETERMINATION OF BENEFITS IN EVENT OF DISABILITY


In the event of a Participant's Total and Permanent Disability prior to the
Participant's Retirement Date or other severance of employment, all amounts
credited to such Participant's Combined Account shall, if elected in the
Adoption Agreement, become f ully Vested. In the event of a Participant's Total
and Permanent Disability, the Participant's entire Vested interest in the Plan
will be distributable and may be distributed in accordance with the provisions
of Sections 6.5 and 6.7.


6.4 DETERMINATION OF BENEFITS UPON TERMINATION


(a)  Payment on severance of employment. If a Participant's employment with the
Employer and any Affiliated Employer is severed for any reason other than death,
Total and Permanent Disability, or attainment of the Participant's Retirement
Date, then suc h Participant shall be entitled to such benefits as are provided
herein.


Distribution of the funds due to a Terminated Participant shall be made on the
occurrence of an event which would result in t he distribution had the
Terminated Participant remained in the employ of the Employer (upon the
Participant's death, Total and Permanent Disability, Early or Normal
Retirement). However, at the election of the Participant, the Administrator
shall direct that the entire Vested portion of the Terminated Participant's
Combined Account be payable to such Terminated Participant provided the
conditions, if any, s et forth in the Adoption Agreement have been satisfied.
Any distribution under this paragraph shall be made in a manner which is
consistent with and satisfies the provisions of Section 6.5, including but not
limited to, all notice and consent requirements of Code §§411(a)(11) and
417 and the Regulations thereunder.


Regardless of whether distributions in kind are permitted, in the event the
amount of the Vested portion of the Terminated Participant's Combined Account
equals or exceeds the fair market value of any insurance Contracts, the Trustee
(or Insurer), when so directed by the Administrator and agreed to by the
Terminated Participant, shall assign, transfer, and set over to such Terminated
Participan t all Contracts on such Terminated Participant's life in such form or
with such endorsements, so that the settlement options and forms of payment are
38

--------------------------------------------------------------------------------





consistent with the provisions of Section 6.5. In the event that the Terminated
Participant's Vested portion does not at least equal the fair market value of
the Contracts, if any, the Terminated Participant may pay over to the Trustee
(or Insurer) the sum needed to make the distribution equal to the value of the
Contracts being assigned or transferred, or the Trustee (or Insurer), pursuant
to the Participant's election, may borrow the cash value of the Contracts from
the Insurer so that the value of the Contracts is equal to the Vested portion of
the Terminated Participant's Combined Account and then assign the Contracts to
the Terminated Participant.


Notwithstanding the above, unless otherwise elected in the Adoption Agreement,
if the value of a Terminated Participant's Vested benefit derived from Employer
and Employee contributions does not exceed $5,000 (or such lower amount as
elected in the Ad option Agreement), the Administrator shall direct that the
entire Vested benefit be paid to such Participant in a single lump -sum as soon
as practical without regard to the consent of the Participant, provided the
conditions, if any, set forth in the Adopt ion Agreement have been satisfied. A
Participant's Vested benefit shall not include (1) qualified voluntary employee
contributions within the meaning of Code
§72(o)(5)(B) and (2) if selected in the Conditions for Distributions Upon
Severance of Employment Section of the Adoption Agreement, the Participant's
Rollover Account. If a mandatory distribution is made pursuant to this paragraph
and such distribution is greater than
$1,000 and the Participant does not elect to have such distribution paid
directly to an "eligible retirement plan" specified by the Participant in a
"direct rollover" in accordance with Section 6.15 or to receive the distribution
directly, then the Administrator shall transfer such amount to an individual
retirement account described in Code §408(a) or an individual retirement annuity
described in Code §408(b) designated by the Administrator. However, if the
Participant elects to receive or make a "direct rollover" of such amount, th en
the Administrator shall direct the Trustee (or Insurer) to cause the entire
Vested benefit to be paid to such Participant in a single lump sum, or make a
"direct rollover" pursuant to Section 6.15, provided the conditions, if any, set
forth in the Adoption Agreement have been satisfied.
The Administrator may establish a uniform and nondiscriminatory procedure as to
whether a Participant who fails to make an Affirmative Election with respect to
a mandatory distribution of $1,000 or less is treated as having made a "direct
rollover" election. F or purposes of determining whether the $1,000 threshold
set forth in this paragraph is met, the mandatory distribution includes amounts
in a Participant's Rollover Account. For purposes of determining whether the
$5,000 threshold in this paragraph is met, a Participant's Rollover Account is
taken into account unless otherwise elected in the Adoption Agreement.
Furthermore, the Administrator may apply this paragraph by treating a
Participant's Roth Elective Deferral Account separately from the Participant's
other Accounts.


(b)  Vesting schedule. The Vested portion of any Participant's Account shall be
a percentage of such Participant's Account determined on the basis of the
Participant's number of Years of Service (or Periods of Service if the elapsed
time method is elected) according to the vesting schedule specified in the
Adoption Agreement. However, a Participant's entire interest in the Plan s hall
be non-forfeitable upon the Participant's Normal Retirement Age (if the
Participant is employed by the Employer on or after such date).


(c)  EGTRRA matching vesting schedule. If the Employer maintained a vesting
schedule for matching contributions that did not comply with Code §411(a)(2) as
in effect prior to the enactment of the Economic Growth and Tax Relie f
Reconciliation Act of 2001, then the matching contribution vesting schedule
selected in the Adoption Agreement shall apply to Participants who complete a n
Hour of Service in a Plan Year beginning after December 31, 2001, unless a
provision was adopted to have the vesting schedule apply to all Participants.
However, if specified in Appendix A to the Adoption Agreement (Special Effective
Dates and Other Permitted
Elections), the matching contribution vesting schedule set forth in the Adoption
Agreement shal l only apply to the portion of the Participant's Account
attributable to matching contributions made after December 31, 2001 and matching
contributions made pri or to the first day of the first Plan Year beginning
after December 31, 2001 will vest in accordance with the vesting schedule then
in effect.


(d)  PPA Employer Nonelective profit sharing vesting schedule. For Plan Years
beginning after December 31, 2006, if the
Employer maintained a vesting schedule for Employer Nonelective profit sharing
contributions that did not comply with Code
§411(a)(2) as in effect prior to the enactment of the Pension Protection Act of
2006, then the vesting schedule selected in t he Adoption
Agreement for Employer Nonelective profit sharing contributions shall apply to
Participants who complete an Hour of Service in a Plan Year beginning after
December 31, 2006, unless a provision was adopted to have the vesting schedule
apply to all Partici pants. However, if specified in the Adoption Agreement, the
Employer Nonelective profit sharing contribution vesting schedule set forth in
the Adoption Agreement shall only apply to the portion of the Participant's
Account attributable to such contributions made after December 31, 2006 and
contributions made prior to such date will vest in accordance with the vesting
schedule then in effect.


(e)  Top-heavy vesting schedule. For any Top-Heavy Plan Year, the minimum
top-heavy vesting schedule elected by the Employer in Appendix A to the Adoption
Agreement (Special Effective Dates and Other Permitted Elections) will
automatically apply to the Plan. The minimum top-heavy vesting schedule applies
to all benefits within the meaning of Code §411(a)(7) except those attributable
to Employee contributions, including benefits accrued before the effective date
of Code §416 and benefits accrued before the Plan became top-heavy. Further, no
decrease in a Participant's Vested percentage shall occur in the event the
Plan's status as top-heavy changes for any Plan Year. However, this Subsection
does not apply to the Account balances of any Employee who does not have an Hour
of Service after the Plan has initially become top-heavy and the Vested
percentage of such Employee's Participant's Account
shall be determined without regard to this Section 6.4(e). Furthermore, pursuant
to Code §416(i)(4), Participants whose employment is governed by a collective
bargaining agreement between the Employer and employee representatives under
which retirement benefits
were the subject of good faith bargaining will not be subject to this Subsection
unless otherwise provided in the collective bargaining agreement.


If in any subsequent Plan Year the Plan ceases to be a Top-Heavy Plan, then
unless a specific Plan amendment is made to provide otherwise, the Administrator
will continue to use the vesting schedule in effect while the Plan was a Top
-Heavy Plan.
39

--------------------------------------------------------------------------------





(f)   100% vesting on partial or full Plan termination. Upon the complete
discontinuance of the Employer's contributions to the Plan (if this is a profit
sharing plan) or upon any full or partial termination of the Plan, all amounts
then credited to the Account of any affected Participant shall become 100%
Vested and shall not thereafter be subject to Forfeiture.


(g)  No reduction in Vested percentage due to change in vesting schedule. If
this is an amended or restated Plan, then notwithstanding the vesting schedule
specified in the Adoption Agreement, the Vested percentage of a Participant's
Account sh all not be less than the Vested percentage attained as of the later
of the Effective Date or adoption date of this amendment and restatement. The
computation of a Participant's nonforfeitable percentage of such Participant's
interest in the Plan shall not be reduced as the result of any direct or
indirect amendment to this Article, or due to changes in the Plan's status as a
Top-Heavy Plan. Furthermore, if the Plan's vesting schedule is amended
(including a change in the calculation of Years of Service or Periods or
Service), then th e amended schedule will only apply to those Participants who
complete an Hour of Service after the effective date of the amendment.


(h)  Continuation of old schedule if 3 Years of Service. If the Plan's vesting
schedule is amended, or if the Plan is amended in any way that directly or
indirectly affects the computation of the Participant's nonforfeitable
percentage or if the Plan is deem ed amended by an automatic change to a
top-heavy vesting schedule, then each Participant with at least three (3) Years
of Service (or Periods of Service if the elapsed time method is elected) as of
the expiration date of the election period may elect to have such Partic ipant's
nonforfeitable percentage computed under the Plan without regard to such
amendment or change. If a Participant fails to make such election, then such
Participant shall be subject to the new vesting schedule. The Participant's
election period shall commence on the adoption date of the amendment, or deemed
adoption date, and shall end sixty (60) days after the latest of:


(1)  the adoption date, or deemed adoption date, of the amendment, (2)  the
effective date of the amendment, or
(3)  the date the Participant receives written notice of the amendment from the
Employer or Administrator.


(i)   Excludable service for vesting. In determining Years of Service or Periods
of Service for purposes of vesting under the Plan, Years of Service or Periods
of Service shall be excluded as elected in the Adoption Agreement. For this
purpose, a predecessor plan is described in Regulation §1.411(a)-5(b)(3).


6.5 DISTRIBUTION OF BENEFITS


(a)  Qualified Joint and Survivor Annuity.


(1)  Unless otherwise elected as provided below, a Participant who is married on
the Annuity Starting Date and who does not die before the Annuity Starting Date
shall receive the value of all Plan benefits in the form of a Joint and Survivor
Annuity. Th e Joint and Survivor Annuity is an annuity that commences
immediately and shall be equal in value to a single life annuity. Such joint and
survivor benefits following the Participant's death shall continue to the Spouse
during the Spouse's lifetime at a rate equal to either fifty percent (50%),
seventy-five percent (75%) (or, sixty-six and two-thirds percent (66 2/3%) if
the Insurer used to
provide the annuity does not offer a joint and seventy-five percent (75%)
survivor annuity), or one hundred percent (100%) of the rate at which such
benefits were payable to the Participant. Unless otherwise elected in the
Adoption Agreement, a joint and fifty percent (50%) survivor annuity shall be
considered the designated qualified Joint and Survivor Annuity and the normal
form of payment for the purposes of this Plan. However, the Participant may,
without spousal consent, elect an alternative Joint and
Survivor Annuity, which alternative shall be equal in value to the designated
qualified Joint and Survivor Annuity. An unmarr ied
Participant shall receive the value of such Participant's benefit in the form of
a life annuity. Such unmarried Participant, however, may elect to waive the life
annuity. The election must comply with the provisions of this Section as if it
were an election t o waive the Joint and Survivor Annuity by a married
Participant, but without fulfilling the spousal consent requirement. The
Participant may elect to have any annuity provided for in this Section
distributed upon the attainment of the "earliest retirement age" u nder the
Plan. The "earliest retirement age" is the earliest date on which, under the
Plan, the Participant could elect to receive
retirement benefits.


(2)  Any election to waive the Joint and Survivor Annuity must be made by the
Participant in writing (or in such other form as permitted by the IRS) during
the election period and be consented to in writing (or in such other form as
permitted by the IR S) by the Participant's Spouse. If the Spouse is legally
incompetent to give consent, the Spouse's legal guardian, even if such guardian
is the Participant, may give consent. Such election shall designate a
Beneficiary (or a form of benefits) that may not be cha nged without spousal
consent (unless the consent of the Spouse expressly permits designations by the
Participant without the requirement of further consent by the Spouse). Such
Spouse's consent shall be irrevocable and must acknowledge the effect of such
election and be witnessed by a Plan representative or a notary public. Such
consent shal l not be required if it is established
to the satisfaction of the Administrator that the required consent cannot be
obtained because there is no Spouse, the Spouse cannot be located, or other
circumstances that may be prescribed by Regulations. The election made by the
Participant and
consented to by such Participant's Spouse may be revoked by the Participant in
writing (or in such other form as permitted by the IRS) without the consent of
the Spouse at any time during the election period. A revocation of a prior
election shall cause the Participant's benefits to be distributed as a Joint and
Survivor Annuity. The number of revocations shall not be limited. Any new
election must comply with the requirements of this paragraph. A former Spouse's
waiver shall n ot be binding on a new Spouse.
40

--------------------------------------------------------------------------------





(3)  The election period to waive the Joint and Survivor Annuity shall be the
one-hundred eighty (180) (ninety (90) for Plan
Years beginning before January 1, 2007) day period ending on the Annuity
Starting Date.


(4)  For purposes of this Section and Section 6.6, Spouse or surviving Spouse
means the Spouse or surviving Spouse of the Participant, provided that a former
Spouse will be treated as the Spouse or surviving Spouse and a current Spouse
will not b e treated as the Spouse or surviving Spouse to the extent provided
under a "qualified domestic relations order" as described in Code
§414(p).


(5)  With regard to the election, except as otherwise provided herein, the
Administrator shall, in accordance with Regulation
§1.417(a)(3)-1, provide to the Participant no less than thirty (30) days and no
more than one-hundred eighty (180) (ninety (90) for
Plan Years beginning before January 1, 2007) days before the Annuity Starting
Date a written (or such other form as permitted by
the IRS) explanation of:


(i)   the terms and conditions of the qualified Joint and Survivor Annuity, and,
effective for Plan Years beginning on or after
January 1, 2007, the "qualified optional survivor annuity" that is payable in
lieu of the qualified Joint and Survivor Annuit y,


(ii)  the Participant's right to make and the effect of an election to waive the
Joint and Survivor Annuity,


(iii) the right of the Participant's Spouse to consent to any election to waive
the Joint and Survivor Annuity, and


(iv) the right of the Participant to revoke such election, and the effect of
such revocation.


(6)  Any distribution provided for in this Section may commence less than thirty
(30) days after the notice required by Code
§417(a)(3) is given provided the following requirements are satisfied:


(i)   the Administrator clearly informs the Participant that the Participant has
a right to a period of thirty (30) days after receiving the notice to consider
whether to waive the Joint and Survivor Annuity and to elect (with spousal
consent) a form of distribution other than a Joint and Survivor Annuity;


(ii)  the Participant is permitted to revoke any affirmative distribution
election at least until the Annuity Starting Date or, if later, at any time
prior to the expiration of the seven (7) day period that begins the day after
the explanation of the Joint and Survivor Annuity is provided to the
Participant;


(iii) the Annuity Starting Date is after the time that the explanation of the
Joint and Survivor Annuity is provided to the Participant. However, the Annuity
Starting Date may be before the date that any affirmative distribution election
is made by the Participant and before the date that the distribution is
permitted to commence under (iv) below; and


(iv) distribution in accordance with the affirmative distribution election does
not commence before the expiration of the seven (7) day period that begins the
day after the explanation of the Joint and Survivor Annuity is provided to the
Participant.


(b)  Alternative forms of distributions. In the event a married Participant duly
elects pursuant to paragraph (a)(2) above not to receive the benefit in the form
of a Joint and Survivor Annuity, or if such Participant is not married, in the
form of a life annuity, the Administrator, pursuant to the election of the
Participant, shall direct the distribution to a Participant or Beneficiary any
amount to which the Participant or Beneficiary is entitled under the Plan in one
or more of the following methods which are permitted p ursuant to the Adoption
Agreement.


(1)  One lump-sum payment in cash or in property, provided that if a
distribution of property is permitted, it shall be limited to property that is
specifically allocated and identifiable with respect to such Participant.


(2)  Partial withdrawals.


(3)  Payments over a period certain in monthly, quarterly, semi-annual, or
annual cash installments. The period over which such payment is to be made shall
not extend beyond the earlier of the Participant's life expectancy (or the joint
life expectancy of the Participant and the Participant's designated
Beneficiary). Once payments have begun, a Participant may elect to accelerate
the payments (reduce the term and increase payments).


(4)  Purchase of or providing an annuity. However, such annuity may not be in
any form that will provide for payments over a period extending beyond the life
of the Participant (or the lives of the Participant and the Participant's
designated Beneficiary) or the life expectancy of the Participant (or the life
expectancy of the Participant and the Participant's designated Benefic iary).


(c)  Consent to distributions. Benefits may not be paid without the
Participant's and the Participant's Spouse's consent if the present value of the
Participant's Joint and Survivor Annuity derived from Employer and Employee
contributions exceeds $5,000 and the benefit is "immediately distributable."
However, spousal consent is not required if the distribution will be made in the
form of a qualified Joint and Survivor Annuity and the benefit is "immediately
distributable." A benefit is "immediately distributable" if any part
41

--------------------------------------------------------------------------------





of the benefit could be distributed to the Participant (or surviving Spouse)
before the Participant attains (or would have at tained if not deceased) the
later of the Participant's Normal Retirement Age or age 62.


Notwithstanding the foregoing, if the value of the Participant's benefit derived
from Employer and Employee contributions doe s not exceed $5,000, then the
Administrator will distribute such benefit in a lump-sum. No distribution may be
made under the preceding sentence after the Annuity Starting Date unless the
Participant and the Participant's Spouse consent in writing (or in such other
form as permitted by the IRS) to such distribution. Any consent required under
this paragraph must be obtained not more than one-hundred eighty (180) (ninety
(90) for Plan Years beginning before January 1, 2007) days before commencement
of the distribution and shall be made in a manner consistent with Section
6.5(a)(2).


For purposes of this Subsection, the Participant's benefit derived from Employer
and Employee contributions shall not include : (1) the Participant's Qualified
Voluntary Employee Contribution Account, and (2) if selected in the Conditions
for Distributions Upon Severance of Employment Section of the Adoption
Agreement, the Participant's Rollover Account.
(d)  Obtaining consent. The following rules will apply with respect to the
consent requirements set forth in Subsection (c): (1)  No consent shall be valid
unless the Participant has received a general description of the material
features and an
explanation of the relative values of the optional forms of benefit available under the Plan that would satisfy the notice
requirements of Code §417;


(2)  The Participant must be informed of the right, if any, to defer receipt of
the distribution, and for Plan Years beginning on or after January 1, 2007 a
description of the consequences of failing to defer any distribution. If a
Participant fails to consent, it shall be deemed an election to defer the
commencement of payment of any benefit. However, any election to defer the
receipt of benefits shall not apply with respect to distributions that are
required under Section 6.8;


(3)  Notice of the rights specified under this paragraph shall be provided no
less than thirty (30) days and no more than
one-hundred eighty (180) (ninety (90) for Plan Years beginning before January 1,
2007) days before the Annuity Starting Date;


(4)  Written (or such other form as permitted by the IRS) consent of the
Participant to the distribution must not be made before the Participant receives
the notice and must not be made more than one-hundred eighty (180) (ninety (90)
for Plan Years beginning before January 1, 2007) days before the Annuity
Starting Date; and


(5)  No consent shall be valid if a significant detriment is imposed under the
Plan on any Participant who does not consent to the distribution.


(e)  Required minimum distributions (Code §401(a)(9)). Notwithstanding any
provision in the Plan to the contrary, the distribution of a Participant's
benefits, whether under the Plan or through the purchase of an annuity Contract,
shall be made in accordance with
the requirements of Section 6.8.


(f)   Annuity Contracts. All annuity Contracts under this Plan shall be
non-transferable when distributed. Furthermore, the terms of any annuity
Contract purchased and distributed to a Participant or Spouse shall comply with
all of the requirements of this Plan.


(g)  TEFRA 242(b)(2) election. The provisions of this Section shall not apply to
distributions made in accordance with Plan Section
6.8(a)(4).


(h)  Distribution from partially Vested Account. If a distribution is made to a
Participant who has not severed employment and who is not fully Vested in the
Participant's Account, and the Participant may increase the Vested percentage in
such Account, then at any relevant time the Participant's Vested portion of the
Account will be equal to an amount ("X") determined by the formula:


X = P (AB plus D) - D


For purposes of applying the formula: P is the Vested percentage at the relevant
time, AB is the Account balance at the relev ant time, D is the amount of
distribution, and the relevant time is the time at which, under the Plan, the
Vested percentage in the Account cannot increase.


(i)   Transition rules.


(1)  Any living Participant not receiving benefits on August 23, 1984, who would
otherwise not receive the benefits prescribed by the previous Subsections of
this Section must be given the opportunity to elect to have such prior
Subsections apply if su ch Participant is credited with at least one Hour of
Service under this Plan or a predecessor plan in a Plan Year beginning on or
after January 1, 1976, and such Participant had at least ten (10) years of
vesting service when he or she separated from service .


(2)  Any living Participant not receiving benefits on August 23, 1984, who was
credited with at least one Hour of Service under this Plan or a predecessor plan
on or after September 2, 1974, and who is not otherwise credited with any
service i n a Plan Year
42

--------------------------------------------------------------------------------





beginning on or after January 1, 1976, must be given the opportunity to have his
or her benefits paid in accordance with
Subsection (4) below.


(3)  The respective opportunities to elect (as described in Subsections (1) and
(2) above) must be afforded to the appropriate Participants during the period
commencing on August 23, 1984, and ending on the date benefits would otherwise
commence to said Participants.


(4)  Any Participant who has elected pursuant to Subsection (2) above and any
Participant who does not elect under Subsection (1) or who meets the
requirements of Subsection (1) except that such Participant does not have at
least ten (10) years of ves ting service when he or she separates from service,
shall have his or her benefits distributed in accordance with all of the
following requirements if benefits would have been payable in the form of a life
annuity:


(i)   If benefits in the form of a life annuity become payable to a married
Participant who: (A) begins to receive payments under the Plan on or after
Normal Retirement Age; or (B) dies on or after Normal Retirement Age while still
working for the Employer; or (C) begins to receive payments on or after the
"qualified early retirement age"; or
(D) separates from service on or after attaining Normal Retirement Age (or the
"qualified early retirement age") and after satisfying the eligibility
requirements for the payment of benefits under the Plan and thereafter dies
before beginning to receive such benefits;


then such benefits will be received under this Plan in the form of a qualified
Joint and Survivor Annuity, unless the Participant has elected otherwise during
the election period. The election period must begin at least six (6) months
before the Participant attains "qualified early retirement age" and end not more
than one-hundred eighty (180) (ninety (90) days for
Plan Years beginning before January 1, 2007) before the commencement of
benefits. Any election hereunder will be in writing and may be changed by the
Participant at any time.


(ii)  A Participant who is employed after attaining the "qualified early
retirement age" will be given the opportunity to elect, during the election
period, to have a survivor annuity payable on death. If the Participant elects
the survivor annuity, payments under such annuity must not be less than the
payments which would have been made to the Spouse under the qualified Joint and
Survivor Annuity if the Participant had retired on the day before his or her
death. Any election under this provision will be in writing and may be changed
by the Participant at any time. The election period begins on the later of (A)
the 90th day before the Participant attains the "qualified early retirement
age," or (B) the date on which Participation begi ns, and ends on the date the
Participant terminates employment.


(iii) For purposes of this Subsection, the "qualified early retirement age"
means the latest of: (A) the earliest date, under the Plan, on which the
Participant may elect to receive retirement benefits, (B) the first day of the
120th month beginning before the Participant reaches Normal Retirement Age, or
(C) the date the Participant begins participation.


(j)   Qualified optional survivor annuity


(1)  Right to elect "qualified optional survivor annuity." Notwithstanding the
preceding, effective with respect to Plan Years beginning after December 31,
2007 and prior to the date this Plan is adopted, the Plan satisfied the
"qualified optional survivor annuity" provisions set forth in this Subsection. A
Participant who elected to waive the qualified Joint and Survivor Annuity for m
of benefit was entitled to elect the "qualified optional survivor annuity" at
any time during the applicable election period. Furthermore, the written
explanation of the Joint and Survivor Annuity explains the terms and conditions
of the "qualified optional survivor annuity."


(2)  Definition of "qualified optional survivor annuity."


(i)   General. For purposes of this Article, the term "qualified optional
survivor annuity" means an annuity:


(A) For the life of the Participant with a survivor annuity for the life of the
Participant's Spouse which is equal to the "applicable percentage" of the amount
of the annuity which is payable during the joint lives of the Participant and
the Participant's Spouse, and


(B) Which is the actuarial equivalent of a single annuity for the life of the
Participant.


Such term also includes any annuity in a form having the effect of an annuity
described in the preceding sentence.


(ii)  Applicable percentage. For purposes of this Subsection, the "applicable
percentage" is based on the survivor annuity percentage (i.e., the percentage
which the survivor annuity under the Plan's qualified Joint and Survivor Annuity
bears to the
43

--------------------------------------------------------------------------------





annuity payable during the joint lives of the Participant and the Participant's
Spouse). If th e survivor annuity percentage is less than seventy-five percent
(75%), then the "applicable percentage" is seventy-five percent (75%);
otherwise, the "applicable percentage" is fifty percent (50%).


6.6 DISTRIBUTION OF BENEFITS UPON DEATH


(a)  Qualified Pre-Retirement Survivor Annuity (QPSA). Unless otherwise elected
as provided below, a Vested Participant who dies before the Annuity Starting
Date and who has a surviving Spouse shall have the Pre-Retirement Survivor
Annuity paid to the surviving Spouse. The Participant's Spouse may direct that
payment of the Pre-Retirement Survivor Annuity commence within a reasonable
period after the Participant's death. If the Spouse does not so direct, payment
of such benefit will commence at t he time the Participant would have attained
the later of Normal Retirement Age or age 62. However, the Spouse may elect a
later commencement date. Any distribution to the Participant's Spouse shall be
subject to the rules specified in Section 6.8.


(b)  Election to waive QPSA. Any election to waive the Pre-Retirement Survivor
Annuity before the Participant's death must be made by the Participant in
writing (or in such other form as permitted by the IRS) during the election
period and shall requi re the Spouse's irrevocable consent in the same manner
provided for in Section 6.5(a)(2). Further, the Spouse's consent must
acknowledge the specific non-Spouse Beneficiary. Notwithstanding the foregoing,
the non-Spouse Beneficiary need not be acknowledged, provided the consent of the
Spouse acknowledges that the Spouse has the right to limit consent only to a
specific Beneficiary and that the Spouse voluntarily elects to relinquish such
right.


(c)  Time to waive QPSA. The election period to waive the Pre-Retirement
Survivor Annuity shall begin on the first day of the Plan Year in which the
Participant attains age 35 and end on the date of the Participant's death. An
earlier waiver (with spousal consent) may be made provided a written (or such
other form as permitted by the IRS) explanation of the Pre -Retirement Survivor
Annuity is given to the Participant and such waiver becomes invalid at the
beginning of the Plan Year in which the Participant turns age 35. In the event a
Participant separates from service prior to the beginning of the election
period, the elect ion period shall begin on the date of such separation from
service.


(d)  QPSA notice. With regard to the election, the Administrator shall provide
each Participant within th e applicable election period, with respect to such
Participant (and consistent with Regulations), a written (or such other form as
permitted by the IRS) ex planation of the Pre-Retirement Survivor Annuity
containing comparable information to that required pursuant to Section
6.5(a)(5). For the purposes of this paragraph, the term "applicable period"
means, with respect to a Participant, whichever of the following periods ends
last:


(1)  The period beginning with the first day of the Plan Year in which the
Participant attains age 32 and ending with the close of the Plan Year preceding
the Plan Year in which the Participant attains age 35;


(2)  A reasonable period after the individual becomes a Participant;


(3)  A reasonable period ending after the Plan no longer fully subsidizes the
cost of the Pre-Retirement Survivor Annuity with respect to the Participant; or


(4)  A reasonable period ending after Code §401(a)(11) applies to the
Participant.


For purposes of applying this Subsection, a reasonable period ending after the
enumerated events described in (2), (3) and (4) is the end of the two (2) year
period beginning one (1) year prior to the date the applicable event occurs, and
ending one (1) year after that date. In the case of a Participant who separates
from service before the Plan Year in which age 35 is attained, notice s hall be
provided within the two (2) year period beginning one (1) year prior to
separation and ending one (1) year after separation. If such a Participant
thereafter returns to employment with the Employer, the "applicable period" for
such Participant shall be redeter mined.


(e)  Pre-REA. The Pre-Retirement Survivor Annuity provided for in this Section
shall apply only to Participants who are credited with an Hour of Service on or
after August 23, 1984. Participants who are not credited with an Hour of Service
on or after
August 23, 1984, shall be provided with rights to the Pre-Retirement Survivor
Annuity in accordance with Section 303(e)(2) of the
Retirement Equity Act of 1984.


(f)   Consent. If the value of the Pre-Retirement Survivor Annuity derived from
Employer and Employee contributions does not exceed $5,000, the Administrator
shall direct the distribution of such amount to the Participant's Spouse in a
single lump -sum as soon as practicable. No distribution may be made under the
preceding sentence after the Annuity Starting Date unless the Sp ouse consents
in writing (or in such other form as permitted by the IRS). If the value exceeds
$5,000, an immediate distribution of the ent ire amount may be made to the
surviving Spouse, provided such surviving Spouse consents in writing (or in such
other form as permitted by the IRS) to such distribution. Any consent required
under this paragraph must be obtained not more than one -hundred eighty (180)
days (ninety (90) days for Plan Years beginning before January 1, 2007) before
commencement of the distrib ution and shall be made in a manner consistent with
Section 6.5(a)(2).
44

--------------------------------------------------------------------------------





(g)  Alternative forms of distribution. Death benefits may be paid to a
Participant's Beneficiary in one of the following optional forms of benefits
subject to the rules specified in Section 6.8 and the elections made in the
Adoption Agreement. Such optional forms of distributions may be elected by the
Participant in the event there is an election to waive the Pre-Retirement
Survivor Annuity, and for any death benefits in excess of the Pre-Retirement
Survivor Annuity. However, if no optional form of distribution was elected by
the Participant prior to death, then the Participant's Beneficiary may elect the
form of distribution.


(1)  One lump-sum payment in cash or in property that is allocated to the
Accounts of the Participant at the time of the distribution.


(2)  Partial withdrawals.


(3)  Payment in monthly, quarterly, semi-annual, or annual cash installments
over a period to be determined by the Participant or the Participant's
Beneficiary. In order to provide such installment payments, the Administrator ma
y (A) segregate the aggregate amount thereof in a separate, federally insured
savings account, certificate of deposit in a bank or savings and loan associa
tion, money market certificate or other liquid short-term security or (B)
purchase a nontransferable annuity Contract for a term certain (with no life
contingencies) providing for such payment. After periodic installments commence,
the Beneficiary shall have the right to reduce the period over which such
periodic installments shall be made, and the cash a mount of such periodic
installments shall be adjusted accordingly.


(4)  In the form of an annuity over the life expectancy of the Beneficiary.


(5)  If death benefits in excess of the Pre-Retirement Survivor Annuity are to
be paid to the surviving Spouse, such benefits may be paid pursuant to (1), (2)
or (3) above, or used to purchase an annuity so as to increase the payments made
pursuant to the
Pre-Retirement Survivor Annuity.


(h)  Required minimum distributions (Code §401(a)(9)). Notwithstanding any
provision in the Plan to the contrary, distributions upon the death of a
Participant shall comply with the requirements of Section 6.8.


(i)   Payment to a child. For purposes of this Section, any amount paid to a
child of the Participant will be treated as if it had been paid to the surviving
Spouse if the amount becomes payable to the surviving Spouse when the child
reaches the age of majority.


(j)   Voluntary Contribution Account. In the event that less than one hundred
percent (100%) of a Participant's interest in the Plan is distributed to such
Participant's Spouse, the portion of the distribution attributable to the
Participant's Voluntary Contribution Account shall be in the same proportion
that the Participant's Voluntary Contribution Account bears to the Participant's
total intere st in the
Plan.


(k)  TEFRA 242(b)(2) election. The provisions of this Section shall not apply to
distributions made in accordance with Section
6.8(a)(4).


6.7 TIME OF DISTRIBUTION


Except as limited by Section 6.8, whenever a distribution is to be made, or a
series of payments are to commence, the distribution or series of payments may
be made or begun as soon as practicable. Notwithstanding anythi ng in the Plan
to the contrary, unless a Participant otherwise elects, payments of benefits
under the Plan will begin not later than the sixtieth (60th) day after the close
of the Plan Year in which the latest of the following events occurs: (a) the
date on which the Participant attains the earlier of age 65 or the Normal
Retirement Age specified herein; (b) the tenth (10th) anniversary of the year in
which the Participant commenced participation in the Plan; or (c) the date the
Participant terminates service with the Employer. The failure of a Participant
and, if applicable, the Participant's Spouse, to request a distribution shall be
deemed to be an election to defer the commencement of payment of any benefit
until the time otherwise permitted under the Plan.


6.8 REQUIRED MINIMUM DISTRIBUTIONS


(a)  General rules


(1)  Effective Date. Subject to the Joint and Survivor Annuity requirements set
forth in Plan Section 6.5, the requirements of this Section shall apply to any
distribution of a Participant's interest in the Plan and will take precedence
over any inconsisten t provisions of this Plan.


(2)  Requirements of Treasury Regulations incorporated. All distributions
required under this Section will be determined and made in accordance with the
Regulations under Code §401(a)(9) and the minimum distribution incidental
benefit requir ement of Code §401(a)(9)(G).


(3)  Limits on distribution periods. As of the first "distribution calendar
year," distributions to a Participant may only be made in accordance with the
selections made in the Form of Distributions Section of the Adoption Agreement.
If such distributions are not made in a single-sum, then they may only be made
over one of the following periods: (i) the life of the Participant, (ii) the
45

--------------------------------------------------------------------------------





joint lives of the Participant and a "designated Beneficiary," (iii) a period
certain not extending beyond the "life expectan cy" of the Participant, or (iv)
a period certain not extending beyond the joint life and last survivor
expectancy of the Participant and a "designated Beneficiary."


(4)  TEFRA Section 242(b)(2) elections.


(i)   Notwithstanding the other provisions of this Section, other than the
Spouse's right of consent afforded under the Plan, distributions may be made on
behalf of any Participant, including a five percent (5%) owner, who has made a
designa tion in accordance with Section 242(b)(2) of the Tax Equity and Fiscal
Responsibility Act (TEFRA) and in accordance with all of the following
requirements (regardless of when such distribution commences):


(A) The distribution by the Plan is one which would not have disqualified such
Plan under Code §401(a)(9) as in effect prior to amendment by the Deficit
Reduction Act of 1984.


(B) The distribution is in accordance with a method of distribution designated
by the Participant whos e interest in the
Plan is being distributed or, if the Participant is deceased, by a Beneficiary
of such Participant.


(C) Such designation was in writing, was signed by the Participant or the
Beneficiary, and was made before January 1,
1984.


(D) The Participant had accrued a benefit under the Plan as of December 31,
1983.


(E) The method of distribution designated by the Participant or the Beneficiary
specifies the time at which distribution will commence, the period over which
distributions will be made, and in the case of any distribution upon the
Participant's death, the Beneficiaries of the Participant listed in order of
priority.


(ii)  A distribution upon death will not be covered by the transitional rule of
this Subsection unless the information in the designation contains the required
information described above with respect to the distributions to be made upon
the death of the Participant.


(iii) For any distribution which commences before January 1, 1984, but continues
after December 31, 1983, the Participant, or the Beneficiary, to whom such
distribution is being made, will be presumed to have designated the method of
distribution under which the distribution is being made if the method of
distribution was specified in writing and the distribution satisfies the
requirements in (i)(A) and (i)(E) of this Subsection.


(iv) If a designation is revoked, any subsequent distribution must satisfy the
requirements of Code §401(a)(9) and the Regulations thereunder. If a designation
is revoked subsequent to the date distributions are required to begin, the Plan
must distribute by the end of the calendar year following the calendar year in
which the revocation occurs the total amount not yet distributed which would
have been required to have been distributed to satisfy Code §401(a)(9) and the
Regulations thereunder, but for the Section 242(b)(2) election. For calendar
years beginning after December 31, 1988, such distributions must meet the
minimum distribution incidental benefit requirements. Any changes in the
designation will be considered to
be a revocation of the designation. However, the mere substitution or addition
of another Beneficiary (one not named in the designation) under the designation
will not be considered to be a revocation of the designation, so long as such
substitution
or addition does not alter the period over which distributions are to be made
under the designation, directly or indirectly (for
example, by altering the relevant measuring life).


(v)  In the case in which an amount is transferred or rolled over from one plan
to another plan, the rules in Regulation
§1.401(a)(9)-8, Q&A-14 and Q&A-15, shall apply.


(b)  Time and manner of distribution


(1)  Required beginning date. The Participant's entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant's "required beginning date."


(2)  Death of Participant before distributions begin. If the Participant dies
before distributions begin, the Participant's entire interest will be
distributed, or begin to be distributed, no later than as follows as elected in
the Distributions Upon Death Section of the Adoption Agreement (or if no
election is made, then the Beneficiary may elect either the lifetime method or
the five-year method):


(i)   Lifetime method (Spouse). If the Participant's surviving Spouse is the
Participant's sole "designated Beneficiary," then, except as otherwise provided
herein, distributions to the surviving Spouse will begin by December 31 of the
calendar year immediately following the calendar year in which the Participant
died, or by December 31 of the calendar year in which the Participant would have
attained age 70 1/2, if later.
46

--------------------------------------------------------------------------------





(ii)  Lifetime method (non-Spouse). If the Participant's surviving Spouse is not
the Participant's sole "designated Beneficiary," then, except as provided in
Section 6.8(b)(3) below, distributions to the "designated Beneficiary" will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.


(iii) Five-year method. If there is no "designated Beneficiary" as of September
30 of the year following the year of the Participant's death or if otherwise
elected pursuant to the Adoption Agreement with respect to a "designated
Beneficiary," the Participant's entire interest will be distributed by December
31 of the calendar year con taining the fifth anniversary of the Participant's
death.


(iv) Death of Spouse. If the Participant's surviving Spouse is the Participant's
sole "designated Beneficiary" and the surviving Spouse dies after the
Participant but before distributions to the surviving Spouse begin, this Section
6.8(b)(2), other than Section 6.8(b)(2)(i), will apply as if the surviving
Spouse were the Participant.


For purposes of this Section 6.8(b)(2) and Section 6.8(b)(3), unless Section
6.8(b)(2)(iv) applies, distributions are considered to begin on the
Participant's "required beginning date." If Section 6.8(b)(2)(iv) applies,
distributions are considered to be gin on
the date distributions are required to begin to the surviving Spouse under
Section 6.8(b)(2)(i) . If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant's "required beginning date " (or to the Participant's surviving
Spouse before the date distributions are required to begin to the surviving
Spouse under Section
6.8(b)(2)(i)), the date distributions are considered to begin is the date
distributions actually commence.


(3)  Forms of distribution. Unless the Participant's interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the "required beginning date," as of the first "distribution calendar
year" distribut ions will be made in accordance with Sections 6.8(c) and 6.8(d)
and only in a form of distribution provided in Section 6.5 or 6.6, as
applicable. If the Participant's interest is distributed in the form of an
annuity purchased from an insurance company, distr ibutions thereunder will be
made in accordance with the requirements of Code §401(a)(9) and the Regulations
thereunder.


(c)  Required minimum distributions during Participant's lifetime


(1) 
Amount of required minimum distribution for each "distribution calendar year." During
the Participant's lifetime, the minimum amount that will be distributed for each
"distribution calendar year" is the lesser of the following, as elected in t he
Form of Distributions Section of the Adoption Agreement:


(i)   the quotient obtained by dividing the "Participant's account balance" by
the distribution period in the Uniform Lifetime Table set forth in Regulation
§1.401(a)(9)-9, using the Participant's age as of the Participant's birthday in
the "distri bution calendar year"; or


(ii)  if the Participant's sole "designated Beneficiary" for the "distribution
calendar year" is the Participant's Spouse, the quotient obtained by dividing
the "Participant's account balance" by the number in the Joint and Last Survivor
Table set forth in Regulation §1.401(a)(9)-9, using the Participant's and
Spouse's attained ages as of the Participant's and Spouse's birthdays in the
"distribution calendar year."


(2) 
Lifetime required minimum distributions continue through year of Participant's death. Required
minimum distributions will be determined under this Section 6.8(c) beginning
with the first "distribution calendar year" and up to an d including the
"distribution calendar year" that includes the Participant's date of death.


(d)  Required minimum distributions after Participant's death


(1)  Death on or after date distributions begin.


(i)   Participant survived by "designated Beneficiary." If the Participant dies
on or after the date distributions begin and there is a "designated
Beneficiary," the minimum amount that will be distributed for each "distribution
calendar year" after the year of the Participant's death is the quotient
obtained by dividing the "Participant's account balance" by the longer of the
remaining "life expectancy" of the Participant or the remaining "life
expectancy" of the Participant's "designated Beneficiary," determined as
follows:


(A) The Participant's remaining "life expectancy" is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.


(B) If the Participant's surviving Spouse is the Participant's sole "designated
Beneficiary," the remaining "life expectancy" of the surviving Spouse is
calculated for each "distribution calendar year" after the year of the
Participant's death using the surviving Spouse's age as of the Spouse's birthday
in that year. For "distribution calendar years" after
the year of the surviving Spouse's death, the remaining "life expectancy" of the
surviving Spouse is calculated using the age of the surviving Spouse as of the
Spouse's birthday in the calendar year of the Spouse's death, reduced by one for
each subsequent calendar year.
47

--------------------------------------------------------------------------------





(C) If the Participant's surviving Spouse is not the Participant's sole
"designated Beneficiary," the "designated Beneficiary's" remaining "life
expectancy" is calculated using the age of the Beneficiary in the year following
the year of the Participant's death, reduced by one for each subsequent year.


(ii)  No "designated Beneficiary." If the Participant dies on or after the date
distributions begin and there is no "designated Beneficiary" as of September 30
of the year after the year of the Participant's death, the minimum amount that
will be distributed for each "distribution calendar year" after the year of the
Participant's death is the quotient obtained by divid ing the "Participant's
account balance" by the Participant's remaining "life expectancy" calculated
using the age of the
Participant in the year of death, reduced by one for each subsequent year.


(2)  Death before date distributions begin.


(i)   Participant survived by "designated Beneficiary." Except as provided in
Sections 6.8(b)(2) and 6.8(b)(3), if the Participant dies before the date
distributions begin and there is a "designated Beneficiary," the minimum amount
that will be distributed for each "distribution calendar year" after the year of
the Participant's death is the quotient obtained by dividing the "Participant's
account balance" by the remaining "life expectancy" of the Participant's
"designated Beneficiary," determined as provided in Section 6.8(d)(1).


(ii)  No "designated Beneficiary." If the Participant dies before the date
distributions begin and there is no "designated Beneficiary" as of September 30
of the year following the year of the Participant's death, distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.


(iii) Death of
surviving Spouse before distributions to surviving Spouse are required to
begin. If the Participant dies before the date distributions begin, the
Participant's surviving Spouse is the Participant's sole "designated
Beneficiary," and the surviving Spouse dies before distributions are required to
begin to the surviving Spouse under Section 6.8(b)(2)(i), this Section 6.8(d)(2)
will apply as if the surviving Spouse were the Participant.


(e)  Definitions. For purposes of this Section, the following definitions apply:


(1)  "Designated Beneficiary" means the individual who is designated as the
Beneficiary under the Plan and is the "designated
Beneficiary" under Code §401(a)(9) and Regulation §1.401(a)(9)-4.


(2)  "Distribution calendar year" means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first "distribution calendar year" is the calendar year immediately
preceding t he calendar year which contains the Participant's "required
beginning date." For distributions beginning after the Participant's death, the
first "distribution calendar year" is the calendar year in which distributions
are required to begin under Section 6.8(b) . The required minimum distribution
for the Participant's first "distribution calendar year" will be made on or
before the Participant's "required beginning date." The required minimum
distribution for other "distribution calendar years," including the required
minimum distribution for the "distribution calendar year" in which the
Participant's "required beginning date" occurs, will be made on or before
December 31 of that "distribution calendar year."
(3)  "Life expectancy" means the life expectancy as computed by use of the
Single Life Table in Regulation §1.401(a)(9) -9. (4)  "Participant's account
balance" means the Participant's account balance as of the last Valuation Date
in the calendar year
immediately preceding
the "distribution calendar year" (valuation calendar year) increased by the amount of any contributions
made and allocated or Forfeitures allocated to the account balance as of the
dates in the valuation calendar year after the Valuation Date and decreased by
distributions made in the valuation calendar year after the Valuation Date. For
this purpose, the Administrator may exclude contributions that are allocated to
the account balance as of dates in the valuation calendar year after the
Valuation Date, but that are not actually made during the valuation calendar
year. The account balance for the valuation calendar year includes any amounts
rolled over or transferred to the Plan either in the valuation calendar year or
in the "distribution calendar year" if distributed or transferred in the
valuation calendar year.


(5)  "Required beginning date" means, except as otherwise elected in Appendix A
to the Adoption Agreement (Special Effective Dates and Other Permitted
Elections), with respect to any Participant, April 1 of the calendar year
following the later of th e calendar year in which the Participant attains age
70 1/2 or the calendar year in which the Participant retires, except that
benefit distributions to a "5-percent owner" must commence by April 1 of the
calendar year following the calendar year in which the Participant attains age
70 1/2.


(6)  "5-percent owner" means a Participant who is a 5-percent owner as defined
in Code §416 at any time during the Plan Year ending with or within the calendar
year in which such owner attains age 70 1/2. Once distributions have begun to a
5-percent owner under this Section they must continue to be distributed, even if
the Participant ceases to be a 5 -percent owner in a subsequent year.
48

--------------------------------------------------------------------------------





(f)   Waiver of 2009 required distributions


(1)  Suspension of RMDs unless otherwise elected by Participant. This paragraph
does not apply if the Employer elected options a., b., or c. at the WRERA – RMD
Waivers for 2009 Section of the Adoption Agreement. Notwithstanding the
provisions of the Plan relating to required minimum distributions under Code
§401(a)(9), a Participant or Beneficiary who would have bee n required to
receive required minimum distributions for 2009 but for the enactment of Code
§401(a)( 9)(H) ("2009 RMDs"), and who would have satisfied that requirement by
receiving distributions that are (i) equal to the "2009 RMDs" or (ii) one or mor
e payments in a series of substantially equal distributions (that include the
"2009 RMDs") made at least a nnually and expected to last for the life (or "life
expectancy") of the Participant, the joint lives (or joint "life expectancy") of
the Participant and the Participant's "designated Beneficiary," or for a period
of at least 10 years ("Extended 2009 RMDs") , did not receive those
distributions for 2009 unless the Participant or Beneficiary chooses to receive
such distributions. Participants and Benefici aries described in the preceding
sentence were given the opportunity to elect to receive the distributions
described in the preceding sentence.


(2)  Continuation of RMDs unless otherwise elected by Participant. This
paragraph applies if the Employer elected option b. at the WRERA – RMD Waivers
for 2009 Section of the Adoption Agreement. Notwithstanding the provisions of
the Plan relating to required minimum distributions under Code §401(a)(9), a
Participant or Beneficiary who would have been required t o receive required
minimum distributions for 2009 but for the enactment of Code §401(a)(9)(H)
("2009 RMDs"), and who would have satisfied that requirement by receiving
distributions that are (i) equal to the "2009 RMDs" or (ii) one or more payments
in a series of substantially equal distributions (that include the "2009 RMDs")
made at least annually and e xpected to last for the life (or "life expectancy")
of the Participant, the joint lives (or joint "life expectancy") of the
Participant and the Participan t's "designated Beneficiary," or for a period of
at least 10 years ("Extended 2009 RMDs"), did not receive those distributions
for
2009 unless the Participant or Beneficiary choose not to receive such
distributions. Participants and Beneficiaries described in the preceding
sentence were given the opportunity to elect to stop receiving the distributions
des cribed in the preceding sentence.


(3)  Direct rollovers. Notwithstanding the provisions of the Plan relating to
required minimum distributions under Code
§401(a)(9), and solely for purposes of applying the direct rollover provisions
of the Plan, certain additional distributions in 2009,
as elected by the Employer in the WRERA – RMD Waivers for 2009 Section of the
Adoption Agreement, were treated as eligible rollover distributions. If no
election was made by the Employer in the Adoption Agreement, then a direct
rollover was offered only for distributions that would have been eligible
rollover distributions without regard to Code §401(a)(9)(H).


6.9 DISTRIBUTION FOR MINOR OR INCOMPETENT INDIVIDUAL


If, in the opinion of the Administrator, a Participant or Beneficiary entitled
to a distribution is not able to care for his or her affairs because of a mental
condition, a physical condition, or by reason of age, then the Administrator
shall direct the distribution to the Participant's or Beneficiary's guardian,
conservator, trustee, custodian (including under a Uniform Transfers or Gifts to
Min ors Act) or to his or her attorney-in-fact or to other legal representative,
upon furnishing evidence of such status satisfactory to the Administrator. The
Administrator and the Trustee (or Insurer) do not have any liability with
respect to payments so made and neither the Administrator nor the Trustee (or
Insurer) has any duty to make inquiry as to the competence of any person
entitled to receive payments under the Plan.


6.10 LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN


In the event that all, or any portion, of the distribution payable to a
Participant or Beneficiary hereunder shall, at the la ter of the Participant's
attainment of age 62 or Normal Retirement Age, remain unpaid solely by reason of
the inability of the Administr ator to ascertain the whereabouts of such
Participant or Beneficiary, the amount so distributable may, in the sole
discretion of t he Administrator, either be treated as a Forfeiture or be paid
directly to an individual retirement account described in Code §408(a) or an ind
ividual
retirement annuity described in Code §408(b). In addition, if the Plan provides
for mandatory distributions and the amount to be distributed to a Participant or
Beneficiary does not exceed $1,000, then the amount distributable may, in the
sole discretion of the Admi nistrator, either be treated as a Forfeiture, or be
paid directly to an individual retirement account described in Code §408(a) or
an individual retirement annuity described in Code §408(b) at the time it is
determined that the whereabouts of the Participant or the Participant's B
eneficiary
cannot be ascertained. In the event a Participant or Beneficiary is located
subsequent to the Forfeiture, such benefit shall be restored, first
from Forfeitures, if any, and then from an additional Employer contribution if
necessary. Upon Plan termination, the portion of the distributable amount that
is an "eligible rollover distribution" as defined in Section 6.15(b)(1) may be
paid directly to an individual retirement account described in Code §408(a) or
an individual retirement annuity described in Code §408(b). However, regardless
of the preceding, a benefit that is lost by reason of escheat under applicable
state law is not treated as a Forfeiture for purposes of this Section nor as an
impermissible forfeiture under the Code.


6.11 IN-SERVICE DISTRIBUTION


If elected in the Adoption Agreement, at such time as the conditions set forth
in the Adoption Agreement have been satisfied, then the Administrator, at the
election of a Participant who has not severed employment with the Employer,
shall direct the distribution of up to the entire Vested amount then credited to
the Accounts as elected in the Adoption Agreement maintained on behalf of such
Particip ant. For purposes of this Section, a Participant shall include an
Employee who has an Account balance in the Plan. In the event that the
Administrator makes such a distribution, the Participant shall continue to be
eligible to participate in the Plan on the same basis as any other Employee. Any
distribution made pursuant to this Section shall be made in a manner consistent
with Section 6.5, including, but not
49

--------------------------------------------------------------------------------





limited to, all notice and consent requirements of Code §§411(a)(11) and 417 and
the Regulations thereunder. The Plan may, however, make a partial distribution
pursuant to this Section regardless of whether partial distributions are
otherwise permitted purs uant to the Adoption Agreement. Furthermore, if an
in-service distribution is permitted from more than one account type, the
Administrator may determine any ordering of a Participant's in-service
distribution from such accounts.


6.12 ADVANCE DISTRIBUTION FOR HARDSHIP


(a)  Hardship events. For Profit Sharing Plans and 401(k) Plans (except to the
extent Section 12.10 applies), if elected in the Adoption Agreement, the
Administrator, at the election of the Participant, shall dir ect the
distribution to any Participant in any one Plan Year up to the lesser of 100% of
the Vested interest of the Accounts selected in the Adoption Agreement, valued
as of th e last Valuation Date or the amount necessary to satisfy the immediate
and heavy financial need of the Participant. For purposes of this Section, a
Participant shall include an Employee who has an Account balance in the Plan.
Any distribution made pursuant to th is Section shall be deemed to be made as of
the first day of the Plan Year or, if later, the Valuation Date immediately
preceding the date
of distribution, and the Account from which the distribution is made shall be
reduced accordingly. Withdrawal under this Sect ion shall be authorized only if
the distribution is for an immediate and heavy financial need. The Administrator
will determine whether there is an immediate and heavy financial need based on
the facts and circumstances. An immediate and heavy financial need includes, but
is not limited to, a distribution for one of the following:


(1)  Expenses for (or necessary to obtain) medical care (as defined in Code
§213(d));


(2)  Costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;


(3)  Payments for burial or funeral expenses for the Participant's deceased
parent, Spouse, children or dependents (as defined in
Code §152, and without regard to Code §152(d)(1)(B));


(4)  Payment of tuition, related educational fees, and room and board expenses,
for up to the next twelve (12) months of post-secondary education for the
Participant, the Participant's Spouse, children, or dependents (as defined in
Code §152, and without regard to Code §§152(b)(1), (b)(2), and (d)(1)(B));


(5)  Payments necessary to prevent the eviction of the Participant from the
Participant's principal residence or foreclosure on th e mortgage on that
residence; or


(6)  Expenses for the repair of damage to the Participant's principal residence
that would qualify for the casualty deduction under
Code §165 (determined without regard to whether the loss exceeds 10% of adjusted
gross income).


(b)  Beneficiary-based distribution. If elected in Adoption Agreement, then
effective as of the date specified in the Adoption Agreement, but no earlier
than August 17, 2006, a Participant's hardship event includes an immediate and
heavy financial need of the Participant's "primary Beneficiary under the Plan,"
that would constitute a hardship event if it occurred with respect to the
Participant's Spouse or dependent as defined under Code §152 (such hardship
events being limited to educational expenses, funeral expenses and certain
medical expenses). For purposes of this Section, a Participant's "primary
Beneficiary under the Plan" is an individual who is named as a Beneficiary under
the Plan (by the Participant or pursuant to Section 6.2(d)) and has an
unconditional right to al l or a portion of the Participant's Account balance
under the Plan upon the Participant's death.


(c)  Other limits and conditions. If elected in the Adoption Agreement, no
distribution shall be made pursuant to this Section from the Participant's
Account until such Account has become fully Vested. Furthermore, if a hardship
distribution is permitted from more than one Account, the Administrator may
determine any ordering of a Participant's hardship distribution from such
Accounts.


(d)  Distribution rules apply. Any distribution made pursuant to this Section
shall be made in a manner which is consistent with and satisfies the provisions
of Section 6.5, including, but not limited to, all notice and consent
requirements of Code §§411(a)(11) and 417 and the Regulations thereunder.


6.13 SPECIAL RULE FOR CERTAIN PROFIT SHARING PLANS


(a)  The provisions of this Section apply to a Participant in a Profit Sharing
Plan or 401(k) Profit Sharing Plan to the extent el ected in the Adoption
Agreement. However, unless otherwise permitted pursuant to Regulation §1.411(d)
-4, this Section shall not apply with respect to amounts that are transferred
directly or indirectly (i.e., other than by a rollover) to this Plan from a
defined b enefit plan, money purchase pension plan, target benefit plan, or
stock bonus or profit sharing plan which is subject to the survivor annuity
requirements of Code §§401(a)(11) and 417.


(b)  If an election is made to not offer life annuities as a form of
distribution, then a Participant shall be prohibited from ele cting benefits in
the form of a life annuity and the Joint and Survivor Annuity provisions of
Section 6.5 shall not apply.


(c)  If an election is made to offer life annuities as a form of distribution
but not as the normal form of distribution, then the Joint and Survivor Annuity
provisions of Section 6.5 shall not apply if a Participant does not elect an
annuity form of distribution. Furthermore, Subsection (e) shall not apply if a
Participant elects an annuity form of distribution.
50

--------------------------------------------------------------------------------







(d)  Notwithstanding anything in Sections 6.2 and 6.6 to the contrary, upon the
death of a Participant, the automatic form of distribution will be a lump-sum
rather than a Qualified Pre-Retirement Survivor Annuity. Furthermore, the
Participant's Spouse will be the Beneficiary of the Participant's entire Vested
interest in the Plan unless an election is made to waive the Spouse as
Beneficiary. The other provisions in Section 6.2 shall be applied by treating
the death benefit in this Subsection as though it is a Qualified
Pre-Retirement Survivor Annuity.


(e)  Except to the extent otherwise provided in this Section, the provisions of
Sections 6.2 and 6.5 regarding spousal consent shall be inoperative with respect
to this Plan.


(f)   If a distribution is one to which Code §§401(a)(11) and 417 do not apply,
such distribution may commence less than thirty (30)
days after the notice required under Regulation §1.411(a)-11(c) is given,
provided that:


(1)  the Administrator clearly informs the Participant that the Participant has
a right to a period of at least thirty (30) days a fter
the notice to consider the decision of whether or not to elect a distribution
(and, if applicable, a particular distr ibution option), and


(2)  the Participant, after receiving the notice, affirmatively elects a
distribution.


6.14 QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION


All benefits provided to a Participant in this Plan shall be subject to the
rights afforded to any Alternate Payee under a "q ualified domestic relations
order." Furthermore, unless otherwise elected in Appendix A to the Adoption
Agreement (Special Effective Dates and Other Permitted Elections), a
distribution to an Alternate Payee shall be permitted if such distribution is
authorized by a "qualified domestic relations order," even if the affected
Participant has not reached the "earliest retirement age." For the purposes of
this Section, "qualified domestic relations order" and "earliest retirement age"
shall have the meanings set forth under Code §414(p).


Effective as of April 6, 2007, a domestic relations order that otherwise
satisfies the requirements for a "qualified domestic relations order" will not
fail to be a "qualified domestic relations order": (i) solely because the order
is issued after, or revises, another domestic relations order or "qualified
domestic relations order"; or (ii) solely because of the time at which the order
is issued, including issuance after the Annuity Starting Date or after the
Participant's death.


6.15 DIRECT ROLLOVERS


(a)  Right to direct rollover. Notwithstanding any provision of the Plan to the
contrary that would otherwise limit a "distributee's" election under this
Section, a "distributee" may elect, at the time and in the manner prescribed by
the Administrator, to have an "eligible rollover distribution" paid directly to
an "eligible retirement plan" specified by the "distributee" in a "direct
rollover." However, if less than the entire amount of the "eligible rollover
distribution" is being paid directly to an "eligible retire ment plan," then the
Administrator may require that the amount paid directly to such plan be at least
$500. Furthermore, the Administrator may apply this Section by treating a
Participant's Roth Elective Deferral Account separately from the Participant's
other Account s.


(b)  Definitions. For purposes of this Section, the following definitions shall
apply:


(1)  Eligible rollover distribution. An "eligible rollover distribution" means
any distribution described in Code §402(c)(4) and generally includes any
distribution of all or any portion of the balance to the credit of the
"distributee," except that an "eligible rollover distribution" does not include:
any distribution that is one of a series of substantially equal periodic
payments (n ot less frequently than annually) made for the life (or life
expectancy) of the "distributee" or the joint lives (or joint life expectanci
es) of the "distributee" and the "distributee's" "designated Beneficiary," or
for a specified period of ten (10) years or more; any distribution to the extent
such distribution is required under Code §401(a)(9); any hardship distribution;
the portion of any other distribution(s) that is not includible in gross income
(determined without regard to the exclusion for net unrealized appre ciation
with respect to employer securities); and any other distribution reasonably
expected to total less than $200 during a year. F or purposes of the $200 rule,
a distribution from a designated Roth account and a distribution from other
accounts under th e Plan may be treated as made under separate plans. In
addition, Section 6.8(f) applies with respect to distributions made in 2009.


Notwithstanding the above, a portion of a distribution shall not fail to be an
"eligible rollover distribution" merely because the portion consists of
after-tax voluntary Employee contributions which are not includible in gross
income. However, such portion may be transferred only to:


(i)   a traditional individual retirement account or annuity described in Code
§408(a) or (b) (a "traditional IRA")


(ii)  for taxable years beginning after December 31, 2006, a Roth individual
account or annuity described in Code §408A (a
"Roth IRA"), or


(iii) a qualified defined contribution plan or an annuity contract described in
Code §401(a) or Code §403(b), respectively, that agrees to separately account
for amounts so transferred (and earnings thereon), including separately a
ccounting for the
51

--------------------------------------------------------------------------------





portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.


(2)  Eligible retirement plan. An "eligible retirement plan" is a "traditional
IRA," for distributions made after December 31,
2007, a "Roth IRA," a qualified trust (an employees' trust) described in Code
§401(a) which is exempt from tax under Code
§501(a), an annuity plan described in Code §403(a), an eligible plan under Code
§457(b) which is maintained by a state, political subdivision of a state, or any
agency or instrumentality of a state or political subdivision and which agrees
to separately a ccount
for amounts transferred into such plan from this Plan, and an annuity contract
described in Code §403(b), that accepts the
"distributee's" "eligible rollover distribution." The definition of "eligible
retirement plan" shall also apply in the case of a distribution to a surviving
Spouse, or to a Spouse or former Spouse who is an Alternate Payee. If any
portion of an "eligible rollover distribution" is attributable to payments or
distributions from a designated Roth account, an "eligible retirement plan"
with respect to such portion shall include only another designated Roth account
of the individual from whose account the payments or distributions were made, or
a Roth IRA of such individual. A "direct rollover" of a distribution from a Roth
Elective Deferral Account (other than an "in-Plan Roth rollover contribution"
(as defined in Section 12.11)) will only be made to another Roth Elective
Deferral Account under an applicable retirement plan described in Code
§402A(e)(1) or to a Roth IRA described i n Code §408A, and only to the extent
that the rollover is permitted under the rules of Code §402(c). In the case of a
"distributee" who is a non-Spouse designated Beneficiary, (i) the "direct
rollover" may be made only to a traditional or Roth individual retirement
account or an annuity described in Code §408(b) ("IRA") that is established on
behalf of the designated non-Spouse Beneficiary and that will be treated as an
inherited IRA pursuant to the provisions of Code §402(c)(11), and (ii) the
determi nation of any required minimum distribution required under Code
§401(a)(9) that is ineligible for rollover shall be made in accordance with IRS
Notice 2007-7, Q&A 17 and 18.


(3)  Distributee. A "distributee" includes an Employee or Former Employee. In
addition, the Employee's or Former Employee's surviving Spouse and the
Employee's or Former Employee's Spouse or former Spouse who is the Alternate
Payee, are "distributees" with regard to the interest of the Spouse or former
Spouse.
(4)  Direct rollover. A "direct rollover" is a payment by the Plan to the
"eligible retirement plan" specified by the "distributee." (c) 
Participant notice. A Participant entitled to an "eligible rollover
distribution" must receive a written explanation of the right to a
"direct rollover," the tax consequences of not making a
"direct rollover," and, if applicable, any available special income t ax
elections.
The notice must be provided within the same thirty (30) – one-hundred eighty
(180) day timeframe applicable to the Participant consent notice as set forth in
Section 6.5(d)(3). The "direct rollover" notice must be provided to all
Participants, unless t he total amount the Participant will receive as a
distribution during the calendar year is expected to be less than $200.


(d)  Non-Spouse Beneficiary rollover right. For distributions after December 31,
2009, and unless otherwise elected in the Adoption Agreement, for distributions
after December 31, 2006, a non-Spouse Beneficiary who is a "designated
Beneficiary" under Code §401(a)(9)(E) and the Regulations thereunder, by a
direct trustee-to-trustee transfer ("direct rollover"), may roll over all or any
portion an "eligible rollover distribution" to an IRA the Beneficiary
establishes for purposes of receiving the distribution.


(1)  Certain requirements not applicable. Any distribution made prior to January
1, 2010 is not subject to the "direct rollover" requirements of Code §401(a)(31)
(including Code §401(a)(31)(B), the notice requirements of Code §402(f) or the
mandatory withholding requirements of Code §3405(c)).


(2)  Trust Beneficiary. If the Participant's named Beneficiary is a trust, the
Plan may make a direct rollover to an IRA on behalf of the trust, provided the
trust satisfies the requirements to be a "designated Beneficiary."


6.16 RESTRICTIONS ON DISTRIBUTION OF ASSETS TRANSFERRED FROM A MONEY PURCHASE
PLAN


Notwithstanding any provision of this Plan to the contrary, to the extent that
any optional form of benefit under this Plan p ermits a distribution prior to
the Employee's retirement, death, Total and Permanent Disability, or severance
from employment, and pri or to Plan termination, the optional form of benefit is
not available with respect to benefits attributable to assets (including the
post-transfer earnings thereon) and liabilities that are transferred, within the
meaning of Code §414(l), to this Plan from a money purchase pension plan
qualified under Code §401(a) (other than any portion of those assets and
liabilities attributable to after-tax voluntary Employee contributions or to a
direct or indirect rollover contribution). Notwithstanding anything in the Plan
to the contrary, effective with respect to Pl an Years beginning after June 30,
2008, a Participant may not obtain an in-service distribution with respect to
such transferred amounts prior to the earlier of the Participant's Normal
Retirement Age or attainment of age 62.


6.17 CORRECTIVE DISTRIBUTIONS


Nothing in this Article shall preclude the Administrator from making a
distribution to a Participant, to the extent such dist ribution is made to
correct a qualification defect in accordance with the corrective procedures
under the IRS' Employee Plans Compliance Resolution System or any other
voluntary compliance programs established by the IRS or the Department of Labor.
52

--------------------------------------------------------------------------------



6.18 QUALIFIED RESERVIST DISTRIBUTIONS AND HEART ACT


(a)  Qualified reservist distribution defined. A "qualified reservist
distribution" is any distribution to an individual who is ordered or called to
active duty after September 11, 2001, if: (1) the distribution is from amounts
attributable to elective deferral s in a 401(k) plan; (2) the individual was (by
reason of being a member of a reserve component, as defined in section 101 of
title 37, United States Code) ordered or called to active duty for a period in
excess of 179 days or for an indefinite period; and (3) the Plan makes the
distribution during the period beginning on the date of such order or call, and
ending at the close of the active duty period.


(b)  Death benefits. In the case of a death occurring on or after January 1,
2007, if a Participant dies while performing qualified military service (as
defined in Code §414(u)), the Participant's Beneficiary is entitled to any
additional benefits (other than b enefit accruals (unless otherwise elected in
the Adoption Agreement) relating to the period of qualified military service)
provided under the Plan as if the Participant had resumed employment and then
terminated employment on account of death. Moreover, the Plan will credit the
Participant's qualified military service as service for vesting purposes, as
though the Participant had resu med employment under Uniformed Services
Employment and Reemployment Rights Act of 1994, as amended (USERRA) immediately
prior to the Participant's death.


(c)  Military Differential Pay. For years beginning after December 31, 2008: (1)
an individual receiving Military Differential Pay is treated as an Employee of
the Employer making the payment; (2) the Military Differential Pay is treated as
415 Compensation ( and Compensation unless otherwise elected in the Adoption
Agreement); and (3) the Plan is not treated as failing to meet the requirements
of any provision described in Code §414(u)(1)(C) (or corresponding Plan
provisions, including, but not limited to, Plan provi sions related to the ADP
or ACP test) by reason of any contribution or benefit which is based on the
Military Differential Pay. The Administrator operationally may determine, for
purposes of the provisions described in Code §414(u)(1)(C), whether to take into
account any Elective Deferrals, and if applicable, any matching contributions,
attributable to Military Differential Pay.


Subsection (c)(3) above applies only if all Employees of the Employer performing
service in the uniformed services described in Code §3401(h)(2)(A) are entitled
to receive Military Differential Pay on reasonably equivalent terms and, if
eligible to participate in a retirement plan maintained by the Employer, to make
contributions based on the payments on reasonably equivalent terms (takin g into
account Code §410(b)(3), (4), and (5)).


(d)  Deemed Severance. Notwithstanding Subsection (c)(1) above, if elected in
the Adoption Agreement, a Participant performs service in the uniformed services
(as defined in Code §414(u)(12)(B)) on active duty for a period of more than 30
days, the Participant will be deemed to have a severance from employment solely
for purposes of eligibility for distribution of amounts not subject to Code
§412. However, the Plan will not distribute such a Participant's Account on
account of this deemed severance unless the Parti cipant specifically elects to
receive a benefit distribution hereunder. If a Participant elects to receive a
distribution on account of thi s deemed severance, then the individual may not
make an Elective Deferral or after -tax voluntary Employee contribution during
the six (6) month period beginning on the date of the distribution. If a
Participant would be entitled to a distribution on account of a deemed
severance, and a distribution on account of another Plan provision (such as a
"qualified reservist distribution" as d efined in Subsection
(a) above), then the other Plan provision will control and the six (6) month
suspension will not apply.


ARTICLE VII TRUSTEE AND CUSTODIAN


7.1 BASIC RESPONSIBILITIES OF THE TRUSTEE


(a)  Application of Article. The provisions of this Article, other than Sections
7.6 and 7.15, shall not apply to this Plan if a separate trust agreement is
being used. Furthermore, the provisions of this Article, other than Sections
7.5, 7.6 and 7.15, shall not apply if the Plan is fully insured. If the Employer
has appointed two or more Trustees to hold Plan assets, then each Trustee shall
be the Trustee only with respect to those Plan assets specifically deposited by
the Employer in the Trust Fund for which such Trustee is the trustee. References
in the Plan to the responsibilities, power or duties of the Trustee and any
other provisions in the Plan relating to the Trustee shall be interpreted as
applying to each Trustee only with respect to the assets of the Trust Fund for
which su ch Trustee is the Trustee. Each Trustee shall have no responsibility
for, or liability with respect to, any of the Plan assets other than the assets
for which it serves as Trustee.


(b)  Duty to collect contributions. The Trustee is obligated to collect any
amounts owed to the Trust, except as otherwise provided in Section 7.3(c), even
if such amounts are owed by the Employer, unless another person or entity has
been designated with such duty in Appendix A to the Adoption Agreement (Special
Effective Dates and Other Permitted Elections) or other written agreement
(including a designation made pursuant to Section 7.3(c)). In determining how to
discharge any duty to collect contributions, the Trustee should weigh the value
of the Plan assets involved, the likelihood of a successful recovery, and the
expenses expected to be incurred.


(c)  Reliance on Administrator's directions. The Trustee will credit and
distribute the Trust Fund as directed by the Administrator. The Trustee is not
obligated to inquire as to whether any payee or distributee is entitled to any
payment or whether the dist ribution is proper or within the terms of the Plan,
or whether the manner of making any payment or distribution is proper. The
Trustee is accountable only to the Administrator for any payment or distribution
made by it in good faith on the order or direction of t he Administrator.
53

--------------------------------------------------------------------------------







(d)  Directions by others. In the event that the Trustee shall be directed by a
Participant (pursuant to the Participant Direction Procedures if the Plan
permits Participant directed investments), the Employer, or an Investment
Manager or other agent appoi nted by the Employer with respect to the investment
of any or all Plan assets, the Trustee shall have no liability with respect to
th e investment of such assets, but shall be responsible only to execute such
investment instructions as so directed.


(1)  The Trustee shall be entitled to rely fully on the written (or other form
acceptable to the Administrator and the Trustee, including but not limited to,
voice recorded) instructions of a Participant (pursuant to the Participant
Direction Procedures), the Employer, or any Fiduciary or nonfiduciary agent of
the Employer, in the discharge of such duties, and shall not be liable for any
loss or other liability resulting from such direction (or lack of direction) of
the investment of any part of the Plan assets.


(2)  The Trustee may delegate the duty of executing such instructions to any
nonfiduciary agent, which may be an affiliate of the
Trustee or any Plan representative.


(3)  The Trustee may refuse to comply with any direction from the Participant in
the event the Trustee, in its sole and absolute discretion, deems such direction
improper by virtue of applicable law. The Trustee shall not be responsible or
liable for any loss or expense that may result from the Trustee's refusal or
failure to comply with any direction from the Participant.


(4)  Any costs and expenses related to compliance with the Participant's
directions shall be borne by the Partici pant's Directed
Account, unless paid by the Employer.


(5)  Notwithstanding anything herein above to the contrary, the Trustee shall
not invest any portion of a Participant's Directed
Account in "collectibles" within the meaning of Code §408(m).


(e)  Records. The Trustee will maintain records of receipts and disbursements
and furnish to the Employer and/or Administrator for each Plan Year a written
annual report pursuant to Section 7.9.


(f)   Employment of bank or trust company. The Trustee may employ a bank or
trust company pursuant to the terms of its usual and customary bank agency
agreement, under which the duties of such bank or trust company shall be of a
custodial, clerical a nd record-keeping nature.


(g)  Payment of expenses. The Trustee may employ and pay from the Trust Fund
reasonable compensation to agents, attorneys, accountants and other persons to
advise the Trustee as in its opinion may be necessary. The Trustee may delegate
to any agent , attorney, accountant or other person selected by it any
non-Trustee power or duty vested in it by the Plan, and the Trustee may act or
refrain from acting on the advice or opinion of any such person.


7.2 INVESTMENT POWERS AND DUTIES OF DISCRETIONARY TRUSTEE


(a)  Discretionary authority. This Section applies if the Employer, in the
Adoption Agreement or as otherwise agreed upon by the Employer and the Trustee,
designates the Trustee to administer all or a portion of the trust as a
Discretionary Trustee. If s o designated, then the Trustee has the discretion
and authority to invest, manage, and control those Plan assets except, however,
with resp ect to
those assets which are subject to the investment direction of a Participant (if
Participant directed investments are permitted), or an
Investment Manager, the Administrator, or other agent appointed by the Employer.
The exercise of any investment discretion hereunder shall be consistent with the
"funding policy and method" determined by the Employer.


(b)  Duties. The Trustee shall, except as otherwise provided in this Plan,
invest and reinvest the Trust Fund to keep the Trust Fund invested without
distinction between principal and income and in such securities or property,
real or personal, wherever situated, as the Trustee shall deem advisable,
including, but not limited to, common or preferred stocks, open -end or
closed-end mutual funds, bonds and other evidences of indebtedness or ownership,
and real estate or any interest therein. The Trustee shall at all times in
making investments of the Trust Fund consider, among other factors, the short
and long-term financial needs of the Plan on the basis of information furnished
by the Employer. In making such investments, the Trustee shall not be restricted
to securities or other property of the character expressly authorized by the
applicable law for trust investments; however, the Trustee shall give d ue
regard to any limitations imposed by the Code or the Act so that at all times
this Plan may qualify as a qualified Plan and Trust. The Trustee shall discharge
its duties with respect to the Plan solely in the interest of the Participants
and Beneficiaries and with the care, skill, prudence, and diligence under the
circumstances then prevailing that a prudent person acting in a like capacity
and familiar with such matters would use in the conduct of an enterprise of a
like character and with like aims.


(c)  Powers. The Trustee, in addition to all powers and authorities under common
law, statutory authority, including the Act, and other provisions of this Plan,
shall have the following powers and authorities to be exercised in the Trustee's
sole discreti on:


(1)  To purchase, or subscribe for, any securities or other property and to
retain the same. In conjunction with the purchase of securities, margin accounts
may be opened and maintained;


(2)  To sell, exchange, convey, transfer, grant options to purchase, or
otherwise dispose of any securities or other property held by the Trustee, by
private contract or at public auction. No person dealing with the Trustee shall
be bound to see to the
54

--------------------------------------------------------------------------------





application of the purchase money or to inquire into the validity, expediency,
or propriety of any such sale or other disposition, with or without
advertisement;


(3)  To vote upon any stocks, bonds, or other securities; to give general or
special proxies or powers of attorney with or without power of substitution; to
exercise any conversion privileges, subscription rights or other options, and to
make any payments incidental thereto; to oppose, or to consent to, or otherwise
participate in, corporate reorganizations or other changes affecting corporate
securities, and to delegate discretionary powers, and to pay any assessments or
charges in connection therewith; an d generally to exercise any of the powers of
an owner with respect to stocks, bonds, securities, or other property;


(4)  To cause any securities or other property to be registered in the Trustee's
own name, or in the name of a nominee or in a street name provided such
securities or other property are held on behalf of the Plan by (i) a bank or
trust company, (ii) a broker or dealer registered under the Securities Exchange
Act of 1934, or a nominee of such broker or dealer, or (iii) a clearing agency
as defined in Section 3(a)(23) of the Securities Exchange Act of 1934;


(5)  To invest in a common, collective, or pooled trust fund (the provisions of
which are incorporated herein by reference) maintained by any Trustee (or any
affiliate of such Trustee) hereunder pursuant to Revenue Ruling 81-100 (as
modified by Rev. Rul. 2011-1 or any subsequent guidance), all or such part of
the Trust Fund as the Trustee may deem advisable, and the part of the Trust Fund
so transferred shall be subject to all the terms and provisions of the common,
collective, or pooled trust fund
which contemplate the commingling for investment purposes of such trust assets
with trust assets of other trusts. The name of the
trust fund may be specified in Appendix A to the Adoption Agreement (Special
Effective Dates and Other Permitted Elections). The Trustee may withdraw from
such common, collective, or pooled trust fund all or such part of the Trust Fund
as the Trustee may deem advisable;


(6)  To borrow or raise money for the purposes of the Plan in such amount, and
upon such terms and conditions, as the Trustee shall deem advisable; and for any
sum so borrowed, to issue a promissory note as Trustee, and to secure the
repayment thereof by pledging all, or any part, of the Trust Fund; and no person
lending money to the Trustee shall be bound to see to the application
of the money lent or to inquire into the validity, expediency, or propriety of
any borrowing;


(7)  To accept and retain for such time as it may deem advisable any securities
or other property received or acquired by it as
Trustee hereunder, whether or not such securities or other property would
normally be purchased as investments hereunder;


(8)  To make, execute, acknowledge, and deliver any and all documents of
transfer and conveyance and any and all other instruments that may be necessary
or appropriate to carry out the powers herein granted;


(9)  To settle, compromise, or submit to arbitration (provided such arbitration
does not apply to qualification issues nor to Participants or Beneficiaries) any
claims, debts, or damages due or owing to or from the Plan, to commence or
defend suits or legal or administrative proceedings, and to represent the Plan
in all suits and legal and administrative proceedings;


(10) To employ suitable agents and counsel and to pay their reasonable expenses
and compensation, and such agents or counsel may or may not be an agent or
counsel for the Employer;


(11) To apply for and procure from the Insurer as an investment of the Trust
Fund any annuity or other Contracts (on the life of any Participant, or in the
case of a Profit Sharing Plan (including a 401(k) Plan), on the life of any
person in whom a Parti cipant has an insurable interest, or on the joint lives
of a Participant and any person in whom the Participant has an insurable
interest) as the Administrator shall deem proper; to exercise, at any time or
from time to time, whatever rights and privileges may be gra nted under such
annuity, or other Contracts; to collect, receive, and settle for the proceeds of
all such annuity, or other Contracts as
and when entitled to do so under the provisions thereof;


(12) To invest funds of the Trust in time deposits or savings accounts bearing a
reasonable rate of interest or in cash or cash balances without liability for
interest thereon, including the specific authority to invest in any type of
deposit of the Tru stee (or of a financial institution related to the Trustee);


(13) To invest in Treasury Bills and other forms of United States government
obligations;


(14) To sell, purchase and acquire put or call options if the options are traded
on and purchased through a national securities exchange registered under the
Securities Exchange Act of 1934, as amended, or, if the options are not traded
on a national securities exchange, are guaranteed by a member firm of the New
York Stock Exchange regar dless of whether such options are covered;


(15) To deposit monies in federally insured savings accounts or certificates of
deposit in banks or savings and loan associations including the specific
authority to make deposit into any savings accounts or certificates of deposit
of the Trustee (or a financial institution related to the Trustee);


(16) To pool all or any of the Trust Fund, from time to time, with assets
belonging to any other qualified employee pension benefit trust created by the
Employer or any Affiliated Employer, and to commingle such assets and make joint
or common
55

--------------------------------------------------------------------------------





investments and carry joint accounts on behalf of this Plan and Trust and such
other trust or trusts, allocating undivided sh ares or interests in such
investments or accounts or any pooled assets of the two or more trusts in
accordance with their respective interests; and


(17) To do all such acts and exercise all such rights and privileges, although
not specifically mentioned herein, as the Trustee may deem necessary to carry
out the purposes of the Plan.


(d)  Appointment of Investment Manager or others. The Trustee may appoint, at
its option, an Investment Manager, investment adviser, or other agent to provide
direction to the Trustee with respect to the investment of any or all of the
Plan assets. Such appointment shall be in writing and shall specifically
identify the Plan assets with respect to which the Investment Manager or other
agent shall have the authority to direct the investment.


7.3 INVESTMENT POWERS AND DUTIES OF NONDISCRETIONARY TRUSTEE


(a)  No discretionary powers. This Section applies if the Employer, in the
Adoption Agreement or as otherwise agreed upon by th e Employer and the Trustee,
designates the Trustee to administer all or a portion of the trust as a
nondiscretionary Trustee. If so designated, then the Trustee shall have no
discretionary authority to invest, manage, or control those Plan assets, but
must act solely as a Directed Trustee of those Plan assets. A nondiscretionary
Trustee, as Directed Trustee of the Plan funds it holds, is authorized and
empowered, by way of limitation, with the powers, rights and duties set forth
herein and in Section 7.14, each of which the nondiscretionary Trustee exercises
solely as Directed Trustee in accordance with the direction of the party which
has the aut hority to manage and control the investment of the Plan assets. If
no directions are provided to the Trustee, the Employer will provide necessary
direction. Furthermore, the Employer and the nondiscretionary Trustee may, in
writing, limit the powers of the nondiscretiona ry Trustee to any combination of
powers listed within this Section. The party which has the authority to manage
and control the investment of the Plan assets shall discharge its duties with
respect to the Plan solely in the interest of the Participants and
Beneficiaries and with the care, skill, prudence, and diligence under the
circumstances then prevailing that a prudent person acting in a like capacity
and familiar with such matters would use in the conduct of an enterprise of a
like character and with like aims .


(b)  Powers. The Trustee, in addition to all powers and authorities under common
law, statutory authority, including the Act, and other provisions of this Plan,
shall have the following powers and authorities:


(1)  To invest the assets, without distinction between principal and income, in
securities or property, real or personal, wherever situated, including, but not
limited to, common or preferred stocks, open-end or closed-end mutual funds,
bonds and other evidences of indebtedness or ownership, and real estate or any
interest therein. In making such investments, the Trustee shall not be
restricted to securities or other property of the character expressly authorized
by the applicable law for trust investmen ts; however, the Trustee shall give
due regard to any limitations imposed by the Code or the Act so that at all
times this Plan may qualify as a qualified Plan and Trust;


(2)  To purchase, or subscribe for, any securities or other property and to
retain the same. In conjunction with the purchase of securities, margin accounts
may be opened and maintained;


(3)  To sell, exchange, convey, transfer, grant options to purchase, or
otherwise dispose of any securities or other property held by the Trustee, by
private contract or at public auction. No person dealing with the Trustee shall
be bound to see to the application of the purchase money or to inquire into the
validity, expediency, or propriety of any such sale or other disposi tion, with
or without advertisement;


(4)  At the direction of the party which has the authority or discretion, to
vote upon any stocks, bonds, or other securities; to give general or special
proxies or powers of attorney with or without power of substitution; to exercise
any conversion privileges, subscription rights or other options, and to make any
payments incidental thereto; to oppose, or to consent to, or otherwise
participate in, corporate reorganizations or other changes affecting corporate
securities, and to delegate powers, and pay any assessments or charges in
connection therewith; and generally to exercise any of the powers of an owner
with respect to stock s, bonds, securities, or other property;


(5)  To cause any securities or other property to be registered in the Trustee's
own name, or in the name of a nominee or in a street name provided such
securities or other property are held on behalf of the Plan by (i) a bank or
trust company, (ii) a broker or dealer registered under the Securities Exchange
Act of 1934, or a nominee of such broker or dealer, or (iii) a clearing agency
as defined in Section 3(a)(23) of the Securities Exchange Act of 1934;


(6)  To invest in a common, collective, or pooled trust fund (the provisions of
which are incorporated herein by reference) maintained by any Trustee (or any
affiliate of such Trustee) hereunder pursuant to Revenue Ruling 81-100 (as
modified by Rev. Rul. 2011-1 or any subsequent guidance), all or such part of
the Trust Fund as the party which has the authority to manage and control the
investment of the assets shall deem advisable, and the part of the Trust Fund so
transferred shall be subject to all the terms and provisions of the common,
collective, or pooled trust fund which contemplate the commingling for
investment purposes of such trust assets with trust assets of other trusts. The
name of the trust fund may be specified in Appendix A to the Adoption Agreement
(Special Effective Dates and Other Permitted Elections);
56

--------------------------------------------------------------------------------





(7)  To borrow or raise money for the purposes of the Plan in such amount, and
upon such terms and conditions, as the Trustee shall deem advisable; and for any
sum so borrowed, to issue a promissory note as Trustee, and to secure the
repayment thereof by pledging all, or any part, of the Trust Fund; and no person
lending money to the Trustee shall be bound to see to the applica tion
of the money lent or to inquire into the validity, expediency, or propriety of
any borrowing;


(8)  To make, execute, acknowledge, and deliver any and all documents of
transfer and conveyance and any and all other instruments that may be necessary
or appropriate to carry out the powers herein granted;


(9)  To settle, compromise, or submit to arbitration (provided such arbitration
does not apply to qualification issues nor to Participants or Beneficiaries) any
claims, debts, or damages due or owing to or from the Plan, to commence or
defend suits or legal or administrative proceedings, and to represent the Plan
in all suits and legal and administrative proceedings;


(10) To employ suitable agents and counsel and to pay their reasonable expenses
and compensation, and such agent or counsel may or may not be an agent or
counsel for the Employer;


(11) To apply for and procure from the Insurer as an investment of the Trust
Fund any annuity or other Contracts (on the life of any Participant, or in the
case of a Profit Sharing Plan (including a 401(k) Plan), on the life of any
person in whom a Participant has an insurable interest, or on the joint lives of
a Participant and any person in whom the Participant has an insurable int erest)
as the Administrator shall deem proper; to exercise, at the direction of the
person with the authority to do so, whatever rights and privileges may be
granted under such annuity or other Contracts; to collect, receive, and settle
for the proceeds of all such annuity or other Contracts as and when entitled to
do so under the provisions thereof;


(12) To invest funds of the Trust in time deposits or savings accounts bearing a
reasonable rate of interest or in cash or cash balances without liability for
interest thereon, including the specific authority to invest in any type of
deposit of the Trustee (or of a financial institution related to the Trustee);


(13) To invest in Treasury Bills and other forms of United States government
obligations;


(14) To sell, purchase and acquire put or call options if the options are traded
on and purchased through a national securities exchange registered under the
Securities Exchange Act of 1934, as amended, or, if the options are not traded
on a national securities exchange, are guaranteed by a member firm of the New
York Stock Exchange regardless of whether such options are covered;


(15) To deposit monies in federally insured savings accounts or certificates of
deposit in banks or savings and loan associations including the specific
authority to make deposit into any savings accounts or certificates of deposit
of the Trustee (or a fi nancial institution related to the Trustee); and


(16) To pool all or any of the Trust Fund, from time to time, with assets
belonging to any other qualified employee pension benefit trust created by the
Employer or any Affiliated Employer, and to commingle such assets and make joint
or common investments and carry joint accounts on behalf of this Plan and such
other trust or trusts, allocating undivided shares or interests in such
investments or accounts or any pooled assets of the two or more trusts in
accordance with their respective interests.


(c)  The Trustee shall have no responsibility to enforce the collection from the
Employer of any contribution to the Plan or deter mine the correctness of the
amount or timing any contribution. The Employer is responsible for transmit ting
contributions to the Trustee at such times and in such manner as is mutually
agreed upon by the Employer and the Trustee and as required by the Plan and appl
icable law. Further, the Employer represents and warrants that it either has
responsibility as a "named fiduciary" (as defined in Act
§402(a)(2)) or has properly delegated the responsibility to a Plan fiduciary,
other than the nondiscretionary Trustee, for determining the correctness, amount
and timing of contributions and for the collection of contributions.


7.4 POWERS AND DUTIES OF CUSTODIAN


The Employer may appoint a Custodian of the Plan assets. A Custodian has the
same powers, rights and duties as a nondiscretionary Trustee. Any reference in
the Plan to a Trustee also is a reference to a Custodian unless the context of
the Plan indicates otherwise. A limitation of the Trustee's liability by Plan
provision also acts as a limitation of the Custodian's liability. The Custodian
will be protected from any liability with respect to actions taken pursuant to
the direction of the Trustee, Administrator, the Employer, an In vestment
Manager, a named Fiduciary or other third party with authority to provide
direction to the Custodian. The resignation or removal of the Custodian shall be
made in accordance with Section 7.11 as though the Custodian were a Trustee.


7.5 LIFE INSURANCE


(a)  Permitted insurance. The Trustee (or Insurer), in accordance with
nondiscriminatory operational procedures of the Administrator, shall ratably
apply for, own, and pay all premiums on Contracts on the lives of the
Participants or, in the case of a Profit Sharing Plan (including a 401(k) Plan),
on the life of a member of the Participant's family or on the joint lives of a
Participant and a member of the Participant's family. Furthermore, if a Contract
is purchased on the joint lives of the Participant and another person and such
other person predeceases the Participant, then the Contract may not be
maintained under this Plan. Any initia l or
57

--------------------------------------------------------------------------------





additional Contract purchased on behalf of a Participant shall have a face
amount of not less than $1,000, an amount set forth in the Administrator's
procedures, or the limitation of the Insurer, whichever is greater. If a life
insurance Contract is to be pur chased for a Participant, then the aggregate
premium for ordinary life insurance for each Participant must be less than 50%
of the aggrega te contributions and Forfeitures allocated to the Participant's
Combined Account. For purposes of this limitation, ordin ary life insurance
Contracts are Contracts with both non-decreasing death benefits and
non-increasing premiums. If term insurance or universal life insurance is
purchased, then the aggregate premium must be 25% or less of the aggregate
contributions and Forfeitures allocated to the Participant's Combined Account.
If both term insurance and ordinary life insurance are purchased, then the
premium for term
insurance plus one-half of the premium for ordinary life insurance may not in
the aggregate exceed 25% of the aggregate Employer contributions and Forfeitures
allocated to the Participant's Combined Account. Notwithstanding the preceding,
the limitations imposed herein with respect to the purchase of life insurance
shall not apply, in the case of a Profit Sha ring Plan (including a 401(k)
Plan), to
the portion of the Participant's Account, other than the Participant's Elective
Deferral Account, Qualified Matching Account and
Qualified Nonelective Contribution Account, that has accumulated for at least
two (2) Plan Years or to the entire Participant's Account if the Participant has
been a Participant in the Plan for at least five (5) years. In addition, amounts
transferred to this Plan in
accordance with Section 4.6(f)(1)(ii) or (iii) and a Participant's Voluntary
Contribution Account may be used to purchase Contracts without limitation. Thus,
amounts that are not subject to the limitations contained herein may be used to
purchase life insur ance on
any person in whom a Participant has an insurable interest or on the joint lives
of a Participant and any person in whom the Participant has an insurable
interest, and without regard to the amount of premiums paid to purchase any life
insurance hereunder.


(b)  Contract conversion at retirement. Subject to the survivor annuity
requirements of Sections 6.5 and 6.6 (if applicable), the Trustee (or Insurer)
must distribute the Contracts to the Participant or convert the entire value of
the Contracts at or before retirement into cash or provide for a periodic income
so that no portion of such value may be used to continue life insurance
protection beyond the date on which benefits commence.


(c)  Limitations on purchase. Notwithstanding anything herein above to the
contrary, amounts credited to a Participant's Qualified Voluntary Employee
Contribution Account pursuant to Section 4.9, shall not be applied to the
purchase of life insurance Contracts. Furthermore, no life insurance Contracts
shall be required to be obtained on an individual's life if, for any reason
(other than the nonpayment of premiums) the Insurer will not issue a Contract on
such individual's life.


(d)  Proceeds payable to Plan. The Trustee (or Insurer) will be the owner of any
life insurance Contract purchased under the terms of this Plan. The Contract
must provide that the proceeds will be payable to the Trustee (or Insurer);
however, the Trustee ( or Insurer) shall be required to pay over all proceeds of
the Contract to the Participant's "designated Beneficiary" in accordance with
the distribution provisions of Article VI. A Participant's Spouse will be the
"designated Beneficiary" pursuant to Section 6.2, u nless a qualified election
has been made in accordance with Sections 6.5 and 6.6 of the Plan, if
applicable. Under no circumstances shall the Trust retain any part of the
proceeds that are in excess of the cash surrender value immediately prior to
death. However, the Trustee
(or Insurer) shall not pay the proceeds in a method that would violate the
requirements of the Retirement Equity Act of 1984, as stated in Article VI of
the Plan, or Code §401(a)(9) and the Regulations thereunder. In the event of any
conflict between the terms of this
Plan and the terms of any insurance Contract purchased hereunder, the Plan
provisions shall control.


(e)  No responsibility for act of Insurer. The Employer, the Administrator and
the Trustee shall not be responsible for the validity
of the provisions under a Contract issued hereunder or for the failure or
refusal by the Insurer to provide benefits under su ch Contract. The Employer,
Administrator and the Trustee are also not responsible for any action or failure
to act by the Insurer or any other person which results in the delay of a
payment under the Contract or which renders the Contract invalid or
unenforceable in whole or in part.


7.6 LOANS TO PARTICIPANTS


(a)  Permitted loans. The Trustee (or the Administrator if the Trustee is a
nondiscretionary Trustee or if loans are treated as
Participant directed investments) may, in the Trustee's (or, if applicable, the
Administrator's) sole discretion, make loans to
Participants or Beneficiaries. If loans are permitted, then the following shall
apply: (1) loans shall be made available to all Participants and Beneficiaries
on a reasonably equivalent basis; (2) loans shall not be made available to
Highly Compensated Employees in an amount greater than the amount made available
to other Participants; (3) loans shall bear a reasonable rate of interest; (4)
loans shall
be adequately secured; and (5) loans shall provide for periodic repayment over a
reasonable period of time. Furthermore, no
Participant loan shall exceed the Participant's Vested interest in the Plan. For
purposes of this Section, the term Participa nt shall include any Eligible
Employee who is not yet a Participant, if, pursuant to the Adoption Agreement,
"rollovers" are permitted to be accepted from Eligible Employees.


(b)  Prohibited assignment or pledge. An assignment or pledge of any portion of
a Participant's interest in the Plan and a loan, pledge, or assignment with
respect to any insurance Contract purchased under the Plan, shall be treated as
a loan under this Section.


(c)  Spousal consent. If the Vested interest of a Participant is used to secure
any loan made pursuant to this Section, then the written
(or such other form as permitted by the IRS) consent of the Participant's Spouse
shall be required in a manner consistent wit h Section
6.5(a), provided the spousal consent requirements of such Section apply to the
Plan. Such consent must be obtained within the
one-hundred eighty (180) (ninety (90) for Plan Years beginning before January 1,
2007) day period prior to the date the loan is made. A new consent shall be
required if the Vested interest of a Participant is used for renegotiation,
extension, renewal or othe r revision of the loan. However, unless the loan
program established pursuant to this Section provides otherwise, no spousal
conse nt shall be required under this paragraph if the total interest subject to
the security is not in excess of $5,000. If a valid spousal consent has been
58

--------------------------------------------------------------------------------





obtained in accordance with this Subsection, then, notwithstanding any other
provision of this Plan, the portion of the Participant's Vested Account balance
used as a security interest held by the Plan by reason of a loan outstanding to
the Participant shall be taken into account for purposes of determining the
amount of the Account balance payable at the ti me of death or distribution, but
only if the reduction is used as repayment of the loan. If less than 100% of the
Participant's Vested Account balance (determined without regard
to the preceding sentence) is payable to the surviving Spouse, then the Account
balance shall be adjusted by first reducing the Vested
Account balance by the amount of the security used as repayment of the loan, and
then determining the benefit payable to the surviving Spouse.


(d)  Loan program. The Administrator shall be authorized to establish a
Participant loan program to provide for loans under the Plan. The loan program
shall be established in accordance with Department of Labor Regulation
§2550.408(b) -1(d)(2) providing for loans by the Plan to parties-in-interest
under said Plan, such as Participants or Beneficiaries. In order for the
Administrator to implement such loan program, a separate written document
forming a part of this Plan must be adopted, which document shall specifically
include, but need not be limited to, the following:


(1)  the identity of the person or positions authorized to administer the
Participant loan program; (2)  a procedure for applying for loans;
(3)  the basis on which loans will be approved or denied;


(4)  limitations, if any, on the types and amounts of loans offered;


(5)  the procedure under the program for determining a reasonable rate of
interest; (6)  the types of collateral which may secure a Participant loan; and
(7)  the events constituting default and the steps that will be taken to
preserve Plan assets in the event such default.


(e)  Loan default. Notwithstanding anything in this Plan to the contrary, if a
Participant or Beneficiary defaults on a loan made pursuant to this Section that
is secured by the Participant's interest in the Plan, then a Participant's
interest may be offs et by the amount subject to the security to the extent
there is a distributable event permitted by the Code or Regulations.


(f)   Loans subject to Plan terms. Notwithstanding anything in this Section to
the contrary, if this is an amendment and restatement of an existing Plan, any
loans made prior to the date this amendment and restatement is adopted shall be
subject to the terms of the Plan in effect at the time such loan was made.


7.7 ALLOCATION AND DELEGATION OF RESPONSIBILITIES


If there is more than one Trustee, then the responsibilities of each Trustee may
be specified by the Employer and accepted in writing by each Trustee. If no such
delegation is made by the Employer, then the Trustees may allocate the
responsibilities among the mselves, in which event the Trustees shall notify the
Employer and the Administrator in writing of such action and specify the
responsibilities of each Trustee. Except where there has been an allocation and
delegation of powers, if there shall be more than one Trustee, they sh all act
by a majority of their number, but may authorize one or more of them to sign
papers on their behalf.


7.8 TRUSTEE'S COMPENSATION AND EXPENSES AND TAXES


The Trustee shall be paid such reasonable compensation as set forth in the
Trustee's fee schedule (if the Trustee has such a schedule) or as agreed upon in
writing by the Employer and the Trustee. However, an individual serving as
Trustee who already receives full-time compensation from the Employer shall not
receive compensation from this Plan. In addition, the Trustee shall be
reimbursed for any reasonable expenses, including reasonable counsel fees
incurred by it as Trustee. Such compensation and expenses shall be pai d from
the Trust Fund unless paid or advanced by the Employer. All taxes of any kind
whatsoever that may be levied or assessed under existing or future laws upon, or
in respect of, the Trust Fund or the income thereof, shall be paid from the
Trust Fund.


7.9 ANNUAL REPORT OF THE TRUSTEE


(a)  Annual report. Within a reasonable period of time after the later of the
Anniversary Date or receipt of the Employer's contribution for each Plan Year,
the Trustee, or its agent, shall furnish to the Employer and Administrator a
written stateme nt of account with respect to the Plan Year for which such
contribution was made setting forth:


(1)  the net income, or loss, of the Trust Fund;


(2)  the gains, or losses, realized by the Trust Fund upon sales or other
disposition of the assets; (3)  the increase, or decrease, in the value of the
Trust Fund;
59

--------------------------------------------------------------------------------





(4)  all payments and distributions made from the Trust Fund; and


(5)  such further information as the Trustee and/or Administrator deems
appropriate.


(b)  Employer approval of report. The Employer, promptly upon its receipt of
each such statement of account, shall acknowledge receipt thereof in writing and
advise the Trustee and/or Administrator of its approval or disapproval thereof.
Failure by the Employer to disapprove any such statement of account within
thirty (30) days after its receipt thereof shall be deemed an approval thereof.
The approval by the Employer of any statement of account shall be binding on the
Employer and the Trustee as to all matters contained in the statement to the
same extent as if the account of the Trustee had been settled by judgment or
decree in an action for a judicial settlement of its account in a court of
competent jurisdiction in which the Trustee, the Employer and all persons having
or claiming an interest in the Plan were parties. However, nothing contained in
this Section shall deprive the Trustee of its right to have its accounts
judicially settled if the Trustee so desires.


7.10 AUDIT


(a)  Duty to engage accountant. If an audit of the Plan's records shall be
required by the Act and the regulations thereunder for any Plan Year, the
Administrator shall engage on behalf of all Participants an independent
qualified public accountant for that purpose. Such accountant shall, after an
audit of the books and records of the Plan in accordance with generally accepted
auditing sta ndards, within a reasonable period after the close of the Plan
Year, furnish to the Administrator and the Trustee a report of the audit setting
forth the accountant's opinion as to whether any statements, schedules or lists,
that are required by Act §103 or the Secreta ry of Labor to be filed with the
Plan's annual report, are presented fairly in conformity with generally accepted
accounting principles applied consistently.


(b)  Payment of fees. All auditing and accounting fees shall be an expense of
and may, at the election of the Employer, be paid from the Trust Fund.


(c)  Information to be provided to Administrator. If some or all of the
information necessary to enable the Administrator to comply with Act §103 is
maintained by a bank, insurance company, or similar institution, regulated,
supervised, and subject t o periodic examination by a state or federal agency,
then it shall transmit and certify the accuracy of that information to the
Administrator as provided in Act §103(b) within one hundred twenty (120) days
after the end of the Plan Year or such other date as may be prescribed under
regulations of the Secretary of Labor.


7.11 RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE


(a)  Trustee resignation. Unless otherwise agreed to by both the Trustee and the
Employer, a Trustee may resign at any time by delivering to the Employer, at
least thirty (30) days before its effective date, a written notice of
resignation.


(b)  Trustee removal. Unless otherwise agreed to by both the Trustee and the
Employer, the Employer may remove a Trustee at any time by delivering to the
Trustee, at least thirty (30) days before its effective date, a written notice
of such Trustee's removal.


(c)  Appointment of successor. Upon the death, resignation, incapacity, or
removal of any Trustee, a successor may be appointed by the Employer; and such
successor, upon accepting such appointment in writing and delivering same to the
Employer, shall, without further act, become vested with all the powers and
responsibilities of the predecessor as if such successor had been original ly
named
as a Trustee herein. Until such a successor is appointed, any remaining Trustee
or Trustees shall have full authority to act under the
terms of the Plan.


(d)  Appointment of successor prior to removal of predecessor. The Employer may
designate one or more successors prior to the death, resignation, incapacity, or
removal of a Trustee. In the event a successor is so designated by the Employer
and accept s such designation, the successor shall, without further act, become
vested with all the powers and responsibilities of the predecessor as if such
successor had been originally named as Trustee herein immediately upon the
death, resignation, incapacity, or removal of the predecessor.


(e)  Trustee's statement upon cessation of being Trustee. Whenever any Trustee
hereunder ceases to serve as such, the Trustee shall furnish to the Employer and
Administrator a written statement of account with respect to the portion of the
Plan Year during which the individual or entity served as Trustee. This
statement shall be either (i) included as part of the annual statement of
account for the Plan Year required under Section 7.9 or (ii) set forth in a
special statement. Any such special statement of account should be rendered to
the Employer no later than the due date of the annual statement of account for
the Plan Year. The procedures set forth in Section 7.9 for the approval by the
Employer of annual statements of account shall apply to any special statement of
account rendered hereunder and approval by the Employer of any such special
statement in the manner provided in Section 7.9 shall have the same effect upon
the statement as the Employer's approval of an annual statement of account. No
successor to the Trustee shall have any duty or responsibility to investigate
the acts or transactions of any predecessor who has rendered all statements of
account required by Section 7.9 and this subparagraph.
60

--------------------------------------------------------------------------------



7.12 TRANSFER OF INTEREST


Notwithstanding any other provision contained in this Plan, the Trustee at the
direction of the Administrator shall transfer the interest, if any, of a
Participant to another trust forming part of a pension, profit shari ng, or
stock bonus plan that meets the requirements of Code
§401(a), provided that the trust to which such transfers are made permits the
transfer to be made and further provided that t he terms of the
transferee plan properly allocates the funds in each account to a transferee
account that preserves all the required features and restrictions applicable to
such account under this Plan. However, the transfer of amounts from this Plan to
a nonqualified foreign trust i s treated as a
distribution and the transfer of assets and liabilities from this Plan to a plan
that satisfies Section 1165 of the Puerto Rico Code is also
treated as distribution from the transferor plan.


7.13 TRUSTEE INDEMNIFICATION


To the extent permitted by the Code and the Act, the Employer agrees to
indemnify and hold harmless the Trustee against any a nd all claims, losses,
damages, expenses and liabilities the Trustee may incur in the exercise and
performance of the Trustee's powers and duties hereunder, unless the same are
determined to be due to gross negligence or willful misconduct.


7.14 EMPLOYER SECURITIES AND REAL PROPERTY


Subject to the provisions of Section 7.15, the Trustee shall be empowered to
acquire and hold "qualifying employer securities " and "qualifying employer real
property," as those terms are defined in the Act. However, no more than one
hundred percent (100%), in the case of a Profit Sharing Plan or 401(k) Plan, or
ten percent (10%), in the case of a Money Purchase Plan, of the fair marke t
value of all the assets in the Trust Fund may be invested in "qualifying
employer securities" and "qualifying employer real property."


Any such investment shall only be made upon written direction of the Employer
who shall be solely responsible for the propriety of such investment, except to
the extent Participants direct the investment of their Accounts in such
investment. Additional dir ectives regarding the purchase, sale, or retention of
such securities may be addressed in a funding policy, statement of investment
policy, or other separate procedures or documents governing the investment of
Plan assets. In the event of any conflicts between the Plan docu ment and a
separate investment trust agreement, the Plan document shall prevail.


Notwithstanding the preceding, if the Plan does not permit Participants to
direct the investment of their Elective Deferral Accounts, then the Trustee
shall only be permitted to acquire or hold "qualifying employer securities" and
"qualifying employer real pr operty" to the extent permitted under Act §407.


7.15 DIVESTMENT OF EMPLOYER SECURITIES


(a)  Application of Section. This Section only applies to a Plan that is an
"applicable defined contribution plan." Except as provided herein or in
Regulations, an "applicable defined contribution plan" means a defined
contribution plan that holds employer securities (within the meaning of
Regulation §1.401(a)(35)-1(f)(3)) that are publicly traded (within the meaning
of Regulation
§1.401(a)(35)-1(f)(5)). An "applicable defined contribution plan" does not
include a one-participant plan, as defined in Code
§401(a)(35)(E)(iv) or an employee stock ownership plan ("ESOP") as defined in
Code §4975(e)(7) if: (1) the ESOP holds no contributions (or related earnings)
that are (or were ever) subject to Code §§401(k) or 401(m); and (2) the ESOP is
a separate plan, for purposes of Code §414(l), from any other defined benefit
plan or defined contribution plan maintained by the same employer or employers.
Except as provided in Regulation §1.401(a)(35)-1(f)(2)(iv) or in Code
§401(a)(35)(F)(ii) (relating to certain controlled
groups), the Plan is treated as holding publicly traded Employer securities if
any Employer corporation, or any member of a controlled
group of corporations which includes such Employer corporation (as defined in
Code §401(a)(35)(F)(iii)) has issued a class of stock which is a "publicly
traded Employer security."


(b)  Effective date. The provisions of Code §401(a)(35) generally apply to Plan
Years beginning after December 31, 2006. However, the effective date of the
provisions relating to Regulation §1.401(a)(35)-1 are applicable to Plan Years
beginning on or after January 1,
2011.


(c)  Rule applicable to
Elective Deferrals, Employee contributions and rollovers. If any portion of an
"applicable individual's" account attributable to Elective Deferrals, after-tax
voluntary Employee contributions or rollover contributions is invested in
publicly-traded Employer securities, then, except as otherwise provided herein,
the "applicable individual" may elect to direct the Pl an
to divest any such securities, and to reinvest an equivalent amount in other
investment options which satisfy the requirements of Subsection (e). For
purposes of this Section, an "applicable individual" means: (1) a Participant;
(2) an Alternate Payee who has an account under the Plan; or (3) a Beneficiary
of a deceased Participant.


(d)  Rule applicable to Employer contributions. If any portion of an "applicable
individual's" account attributable to Employer contributions (other than
Elective Deferrals) is invested in publicly-traded Employer securities, then,
except as otherwise provided herein, the "applicable individual" may elect to
direct the Plan to divest any such securities, and to reinvest an equivalent
amount in other investment options which satisfy the requirements of Subsection
(e) below.


(1)  Definition of "Applicable individual." For purposes of this Subsection, an
"applicable individual" means: (i) a Participant who has completed at least
three (3) Years of Service; (ii) an Alternate Payee who has an account under the
Plan with respect to a
61

--------------------------------------------------------------------------------





Participant who has completed at least three (3) Years of Service; or (iii) a
Beneficiary of a deceased Participant. For this purpose, a Participant completes
three (3) Years of Service on the last day of the vesting computation period
provided for under the Plan that constitutes the completion of the third year of
service under Code §411(a)(5). However, if the Plan uses the elapsed time method
of crediting service for vesting purposes (or the Plan provides for immediate
vesting without using a vesting computation period or the elapsed time method of
determining vesting), a Participant completes three (3) years of service on the
day immediately preceding the third anniversary of the Participant's date of
hire.


(2)  Definition of "publicly traded Employer security." For purposes of this
Section, a "publicly traded Employer security" means a security which is traded
on a national securities exchange that is registered under Section 6 of the
Securities Excha nge Act of 1935 or which is traded on a foreign national
securities exchange that i s officially recognized, sanctioned, or supervised by
a governmental authority and the security is deemed by the securities and
Exchange commission as having a "ready market"
under SEC Rule 14c3-1 (17 CFR 240.15c3). In addition, if the Employer, or any
member of a controlled group of corporations (as described in Regulation
§1.401(a)(35)-1(f)(2)(iv)(A) which includes the Employer, has issued a class of
stock which is a publicly traded employer security, and the Plan hold employer
securities which are not pu blicly traded Employer securities, then the Plan
shall be treated as holding publicly traded Employer securities.


(3)  Three-year phase-in applicable to Employer contributions. For Employer
securities acquired with Employer contributions (other than Elective Deferrals)
during a Plan Year beginning before January 1, 2007, the rule described in this
Subsection on ly applies to the percentage of the Employer securities (applied
separately for each class of securities) as follows:


Plan YearPercentage
200733
200866
2009100


(4)  Exception to phase-in for certain age 55 Participants. The 3-year phase-in
rule in paragraph (3) above does not apply to a Participant who has attained age
55 and who has completed at least three (3) years of service (as defined in
paragraph (1) above before the first Plan Year beginning after December 31,
2005.


(e)  Investment options. For purposes of this Section, other investment options
must include not less than three (3) investment options, other than Employer
securities, to which the individual who the right to divest under Subsections
(c) or (d) may dir ect the proceeds from the divestment of Employer securities.
Each of the three (3) investment options must be diversified and have materially
different risk and return characteristics. For this purpose, investment options
that constitute a broad range of investment alternatives within the meaning of
Department of Labor Regulation §2550.404c–1(b)(3) are treated as being
diversified and having materially different risk and return characteristics.


(f)   Restrictions or conditions on investments in Employer securities. The Plan
must provide reasonable divestment and reinvestment opportunities at least
quarterly. Furthermore, except as permitted by Regulation §1.401(a)(35) -1(e),
the Plan may not impose restrictions or conditions on the investment of Employer
securities which the Plan does not impose on the investment of other Plan
assets.


ARTICLE VIII
AMENDMENT, TERMINATION AND MERGERS


8.1 AMENDMENT


(a)  General rule on Employer amendment. The Employer shall have the right at
any time to amend this Plan subject to the limitations of this Section. However,
any amendment that affects the rights, duties or responsibilities of the Trustee
(or In surer) or Administrator may only be made with the Trustee's (or
Insurer's) or Administrator's written consent. Any such amendment shall become
effective as provided therein upon its execution. The Trustee (or Insurer) shall
not be required to execute any such a mendment unless the amendment affects the
duties of the Trustee (or Insurer) hereunder.


(b)  Permissible amendments. The Employer may amend the Plan to accomplish any
of the following items without affecting reliance on the opinion or advisory
letter: (1) change the choice of options in the Adoption Agreement, (2) add any
a ppendix to the Adoption Agreement that is specifically permitted pursuant to
the terms of the Plan (e.g., Appendix A to the Adoption Agreeme nt (Special
Effective Dates and Other Permitted Elections)); (3) amend administrative trust
or custodial provisions in the case of a volume submitter or non-standardized
Plan and make more limited amendments in the case of a standardized Plan such as
the name of the Plan, Employer, Trustee or Custodian, (4) add certain sample or
model amendments published by the Internal Revenue Service or other required
good-faith amendments which specifically provide that their adoption will not
cause the Plan to be treated as an individually designed plan, (5) add or change
provisions permitted under the Plan and/or specify or change the effective date
of a provision as permitted under the Plan, (6) add a list of any "Section
411(d)(6) protected benefits" which must be preserved, (7) conform to the
requirements of Act Section 402(a) (relating to named fiduciaries), Act Section
503 (rel ating to claims procedures), or DOL Field Assistance Bulletin 2008-01
(relating to the duty to collect delinquent contributions), (8) adjust the
limitations under Code
§§415, 402(g), 401(a)(17) and 414(q)(1)(B) to reflect annual cost-of-living
increases, and (9) change the prototype sponsor's or volume submitter
practitioner's name. An Employer that amends the Plan for any other reason,
including a waiver of the minimum
62

--------------------------------------------------------------------------------





funding requirement under Code §412(c) (or for Plan Years beginning on or before
December 31, 2007, Code §412(d)), will no longer participate in this prototype
or volume submitter Plan and this Plan will be considered to be an individually
designed plan f or purposes of reliance.


(c)  Sponsoring organization/volume submitter practitioner amendments. The
Employer (and every Participating Employer) expressly delegates authority to the
sponsoring organization of this prototype Plan or volume submitter practitioner,
the right to amend the Plan by submitting a copy of the amendment to each
Employer (and Participating Employer) who has adopted this prototype or volume
submitter plan, after first having received a ruling or favorable determination
from the Internal Reven ue Service that the prototype or volume submitter Plan
as amended qualifies under Code §401(a) (unless a ruling or determination is not
required by the IRS). For purposes of this Section, the mass submitter shall be
recognized as the agent of the sponsor. If the sponsor does not adopt
any amendment made by the mass submitter, it will no longer be identical to, or
a minor modifier of, the mass submitter plan.


(d)  Impermissible amendments. No amendment to the Plan shall be effective if it
authorizes or permits any part of the Trust Fund (other than such part as is
required to pay taxes and administration expenses) to be used for or diverted to
any purpose other than for the exclusive benefit of the Participants or their
Beneficiaries or estates; or causes any reduction in the amount credited t o the
account of any Participant; or causes or permits any portion of the Trust Fund
to revert to or become property of the Em ployer.


(e)  Anti-cutback restrictions. No Plan amendment or transaction having the
effect of a Plan amendment (such as a merger, plan transfer or similar
transaction) shall be effective if it eliminates or reduces any "Section
411(d)(6) protect ed benefit" or adds or modifies conditions relating to
"Section 411(d)(6) protected benefits" which results in a further restriction on
such benefit s (even if the amendment merely adds a restriction or condition
that is permitted under the vesting rules in Code §§411(a)(3) – (11)) unless
such "Section 411(d)(6) protected benefits" are preserved in operation with
respect to benefits accrued as of the later of the adoption date or effective
date of the amendment. Notwithstanding the preceding, "Section 411(d)(6)
protected benefits" may be eliminated or reduced to the extent permitted by Code
§412(d)(2) or Regulations (including Regulation §§1.411(d)-3 and 1.411(d)-4 ) or
other IRS guidance. For purposes of this Subsection, a plan amendment which has
the effect of decreasing a Participant's "Section 411(d)(6) protected benefits"
with respect to benefits attributable to service before the amendment shall be
treated as reducing a "Section 411(d)(6) protected benefit." "Section 411(d)(6)
protected benefits" are benefits described in Code §411(d)(6)(A), early
retirement benefits and retirement-type subsidies, and optional forms of
benefit. The preceding shall not apply to a Plan amendment that eliminates or
restricts the ability of a Participant to receive payment of his or her Account
under a particular optional form of benefit if the amendment provides a
single-sum distribution form that is otherwise identical to the optional form of
benefit being eliminated or restricted. For
this purpose, a single-sum distribution form is otherwise identical only if the
single-sum distribution form is identical in all respects to the eliminated or
restricted optional form of benefit (or would be identical except that it
provides greater rights to the Pa rticipant) except with respect to the timing
of payments after commencement.


8.2 TERMINATION


(a)  Termination of Plan. The Employer shall have the right at any time to
terminate the Plan by delivering to the Trustee (or Insurer) and Administrator
written notice of such termination. Upon any full or partial termination or upon
the complete discontinuance of the Employer's Contributions to the Plan (in the
case of a Profit Sharing Plan), all amounts credited to the affected
Participants' Combined Accounts shall become 100% Vested and shall not
thereafter be subject to Forfeiture.


(b)  Distribution of assets. Upon the full termination of the Plan, the Employer
shall direct the distribution of the assets to Participants in a manner that is
consistent with and satisfies the provisions of Section 6.5, except that no
Participant or s pousal consent is required. Distributions to a Participant
shall be made in cash (or in property if permitted in the Adoption Agreement) or
through the purchase of irrevocable nontransferable deferred commitments from
the Insurer. Except as permitted by Regulations, the termination
of the Plan shall not result in the reduction of "Section 411(d)(6) protected
benefits" as described in Section 8.1(e). In addition, to the extent Section
6.13 (Special Rule for Certain Profit Sharing Plans) could apply to all or a
portion of the assets, then, subj ect to Section
12.2, the Administrator will direct the distribution of assets to Participants
in a lump-sum distribution. Such distribution will be made as soon as reasonable
after the Plan termination, regardless of: (1) the amount of the Participant's
Vested Account balance; (2) the Participant's age; and (3) whether the
Participant consents to the distribution. Furthermore, to the extent a
distribution is required to be made pursuant to this Section and the Participant
does not consent to such distribution, then the Administrator may make a direct
distribution to an individual retirement account described in Code §408(a) or an
individual retirement annuity described in C ode
§408(b).


(c)  Abandoned plan. If the Employer, in accordance with DOL guidance, abandons
the Plan, then the Trustee (or Insurer) or other party permitted to take action
as a qualified terminal administrator (QTA), may terminate the Plan in
accordance with applica ble DOL and IRS regulations and other guidance.


8.3 MERGER, CONSOLIDATION OR TRANSFER OF ASSETS


This Plan may be merged or consolidated with, or its assets and/or liabilities
may be transferred to any other plan only if the benefits which would be
received by a Participant of this Plan, in the event of a termination of the
plan immediately after such trans fer, merger or consolidation, are at least
equal to the benefits the Participant would have received if the Plan had
terminated immediately before the transfer, merger or consolidation and such
transfer, merger or consolidation does not otherwise result in the elimination
or reduction of any "Section 411(d)(6) protected benefits" as described in
Section 8.1(e).
63

--------------------------------------------------------------------------------







ARTICLE IX
TOP-HEAVY PROVISIONS


9.1 TOP-HEAVY PLAN REQUIREMENTS


Notwithstanding anything in this Plan to the contrary, for any Top-Heavy Plan
Year, the Plan shall provide the special vesting requirements of Code §416(b)
pursuant to Section 6.4 of the Plan and the special minimum allocation
requirements of Code §416 (c) pursuant to Section 4.3(f) of the Plan. Except as
otherwise provided in the Plan, the minimum allocation shall be an Employer
Nonelective Contribution and, if no vesting schedule has been selected in the
Adoption Agreement or the selection is invalid, shall be su bject to the 6
Year Graded vesting schedule described in the Adoption Agreement.


Notwithstanding the above, the Top-Heavy Plan Year requirements of this Article
and Code §416 shall not apply in any Plan Year in which the Plan consists solely
of a cash or deferred arrangement which meets the requirements of Code
§401(k)(12) or §401(k)(13) and matching contributions meet the requirements of
Code §401(m)(11) or §401(m)(12).


9.2 DETERMINATION OF TOP-HEAVY STATUS


(a)  Definition of Top-Heavy Plan. This Plan shall be a Top-Heavy Plan if any of
the following conditions exists:


(1)  if the "top-heavy ratio" for this Plan exceeds sixty percent (60%) and this
Plan is not part of any "required aggregation group" or "permissive aggregation
group";


(2)  if this Plan is a part of a "required aggregation group" but not part of a
"permissive aggregation group" and the "top -heavy ratio" for the group of plans
exceeds sixty percent (60%); or


(3)  if this Plan is a part of a "required aggregation group" and part of a
"permissive aggregation group" and the "top -heavy ratio" for the "permissive
aggregation group" exceeds sixty percent (60%).


(b)  Top-heavy ratio. "Top-heavy ratio" means, with respect to a "determination
date":


(1)  If the Employer maintains one or more defined contribution plans (including
any simplified employee pension plan (as defined in Code §408(k))) and the
Employer has not maintained any defined benefit plan which during the 5 -year
period ending on the "determination date" has or has had accrued benefits, the
top-heavy ratio for this Plan alone or for the "required aggregation group" or
"permissive aggregation group" as appropriate is a fraction, the numerator of
which is the sum of the account balances of all Key Employees as of the
"determination date" (including any part of any Accou nt balance distributed in
the 1-year period ending on the "determination date") (5-year period ending on
the "determination date" in the case of a distribution made for a reason other
than severance from employment, death or Total and Permanent Disability) , and
the denominator of which is the sum of all Account balances (including any part
of any Account balance distributed in the 1 -year period ending on the
"determination date") (5-year period ending on the "determination date" in the
case of a distribution made for a reason other than severance from employment,
death or Total and Permanent Disability), both computed in accordance with Code
§416 and the Regulations thereunder.


Both the numerator and denominator of the top-heavy ratio are increased to
reflect any contribution not actually made as of the "determination date," but
which is required to be taken into account on that date under Code §416 and the
Regulations thereunder.


(2)  If the Employer maintains one or more defined contribution plans (including
any simplified employee pension plan) and the Employer maintains or has
maintained one or more defined benefit plans which during the 5-year period
ending on the "determination date" has or has had any accrued benefits, the
top-heavy ratio for any "required aggregation group" or "permissive aggregation
group" as appropriate is a fraction, the numerator of which is the sum of
account balances under the aggregated defined contribution plan or plans for all
Key Employees, determined in accordance with (1) above, and the "present value"
of accrued benefits under the aggregated defined benefit plan or plans for all
Key Employees as of the "determination date," and the denominator of which is
the sum of the account balances under the aggregated defined contribution plan
or plans for all participants, determined in accordance with (1) above, and the
"present value" of accrued benefits under the defined benefit plan or plans for
all participants as of the "determination date," all determined in accordance
with Code §416 and the Regulations thereunder. The accrued benefits under a
defined benefit plan in both the numerator and denominator of the top-heavy
ratio are increased for any distribution of an accrued benefit made in the
1-year period ending on the "determination date" (5-year period ending on the
"determination date" in the case of a distribution made for a reason other than
severance from employment, deat h
or Total and Permanent Disability).


(3)  For purposes of (1) and (2) above, the value of Account balances and the
"present value" of accrued benefits will be determined as of the most recent
Valuation Date that falls within or ends with the 12-month period ending on the
"determination date," except as provided in Code §416 and the Regulations
thereunder for the first and second plan years of a defined benefi t plan. The
Account balances and accrued benefits of a Participant (i) who is not a Key
Employee but who was a Key Employee in
64

--------------------------------------------------------------------------------





a prior year, or (ii) who has not been credited with at least one Hour of
Service with any Employer maintaining the Plan at a ny time during the 1-year
period ending on the "determination date" will be disregarded. The calculation
of the t op-heavy ratio, and the extent to which distributions, rollovers, and
transfers are taken into account will be made in accordance with Code §416 and
the Regulations thereunder. Deductible Employee contributions will not be taken
into account for purposes of computing the
top-heavy ratio. When aggregating plans the value of Account balances and
accrued benefits will be calculated with reference to the "determination dates"
that fall within the same calendar year.


The accrued benefit of a participant other than a Key Employee shall be
determined under (i) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or (ii) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Code
§411(b)(1)(C).


(c)  Determination date. "Determination date" means, for any Plan Year
subsequent to the first Plan Year, the last day of the preceding Plan Year. For
the first Plan Year of the Plan, "determination date" means the last day of that
Plan Year.


(d)  Permissive aggregation group. "Permissive aggregation group" means the
"required aggregation group" of plans plus any other plan or plans of the
Employer or any Affiliated Employer which, when considered as a group with the
"required aggregation group," would continue to satisfy the requirements of Code
§§401(a)(4) and 410.


(e)  Present value. "Present value" means the present value based only on the
interest and mortality rates specified in Appendix A to the Adoption Agreement
(Special Effective Dates and Other Permitted Elections).


(f)   Required aggregation group. "Required aggregation group" means: (1) each
qualified plan of the Employer or any Affiliated Employer in which at least one
Key Employee participates or participated at any time during the Plan Year
containing the "determination date" or any of the four preceding Plan Years
(regardless of whether the plan has terminated), and (2) any other qualified
plan of the Employer or any Affiliated Employer which enables a plan described
in (l) to meet the requirements of C ode
§401(a)(4) or 410.


(g)  Valuation Date. Valuation Date means the date elected by the Employer in
the Adoption Agreement as of which Account balances or accrued benefits are
valued for purposes of calculating the "top-heavy ratio."


ARTICLE X MISCELLANEOUS


10.1 EMPLOYER ADOPTIONS


(a)  Method of adoption. Any organization may become the Employer hereunder by
executing the Adoption Agreement in a form satisfactory to the Trustee (or
Insurer), and it shall provide such additional information as the Trustee (or
Ins urer) may require. The consent of the Trustee (or Insurer) to act as such
shall be signified by its execution of the Adoption Agreement or a separat e
agreement (including, if elected in the Adoption Agreement, a separate trust
agreement).


(b)  Separate affiliation. Except as otherwise provided in this Plan, the
affiliation of the Employer and the participation of its
Participants shall be separate and apart from that of any other employer and its
participants hereunder.


10.2 PARTICIPANT'S RIGHTS


This Plan shall not be deemed to constitute a contract between the Employer and
any Participant or to be a consideration or an inducement for the employment of
any Participant or Employee. Nothing contained in this Plan shall be deemed to
give any Part icipant or Employee the right to be retained in the service of the
Employer or to interfere with the right of the Employer to discharge any
Participant or Employee at any time regardless of the effect which such
discharge shall have upon the Employee as a Participant of this P lan.


10.3 ALIENATION


(a)  General rule. Subject to the exceptions provided below and as otherwise
permitted by the Code and the Act, no benefit which shall be payable to any
person (including a Participant or the Participant's Beneficiary) shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, and any attempt to anticipate, alienate, sell,
transf er, assign, pledge, encumber, or charge the same shall be void; and no
such benefit shall in any manner be liable for, or subject to, the debts,
contracts, liabilities, engagements, or torts of any such person, nor shall it
be subject to attachment or legal process for or against such person, and the
same shall not be recognized except to such extent as may be required by law.


(b)  Exception for loans. Subsection (a) shall not apply to the extent a
Participant or Beneficiary is indebted to the Plan by reason of a loan made
pursuant to Section 7.6. At the time a distribution is to be made to or for a
Participant's or Beneficiary's benefit, such portion of the amount to be
distributed as shall equal such indebtedness shall be paid to the Plan, to apply
against or disch arge such indebtedness. Prior to making a payment, however, the
Participant or Beneficiary must be given notice by the Administrator that such
indebtedness is to be so paid in whole or part from the Participant's interest
in the Plan. If the Participant or Beneficiary does not agree
65

--------------------------------------------------------------------------------





that the indebtedness is a valid claim against the Participant's interest in the
Plan, the Participant or Beneficiary shall be entitled to a review of the
validity of the claim in accordance with procedures provided in Section 2.10.


(c)  Exception for QDRO. Subsection (a) shall not apply to a "qualified domestic
relations order" defined in Code §414(p), and
those other domestic relations orders permitted to be so treated by the
Administrator under the provisions of the Retirement Equity Act of 1984. The
Administrator shall establish a written procedure to determine the qualified
status of domestic relations orders and to
administer distributions under such qualified orders. Further, to the extent
provided under a "qualified domestic relations order," a former Spouse of a
Participant shall be treated as the Spouse or surviving Spouse for all purposes
under the Plan.


(d)  Exception for certain debts to Plan. Notwithstanding any provision of this
Section to the contrary, an offset to a Participant's accrued benefit against an
amount that the Participant is ordered or required to pay the Plan with respect
to a judgment, ord er, or decree issued, or a settlement entered into, on or
after August 5, 1997, shall be permitted in accordance with Code §§401(a)(13)(C)
and (D).


10.4 PLAN COMMUNICATIONS, INTERPRETATION AND CONSTRUCTION


(a)  Applicable law. This Plan and Trust shall be construed and enforced
according to the Code, the Act and the laws of the state or commonwealth in
which the Employer's (or if there is a corporate Trustee, the Trustee's, or if
the Plan is fully insured, the Insurer's) principal office is located (unless
otherwise designated in Appendix A to the Adoption Agreement (Special Effective
Dates and Other Permitted Elections)), other than its laws respecting choice of
law, to the extent not pre-empted by federal law.


(b)  Administrator's discretion/nondiscriminatory administration. The
Administrator has total and complete discretion to interpret and construe the
Plan and to determine all questions arising in the administration,
interpretation and application of the Plan. Any determination the Administrator
makes under the Plan is final and binding upon any affected person. The
Administrator must exercise all of its Plan powers and discretion, and perform
all of its duties in a uniform and nondiscriminatory manner.


(c)  Communications. All Participant or Beneficiary notices, designations,
elections, consents or waivers must be made in a form the Administrator (or, as
applicable, the Trustee or Insurer) specifies or otherwise approves. Any person
entitled to notice under the Plan may waive the notice or shorten the notice
period unless such actions are contrary to applicable law.


(d)  Evidence. Anyone, including the Employer, required to give data, statements
or other information relevant under the terms of the Plan ("evidence") may do so
by certificate, affidavit, document or other form which the person to act in
reliance may conside r pertinent, reliable and genuine, and to have been signed,
made or presented by the proper party or parties. The Administrator, Trustee and
Insurer are protected fully in acting and relying upon any evidence described
under the immediately preceding sentence.


(e)  Plan terms binding. The Plan is binding upon all parties, including but not
limited to, the Employer, Trustee, Insurer, Administrator, Participants and
Beneficiaries.


(f)   Parties to litigation. Except as otherwise provided by applicable law, a
Participant or a Beneficiary is not a necessary party or required to receive
notice of process in any court proceeding involving the Plan, the Trust or any
Fiduciary. Any fin al judgment (not subject to further appeal) entered in any
such proceeding will be binding upon all parties, including the Employer, the
Administrator, Trustee, Insurer, Participants and Beneficiaries.


(g)  Fiduciaries not insurers. The Trustee, Administrator and the Employer in no
way guarantee the Plan assets from loss or depreciation. The Employer does not
guarantee the payment of any money which may be or becomes due to any person
from the Plan. The liability of the Employer, the Administrator and the Trustee
to make any distribution from the Trust at any time and all times is limited to
the then available assets of the Trust.


(h)  Construction/severability. The Plan, the Adoption Agreement, the Trust and
all other documents to which they refer, will be interpreted consistent with and
to preserve tax qualification of the Plan under Code §401(a) and tax exemption
of the Trust u nder
Code §501(a) and also consistent with the Act and other applicable law. To the
extent permissible under applicable law, any provision
which a court (or other entity with binding authority to interpret the Plan)
determines to be inconsistent with such construction and interpretation, is
deemed severed and is of no force or effect, and the remaining Plan terms will
remain in full force and effect.


(i)   Uniformity. All provisions of this Plan shall be interpreted and applied
in a uniform, nondiscriminatory manner.


(j)   Headings. The headings and subheadings of this Plan have been inserted for
convenience of reference and are to be ignored in any construction of the
provisions hereof.


10.5 GENDER, NUMBER AND TENSE


Wherever any words are used herein in the masculine, feminine or neuter gender,
they shall be construed as though they were also used in another gender in all
cases where they would so apply; whenever any words are used herein in the
singular or pl ural form, they shall be construed as though they were also used
in the other form in all cases where they would so apply; and whenever any w
ords are
66

--------------------------------------------------------------------------------





used herein in the past or present tense, they shall be construed as though they
were also used in the oth er form in all cases where they would so apply.


10.6 LEGAL ACTION


In the event any claim, suit, or proceeding is brought regarding the Trust
and/or Plan established hereunder to which the Trustee (or Insurer), the
Employer or the Administrator may be a party, and such claim, suit, or
proceeding is resolved in favor of the T rustee (or Insurer), the Employer or
the Administrator, they shall be entitled to be reimbursed from the Trust Fund
for any and all costs, attorney's fees, and other expenses pertaining thereto
incurred by them for which they shall have become liable.


10.7 PROHIBITION AGAINST DIVERSION OF FUNDS


(a)  General rule. Except as provided below and otherwise specifically permitted
by law, it shall be impossible by operation of the Plan or of the Trust, by
termination of either, by power of revocation or amendment, by the happening of
any contingency, by collateral arrangement or by any other means, for any part
of the corpus or income of any Trust Fund maintained pursuant to the Plan or any
funds contributed thereto to be used for, or diverted to, purposes other than
the exclusive benefit of Participants or their Beneficiaries.


(b)  Mistake of fact. In the event the Employer shall make a contribution under
a mistake of fact pursuant to Act §403(c)(2)(A), the Employer may demand
repayment of such contribution at any time within one (1) year following the
time of payment and the Trustee (or Insurer) shall return such amount to the
Employer within the one (1) year period. Earnings of the Plan attributable to
the contributions may not be returned to the Employer but any losses
attributable thereto must reduce the amount so returned.


(c)  Contribution conditioned on deductibility. Except as specifically stated in
the Plan, any contribution made by the Employer to the Plan (if the Employer is
not tax-exempt) is conditioned upon the deductibility of the contribution by the
Employer under the Code and, to the extent any such deduction is disallowed, the
Employer may, within one (1) year following a final determination of the
disallowance, whether by agreement with the Internal Revenue Service or by final
decision of a court of competent jurisdictio n, demand repayment of such
disallowed contribution and the Trustee (or Insurer) shall return such
contribution within one (1) year following the disallowance. Earnings of the
Plan attributable to the contribution may not be returned to the Employer, but
an y losses attributable thereto must reduce the amount so returned.


10.8 EMPLOYER'S AND TRUSTEE'S PROTECTIVE CLAUSE


The Employer, Administrator and Trustee, and their successors, shall not be
responsible for the validity of any Contract issued hereunder or for the failure
on the part of the Insurer to make payments provided by any such Contract, or
for the action of any person which may delay payment or render a Contract null
and void or unenforceable in whole or in part.


10.9 INSURER'S PROTECTIVE CLAUSE


Except as otherwise agreed upon in writing between the Employer and the Insurer,
an Insurer which issues any Contracts hereunder shall not have any
responsibility for the validity of this Plan or for the tax or legal aspects of
this Plan. The Insurer sha ll be protected and held harmless in acting in
accordance with any written direction of the Administrator or Trustee, and shall
have no duty to s ee to the application of any funds paid to the Trustee, nor be
required to question any actions directed by the Administrat or or Trustee.
Regardless of any provision of this Plan, the Insurer shall not be required to
take or permit any action or allow any benefit or privilege contrary to the
terms of any Contract which it issues hereunder, or the rules of the Insurer.


10.10 RECEIPT AND RELEASE FOR PAYMENTS


Any payment to any Participant, the Participant's legal representative, Benefi
ciary, or to any guardian or committee appointed for such Participant or
Beneficiary in accordance with the provisions of this Plan, shall, to the extent
thereof, be in full satisfact ion of all claims hereunder against the Trustee
(or Insurer) and the Employer.


10.11 ACTION BY THE EMPLOYER


Whenever the Employer under the terms of the Plan is permitted or required to do
or perform any act or matter or thing, it shall be done and performed by a
person duly authorized by its legally constituted authority.


10.12 NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY


The "named Fiduciaries" of this Plan are (a) the Employer, (b) the
Administrator, (c) the Trustee (if the Trustee has discret ionary authority as
elected in the Adoption Agreement or as otherwise agreed upon by the Employer
and the Trustee), and (d) any Investment Manager appointed hereunder. The
Employer may, however, modify the preceding sentence to add or remove named
Fiduciaries. The named Fiduciaries shall have only those specific powers,
duties, responsibilities, and obligations as are specifically given them under
the Plan including, but not limited to, any agreement allocating or delegating
their responsibilities, the terms of which are incorporated herein by reference.
In general, the Employer shall have the sole responsibility for making the
contributions provided for under the Plan; and shall
67

--------------------------------------------------------------------------------





have the sole authority to appoint and remove the Trustee and the Administrator;
to formulate the Plan's "fund ing policy and method"; and to amend the elective
provisions of the Adoption Agreement or terminate, in whole or in part, the
Plan. The Administrator sha ll have the sole responsibility for the
administration of the Plan, which responsibility is specificall y described in
the Plan. If the Trustee has discretionary authority, it shall have the sole
responsibility of management of the assets held under the Trust, except those
assets, the management of which has been assigned to an Investment Manager or
Administrator, who shall be solely responsible for the management of the assets
assigned to it, all as specifically provided in the Plan. Each named Fiduciary
warrants that any directions given, information furnished, or action taken by it
shall be in accordance with the provisions of the Plan, authorizing or providing
for such direction, information or action. Furthermore, each named Fiduciary may
rely upon any such direction, information or action of another n amed Fiduciary
as being proper under the Plan, and is not required under the Plan to inquire
into the propriety of any such direction, information or action. It is intended
under the Plan that each named Fiduciary shall be responsible for the proper
exercise of its own powers, duties, responsibilities and obligations under the
Plan. No named Fiduciary shall guarantee the Trust Fund in any manner against
investment loss or depreciation in asset value. Any person or group may serve in
more than one Fiduciary capacity.


10.13 APPROVAL BY INTERNAL REVENUE SERVICE


Notwithstanding anything herein to the contrary, if, pursuant to an application
for qualification is made by the time prescribed by law for filing the
Employer's return for the taxable year in which the Plan or an amendment to the
Plan is adopted, or such later date as the Secretary of Treasury may prescribe,
the Commissioner of the Internal Revenue Service or the Commissioner's delegate
should determine that the Plan does not initially qualify as a tax-exempt plan
under Code §§401 and 501, and such determination is not contested, or if
contested, is finally upheld, then if the Plan is a new plan, it shall be void
ab initio and all amounts contributed to the Plan, by the Employer, less
expenses paid, shall be returned within one (1) year and the Plan shall
terminate, and the Trustee (or Insurer) shall be discharged from all further
obligations. If the disqualification relates to a Plan amendment, then the Plan
shall operate as if it had not been amended. If the Employer's Plan fails to
attain or retain qualification, such Plan will no longer participate in this
prototype or volume submitter plan and will be considered an individually
designed plan.


10.14 PAYMENT OF BENEFITS


Except as otherwise provided in the Plan, benefits under this Plan shall be
paid, subject to Sections 6.11, 6.12 and 12.10, only upon death, Total and
Permanent Disability, normal or early retirement, severance of employment, or
termination of the Plan.


10.15 ELECTRONIC MEDIA


The Administrator may use any electronic medium to give or receive any Plan
notice, communicate any Plan policy, conduct any written Plan communication,
satisfy any Plan filing or other compliance requirement and conduct any other
Plan transaction to the extent permissible under applicable law. A Participant
or a Participant's Spouse, to the extent authorized by the Administrator, may
use any electronic medium to make or provide any Beneficiary designation,
election, notice, consent or waiver under the Plan, to the extent permissible
under applicable law. Any reference in this Plan to a "form," a "notice," an
"election," a "consent," a "waiver," a "designation," a "policy" or to any other
Plan-related communication includes an electronic version thereof as permitted
under applicable law. Notwithstanding the foregoing, any Participant or
Beneficiary notices and consent that are required pursuant to the Code must
satisfy Regulation §1.401(a)-21.


10.16 PLAN CORRECTION


The Administrator in conjunction with the Employer may undertake such correction
of Plan errors as the Administrator deems necessary, including correction to
preserve tax qualification of the Plan under Code §401(a) or to correct a
fiduciary breach under the Act. Without limiting the Administrator's authority
under the prior sentence, the Administrator, as it determines to be reasonable
and appropriate, may undertake correction of Plan document, operational,
demographic and Employer eligibility failures under a method described in the
Plan or under the IRS Employee Plans Compliance Resolution System ("EPCRS") or
any successor program to EPCRS.
The Administrator, as it determines to be reasonable and appropriate, also may
undertake or assist the appropriate Fiduciary or Plan official in undertaking
correction of a fiduciary breach, including correction under the DOL Voluntary
Fiduciary Correction Program ("VFC") or any successor program to VFC. If the
Plan is a 401(k) Plan, to correct an operational error, the Administrator may
require th e Trustee (or
Insurer) to distribute from the Plan Elective Deferrals or Vested matching
contributions, including earnings, where such amounts result
from an operational error other than a failure of Code §415, Code §402(g), or a
failure of the ADP or ACP tests. Furthermore, the Employer may make corrective
contributions pursuant to this Section regardless of whether the Plan otherwise
permits such contribution source. In addition, the Plan is authorized to recover
benefits from Participants or Beneficiaries that have been improperly
distributed.


10.17 NONTRUSTEED PLANS


If the Plan is funded solely with Contracts, then notwithstanding Sections 10.7
and 10.13, no Contract will be purchased under the Plan unless such Contract or
a separate definite written agreement between the Employer and the Insurer
provides that no value under Contracts providing benefits under the Plan or
credits determined by the Insurer (on account of dividends, earnings, or other
experience rating credits, or surrender or cancellation credits) with respect to
such Contracts may be paid or returned to the Employer or diverted to or used
for other than the exclusive benefit of the Participants or their Beneficiaries.
However, any contribution made by the Employer because of a mistake of fact must
be returned to the Employer within one year of the contribution.
68

--------------------------------------------------------------------------------





If this Plan is funded by individual Contracts that provide a Participant's
benefit under the Plan, such individual Contracts shall constitute the
Participant's Account balance. If this Plan is funded by group Contracts, under
the group annuity or group ins urance Contract, premiums or other consideration
received by the Insurer must be allocated to Participants' Accounts under the
Plan.


ARTICLE XI PARTICIPATING EMPLOYERS


11.1 ELECTION TO BECOME A PARTICIPATING EMPLOYER


Notwithstanding anything herein to the contrary, with the consent of the
Employer and Trustee (or Insurer), any Employer may adopt the Employer's Plan
and all of the provisions hereof, and participate herein and be known as a
Participating Employer, by a properly executed document evidencing said intent
and will of such Participating Employer (a participation agreement). In the
event a Participating Employer is not an Affiliated Employer, then the
provisions of Article XIV shall apply rather than the provision of this Arti cle
XI.


11.2 REQUIREMENTS OF PARTICIPATING EMPLOYERS


(a)  Permissible variations of participation agreement. The participation
agreement must identify the Participating Employer and the covered Employees and
provide for the Participating Employer's signature. In addition, in the
participation agreement, th e Employer shall specify which elections, if any,
the Participating Employer can modify, and any restrictions on the
modifications. Any such modification shall apply only to the Employees of that
Participating Employer. The Participating Employer shall make any such
modification by selecting the appropriate option on its participation agreement
to the Employer's Adoption Agreement. To the extent that the participation
agreement does not permit modification of an election, any attempt by a
Participating Employer to modi fy the election shall have no effect on the Plan
and the Participating Employer is bound by the Plan terms as selected by the
Employer. If a Participating Employer does not make any permissible
participation agreement election modifications, then with regard to any
election, the Participating Employer is bound by the Adoption Agreement terms as
completed by the "lead Employer." Notwithstanding the other provisions of this
Section, if a standardized Plan is being used, then the elections available to P
articipating Employers must be limited to the elections available to the
Employer in order to ensure the Plan, by design, satisfies the minimum coverage
requirements of Code §410(b) and the nondiscrimination requirements of Code
§401(a)(4).


(b)  Holding and investing assets. The Trustee (or Insurer) may, but shall not
be required to, commingle, hold and invest as one Trust Fund all contributions
made by Participating Employers, as well as all increments thereof. However, the
assets of the Plan shall, on an ongoing basis, be available to pay benefits to
all Participants and Beneficiaries under the Plan without regard to the Employer
or Participating Employer who contributed such assets.


(c)  Payment of expenses. Unless the Employer otherwise directs, any expenses of
the Plan which are to be paid by the Employer or borne by the Trust Fund shall
be paid by each Participating Employer in the same proportion that the total
amount standing to the credit of all Participants employed by such Employer
bears to the total standing to the credit of all Participants.


11.3 DESIGNATION OF AGENT


Each Participating Employer shall be deemed to be a part of this Plan; provided,
however, that with respect to all of its relations with the Trustee (or Insurer)
and Administrator for purposes of this Plan, each Participating Employer shall
be deemed to have des ignated irrevocably the Employer as its agent. Unless the
context of the Plan clearly indicates otherwise, the word "Employer" shall be
deemed to include each Participating Employer as related to its adoption of the
Plan.


11.4 EMPLOYEE TRANSFERS


In the event an Employee is transferred between Participating Employers,
accumulated service and eligibility shall be carried with the Employee involved.
No such transfer shall effect a severance of employment hereunder, and the
Participating Employer to which the Employee is transferred shall thereupon
become obligated hereunder with respect to such Employee in the same manner as
was the Participating Employer from whom the Employee was transferred.


11.5 PARTICIPATING EMPLOYER'S CONTRIBUTION AND FORFEITURES


For volume submitter or non-standardized Adoption Agreements, if elected by a
Participating Employer in its participation agreement, then to the extent
permitted under Code §411(d)(6), effective with respect to Plan Years beginning
in and a fter the Plan Year in which the provisions of this Plan are adopted,
any contribution and/or Forfeiture subject to allocation during each Plan Year
shall be determined and allocated separately by each Participating Employer, and
shall be allocated only among the Participants eligible to share in the
contribution and Forfeiture allocation of the Employer or Participating Employer
making the contribution or by which the forfeiting Participant was employed.
Alternatively (if so elected), and with respect to standardized Adoption
Agreements, any contribution or Forfeiture subject to allocation during each
Plan Year shall be allocated among all Participants of all Participating
Employers in accordance with the provisions of this Plan. However, if a
Participating Employer is not an Affiliated Employer then any contributions made
by such Participating Employer will only be allocated among the Participants
eligible to share in the contribution and Forfeiture allocation of the
Participating Employer.
69

--------------------------------------------------------------------------------





On the basis of the information furnished by the Administrator, the Trustee (or
Insurer) shall keep separate books and records concerning the affairs of each
Participating Employer hereunder and as to the accounts and credits of the
Employees of each P articipating Employer. The Trustee (or Insurer) may, but
need not, register Contracts so as to evidence that a particular Participating
Employer is the interested Employer hereunder, but in the event of an Employee
transfer from one Participating Employer to another, the empl oying Employer
shall immediately notify the Trustee (or Insurer) thereof.


11.6 AMENDMENT


Any Participating Employer hereby authorizes the Employer to make amendments on
its behalf, unless otherwise agreed among all affected parties. If a
Participating Employer is not an Affiliated Employer (due to the transition
period under Code §410(b)( 6)(C)), then amendment of this Plan by the Employer
at any time when there shall be a Participating Employer shall, unless otherwise
agreed to by the affected parties, only be by the written action of each and
every Participating Employer and with the consent of the Trustee (or Insurer)
where such consent is necessary in accordance with the terms of this Plan.


11.7 DISCONTINUANCE OF PARTICIPATION


Except in the case of a standardized Plan, any Participating Employer that is an
Affiliated Employer shall be permitted to discontinue
or revoke its participation in the Plan at any time. At the time of any such
discontinuance or revocation, satisfactory evide nce thereof and of any
applicable conditions imposed shall be delivered to the Trustee (or Insurer).
The Trustee (or Insurer) shall thereafter t ransfer, deliver
and assign Contracts and other Trust Fund assets allocable to the Participants
of such Participating Employer to such new trustee (or insurer) or custodian as
shall have been designated by such Participating Employer, in the event that it
has established a se parate qualified retirement plan for its employees
provided, however, that no such transfer shall be made if the result is the
elimination or reduction of any "Section 411(d)(6) protected benefits" as
described in Section 8.1(e). If no successor is designated, the Trustee (or
Insurer ) shall retain such assets for the Employees of said Participating
Employer pursuant to the provisions of Article VII hereof. In no such event
shall any part of the corpus or income of the Trust Fund as it relates to such
Participating Employer be used for or diverted to purposes other than for the
exclusive benefit of the Employees of such Participating Employer.


11.8 ADMINISTRATOR'S AUTHORITY


The Administrator shall have authority to make any and all necessary rules or
regulations, binding upon all Participating Employers and all Participants, to
effectuate the purpose of this Article.


11.9 PARTICIPATING EMPLOYER CONTRIBUTION FOR AFFILIATE


If any Participating Employer is prevented in whole or in part from making a
contribution which it would otherwise have made under the Plan by reason of
having no current or accumulated earnings or profits, or because such earnings
or profits are less than the contribution which it would otherwise have made,
then, pursuant to Code §404(a)(3)(B), so much of the contribution which such
Participatin g Employer was so prevented from making may be made, for the
benefit of the participating employees of such Participating Employer, by other
Participating Employers who are members of the same affiliated group within the
meaning of Code §1504 to the extent of t heir current or accumulated earnings or
profits, except that such contribution by each such other Participating Employer
shall be limited to the proportion of its total current and accumulated earnings
or profits remaining after adjustment for its contribution to the Plan made
without regard to
this paragraph which the total prevented contribution bears to the total current
and accumulated earnings or profits of all t he Participating
Employers remaining after adjustment for all contributions made to the Plan
without regard to this paragraph.


A Participating Employer on behalf of whose employees a contribution is made
under this paragraph shall not be required to reimburse the contributing
Participating Employers.


ARTICLE XII
CASH OR DEFERRED PROVISIONS


Except as specifically provided elsewhere in this Plan, the provisions of this
Article shall apply with respect to any 401(k) Profit
Sharing Plan regardless of any provisions in the Plan to the contrary.


12.1 FORMULA FOR DETERMINING EMPLOYER'S CONTRIBUTION


(a)  Permitted contributions. For each Plan Year, the Employer will (or may with
respect to any discretionary contributions)
contribute to the Plan:


(1)  The amount of the total salary deferral elections of all Participants made
pursuant to Section 12.2(a), which amount shall be deemed Elective Deferrals,
plus


(2)  If elected in the Adoption Agreement, a matching contribution equal to the
percentage, if any, specified in the Adoption Agreement of the Elective
Deferrals of each Participant eligible to share in the allocations of the
matching contribution, which amount shall be deemed an Employer matching
contribution or Qualified Matching Contribution as elected in the Adoption
Agreement, plus
70

--------------------------------------------------------------------------------







(3)  If elected in the Adoption Agreement, a discretionary amount determined
each year by the Employer, which amount if any, shall be deemed an Employer
Nonelective Contribution, or a "prevailing wage contribution" as set forth in
the Adoption Agreement, which amount shall be an Employer Nonelective
Contribution or an Elective Contribution as elected in the Adoption Agreement,
plus


(4)  A Qualified Nonelective Contribution in a discretionary amount determined
by the Employer.


(5)  Regardless of any provision in the Plan to the contrary, Employees whose
employment is governed by a collective bargaining agreement between the Employer
and "employee representatives" under which retirement benefits were the subject
of good faith bargaining shall be eligible to participate in this Plan to the
extent of employment covered by such agreement provided the agreement provides
for coverage in the Plan. The contributions and allocations under this Plan
shall be those set forth i n the collective bargaining agreement, which is
hereby incorporated by refer ence. For this purpose, the term "employee
representatives" does not include any organization more than half of whose
members are employees who are owners, officers, or executives of the Employer.
The provisions of this Subsection only apply if no more than two percent (2%) of
the Employees covered pursuant to the agreement are professionals as defined in
Regulation §1.410(b) -9.


(b)  Timing and form of contributions. Notwithstanding the foregoing, if the
Employer is not a tax-exempt entity, then the Employer's contributions for any
Fiscal Year may generally not exceed the maximum amount allowable as a deduction
to the Employer under the provisions of Code §404. However, to the extent
necessary to provide the top-heavy minimum allocations, the Employer shall make
a contribution even if it exceeds current or accumulated net profit or the
amount that is deductible under Code
§404. Subject to the consent of the Trustee (or Insurer), the Employer may make
its contribution to the Plan in the form of p roperty, provided such
contribution does not constitute a prohibited transaction under the Code or the
Act. The decision to make a con tribution of property is subject to the general
fiduciary rules under the Act.


12.2 PARTICIPANT'S SALARY DEFERRAL ELECTION


(a)  Salary deferral elections. Each Participant may elect to defer a portion of
Compensation which would have been received in the Plan Year, but for the salary
deferral election, subject to the limitations of this Section and the Adoption
Agreement. A sal ary deferral election (or modification of an earlier election)
may not be made with respect to Compensation which is currently available on or
before the date the Participant executed such election, or if later, the later
of the date the Employer adopts this cash or deferred arrangement or the date
such arrangement first became effective. Any elections made pursuant to this
Section, including a modification or termination of an election, shall become
effective as soon as is administratively feasible following the rece ipt of such
election by the Administrator. Furthermore, if the Employer elects in the
Adoption Agreement to apply the Automatic Contribution Arrangement provisions,
then in the event a Participant fails to make an Affirmative Election, such
Participant shall be deemed to
have made a salary deferral election in accordance with the provisions selected
in the Adoption Agreement and such other procedu res
that the Administrator may establish and apply in a uniform and
nondiscriminatory basis.


Regardless of the definition of Compensation selected in the Adoption Agreement,
the Administrator may adopt a uniform policy for purposes of determining the
amount of a Participant's Elective Deferrals of excluding "non-cash
Compensation." For purposes of this Section, "non-cash Compensation" means tips,
fringe benefits, and other items of Compensation not regularly paid in cash or
cash equivalents, or for which the Employer does not or may not have the ability
to withhold Elective Deferrals in cash for the pu rpose of transmitting the
Elective Deferrals to the Plan pursuant to the Participant's Salary Deferral
Agreement. Additionally, the Employer may, on a uniform and nondiscriminatory
basis, permit different salary deferral elections for different items of
Compensation (e.g., a separate salary deferral election for bonuses), and may
exclude for purposes of calculating Elective Deferrals one or more items of
irregular pay (e.g., car allowance).


If elected in the Adoption Agreement, effective as of the date specified in the
Adoption Agreement, a Participant may make a salary deferral election to have
Roth Elective Deferrals contributed to the Plan. Roth Elective Deferrals are
includible in t he Participant's gross income at the time deferred and must be
irrevocably designated as Roth Elective Deferrals by the Participant in the
Salary Deferral Agreement (or if applicable, in the Automatic Deferral
provisions of the Plan).


The amount by which Compensation is reduced shall be that Participant's Elective
Deferrals and shall be treated as an Employer contribution and allocated to that
Participant's Elective Deferral Account. If the Plan permits Roth Elective
Deferral contri butions, then a Participant's Pre-Tax Elective Deferrals shall
be allocated to the Participant's Pre-Tax Elective Deferral Account and a
Participant's Roth Elective Deferrals shall be allocated to the Participant's
Roth Elective Deferral Account. Except in the c ase of an "in-Plan Roth Rollover
Contribution" made pursuant to Section 12.11, Elective Deferrals contributed to
the Plan as one type, either Roth Elective Deferrals or Pre-Tax Elective
Deferrals, may not later be reclassified as the other type.


Notwithstanding anything in the Plan to the contrary, Participants may not make
Elective Deferrals with respect to amounts th at are not 415 Compensation.
However, for this purpose, 415 Compensation is not limited to the annual
compensation limit of Code
§401(a)(17). Furthermore, for purposes of this Section, the annual dollar
limitation of Code §401(a)(17) ($200,000 as adjuste d) shall
not apply except that the Administrator may elect to apply such limit as part of
the salary deferral electi on procedures established hereunder.
71

--------------------------------------------------------------------------------





Once made, a Participant's election to reduce Compensation shall remain in
effect until modified or terminated. The Administrator shall establish
procedures setting forth the conditions on modifications of an election.
However, Participants must be permitted to modify elections at least once each
Plan Year. Furthermore, terminations may be made at any time.


(b)  Eligible Automatic Contribution Arrangement (EACA). If elected in the
Adoption Agreement, the Employer maintains a Plan with Automatic Deferral
provisions as an Eligible Automatic Contribution Arrangement (EACA) and the
following provisions will apply:


(1)  Participants subject to EACA. The Employer in its Adoption Agreement will
elect which Participants are subject to the EACA Automatic Deferral on the "EACA
Effective Date" thereof which may include some or all current Participants or
may be limited to those Employees who become Participants after the EACA
Effective Date. The "EACA Effe ctive Date" means the date on which the EACA goes
into effect, either as to the overall Plan or as to an individual Participants
as the context requires . An EACA becomes effective as to the Plan as of the
date the Employer elects in the Adoption Agreement. A Participant's "EACA
Effective Date" is as soon as practicable after the Participant is subject to
Automatic Deferrals under the EACA, consistent with: (i) applicable law; and
(ii) the objective of affording the Participant a reasonable period of time
after receipt of the EACA notice to make an Affirmative Election (and, if
applicable, an investment election).


(2)  Uniformity. The Automatic Deferral percentage must be a uniform percentage
of Compensation. However, the Plan does not violate the uniform Automatic
Deferral percentage requirement merely because the Plan applies any of the
following provisions:


(i)   Years of participation. The Automatic Deferral percentage varies based on
the number of Plan Years the Participant has participated in the Plan while the
Plan has applied EACA provisions;


(ii)  No reduction from prior percentage. The Plan does not reduce a deferral
percentage that, immediately prior to the
EACA's effective date was higher (for any Participant) than the Automatic
Deferral percentage;


(iii) Applying statutory limits. The Plan limits the Automatic Deferral amount
so as not to exceed the limits of Code
§401(a)(17), 402(g) (determined without regard to Age 50 Catch-Up Deferrals), or
415;


(iv) No Automatic Deferrals during hardship suspension. The Plan does not apply
the Automatic Deferral during a period of suspension, under the Plan's hardship
distribution provisions, of Participant's right to make Elective Deferrals to
the Plan following a hardship distribution; or


(v)  Disaggregated groups. The Plan applies different default percentages to
different groups if the groups can be disaggregated under Regulation
§1.401(k)-1(b)(4).


(3)  EACA notice. The Administrator annually will provide a notice to each
Participant covered by the EACA provisions (including, if elected in the
Adoption Agreement, Participants who made an Affirmative Election) within a
reasonable period of time prior to each Plan Year the Employer maintains the
Plan as an EACA ("EACA Plan Year").


(i)   Deemed reasonable notice/new Participant. The Administrator is deemed to
provide timely notice if the Administrator provides the EACA notice at least
thirty (30) days and not more than ninety (90) days prior to the beginning of
the EACA Plan Year.


(ii)  Mid-year notice/new Participant or Plan. If: (A) an Employee becomes
eligible to make Elective Deferrals in the Plan during an EACA Plan Year but
after the Administrator has provided the annual EACA notice for that Plan Year;
or (B) the Employer adopts mid-year a new Plan as an EACA, the Administrator
must provide the EACA notice no later than the date the Employee becomes
eligible to make Elective Deferrals. However, if it is not practicable for the
notice to be
provided on or before the date an Employee becomes a Participant, then the
notice will nonetheless be treated as provided timely if it is provided as soon
as practicable after that date and the Employee is permitted to elect to defer
from all types of Compensation that may be deferred under the Plan earned
beginning on that date.


(iii) Content. The EACA notice must provide comprehensive information regarding
the Participants' rights and obligations under the Plan and must be written in a
manner calculated to be understood by the average Participant in accordance with
applicable law.


(4)  EACA permissible withdrawal. If elected in the Adoption Agreement, a
Participant who has Automatic Deferrals under the EACA may elect to withdraw all
the Automatic Deferrals (and allocable earnings) under the provisions of this
Subsection. Any distribution made pursuant to this Section will be processed in
accordance with normal distribution provisions of the Plan.


(i)   Amount. If a Participant elects a permissible withdrawal under this
Subsection, then the Plan must make a distribution equal to the amount (and only
the amount) of the Automatic Deferrals made under the EACA (adjusted for
allocable gains and losses to the date of the distribution). The Plan may
separately account for Automatic Deferrals, in which case the entire
72

--------------------------------------------------------------------------------





account will be distributed. If the Plan does not separately account for the
Automatic Deferrals, then the Plan must determine earnings or losses in a manner
similar to the refund of Excess Contributions.


(ii)  Fees. Notwithstanding the above, the Administrator may reduce the
permissible distribution amount by any generally applicable fees. However, the
Plan may not charge a greater fee for distribution under this Section than
applies to other distributions. The Administrator may adopt a policy regarding
charging such fees consistent with this paragraph.


(iii) Timing. The Participant may make an election to withdraw the Automatic
Deferrals under the EACA no later than ninety (90) days, or such shorter period
as specified in the Adoption Agreement, after the date of the first Automatic
Deferral under the EACA. For this purpose, the date of the first Automatic
Deferral is the date that the Compensation subject to the Automatic Deferral
otherwise would have been includible in the Participant's gross income. For this
purpose, EACAs under the Plan are aggregated, except that the mandatory
disaggregation rules of Code §410(b) apply. In addition, a Participant's
withdrawal right is not restricted due to the Participant making an Affirmative
Election during the ninety (90) day period (or shorter period as specified in
the Adoption Agreement).


(iv) Rehired Employees. For purposes of paragraph (iii) above, an Employee who
for an entire Plan Year did not have contributions made pursuant to a default
election under the EACA will be treated as having not had such contributions for
any prior Plan Year as well.


(v)  Effective date of the withdrawal election. The effective date of the
permissible withdrawal will be as soon as practicable, but in no event later
than the earlier of (A) the pay date of the second payroll period beginning
after the elec tion is made, or (B) the first pay date that occurs at least
thirty (30) days after the election is made. The election will also be deemed to
be an Affirmative Election to have no Elective Deferrals made to the Plan.


(vi) Related matching contributions. The Administrator will not take any
Elective Deferrals withdrawn pursuant to this Section into account in computing
and allocating matching contributions. If the Employer has already allocated
matching contributions to the Participant's Account with respect to Elective
Deferrals being withdrawn pursuant to this Subsection (4), then such matching
contributions, as adjusted for gains and losses, must be forfeited.


(vii) Treatment of withdrawals. With regard to Elective Deferrals withdrawn
pursuant to this Subsection, (A) the Administrator will disregard such Elective
Deferrals in the Actual Deferral Percentage Test (if applicable); (B) the
Administrator will disregard such Elective Deferrals for purposes of the
limitation on Elective Deferrals under Code
§402(g); (C) such Elective Deferrals are not subject to the consent requirements
of Code §401(a)(11) or 417. The Administrator will disregard any matching
contributions forfeited under paragraph (vi) above in the ACP Test (if
applicable).


(viii)Effect of Affirmative Election. A Participant's Affirmative Election
continues in effect until the Participant subsequently revokes or modifies his
or her Salary Deferral Agreement, or the Affirmative Election expires. A
Participant who makes an Affirmative Election is not thereafter subject to the
Automatic Deferral or to any scheduled increases thereto, even if the
Participant later revokes the Affirmative Election or the Affirmati ve Election,
unless the Participant is subject to the EACA. In addition, a Participant who is
subject to the EACA provisions who revokes his or her Affirmative Election or
whose Affirmative Election expires, will be deemed to have made an Affirmative
Elect ion to have no Elective Deferrals made to the Plan.


(c)  Catch-Up Contributions. If selected in the Adoption Agreement, all
Employees who are eligible to make Elective Deferrals under this Plan and who
have attained age 50 before the close of the taxable year shall be eligible to
make Catch -Up Contributions in accordance with, and subject to the dollar
limitations of, Code §414(v)(2)(B)(i) for the taxable year. The limit will be
adjusted by the Secretary of the Treasury for cost-of-living increases under
Code §414(v)(2)(C). Such Catch-Up Contributions shall not be taken into account
for purposes of the provisions of the Plan implementing the required limitations
of Code §§402( g) and 415. The Plan shall not be treated as failing to satisfy
the provisions of the Plan implementing the requirements of Code §401(k)(3),
401(k)(11), 401(k)(12),
410(b), or 416, as applicable, by reason of the making of such Catch-Up
Contributions (but Catch-Up Contributions made in prior
years are counted in determining whether the Plan is a Top-Heavy Plan). If
selected in the Adoption Agreement, Catch-Up Contributions shall not be treated
as Elective Deferrals for purposes of applying any Employer matching
contributions. Such option cannot be selected if the Plan elects to follow the
safe harbor provisions of Section 12.8.


(d)  Full vesting. The balance in each Participant's Elective Deferral Account,
Qualified Matching Contribution Account a nd Qualified Nonelective Contribution
Account shall be fully Vested at all times and, except as otherwise provided
herein, shall not be subject to Forfeiture for any reason.
73

--------------------------------------------------------------------------------





(e)  Distribution restrictions. Amounts held in a Participant's Elective
Deferral Account, Qualified Matching Contribution Account and Qualified
Nonelective Contribution Account may only be distributable as provided in (4)
below or as provided under the ot her provisions of this Plan, but in no event
prior to the earlier of the following events or any other events permitted by
the Code or Regulations:


(1)  the Participant's severance of employment (regardless of when the severance
of employment occurred), Total and Permanent
Disability, or death;


(2)  the Participant's attainment of age 59 1/2;


(3)  the proven financial hardship of the Participant, subject to the
limitations of Section 12.10(d) (or, for a volume submitter plan, Section 6.12);


(4)  the termination of the Plan without the existence at the time of Plan
termination of another defined contribution plan or the establishment of a
successor defined contribution plan by the Employer or an Affili ated Employer
within the period ending twelve months after distribution of all assets from the
Plan maintained by the Employer. For this purpose, a defined contribution plan
does not include an employee stock ownership plan (as defined in Code
§4975(e)(7) or 409(a)), a simplified employee pension plan (as defined in Code
§408(k)), a SIMPLE individual retirement account plan (as defined in Code
§408(p)), a plan or contract that satisfies the requirements of Code §403(b), or
a plan that is described in Code §457(b) or (f). A distribution that is made
because of this paragraph (4) must be made in a lump-sum;


(5)  the Participant's call to active duty after September 11, 2001, because of
the Participant's status as a member of a reserve component, for a period of at
least 180 days or for an indefinite period, i.e., a "qualified reservist
distribution" within the meaning of Section 6.18; or


(6)  a Participant's service in the uniformed services while on active duty for
a period of at least 30 days, i.e., a "deemed distribution" within the meaning
of Section 6.18.


(f)   Code §402(g) dollar limit. A Participant's Elective Deferrals made under
this Plan and all other plans, contracts or arrangements of the Employer
maintaining this Plan during any calendar year shall not exceed the dollar
limitation imposed by Code §402(g) , as in effect at the beginning of such
calendar year, except to the extent permitted under Section 12.2(c) and Code
§414(v), if applicable.
The limit will be adjusted by the Secretary of the Treasury for cost -of-living
increases under Code §402(g)(4). For this purpose, "elective deferrals" means,
with respect to a calendar year, the sum of all Employer contributions made on
behalf of such Participant pursuant to an election to defer under any qualified
cash or deferred arrangement as described in Code §401(k), any salary re duction
simplified employee pension (as defined in Code §408(k)(6)), any SIMPLE IRA plan
described in Code §408(p), any eligible deferred compensation plan under Code
§457, any plans described under Code §501(c)(18), and any Employer contributions
made on the
behalf of a Participant for the purchase of an annuity contract under Code
§403(b) pursuant to a salary deferral agreement.


(g)  Excess Deferrals. If a Participant has Excess Deferrals for a taxable year,
the Participant may, not later than March 1st following the close of such
taxable year, notify the Administrator in writing of such excess and request
that the Participant's Elective Deferrals under this Plan be reduced by an
amount specified by the Participant. In such event, the Administrator shall
direct the distr ibution of such excess amount (and any "income" allocable to
such excess amount) to the Participant not later than the first April 15th
following the close of the Participant's taxable year. Any distribution of less
than the entire amount of Excess Deferrals and "income" shall be treated as a
pro rata distribution of Excess Deferrals and "income." The amount distributed
shall not exceed the Participant's Elective Deferrals under the Plan for the
taxable year. Any distribution on or before the last day of the Participant's
taxable year m ust satisfy each of the following conditions:


(1)  the Participant shall designate the distribution as Excess Deferrals;


(2)  the distribution must be made after the date on which the Plan received the
Excess Deferrals; and


(3)  the Plan must designate the distribution as a distribution of Excess
Deferrals.


Regardless of the preceding, if a Participant has Excess Deferrals solely from
Elective Deferrals made under thi s Plan or any
other plan maintained by the Employer, a Participant will be deemed to have
notified the Administrator of such excess amount and the
Administrator shall direct the distribution of such Excess Deferrals in a manner
consistent with the provisions of this Subsection.


For the purpose of this Subsection, "income" means the amount of income or loss
allocable to a Participant's Excess Deferrals , which amount shall be allocated
in the same manner as income or losses are allocated pursuant to Section 4.3(c).
For taxable years after 2007, the Administrator may not distribute "income"
allocable to Excess Deferrals for the period between the end of the
Participant's taxable year in which the Excess Deferral occurred and the date of
the distribution (the "gap period").


Notwithstanding the above, for any years in which a Participant makes both Roth
Elective Deferrals and Pre -Tax Elective Deferrals, the distribution of any
Excess Deferrals for such year shall be made, as operationally determined by the
Administrator, from the Participant's Pre-Tax Elective Deferral Account or
Participant's Roth Elective Deferral Account. Matching contributions which
74

--------------------------------------------------------------------------------





relate to Excess Elective Deferrals (regardless of whether such Excess Elective
Deferrals are Pre -Tax Elective Deferrals or Roth
Elective Deferrals) shall be treated as a Forfeiture.


Any distribution of Excess Deferrals made pursuant to this Subsection shall be
made first from unmatched Elective Deferrals (regardless of whether they are
attributable to Pre-Tax Elective Deferrals or Roth Elective Deferrals) and,
thereafter, from Elective Deferrals which are matched. Matching contributions
which relate to Excess Deferrals that are distributed pursuant to this Se ction
12.2(g) shall be treated as a Forfeiture to the extent required pursuant to Code
§401(a)(4) and the Regulations thereunder.


(h)  Coordination with ADP test. Notwithstanding the preceding, a Participant's
Excess Deferrals shall be reduced, but not below zero, by any distribution
and/or recharacterization of Excess Deferrals pursuant to Section 12.5(b) for
the Plan Year beginning with or within the taxable year of the Participant.


(i)   Suspension due to hardship or deemed severance. In the event a Participant
has received a hardship distribution pursuant to Regulation §1.401(k)-1(d)(3)
from any other plan maintained by the Employer or from the Partici pant's
Elective Deferral Account pursuant to Section 12.10, or has received a
distribution on account of deemed severance on account of qualified military ser
vice from this Plan or any other plan maintained by the Employer, then such
Participant shall not be permitted to elect to have Elective Deferrals
contributed to the Plan for a period of six (6) months following the receipt of
the distribution. Furthermore, any provisions of the Plan providing for the
reduction of the dollar limitation under Code §402(g) for the Participant's
taxable year following the taxable year in which the hardship distribution was
made shall no longer apply. Upon the expiration of the suspension period, a
Participant's prior Affirmative Election will no longer apply unless the
Employer provides otherwise in the Plan's administrative procedures.


(j)   Distributable based on other terms of Plan. At Normal Retirement Date, or
such other date when the Participant shall be entitled to receive benefits, the
fair market value of the Participant's Elective Deferral Account shall be used
to provide benefits to the Participant or the Participant's Beneficiary.


(k)  Adjustment due to anticipated failure of ADP test. If during a Plan Year,
it is projected that the aggregate amount of Elective Deferrals to be allocated
to all Highly Compensated Participants under this Plan would cause the Plan to
fail the tests set f orth in Section 12.4, then the Administrator may
automatically reduce the Elective Deferrals of affected Highly Compensated
Participants, beginning with the Highly Compensated Participant who has the
highest actual deferral ratio until it is anticipated the Plan will pass the
tests or until the actual deferral ratio equals the actual deferral ratio of the
Highly Compensated Participant having the next highest actual deferral ratio.
This process may continue until it is anticipated that the Plan will satisfy one
of the tests set fort h in Section 12.4. Alternatively, the Employer may specify
a maximum percentage of Compensation that may be deferred by Highly Compensated
Participants (and any such limitation shall be a Plan-imposed limit for purposes
of determining Catch-up Contributions).


(l)   Procedures must be established. The Employer and the Administrator shall
establish procedures necessary to implement the salary deferral elections
provided for herein. Such procedures may contain limits on salary deferral
elections such as limiti ng elections to whole percentages of Compensation or to
equal dollar amounts per pay period that an election is in effect.


12.3 ALLOCATION OF CONTRIBUTIONS AND FORFEITURES


(a)  Separate accounting. The Administrator shall establish and maintain an
account in the name of each Participant to which the Administrator shall credit
as of each Anniversary Date, or other Valuation Date, all amounts allocated to
each such Participant as set forth herein.


(b)  Contributions. The Employer shall provide the Administrator with all
information required by the Administrator to make a proper allocation of
Employer contributions for each Plan Year. Within a reasonable period of time
after the date of receipt by the Administrator of such information, the
Administrator shall allocate contributions as follows:


(1)  With respect to Elective Deferrals made pursuant to Section 12.1(a)(1), to
each Participant's Elective Deferral Account in an amount equal to each such
Participant's Elective Deferrals for the year.


(2)  With respect to the Employer matching contribution made pursuant to Section
12.1(a)(2), to each Participant's Account, or
Participant's Qualified Matching Contribution Account, as elected in the
Adoption Agreement, in accordance with
Section 12.1(a)(2).


Except, however, in order to be entitled to receive any Employer matching
contribution, a Participant must satisfy the conditions for sharing in the
Employer matching contribution as set forth in the Adoption Agreement.


(3)  With respect to the Employer Nonelective Contribution made pursuant to
Section 12.1(a)(3), to each Participant's Account
in accordance with the provisions of Section 4.3(b)(2) or (3) (including the
"gateway contribution" pursuant to Section 4.3(b)(4)),
whichever is applicable.


(4)  With respect to the Employer Qualified Nonelective Contribution made
pursuant to Section 12.1(a)(4), to each P articipant's Qualified Nonelective
Contribution Account in the same ratio as each Participant's Compensation bears
to the total of such Compensation of all Participants.
75

--------------------------------------------------------------------------------







(c)  Elective Deferrals not taken
into account for Non-Key Employees. Notwithstanding anything in the Plan to the
contrary, in determining whether a Non-Key Employee has received the required
minimum allocation pursuant to Section 4.3(f) such Non-Key Employee's Elective
Deferrals shall not be taken into account. In addition, unless otherwise
specified in Appendix A to the Adoption Agreement (Special Effective Dates and
Other Permitted Elections), Employer matching contributions shall be taken into
accoun t for purposes of satisfying the minimum contribution requirements of
Code §416(c)(2) and the Plan. The preceding sentence shall ap ply with respect
to matching contributions under the Plan or, if the Plan provides that the
minimum contribution requirement shal l be met in another plan, such other plan.
Employer matching contributions that are used to satisfy the minimum
contribution requireme nts shall be treated as matching contributions for
purposes of the ACP test and other requirements of Code §401(m).


(d) 
Elective Deferrals not conditioned on service during a year. Notwithstanding
anything herein to the contrary, Participants who terminated employment during
the Plan Year shall share in the Elective Deferral contributions made by the
Employer for th e year of termination without regard to the Hours of Service
credited.


(e)  Conditions for sharing in contributions/allocations. Notwithstanding
anything herein to the contrary (other than Sections
3.5(h), 4.3(f) and 12.3(f)), Participants shall only share in the allocations of
the Employer matching contribution made purs uant to Section 12.1(a)(2), the
Employer Nonelective Contributions made pursuant to Section 12.1(a)(3), th e
Employer Qualified Nonelective Contribution made pursuant to Section 12.1(a)(4),
and Forfeitures as provided in the Adoption Agreement. If no election is ma de
in the Adoption Agreement, then a Participant shall be eligible to share in the
allocation of t he Employer's contribution for the year if the
Participant completes more than 500 Hours of Service (or three (3) consecutive
calendar months if the elapsed time method is chosen in the Adoption Agreement)
during the Plan Year or is employed on the last day of the Plan Year.


(f)   Code §410(b) fail-safe. Notwithstanding anything in this Section to the
contrary, if, in the volume submitter or non -standardized
Adoption Agreement, the Employer elected to apply the 410(b) ratio percentage
fail -safe provisions, then the provisions of Section
4.3(m) shall apply. Furthermore, if the Plan includes Employer matching
contributions subject to ACP testing, then Section 4. 3(m)
shall be applied separately to the Code §401(m) portion of the Plan.


12.4 ACTUAL DEFERRAL PERCENTAGE TESTS


(a)  ADP test. Except as otherwise provided herein, this Subsection applies if
the prior year testing method is elected in the Adoption Agreement. The "Actual
Deferral Percentage" (hereinafter ADP) for a Plan Year for Participants who are
Highly Compensated Employees (hereinafter "HCEs") for each Plan Year and the
prior year's ADP for Participants who were Nonhighly Compensated Employees
(hereinafter "NHCEs") for the prior Plan Year must satisfy one of the following
tests:


(1)  The ADP for a Plan Year for Participants who are "HCEs" for the Plan Year
shall not exceed the prior year's ADP for
Participants who were "NHCEs" for the prior Plan Year multiplied by 1.25; or


(2)  The ADP for a Plan Year for Participants who are "HCEs" for the Plan Year
shall not exceed the prior year's ADP for Participants who were "NHCEs" for the
prior Plan Year multiplied by 2.0, provided that the ADP for Participants who
are "HCEs" does not exceed the prior year's ADP for Participants who were
"NHCEs" in the prior Plan Year by more than two (2) percentage points.


Notwithstanding the above, for purposes of applying the foregoing tests with
respect to the first Plan Year (as defined in Regulation §1.401(k)-2(c)(2)) in
which the Plan permits any Participant to make Elective Deferrals, the ADP for
the prior year's "NHCEs" shall be the greater of three percent (3%) or the
current Plan Year's ADP for these Participants. However, the provisions of this
paragraph may not be used if the Plan is a successor plan or is otherwise
prohibited from using such provisions pursuant to Regulation §1.401(k)-2(c)(2).


(b)  Current year testing method. Notwithstanding the foregoing, if the current
year testing method is elected in the Adoption Agreement, or if no election is
made in the Adoption Agreement, and for any Plan Year for which the Employer has
either reser ved the right to make a nonelective "ADP test safe harbor
contribution" pursuant to Section 12.8 or amended the Plan to make an "ADP test
safe harbor contribution," the ADP tests in (a)(1) and (a)(2) above shall be
applied by comparing the current Plan Year's ADP for Participants who are "HCEs"
with the current Plan Year's ADP (rather than the prior Plan Year's ADP) for
Participants who are "NHCEs" for the current Plan Year. Once made, the Employer
can elect prior year testing for a Plan Year only if the Plan has used current
year testing for each of the preceding 5 Plan Years (or if lesser, the number of
Plan Years the Plan has been in existence) or if, as a result of a merger or
acquisition described in Code §410(b)(6)(C)(i), the Employer maintains both a
plan using prior yea r testing and a plan using current year testing and the
change is made within the transition period described in Code §410(b)(6)(C)(ii).


(c)  Determination of "HCEs" and "NHCEs." A Participant is an "HCE" for a
particular Plan Year if the Participant meets the definition of an "HCE" in
effect for that Plan Year. Similarly, a Participant is an "NHCE" for a
particular Plan Year if the Participant does not meet the definition of an "HCE"
in effect for that Plan Year.


(d)  Calculation of ADP. For the purposes of this Section and Section 12.5, ADP
means, for a specific group of Participants for a Plan Year, the average of the
ratios (calculated separately for each Participant in such group) of (1) the
amount of Employer contributions actually paid over to the Plan on behalf of
such Participant for the Plan Year to (2) the Participant's 414(s) Compensation
76

--------------------------------------------------------------------------------





for such Plan Year. Employer contributions on behalf of any Participant shall
include: (1) any Elective Deferrals made pursua nt to the Participant's salary
deferral election (including Excess Deferrals of "HCEs"), but excluding (i)
Excess Deferrals of "NHCEs" that arise solely from Elective Deferrals made under
the plan or plans of this Employer and (ii) Elective Deferrals that are taken
into account in the ACP tests set forth in Section 12.6 (provided the ADP test
is satisfied both with and without exclusion of these Elective Deferrals); and
(2) except as provided in Subsections (f) and (g), at the election of the
Employer, Qualified Nonelective Contributions and Qualified Matching
Contributions to the extent such contributions are not used to satisfy the ACP
test.


The actual deferral ratio for each Participant and the ADP for each group shall
be calculated to the nearest one-hundredth of one percent. Furthermore, Elective
Deferrals allocated to each Highly Compensated Participant's Elective Deferral
Account shall n ot be reduced by Excess Deferrals to the extent such excess
amounts are made under this Plan or any other plan maintained by the Employer.


(e)  Participants taken into account. For purposes of this Section and Section
12.5, a Highly Compensated Participant and a Nonhighly Compensated Participant
shall include any Employee eligible to make salary deferrals pursuant to Section
12.2 for t he Plan Year. Such Participants who fail to make Elective Deferrals
shall be treated for ADP purposes as Participants on whose behalf no Elective
Deferrals are made. If a Participant has no 414(s) Compensation for the Plan
Year, then such Participant is disregar ded for purposes of calculating the ADP
test.


(f)   Contributions taken into account. For purposes of determining the ADP and
the amount of Excess Contributions pursuant to Section 12.5, only Qualified
Nonelective Contributions and Qualified Matching Contributions contributed to
the Plan prior to the end of the twelve (12) month period immediately following
the Plan Year to which the contributions relate shall be considered. A
Participant's Elective Deferrals are only taken into account for purposes of
determining the ADP for a Plan Y ear if allocated to the Participant's Elective
Deferral Account as of a date within that Plan Year and are only made with
respect to Compensation tha t would have either been received by the Participant
in the Plan Year (but for the salary deferral election ) or is attributable to
services performed by the Participant in the Plan Year and would have been paid
within two and one-half (2 1/2) months after the close of the Plan Year (but for
the salary deferral election).


(g)  Targeted contributions. Notwithstanding the preceding, for Plan Years
beginning in 2006 (or if earlier, the date the final 401(k) Regulations are
effective with respect to the Plan), Qualified Nonelective Contributions cannot
be taken into account in determining the ADP for a Plan Year for an "NHCE" to
the extent such contributions exceed the product of that "NHCE's" 414(s)
Compensation and the greater of five percent (5%) or two (2) times the Plan's
"representative contribution rate." Any Qualified Nonelective Contribution taken
into account under an ACP test under Regulation §1.401(m)-2(a)(6) (including the
determination of the "representative contribution rate" for purposes of
Regulation §1.401(m)-2(a)(6)(v)(B)), is not permitted to be taken into account
for purposes of this paragraph (including the determination of the
"representative contribution rate" under this Section). For purposes of this
Subsection:


(1)  The Plan's "representative contribution rate" is the lowest "applicable
contribution rate" of any eligible "NHCE" among a group of eligible "NHCEs" that
consists of half of all eligible "NHCEs" for the Plan Year (or, if greater, the
lowest "applicable contribution rate" of any eligible "NHCE" in the group of all
eligible "NHCEs" for the Plan Year and who is employed by the Employer on the
last day of the Plan Year), and


(2)  The "applicable contribution rate" for an eligible "NHCE" is the sum of the
Qualified Matching Contributions taken into account under Subsection (d) for the
eligible "NHCE" for the Plan Year and the Qualified Nonelective Contributions
made for the eligible "NHCE" for the Plan Year, divided by the eligible "NHCE's"
414(s) Compensation for the same period.


Notwithstanding the above, Qualified Nonelective Contributions that are made in
connection with an Employer's obligation to pay prevailing wages under the
Davis-Bacon Act (46 Stat. 1494), Public Law 71-798, Service Contract Act of 1965
(79 Stat. 1965), Public Law 89-286, or similar legislation can be taken into
account for a Plan Year for an "NHCE" to the extent such contributions do not
exceed 10 percent (10%) of that "NHCE's" 414(s) Compensation.


Qualified Matching Contributions may only be used to calculate the ADP to the
extent that such Qualified Matching Contributions are matching contributions
that are not precluded from being taken into account under the ACP test for the
Plan Year under the rules of Regulation §1.401(m)-2(a)(5)(ii).


Qualified Nonelective Contributions and Qualified Matching Contributions cannot
be taken into account to determine the ADP to the extent such contributions are
taken into account for purposes of satisfying any other ADP test, any ACP test,
or the requirements
of Regulation §1.401(k)-3, 1.401(m)-3 or 1.401(k)-4. Thus, for example, matching
contributions that are made pursuant to Regulation
§1.401(k)-3(c) cannot be taken into account under the ADP test. Similarly, if a
plan switches from the current year testing method to the prior year testing
method pursuant to Regulation §1.401(k)-2(c), Qualified Nonelective
Contributions that are taken into account
under the current year testing method for a year may not be taken into account
under the prior year testing method for the next year.


(h)  Aggregation with other plans. In the event this Plan satisfies the
requirements of Code §401(a)(4), 401(k), or 410(b) only if aggregated with one
or more other plans, or if one or more other plans satisfy the requirements of
such sections of the Code only if aggregated with this Plan, then this Section
shall be applied by determining the ADP of Employees as if all such plans were a
single plan. If more than ten percent (10%) of the Employer's "NHCEs" are
involved in a plan coverage change as defined in Regulation
77

--------------------------------------------------------------------------------





§1.401(k)-2(c)(4), then any adjustments to the "NHCEs" ADP for the prior year
will be made in accordance with such Regulations, if the Employer has elected in
the Adoption Agreement to use the prior year testing method. Plans may be
aggregated in order to satisfy Code §401(k) only if they have the same Plan Year
and use the same ADP testing method.


(i)   ADP if multiple plans. The ADP for any Participant who is an "HCE" for the
Plan Year and who is eligible to have Elective Deferrals (and Qualified
Nonelective Contributions or Qualified Matching Contributions, or both, if tre
ated as Elective Deferrals for purposes of the ADP test) allocated to such
Participant's accounts under two (2) or more arrangements described in Code
§401(k), that are maintained by the Employer, shall be determined as if such
Elective Deferrals (and, if applicable, such Qualified Nonelective Contributions
or Qualified Matching Contributions, or both) were made under a single
arrangement for purposes of determining such "HCE's" actual deferral ratio. If
an "HCE" participates in two or more arrangements described in Code §401(k) of
the Employer that have different plan years, all Elective Deferrals made during
the Plan Year under all such arrangements shall be aggregated. For Plan Years
beginning before 2006 (or if earlier, the Plan Year prior to the date the final
401(k) Regulations are effective with respect to the Plan), if the plans have
different Plan Years, then all such arrangements ending with or within the same
calendar year shall be treated as a single arrangement. Notwithstanding the
foregoing, certain plans shall be treated as separate if mandatorily
disaggregated under Regulations under Code §401(k).


(j)   Disaggregation and otherwise excludable Employees. Notwithstanding
anything in this Section to the contrary, the provisions of this Section and
Section 12.5 may be applied separately (or will be applied separately to the
extent required by Regulations) to each "plan" within the meaning of Regulation
§1.401(k)-6. Furthermore, the provisions of Code §401(k)(3)(F) may be used to
exclude from consideration all Nonhighly Compensated Employees who have not
satisfied the minimum age and service requirements of Code
§410(a)(1)(A). For purposes of applying this provision, the Administrator may
use any effective date of participation that is permitted under Code §410(b)
provided such date is applied on a consistent and uniform basis to all
Participants.


(k)  "HCEs" as sole Eligible Employees. If, for the applicable year for
determining the ADP of the "NHCEs" for a Plan Year, there are no eligible
"NHCEs," then the Plan is deemed to satisfy the ADP test for the Plan Year.


12.5 ADJUSTMENT TO ACTUAL DEFERRAL PERCENTAGE TESTS


(a)  Authority to correct. In the event the Plan does not satisfy one of the
tests set forth in Section 12.4, the Administrator shall adjust Excess
Contributions or, if the current year testing method is being used, the Employer
shall make contributions pursu ant to the options set forth below or any
combination thereof.


(b)  Corrective distribution and/or recharacterization. On or before the close
of the following Plan Year (or with respect to recharacterization as after-tax
voluntary Employee contributions, on or before the fifteenth day of the third
month following the end of each Plan Year), the Highly Compensated Participant
allocated the largest amount of Elective Deferrals shall have a portion of such
Elective Deferrals (and "income" allocable to such amounts) distributed (and/or,
at the Participant's election, recharacterized as an
after-tax voluntary Employee contribution pursuant to Section 4.8) until the
total amount of Excess Contributions has been distributed, or until the amount
of the Participant's Elective Deferrals equals the Elective Deferrals of the
Highly Compensated Participant having the next largest amount of Elective
Deferrals allocated. This process shall continue until the total amount of
Excess Contrib utions has been distributed. However, in the event the Plan
permits Catch-Up Contributions, then any "HCE" who is eligible to make Catch-Up
Contributions pursuant to Section 12.2(c) shall have any amount that would have
otherwise been distributed pursuant to this Section recharacterized as a
Catch-Up Contribution (up to the maximum catch-up dollar limitation). Any
distribution and/or recharacterization of Excess Contributions shall be made in
the following order:


(1)  With respect to the distribution of Excess Contributions, such
distribution:


(i)   shall be made first from unmatched Elective Deferrals used in the ADP and,
thereafter, simultaneously from such Elective Deferrals which are matched and
matching contributions which relate to such Elective Deferrals (if the matching
contributions are used in the ADP). Matching contributions which are not used in
the ADP but which relate to Elective Deferrals that are distributed pursuant to
this Subsection shall be forfeited unless the related matching contributions are
distributed as Excess Aggregate Contributions pursuant to Section 12.7;


(ii)  shall be made, as operationally determined by the Administrator, from the
Participant's Pre -Tax Elective Deferral Account or the Participant's Roth
Elective Deferral Account, to the extent both Pre-Tax Elective Deferrals and
Roth Elective Deferrals were made for the Plan Year;


(iii) shall be adjusted for "income"; and


(iv) shall be designated by the Employer as a distribution of Excess
Contributions (and "income").


(2)  With respect to the recharacterization of Excess Contributions as after-tax
voluntary Employee contributions pursuant to (a)
above, such recharacterized amounts:


(i)   shall be deemed to have occurred on the date on which the last of those
Highly Compensated Participants with Excess
Contributions to be recharacterized is notified of the recharacterization and
the tax consequences of such recharacterization;
78

--------------------------------------------------------------------------------







(ii)  shall not exceed the amount of Elective Deferrals on behalf of any Highly
Compensated Participant for any Plan Year;


(iii) shall be treated as after-tax voluntary Employee contributions for
purposes of Code §401(a)(4) and Regulation
§1.401(k)-1(b). However, for purposes of Sections 4.3(f) and 9.2 (top-heavy
rules), recharacterized Excess Contributions continue to be treated as Employer
contributions that are Elective Deferrals. Excess Contributions (and "income"
attributable to such amounts) recharacterized as after-tax voluntary Employee
contributions shall continue to be nonforfeitable and subject to the same
distribution rules provided for in Section 12.2(d); and


(iv) are not permitted if the amount recharacterized plus after-tax voluntary
Employee contributions actually made by such Highly Compensated Participant
exceed the maximum amount of after-tax voluntary Employee contributions
(determined prior to application of Section 12.6) that such Highly Compensated
Participant is permitted to make under the Plan in the absence of
recharacterization.


(3)  Any distribution and/or recharacterization of less than the entire amount
of Exces s Contributions shall be treated as a pro rata distribution and/or
recharacterization of Excess Contributions and "income."


(4)  For the purpose of this Section, "income" means the income or losses
allocable to Excess Contributions, which amount shall be determined and
allocated, at the discretion of the Administrator, using any of the methods set
forth below. The method must
be used consistently for all Participants and for all corrective distributions
under the Plan for the Plan Year. However, effective for Plan Years after
December 31, 2007, the Administrator will not calculate and distribute "income"
for the period between t he end of the Plan Year in which the Excess
Contribution and prior to the date of the distribution (the "gap period").


(i)   Method of allocating "income." The Administrator may use any reasonable
method for computing the "income" allocable to Excess Contributions, provided
that the method does not violate Code §401(a)(4), is used consistently for all
Participants and for all corrective distributions under the Plan for the Plan
Year, and is used by the Plan for allocating "income" to Participant's Accounts.
A Plan will not fail to use a reasonable method for computing the "income"
allocable to Excess Contributions merely because the "income" allocable to
Excess Contributions is determined on a date that is no more than seven (7) days
before the distribution.


(ii)  Alternative method of allocating Plan Year income. The Administrator may
allocate "income" to Excess Contributions for the Plan Year by multiplying the
"income" for the Plan Year allocable to the Elective Deferrals and other amounts
taken into account under this Section (including contributions made for the Plan
Year), by a fraction, the numerator of which is the Excess Contributions for the
Employee for the Plan Year, and the denominator of which is the sum of the:


(A) Account balance attributable to Elective Deferrals and other contributions
taken into account under this Section as of the beginning of the Plan Year, and


(B) Any additional amount of such contributions made for the Plan Year.


(iii) Safe harbor method of allocating gap period income. The Administrator may
use the safe harbor method in this paragraph to determine "income" on Excess
Contributions for the "gap period." Under this safe harbor method, "income" on
Excess Contributions for the "gap period" is equal to ten percent (10%) of the
"income" allocable to Excess Contributions for the Plan Year that would be
determined under paragraph (ii) above, multiplied by the number of calendar
months that have elapsed since the end of the Plan Year. For purposes of
calculating the number of calendar months that have elapsed under the safe
harbor method, a corrective distribution that is made on or before the fifteenth
day of a month is treated as made on the last day of the preceding month and a
distribution made after the fifteenth day of a month is treated as made on the
last day of the month.


(iv) Alternative method for allocating Plan Year and gap period income. The
Administrator may determine the
allocable gain or loss for the aggregate of the Plan Year and the "gap period"
by applying the alternative method provided by paragraph (ii) above to this
aggregate period. This is accomplished by substituting the "income" for the Plan
Year and the
"gap period" for the "income" for the Plan Year and by substituting the
contributions taken into account under this Section for the Plan Year and the
"gap period" for the contributions taken into account under this Section for the
Plan Year in determining the fraction that is multiplied by that "income."


(5)  Excess Contributions shall be treated as Employer contributions for
purposes of Code §§404 and 415 even if distributed from the Plan.


(c)  Corrective contributions. Notwithstanding the above, if the current year
testing method is used, then within twelve (12) months after the end of the Plan
Year, the Employer may make a special Qualified Nonelective Contribution or
Qualified Matching Contribution in accordance with one of the following
provisions which contribution shall be allocated to the Qualified Nonele ctive
Contribution Account or Qualified Matching Contribution Account of each
Nonhighly Compensated Participant eligible to share in
the allocation in accordance with such provision. If the prior year testing
method is used, then a Qualified Nonelective Contribution
79

--------------------------------------------------------------------------------





and a Qualified Matching Contribution may not be made to correct the tests set
forth in Section 12.4. The Employer shall provide the
Administrator with written notification of the amount of the contribution being
made and to which provision it relates.


(1)  A Qualified Nonelective Contribution may be made on behalf of Nonhighly
Compensated Participants in an amount sufficient to satisfy one of the tests set
forth in Section 12.4. Such contribution shall be allocated in the same
proportion that each Nonhighly Compensated Participant's 414(s) Compensation for
the year bears to the total 414(s) Compensation of all Nonhighly Compensated
Participants for such year.


(2)  A Qualified Nonelective Contribution may be made on behalf of Nonhighly
Compensated Participants in an amount sufficient to satisfy one of the tests set
forth in Section 12.4. Such contribution shall be allocated in the same
proportion that each Nonhighly Compensated Participant's 414(s) Compensation for
the year bears to the total 414(s) Compensation of all Nonhighly Compensated
Participants for such year. However, for purposes of this contribution,
Nonhighly Compensated Participants who are not employed at the end of the Plan
Year and, if this is a standardized Plan, who have not completed more than 500
Hours of Service (or three (3) consecutive calendar months if the elapsed time
method is selected in the Adoption Agreement) during su ch Plan Year, shall not
be eligible to share in the allocation and shall be disregarded.


(3)  A Qualified Nonelective Contribution may be made on behalf of Nonhighly
Compensated Par ticipants in an amount sufficient to satisfy one of the tests
set forth in Section 12.4. Such contribution shall be allocated in equal amounts
(per capita).


(4)  A Qualified Nonelective Contribution may be made on behalf of Nonhighly
Compensated Participants in an amount sufficient to satisfy one of the tests set
forth in Section 12.4. Such contribution shall be allocated in equal amounts
(per capita). However, for purposes of this contribution, Nonhighly Compensated
Participants who are not employed at the end of the Plan Year and, if this is a
standardized Plan, who have not completed more than 500 Hours of Service (or
three (3) consecutive calendar months if the elapsed time method is selected in
the Adoption Agreement) during such Plan Year, shall not be eligible to share in
the allocation and shall be disregarded.


(5)  A Qualified Nonelective Contribution may be made on behalf of Nonhighly
Compensated Participants in an amount sufficient to satisfy one of the tests set
forth in Section 12.4. Such contribution shall be allocated to the Qualified
Nonel ective Contribution Account of the Nonhighly Compensated Participant
having the lowest 414(s) Compensation, until the applicable ADP test set forth
in Section 12.4 is satisfied, or until such Nonhighly Compensated Participant
has received the lesser of t he maximum "annual addition" pursuant to Section
4.4 or the maximum that may be taken into account in the ADP test pursuant to
Section 12.4(g) (Targeted Contributions). This process shall continue until one
of the tests set forth in Section 12.4 is sat isfied.


(6)  A Qualified Nonelective Contribution may be made on behalf of Nonhighly
Compensated Participants in an amount sufficient to satisfy one of the tests set
forth in Section 12.4. Such contribution shall be alloca ted to the Qualified
Nonelective Contribution Account of the Nonhighly Compensated Participant having
the lowest 414(s) Compensation, until one of the tests set forth in Section 12.4
is satisfied, or until such Nonhighly Compensated Participant has receive d the
lesser of the maximum "annual addition" pursuant to Section 4.4 or the maximum
that may be taken into account in the ADP test pursuant to Section
12.4(g) (Targeted Contributions). This process shall continue until one of the
tests set forth in Section 12.4 is satisfied. However, for purposes of this
contribution, Nonhighly Compensated Participants who are not employed at the end
of the Plan Year and, i f this is a standardized Plan, who have not completed
more than 500 Hours of Service (or three (3) consecutive calendar months if the
elapsed time method is selected in the Adoption Agreement) during such Plan
Year, shall not be eligible to share in the allocation and shall be disregarded.


(7)  A Qualified Matching Contribution may be made on behalf of Nonhighly
Compensated Participants in an amount sufficient to satisfy one of the tests set
forth in Section 12.4. Such contribution shall be allocated to the Qualified
Matching Contribution Account of each Nonhighly Compensated Participant in the
same proportion that each Nonhighly Compensated Participant's Elective Deferrals
for the year bears to the total Elective Deferrals of all Nonhighly Compensated
Participants.


(8)  A Qualified Matching Contribution may be made on behalf of Nonhighly
Compensated Participants in an amount sufficient to satisfy one of the tests set
forth in Section 12.4. Such contribution shall be allocated to the Qualified
Matching Contribution Account of each Nonhighly Compensated Participant in the
same proportion that each Nonhighly Compensated Participant's Elective Deferrals
for the year bears to the total Elective Deferrals of all Nonhighly Compensated
Participants. However, for purposes of this contribution, Nonhighly Compensated
Participants who are not employed at the end of the Plan Year and, if this is a
standardized Plan, who have not completed more than 500 Hours of Service (or
three (3) consecutive calendar months if the elapsed time method is selected in
the Adoption Agreement) during such Plan Year, shall not be eligible to share in
the allocation and shall be disregarded.


(d)  Excise tax after 2 1/2 months (or 6 months). Any Excess Contributions (and
"income") which are distributed after 2 1/2 months, or 6 months with respect to
a Plan Year in which the EACA requirements of Section 12.2 are met, after the
end of the Plan Year are subject to a ten percent (10%) Employer excise tax
imposed by Code §4979.
80

--------------------------------------------------------------------------------



12.6 ACTUAL CONTRIBUTION PERCENTAGE TESTS


(a)  ACP test. Except as otherwise provided herein, this Subsection applies if
the prior year testing method is elected in the Adoption Agreement. The "Actual
Contribution Percentage" (hereinafter ACP) for Participants who are Highly
Compensated Employees (hereinafter "HCEs") for each Plan Year and the prior
year's ACP for Participants who were Nonhighly Compensated Employees
(hereinafter "NHCEs") for the prior Plan Year must satisfy one of the following
tests:


(1)  The ACP for a Plan Year for Participants who are "HCEs" for the Plan Year
shall not exceed the prior year's ACP for
Participants who were "NHCEs" for the prior Plan Year multiplied by 1.25; or


(2)  The ACP for a Plan Year for Participants who are "HCEs" for the Plan Year
shall not exceed the prior year's ACP for Participants who were "NHCEs" for the
prior Plan Year multiplied by 2.0, provided that the ACP for Participants who
are "HCEs" does not exceed the prior year's ACP for Participants who were
"NHCEs" in the prior Plan Year by more than two (2) percentage points.


Notwithstanding the above, for purposes of applying the foregoing tests with
respect to the first Plan Year (as defined in Regulation §1.401(m)-2(c)(2)) in
which the Plan permits any Participant to make "Employee contributions",
provides for "matching contributions", or both, the ACP for the prior year's
"NHCEs" shall be the greater of three percent (3%) or the current Plan Year's
ACP for these Participants. However, the provisions of this paragraph may not be
used if the Plan is a successor plan or is other wise prohibited from using such
provisions pursuant to Regulation §1.401(m)-2(c)(2).


(b)  Current year testing method. Notwithstanding the preceding, if the current
year testing method is elected in the Adoption Agreement or if no election is
made in the Adoption Agreement, and for any Plan Year for which the Employer has
either reserved the right to make a nonelective "ADP test safe harbor
contribution" pursuant to Section 12.8 or amended the Plan to make an "ADP test
safe harbor contribution," the ACP tests in (a)(1) and (a)(2) above shall be
applied by comparing the current Plan Year's ACP for Participants who are "HCEs"
with the current Plan Year's ACP (rather than the prior Plan Year's ACP) for
Participants who are "NHCEs" for the current Plan Year. Once made, the Employer
can elect prior year testing for a Plan Year only if the Plan has used current
year testing for each of the preceding 5 Plan Years (or if lesser, the number of
Plan Years the Plan has been in existence) or if, as a result of a merger or
acquisition described in Code §410(b)(6)(C)(i), the Employer maintains both a
plan using prior yea r testing and a plan using current year testing and the
change is made within the transition period described in Code §410(b)(6)(C)(ii).


(c)  Determination of "HCEs" and "NHCEs." A Participant is an "HCE" for a
particular Plan Year if the Participant meets the definition of an "HCE" in
effect for that Plan Year. Similarly, a Participant is an "NHCE" for a
particular Plan Year if the Participant does not meet the definition of an "HCE"
in effect for that Plan Year.


(d)  Calculation of ACP. For the purposes of this Section and Section 12.7, ACP
for a specific group of Participants for a Plan Year means the average of the
"contribution percentages" (calculated separately for each Participant in such
group). For this purpose, "contribution percentage" means the ratio (expressed
as a percentage) of the Participant's "contribution percentage amounts" to the
Participant's 414(s) Compensation. The actual contribution ratio for each
Participant and the ACP for each group, shall be calculated to the nearest
one-hundredth of one percent of the Participant's 414(s) Compensation.


(e)  Amounts included in ACP. "Contribution percentage amounts" means the sum of
(1) after-tax voluntary Employee contributions, (2) Employer "matching
contributions" made pursuant to Section 12.1(a)(2) (including Qualified Matching
Contributions to the extent such Qualified Matching Contributions are not used
to satisfy the tests set forth in Section 12.4), (3) Excess
Contributions recharacterized as nondeductible voluntary Employee contributions
pursuant to Section 12.5, and (4) Qualified
Nonelective Contributions, to the extent the Qualified Nonelective Contributions
are not used to satisfy the tests set forth in Section
12.4 and do not exceed the limitations of the targeted contribution limitation
of Section 12.4(g). However, "contribution per centage amounts" shall not
include "matching contributions" that are forfeited either to correct Excess
Aggregate Contributions or due to Code
§401(a)(4) and the Regulations thereunder because the contributions to which
they relate are Excess Deferrals, Excess Contrib utions, or Excess Aggregate
Contributions. In addition, "contribution percentage amounts" may include
Elective Deferrals provided the ADP test in Section 12.4 is met before the
Elective Deferrals are used in the ACP test and continues to be met following
the excl usion of
those Elective Deferrals that are used to meet the ACP test.


(f)   Participants taken into account. For purposes of this Section and Section
12.7, a Highly Compensated Participant and a
Nonhighly Compensated Participant shall include any Employee eligible to have
"matching contributions" made pursuant to Section
12.1(a)(2) (whether or not a salary deferral election was made or suspended
pursuant to the Plan) allocated to such Participant's Account for the Plan Year
or to make after-tax voluntary Employee contributions pursuant to Section 4.8
(whether or not after-tax voluntary Employee contributions are made) allocated
to the Participant's Account for the Plan Year.


(g)  Allocations taken into account. For purposes of determining the ACP test,
"Employee contributions" are considered to have been made in the Plan Year in
which contributed to the Plan. "Matching contributions" and Qualified
Nonelective Contributions will be considered made for a Plan Year if made no
later than the end of the twelve (12) month period beginning on the date after
the close of the Plan Year. Excess Contributions recharacterized as after-tax
voluntary Employee contributions pursuant to Section 12.5(b)(2) are taken into
account in the ACP for the Plan Year in which the contribution would have been
received in cash if there had not been a salary deferral election. A "matching
contribution" will be taken into account in the ACP for a Plan Year only if (1)
it is made on
81

--------------------------------------------------------------------------------





account of the Participant's nondeductible voluntary "employee contributions" or
on account of a Participant's Elective Deferrals under a plan maintained by the
Employer for that Plan Year and (2) it is allocated to the Participant's Account
as of any date with in that Plan Year.


(h)  Definition of "matching contribution" and "employee contribution." For
purposes of this Section and Section 12.7, "matching contribution" means an
Employer contribution made to the Plan, or to a contract describe d in Code
§403(b), on behalf of a Participant on account of a nondeductible voluntary
"employee contribution" made by such Participant, or on account of a
Participant's elective deferrals under a plan maintained by the Employer.
"Employee contribution" mea ns any contribution (other than Roth Elective
Deferrals) made to the Plan by or on behalf of a Participant that is included in
the Participant's gross income in the year in which made and that is maintained
under separate account to which earnings and losses are allocated.


(i)   Targeted matching contributions. Notwithstanding the preceding, for Plan
Years beginning in 2006 (or if earlier, the date the final 401(m) Regulations
are effective with respect to the Plan), a "matching contribution" with respect
to an Elective Deferral for a year is not taken into account in determining the
ACP for "NHCEs" to the extent it exceeds the greatest of:


(1)  five percent (5%) of the Participant's 414(s) Compensation for the year;
(2)  the Employee's Elective Deferrals for the year; or
(3)  the product of two (2) times the Plan's "representative matching rate" and
the Participant's Elective Deferrals for the year.


For purposes of this Subsection, the Plan's "representative matching rate" is
the lowest "matching rate" for any eligible "NHCE" among a group of "NHCEs" that
consists of half of all eligible "NHCEs" in the Plan for the Plan Year who make
Elective Deferr als
for the Plan Year (or, if greater, the lowest "matching rate" for all eligible
"NHCEs" in the Plan who are employed by the Employer on the last day of the Plan
Year and who make Elective Deferrals for the Plan Year).


For purposes of this Subsection, the "matching rate" for an Employee generally
is the "matching contributions" made for such Employee divided by the Employee's
Elective Deferrals for the year. If the "matching rate" is not the same for all
levels of Elective Deferrals for an Employee, the Employee's "matching rate" is
determined assuming that an Employee's Elective Deferrals are equal to six
percent (6%) of 414(s) Compensation.


If the Plan provides a match with respect to the sum of the Employee's after-tax
voluntary Employee contributions and Elective Deferrals, then for purposes of
this Subsection, that sum is substituted for the amount of the Employee's
Elective Deferrals and Employees who make either after-tax voluntary Employee
contributions or Elective Deferrals are taken int o account in determining the
Plan's "representative matching rate." Similarly, if the Plan provides a match
with respect to the Employee's after -tax voluntary
Employee contributions, but not Elective Deferrals, then for purposes of this
Subsection, the Employee's after-tax voluntary Employee
contributions are substituted for the amount of the Employee's Elective
Deferrals and Employees who make after -tax voluntary
Employee contributions are taken into account in determining the Plan's
"representative matchi ng rate."


(j)   Aggregation with other plans. In the event that this Plan satisfies the
requirements of Code §401(a)(4), 401(m), or 410(b) only if aggregated with one
or more other plans, or if one or more other plans satisfy the requirements of
such sections of the Code only if aggregated with this Plan, then this Section
shall be applied by determining the ACP of Employees as if all such plans were a
single plan. If more than ten percent (10%) of the Employer's "NHCEs" are
involved in a plan coverage change as defined in Regulation
§1.401(m)-2(c)(4), then any adjustments to the "NHCE's" ACP for the prior year
will be made in accordance with such Regulations, if
the Employer has elected in the Adoption Agreement to use the prior year testing
method. Plans may be aggregated in order to satisfy
Code §401(m) only if they have the same Plan Year and use the same ACP testing
method.


(k)  ACP if multiple plans. For the purposes of this Section, if an HCE is a
Participant under two (2) or more plans (other than an employee stock ownership
plan as defined in Code §4975(e)(7)) which are maintained by the Employer or an
Affiliated Employer to which "matching contributions," nondeductible voluntary
Employee contributions, or both, are made, all such contributions on behalf of
such HCE shall be aggregated for purposes of determining such HCE's actual
contribution ratio. However, if the plans have different plan years, then for
purposes of Plan Years beginning prior to 2006 (or if earlier, the date the
final 401(m) Regulations are effective with respect to the Plan), this paragraph
shall be applied by treating all plans ending with or within the same cal endar
year as a single plan. Notwithstanding the foregoing, certain plans shall be
treated as separate if mandatorily disaggregated under Regulations under Code
§401(m).


(l)   Disaggregation and otherwise excludable Employees. Notwithstanding
anything in this Section to the contrary, the provisions of this Section and
Section 12.7 may be applied separately (or will be applied separately to the
extent required by Regulations) to each "plan" within the meaning of Regulation
§1.401(m)-5. Furthermore, the provisions of Code §401(m)(5)(C) may be used to
exclude from consideration all Nonhighly Compensated Employees who have not
satisfied the minimum age and service requirements of Cod e
§410(a)(1)(A). For purposes of applying this provision, the Administrator may
use any effective d ate of participation that is permitted under Code §410(a)
provided such date is applied on a consistent and uniform basis to all
Participants.


(m) "HCEs" as sole Eligible Employees. If, for the applicable year for
determining the ACP of the "NHCEs" for a Plan Year, there are no eligible
"NHCEs," then the Plan is deemed to satisfy the ACP test for the Plan Year.
82

--------------------------------------------------------------------------------







12.7 ADJUSTMENT TO ACTUAL CONTRIBUTION PERCENTAGE TESTS


(a)  Authority to correct. In the event the Plan does not satisfy one of the
tests set forth in Section 12.6, the Administrator shall adjust Excess Aggregate
Contributions or, if the current year testing method is used, the Employer shall
make contributions p ursuant to the options set forth below or any combination
thereof.


(b)  Corrective distribution or Forfeiture. On or before the close of the
following Plan Year, the Highly Compensated Participant having the largest
allocation of "contribution percentage amounts" shall have a portion of such
"contribution percentage amounts" (and "income" allocable to such amounts)
distributed or, if non-Vested, Forfeited (including "income" allocable to such
Forfeitures) until the total amount of Excess Aggregate Contributions has been
distributed, or until the amount of the Participant's "contribution percentage
amounts" equals the "contribution percentage amounts" of the Highly Compensated
Participant having the next larges t amount of "contribution percentage
amounts." This process shall continue until the total amount of Excess Aggregate
Contributions has been distributed or forfeited. Any distribution and/or
Forfeiture of "contribution percentage amounts" shall be made in t he following
order:


(1)  Employer "matching contributions" distributed and/or forfeited pursuant to
Section 12.5(b)(1);


(2)  After-tax voluntary Employee contributions including Excess Contributions
recharacterized as after-tax voluntary Employee contributions pursuant to
Section 12.5(b)(2);


(3)  Unmatched Elective Deferrals used in the ACP and, thereafter,
simultaneously from such Elective Deferrals used in the
ACP which are matched and "matching contributions" which relate to such Elective
Deferrals (if the "matching contributions" are used in the ACP). "Matching
contributions" which are not used in the ACP but which relate to Elective
Deferrals that are distributed to Highly Compensated Participants pursuant to
this Subsection shall be forfeited unless the related "matching contributions"
are distributed as Excess Aggregate Contributions pursuant to this Subsection;


(4)  To the extent Elective Deferrals are distributed pursuant to the preceding
paragraph, then the distribution shall be made, as operationally determined by
the Administrator, from the Participant's Pre-Tax Elective Deferral Account or
the Participant's Roth Elective Deferral Account, to the extent both Pre-Tax
Elective Deferrals and Roth Elective Deferrals were made for the Plan Year, to
the extent both Pre-Tax Elective Deferrals and Roth Elective Deferrals were made
for the Plan Year; and


(5)  Remaining Employer "matching contributions."


(c)  Source of corrective distribution or Forfeiture. Any distribution or
Forfeiture of less than the entire amount of Excess Aggregate Contributions (and
"income") shall be treated as a pro rata distribution of Excess Aggregate
Contributions and "income." Distribution of Excess Aggregate Contributions shall
be designated by the Employer as a distribution of Excess Aggregate
Contributions (and "income"). Forfeitures of Excess Aggregate Contributions
shall be treated in accordance with Section 4.3. However, no such Forfeiture may
be allocated to a Highly Compensated Participant whose contributions are reduced
pursuant to this Section.


(d)  Determination of income or loss. For the purpose of this Section, "income"
means the income or losses allocable to Excess Aggregate Contributions, which
amount shall be determined and allocated, at the discretion of the
Administrator, using any of the methods set forth in Section 12.5(b)(4) with
respect to the calculation of "income" for Excess Contributions (applied by
substituting Excess Contributions with Excess Aggregate Contributions and by
substituting amounts taken into account under the ACP test for amounts taken
into account under the ADP test in Section 12.4). However, effective with
respect to Plan Years beginning after December 31, 2007 the Administrator will
not calculate and distribute "income" for the period between the end of the Plan
Yea r in which the Excess Aggregate Contribution and prior to the date of the
distribution (the "gap period").


(e)  Treatment of excess amounts. Excess Aggregate Contributions attributable to
amounts other than nondeductible voluntary
Employee contributions, including forfeited "matching contributions," shall be
treated as Employer contributions for purposes of Code
§§404 and 415 even if distributed from the Plan.


(f)   Ordering of tests. The determination of the amount of Excess Aggregate
Contributions with respect to any Plan Year shall be made after first
determining the Excess Contributions, if any, to be treated as nondeductible
voluntary Employee contribution s due to recharacterization for the Plan Year of
any other qualified cash or deferred arrangement (as defined in Code §401(k))
maintained by the Employer that ends with or within the Plan Year or which are
treated as after -tax voluntary Employee contributions due to recharacterization
pursuant to Section 12.5.


(g)  Corrective contributions. Notwithstanding the above, if the current year
testing method is being used, then within twelve (12) months after the end of
the Plan Year, the Employer may make a special Qualified Nonelective
Contribution or Employer matching contribution in accordance with one of the
following provisions which contribution shall be allocated to the Qualified
Nonele ctive Contribution Account or with respect to Employer "matching
contributions," to the Participant's Account of each Nonhighly Compensated
Participant eligible to share in the allocation in accordance with such
provision. If the prior year testing meth od is used, then a Qualified
Nonelective Contribution or an Employer "matching contributi on" may not be made
to correct the tests set forth in
83

--------------------------------------------------------------------------------





Section 12.6. The Employer shall provide the Administrator with written
notification of the amount of the contribution being made and to which provision
it relates.


(1)  A Qualified Nonelective Contribution may be made on behalf of Nonhighly
Compensated Participants in an amount sufficient to satisfy one of the tests set
forth in Section 12.6. Such contribution shall be allocated in the same
proportion that each Nonhighly Compensated Participant's 414(s) Compensation for
the year bears to the total 414(s) Compensation of all Nonhighly Compensated
Participants for such year.


(2)  A Qualified Nonelective Contribution may be made on behalf of Nonhighly
Compensated Participants in an amount sufficient to satisfy one of the tests set
forth in Section 12.6. Such contribution shall be allocated in the same
proportion that each Nonhighly Compensated Participant's 414(s) Compensation for
the year bears to the total 414(s) Compensation of all Nonhighly Compensated
Participants for such year. However, for purposes of this contribution,
Nonhighly Compensated Participants who are not employed at the end of the Plan
Year and, if this is a standardized Plan, who have not completed more than 500
Hours of Service (or three (3) consecutive calendar months if the elapsed time
method is selected in the Adoption Agreement) during such Plan Year, shall not
be eligible to share in the allocation and shall be disregarded.


(3)  A Qualified Nonelective Contribution may be made on behalf of Nonhighly
Compensated Participants in an amount sufficient to satisfy one of the tests set
forth in Section 12.6. Such contribution shall be allocated in equal amounts
(per capita).


(4)  A Qualified Nonelective Contribution may be made on behalf of Nonhighly
Compensated Participants in an amount sufficient to satisfy one of the tests set
forth in Section 12.6. Such contribution shall be allocated in equal amounts
(per capita). However, for purposes of this contribution, Nonhighly Compensated
Participants who are not employed at the end of the Plan Year and, if this is a
standardized Plan, who have not completed more than 500 Hours of Service (or
three (3) consecutive calendar months if the elapsed time method is selected in
the Adoption Agreement) during such Plan Year, shall not be eligibl e to share
in the allocation and shall be disregarded.


(5)  A Qualified Nonelective Contribution may be made on behalf of Nonhighly
Compensated Participants in an amount sufficient to satisfy one of the tests set
forth in Section 12.6. Such contribution shall be allocated to the Qualified
Nonelective Contribution Account of the Nonhighly Compensated Participant having
the lowest 414(s) Compensation, until the applicable test set forth in Section
12.6 is satisfied, or until such Nonhighly Compensated Participant has received
the lesser of the maximum "annual addition" pursuant to Section 4.4 or the
maximum that may be taken into account in the ACP test pursuant to Section
12.6(i) (Targeted Contributions). This process shall continue until one of the
tests set forth in Se ction 12.6 is satisfied.


(6)  A Qualified Nonelective Contribution may be made on behalf of Nonhighly
Compensated Participants in an amount sufficient to satisfy one of the tests set
forth in Section 12.6. Such contribution shall be allocated to the Qualified
Nonelective Contribution Account of the Nonhighly Compensated Participant having
the lowest 414(s) Compensation, until the applicable test set forth in Section
12.6 is satisfied, or until such Nonhighly Compensated Participant has received
the lesser of the maximum "annual addition" pursuant to Section 4.4 or the
maximum that may be taken into account in the ACP test pursuant to Section
12.6(i) (Targeted Contributions). This process shall continue until one of the
tests set forth in Section 1 2.6 is satisfied. However, for purposes of this
contribution, Nonhighly Compensated Employees who are not employed at the end of
the Plan Year and, if this is a standardized Plan, who have not completed more
than 500 Hours of Service (or three (3) consecutive
calendar months if the elapsed time method is selected in the Adoption
Agreement) during such Plan Year, shall not be eligibl e to share in the
allocation and shall be disregarded.


(7)  A "matching contribution" may be made on behalf of Nonhighly Compensated
Participants in an amount sufficient to satisfy one of the tests set forth in
Section 12.6. Such contribution shall be allocated on behalf of each Nonhighly
Compensated Participant in the same proportion that each Nonhighly Compensated
Participant's Elective Deferrals for the year bears to the
total Elective Deferrals of all Nonhighly Compensated Participants. The Employer
shall designate, at the time the contribution is made, whether the contribution
made pursuant to this provision shall be a Qualified Matching Contribution or an
Employer Nonelective Contribution.


(8)  A "matching contribution" may be made on behalf of Nonhighly Compensated
Participants in an amount sufficient to satisfy one of the tests set forth in
Section 12.6. Such contribution shall be allocated on behalf of each Nonhighly
Compensated Participant in the same proportion that each Nonhighly Compensated
Participant's Elective Deferrals for t he year bears to the
total Elective Deferrals of all Nonhighly Compensated Participants. The Employer
shall designate, at the time the contribution is made, whether the contribution
made pursuant to this provision shall be a Qualified Matching Contribution or an
Employer Nonelective Contribution. However, for purposes of this contribution,
Nonhighly Compensated Participants who are not employed at the end of the Plan
Year and, if this is a standardized Plan, who have not completed more than 500
Hours of Ser vice
(or three (3) consecutive calendar months if the elapsed time method is selected
in the Adoption Agreement) during such Plan
Year, shall not be eligible to share in the allocation and shall be disregarded.


(h)  Excise tax after 2 1/2 months (or 6 months). Any Excess Aggregate
Contributions (and "income") which are distributed after
2 1/2 months, or 6 months with respect to a Plan Year in which the EACA
requirements of Section 12.2(b) are met, after the end of the
Plan Year shall be subject to the ten percent (10%) Employer excise tax imposed
by Code §4979.
84

--------------------------------------------------------------------------------



12.8 401(k) ADP TEST SAFE HARBOR PROVISIONS


(a)  Election of "ADP test safe harbor." The provisions of this Section will
apply if the Employer has elected, in the 401(k) ADP Test Safe Harbor Provisions
Section of the Adoption Agreement, to use the "ADP test safe harbor" or "ACP
test safe harbor." If the Employer has elected to use the "ADP test safe harbor"
for a Plan Year, then the provisions relating to the ADP test describe d in
Section 12.4 and in Code §401(k)(3) do not apply for such Plan Year to the group
of Participants subject to the "ADP test safe harbor" provisions. In addition,
if the Employer has also elected to use the "ACP test safe harbor" for a Plan
Year, then the provisi ons relating to the ACP test described in Section 12.6
and in Code §401(m)(2) do not apply for such Plan Year to the group of
Participants subject to the "ACP test safe harbor" provisions. Furthermore, to
the extent any other provision of the Plan is inconsistent with the provisions
of this Section, the provisions of this Section will govern. In accordance with
Regulation §1.401(k)-1(e)(7) and Regulation §1.401(m)-
1(c)(2), it is impermissible for the Employer to use the ADP test or the ACP
test for a Plan Year in which it is intended for the Plan,
through its written terms, to use the "ADP test safe harbor" or "ACP test safe
harbor" and the Employer fails to satisfy the requirements of such safe harbors
for the Plan Year.


(b)  Definitions. For purposes of this Section and Section 12.9, the following
definitions apply:


(1)  "ACP test safe harbor" means the method described in Subsection (d) below
for satisfying the ACP test of Code §401(m)(2). (2)  "ACP test safe harbor
matching contributions" means "matching contributions" described in Subsection
(d)(1).
(3)  "ADP test safe harbor" means the method described in Subsection (c) for
satisfying the ADP test of Code §401(k)(3). (4)  "ADP test safe harbor
contributions" means the contributions made pursuant to Subsection (c)(1) below.
(5)  "Compensation" means Compensation as defined in Section 1.18, except, for
purposes of this Section, no dollar limit, other than the limit imposed by Code
§401(a)(17), applies to the Compensation of a Nonhighly Compensated Employee.


(6)  "Eligible Participant" means a Participant who is eligible to make Elective
Deferrals under the Plan for any part of the Plan Year (or who would be eligible
to make Elective Deferrals but for a suspension due to a hardship distribution
described in Section 12.10 or to statutory limitations, such as Code §§402(g)
and 415) and who is not excluded as an "eligible Participant" in the 401(k) ADP
Test Safe Harbor Provisions Section of the Adoption Agreement.


(7)  "Matching contributions" means contributions made by the Employer on
account of an "eligible Participant's" Elective
Deferrals.
(c)  Satisfying ADP safe harbor. The provisions of this Subsection apply for
purposes of satisfying the "ADP test safe harbor." (1)  The "ADP test safe
harbor contribution" is the contribution, elected by the Employer in the 401(k)
ADP Test Safe Harbor
Provisions Section of the Adoption Agreement, to be used to satisfy the "ADP test safe harbor." However, if no
contribution is
elected in the Adoption Agreement, the Employer will contribute to the Plan for
the Plan Year a "basic matching contribution" on behalf of each Eligible
Employee. The "basic matching contribution" is equal to (i) one hundred percent
(100%) of the amount of an "eligible Participant's" Elective Deferrals that do
not exceed three percent (3%) of the Participant's "Compensation" for the Plan
Year, plus (ii) fifty percent (50%) of the amount of the Participant's Elective
Deferrals that exceed three percent (3%) of the
Participant's "Compensation" but do not exceed five percent (5%) of the
Participant's "Compensation." However, if the
contribution is being made pursuant to a QACA as described in Section 12.9, then
the "basic matching contribution" is equal to (i) one hundred percent (100%) of
the amount of an "eligible Participant's" Elective Deferrals that do not exceed
one percent (1%) of the Participant's "Compensation" for the Plan Year, plus
(ii) fifty percent (50%) of the amount of the Participant's Elective Deferrals
that exceed one percent (1%) of the Participant's "Compensation" but do not
exceed six percent (6%) of the Participant's "Compensation." If pursuant to this
Section, the "ADP test safe harbor contribution" being made to the Plan
(including a contribution being made pursuant to a QACA as described in Section
12.9) is a matching contribution that is made on a basis other than the Plan
Year, then the matching contributions must be contributed to the Plan by the
last day of the Plan Year quarter immediately following the Plan Year quarter to
which the contributions relate.


(2)  Except as provided in Subsection (e) below, for purposes of the Plan, a
"basic matching contribution" or an "enhanced matching contribution" will be
treated as a Qualified Matching Contribution and a nonelective "ADP test safe
harbor contribution" will be treated as a Qualified Nonelective Contribution.
Accordingly, "ADP test safe harbor contributions" will be fully Vested and
subject to the distribution restrictions set forth in Section 12.2(e) other than
on account of a hardship (i.e., may generally not be distributed earlier than
severance of employment, death, Total and Permanent Disability, an event
described in Code §401(k)(10), or, in case of a profit sharing plan, the
attainment of age 59 1/2.). In addition, such contributions must satisfy the
"ADP test safe harbor" without regard to permitted disparity under Code §401(l).
An "enhanced matching contribution" is a matching contribution that, at rate of
Elective Deferrals, is at least equal to what the matching contribution would be
if un der the "basic matching contribution."


(3)  Notwithstanding the requirement that the Employer make the "ADP test safe
harbor contribution" to this Plan, if the
Employer so elects in the Adoption Agreement, the "ADP test safe harbor
contribution" will be made to the defined contribution
85

--------------------------------------------------------------------------------





plan indicated in the Adoption Agreement. However, such contributions will be
made to this Plan unless (i) each Employee eligible under this Plan is also
eligible under the other plan, and (ii) the other plan has the same Plan Year as
this Plan.


(4)  Within a reasonable period before the beginning of the Plan Year (or, in
the year an Eligible Employee becomes a Participant, within a reasonable period
before the Employee becomes eligible), the Employer will provide each "eligible
Participant" a comprehensive notice of the Participant's rights and obligations
under the Plan, written in a manner calculate d to be understood by the average
Participant. The determination of whether a notice satisfies the timing
requirement of this paragraph is based on all of the relevant facts and
circumstances. However, the timing requirement of the notice is deemed to be
satisfied if at least thirty (30) days, but not more than ninety (90) days,
before the beginning of the Plan Year, the Employer will provide each "eligible
Participant" a comprehensive notice of the Participant's rights and obligations
under the Plan, written in a manner calculated to be understood by the average
Participant. However, if an Employee becomes eligible after the 90th day before
the beginning of the Plan Year and does not receive the notice for that reason,
the notice must be provided no more than ninety ( 90) days before the Employee
becomes eligible but not later than the date the Employee becomes eligible.


(5)  In addition to any other election periods provided under the Plan, each
"eligible Participant" may make or modify a salary deferral election during the
thirty (30) day period immediately following receipt of the notice described in
Subsection (4) above. Furthermore, if the "ADP test safe harbor contribution" is
a "matching contribution" each Eligible Employee must be permitted to elect
sufficient Elective Deferrals to receive the maximum amount of "matching
contribut ions" available to the Participant under the Plan.


(d)  Application of "ACP test safe harbor." The provisions of this Subsection
apply if the Employer has elected to satisfy the "ACP
test safe harbor."


(1)  In addition to the "ADP test safe harbor contributions," the Employer will
make any "matching contributions" in accordance with elections made in the
Adoption Agreement. Such additional "matching contributi ons" will be considered
"ACP test safe harbor matching contributions." "Matching contributions" are
taken into account for a Plan Year purposes of the "ACP test safe harbor" in
accordance with the allocation and timing rules of Regulation §1.401(m) -2(a),
which provides that a matching contribution will be taken into account for a
Plan Year only if (1) it is made on account of the Participant's nondeductible
voluntary "employee contributions" or elective deferrals under a plan maintained
by the Employer for that Plan Year and (2) it is allocated to the Participant's
account as of any date within that Plan Year, and (3) it is actually paid to the
plan no later than twelve (12) months after the close of the Plan Year.


(2)  Notwithstanding any election in the Adoption Agreement to the contrary, an
"eligible Participant's" Elective Deferrals in excess of six percent (6%) of
"Compensation" may not be taken into account in applying "ACP test safe harbor
matching contributions." In addition, any portion of an "ACP test safe harbor
matching contribution" attributable to a discretionary "matching contribution"
may not exceed four percent (4%) of an "eligible Participant's" "Compensation."


(e)  Application of ACP test. The Plan is required to satisfy the ACP test of
Code §401(m)(2), using the current year testing method, if the Plan permits
after-tax voluntary Employee contributions or if matching contributions that do
not satisfy the "ACP test safe harbor" may be made to the Plan. In such event,
only "ADP test safe harbor contributions" or "ACP test safe harbor contributi
ons" that exceed the amount needed to satisfy the "ADP test safe harbor" or "ACP
test safe harbor" (if t he Employer has elected to use the
"ACP test safe harbor") may be treated as Qualified Nonelective Contributions or
Qualified Matching Contributions in applying the
ACP test. In addition, in applying the ACP test, elective contributions may not
be treated as "matching contributions" under Code
§401(m)(3). Furthermore, in applying the ACP test, the Employer may
operationally elect to disregard with respect to all "eli gible Participants"
(1) all "matching contributions" if the Plan satisfies the "ACP test safe
harbor" and (2) "matching contributions" that do not exceed four percent (4%) (3
1/2% if a QACA) of each Participant's "Compensation" if the Plan satisfies the
"ADP test safe harbor" using "matching contributions" (the "basic matching
contribution" or the "enhanced matching contribution") and the "ACP test safe
harbor" is not satisfied.


(f)   Modification of top-heavy rules. The top-heavy requirements of Code §416
and the Plan shall not apply in any Plan Year in which the Plan consists solely
of a cash or deferred arrangement which meets the requirements of Code
§401(k)(12) and "matching contributions" with respect to which the requirements
of Code §401(m)(11) are met.


(g)  Plan Year requirement. Except as provided in Regulation §1.401(k)-3(e), the
Plan will fail to satisfy the requirements of Code
§401(k)(12) and this Section for a Plan Year unless such provisions remain in
effect for an entire twelve (12) month Plan Yea r.


(h)  Discretionary safe harbor nonelective contribution. If the Employer has
elected in the Adoption Agreement to either not use the 401(k) safe harbor
provisions of this Section or to utilize the "maybe" election with respect to
the nonelective "ADP test safe harbor contribution," then the Employer may elect
to utilize the "ADP test safe harbor" provisions for a Plan Year after the Plan
Year has commenced in accordance with the provisions of this Subsection. In
order to utilize this Sub section, the Employer must provide a
notice in accordance with Section 12.8(c)(4) above, except that the notice must
provide that the Employer may provide the non elective "ADP test safe harbor
contribution" and that a supplemental notice will be provided at least thirty
(30) days prior to the last day of the Plan Year if the Employer decides to make
the nonelective "ADP test safe harbor contribution". In order to implement the
401( k) safe harbor provisions of this Section for the Plan Year, the Employer
must (1) amend the Adoption Agreement to provide for the nonelective "ADP test
safe harbor contribution" and, (2) provide a supplemental notice to Participants
indicating its intention to
86

--------------------------------------------------------------------------------





provide such nonelective "ADP test safe harbor contribution". The supplemental
notice indicating the Employer's intention to make the nonelective "ADP test
safe harbor contribution" must be provided no later than thirty (30) days prior
to the last day of the Plan Year for the Plan in order for the provisions of
this Section to apply.


(i)   Elimination of safe harbor contributions or matching contributions. The
Employer may amend the Plan during a Plan Year to reduce or eliminate "ADP test
safe harbor contributions" or matching contributions for such Plan Year subject
to the following provisions.


(1)  An amendment may be made during a Plan Year to reduce or eliminate
prospectively any or all "ADP test safe harbor contributions" provided a
supplemental notice is given to all "eligible Participants" explaining the
consequences and effective date of the amendment, and that such "eligible
Participants" have a reasonable opportunity (including a reasonable period) to
change their Elective Deferral (and if applicable, their Voluntary Employee
Contribution) elections. An amendment reducing or eliminating an "ADP test safe
harbor contribution" must be effective no earlier than the later of: (i) thirty
(30) days after "eligible Participants" are given the supplemental notice or
(ii) the date the amendment is adopted. If the Employer amends the Plan to
reduce or eliminate the "ADP test safe harbor contributions," then except as
provided in Code §§401(k) and 401(m) and the Regulations thereunder, the Plan is
subject to the ADP test set forth in Section 12.4 and the ACP test set forth in
Section 12.6 for the entire Plan Year using current year testing and the
Employer must also satisfy the provisions of this Section 12.8 until the
amendment becomes effective.


(2)  Notwithstanding the preceding, an amendment may be made during a Plan Year
to eliminate a nonelective "ADP test safe harbor contribution" for such Plan
Year only in accordance with the provisions of Regulation 1.401(k) -3(g) and, if
applicable, Regulation §1.401(m)-3(h)).


(3)  If the Employer eliminates a matching contribution that is not an "ADP test
safe harbor contribution," then the "ADP test safe harbor" provisions of this
Section continue to apply (i.e., the provisions relating to the ADP test
described in Section 12.4 and in Code §401(k)(3) do not apply for such Plan Year
to the group of Participants subject to the "ADP test safe harbor" provisions).


12.9 QUALIFIED AUTOMATIC CONTRIBUTION ARRANGEMENT


(a)  Qualified Automatic Contribution Arrangement (QACA). If elected in the
Adoption Agreement, the Employer maintains a Plan with Automatic Deferral
provisions as a Qualified Automatic Contribution Arrangement (QACA) and the
provisions of this Section will apply. Except as otherwise provided in this
Section, the Plan's "ADP test safe harbor" and "ACP test safe harbor" provisions
set forth in Section 12.8 apply. The Employer will contribute on behalf of the
Participants specified in the Adopt ion Agreement, "ADP test safe harbor
contributions," as elected in the Adoption Agreement.


(b)  Participants subject to the QACA. The Employer in its Adoption Agreement
will elect which Participants are subject to the QACA Automatic Deferral on the
"QACA Effective Date" thereof which may include some or all current Participants
or may be limited to those Employees who become Participants after the "QACA
Effective Date." The "QACA Effective Date" means the date on which the QACA goes
into effect, either as to the overall Plan or as to an individual Participants
as the context requires. A QACA becomes effective as to the Plan as of the date
the Employer elects in the Adoption Agreement. A Participant's "QACA Effectiv e
Date" is as soon as practicable after the Participant is subject to Automatic
Deferrals under the QACA, consistent with: (A) applicable law; and (B) the
objective of affording the Participant a reasonable period of time after receipt
of the QACA notice to make an Affirmative Election (and, if applicable, an
investment election).


(c)  QACA Automatic Deferral amount. Except as provided in Subsection (d) below
(relating to uniformity requirements), the Plan must apply to all Participants
subject to the QACA, a uniform Automatic Deferral amount, as a percentage of
each Participant's Compensation, which does not exceed ten percent (10%), and
which is at least the following minimum amount:


(1)  Initial period. 3% for the period that begins when the Participant first
has contributions made pursuant to a default election under the QACA and ends on
the last day of the following Plan Year;


(2)  Third Plan Year. 4% for the third Plan Year of the Participant's
participation in the QACA;


(3)  Fourth Plan Year. 5% for the fourth Plan Year of the Participant's
participation in the QACA; and


(4)  Fifth and later Plan Years. 6% for the fifth Plan Year of the Participant's
participation in the QACA and for each subsequent Plan Year.


For purposes of the above, the Plan will treat an Employee who for an entire
Plan Year did not have contributions made pursuant to a default election under
the QACA as not having made such contributions for any prior Plan Year.
87

--------------------------------------------------------------------------------





(d)  Uniformity. The "Automatic Deferral Percentage" must be a uniform
percentage of Compensation. The "Automatic Deferral Percentage" is the
percentage of Automatic Deferral which the Employer elects in the Adoption
Agreement (including any schedu led increase to the "Automatic Deferral
Percentage"). However, the Plan does not violate the uniform "Automatic Deferral
Percentage" merely because:


(1)  Years of participation. The "Automatic Deferral Percentage" varies based on
the number of Plan Years the Parti cipant has participated in the Plan while the
Plan has applied the QACA provisions;


(2)  No reduction from prior default percentage. The Plan does not reduce an
"Automatic Deferral Percentage" that, immediately prior to the QACA's effective
date was higher (for any Participant) than the "Automatic Deferral Percentage."


(3)  Applying statutory limits. The Plan limits the Automatic Deferral amount so
as not to exceed the limits of Code
§401(a)(17), 402(g) (determined without regard to Catch-Up Contributions), or
415;


(4)  No Automatic Deferrals during hardship suspension. The Plan does not apply
the Automatic Deferral during a period of suspension, under the Plan's hardship
distribution provisions, of Participant's right to make Elective Deferrals to
the Plan following a hardship distribution; or


(5)  Disaggregated groups. The Plan applies different default percentages to
different groups if the groups can be disaggregated under Regulation
§1.401(k)-1(b)(4).


(e)  Safe harbor notice. The Plan's safe harbor notice provisions apply as set
forth in Section 12.8, except the Employer must provide the initial QACA safe
harbor notice sufficiently early so that an Employee has a reasonable period
after receiving the notice and before the first Automatic Deferral to make an
Affirmative Election. In addition, the notice must state: (1) the Automati c
Deferral amount that will apply in absence of the Employee's Affirmative
Election; (2) the Employee's right to elect not to have any Automatic Deferral
amount made on the Employee's behalf or to elect to make Elective Deferrals in a
different amount or percentage of Compensation; and (iii) how the Plan will
invest the Automatic Deferrals. However, if it is not practicable for the notice
to be provided on or before the date an Employee becomes a Participant, then the
notice nonetheless will be treated as provided tim ely if it is provided as soon
as practicable after that date and the Employee is permitted to elect to defer
from all types of Compensation that may be deferred under the Plan earned
beginning on that date. For this purpose, the Administrator is deemed to provide
timely notice if the Administrator provides the notice at least thirty (30) days
and not more than ninety (90) days prior to the beginning of the
QACA Plan Year.


(f)   Distributions. A Participant's Account balance attributable to QACA "ADP
test safe harbor contributions" is subject to the distribution restrictions set
forth in Section 12.2(e) other than on account of a hardship (i.e., may
generally not be distributed earlier than severance of employment, death, Total
and Permanent Disability, an event described in Code §401(k)(1 0), or, in case
of a profit sharing plan, the attainment of age 59 1/2).


(g)  Vesting. A Participant's Account balance attributable to QACA "ADP test
safe harbor contributions" is Vested in accordance with the vesting schedule, if
any, elected in the Adoption Agreement.


(h)  Compensation. Compensation for purposes of determining the "Automatic
Deferral Percentage" has the same meaning as
Compensation with regard to Elective Deferrals.


(i)   Modification of top-heavy rules. The top-heavy requirements of Code §416
and the Plan shall not apply in any Plan Year in which the Plan consists solely
of a cash or deferred arrangement which meets the requirements of Code
§401(k)(13) and "matchi ng contributions" with respect to which the requirements
of Code §401(m)(12) is met.


12.10ADVANCE DISTRIBUTION FOR HARDSHIP


(a)  Hardship events. If elected in the Adoption Agreement, the Administrator,
at the election of a Participant, shall direct the Trustee (or Insurer) to
distribute to the Participant in any one Plan Year up to the lesser of (1) 100%
of the Accounts as selected in the Adoption Agreement valued as of the last
Valuation Date or (2) the amount necessary to satisfy the immediate and heavy
financial need of the Participant. For purposes of this Section, a Participant
shall include an Employee who has an Account balance i n the Plan. Any
distribution made pursuant to this Section shall be deemed to be made as of the
first day of the Plan Year or, if later, the Valuation Date immediately
preceding the date of distribution, and the Account from which the distribution
is made shall be reduced accordingly. Effective with respect to Plan Years
beginning in 2006 (or if earlier, the date the final 401(k) Regulations are
effective with respect to the Plan), withdrawal under this Section shall be
authorized only if the distribution i s for one of the following or any other
item permitted under Regulation §1.401(k)-1(d)(3)(iii)(B) or any other federally
enacted legislation:


(1)  expenses for (or necessary to obtain) medical care (as defined in Code
§213(d));


(2)  costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;
88

--------------------------------------------------------------------------------





(3)  payments for burial or funeral expenses for the Participant's deceased
parent, Spouse, children or dependents (as defined in
Code §152, and without regard to Code §152(d)(1)(B));


(4)  payment of tuition, related educational fees, and room and board expenses,
for up to the next twelve (12) mont hs of
post-secondary education for the Participant, the Participant's Spouse,
children, or dependents (as defined in Code §152, and without regard to Code
§152(b)(1), (b)(2), and (d)(1)(B));


(5)  payments necessary to prevent the eviction of the Participant from the
Participant's principal residence or foreclosure on the mortgage on that
residence; or


(6)  expenses for the repair of damage to the Participant's principal residence
that would qualify for the casualty deduction under
Code §165 (determined without regard to whether the loss exceeds 10% of adjusted
gross income).


(b)  Beneficiary-based distribution. If elected in Adoption Agreement, then
effective as of the date specified in the Adoption Agreement, but no earlier
than August 17, 2006, a Participant's hardship event includes an immediate and
heavy financial need of the Participant's "primary Beneficiary under the Plan,"
that would constitute a hardship event if it occurred with respect to the
Participant's Spouse or dependent as defined under Code §152 (such hardship
events being limited to educational expenses, funeral expenses and certain
medical expenses). For purposes of this Section, a Participant's "primary
Beneficiary under the Plan" is an individual who is named as a Beneficiary under
the Plan (by the Participant or pursuant to Section 6.2(d)) and has an
unconditional right to al l or a portion of the Participant's Account balance
under the Plan upon the Participant's death.


(c)  Other limits and conditions. No distribution shall be made pursuant to this
Section unless the Administrator, based upon the Participant's representation
and such other facts as are known to the Administrator, determines that all of
the following con ditions are satisfied:


(1)  The distribution is not in excess of the amount of the immediate and heavy
financial need of the Participant (including any amounts necessary to pay any
federal, state, or local taxes or penalties reasonably anticipated to result
from the distrib ution);


(2)  The Participant has obtained all distributions, other than hardship
distributions, and all nontaxable loans currently available under all plans
maintained by the Employer (to the extent the loan would not increase the
hardship); and


(3)  The Plan, and all other plans maintained by the Employer, provide that the
Participant's Elective Deferrals and nondeductible voluntary Employee
contributions will be suspended, for at least six (6) months after receipt of
the hardship distribution.


(d)  Limitation on Account withdrawals. Notwithstanding the above, distributions
from the Participant's Elective Deferral Account, Qualified Matching
Contribution Account and Qualified Nonelective Contribution Account pursuant to
this Section shall be limited solely to the Participant's Elective Deferrals and
any income attributable thereto credited to the Participant's Elective Def erral
Account as of December 31, 1988.


(e)  Other limits and conditions. If elected in the Adoption Agreement, no
distribution shall be made pursuant to this Section from the Participant's
Account until such Account has become fully Vested. Furthermore, if a hardship
distributi on is permitted from more than one Account, the Administrator may
determine any ordering of a Participant's hardship distribution from such
Accounts.


(f)   Distribution rules apply. Any distribution made pursuant to this Section
shall be made in a manner which is consistent with and satisfies the provisions
of Section 6.5, including, but not limited to, all notice and consent
requirements of Code §§411(a)(11) and 417 and the Regulations thereunder.


12.11IN-PLAN ROTH ROLLOVER CONTRIBUTIONS


(a)  Right to elect In-Plan Roth Rollover Contribution. If elected in the
Adoption Agreement, then effective as of the date specified in the Adoption
Agreement, but no earlier than September 28, 2010, a Participant may elect to
roll over a distribut ion
directly to an In-Plan Roth Rollover Contribution Account in accordance with the
provisions of the Plan, this Section and the elections made in the Adoption
Agreement. "In-Plan Roth rollover contributions" will be subject to the Plan
rules related to designated Roth accounts.


(b)  Eligibility for distribution and rollover. A Participant must be eligible
for a distribution in order to roll over a distribution to an In-Plan Roth
Rollover Contribution Account in accordance with this Section. A Participant may
not make an "in -Plan Roth rollover contribution" with regard to an amount which
is not an "eligible rollover distribution" as defined in Section 6.15.


(c)  Form of rollover. The Administrator may permit an "in-Plan Roth rollover
contribution" either by converting to cash any non-cash investments prior to
rolling over the Participant's distribution election amount to the In-Plan Roth
Rollover Contribution Account, or by rolling over the Participant's current
investments to the In-Plan Roth Rollover Contribution Account. A Plan loan so
transferred in a direct rollover (if such transfer is permitted) without
changing the repayment schedule is not treated as a new loan .
89

--------------------------------------------------------------------------------





(d)  Treatment of In-Plan Roth Rollover Contributions.


(1)  Amount of In-Plan Roth Rollover Contribution. If specified in the Adoption
Agreement, a Participant may take an
in-service distribution only for purposes of electing a direct rollover to an
In-Plan Roth Rollover Contribution Account. If elected in the Adoption
Agreement, a portion of the amount that is eligible to be rolled over to an In
-Plan Roth Rollover Contribution Account may be distributed solely for the
purpose of federal or state income tax withholding for the Participa nt's
anticipated tax obligations regarding the amount includible in the Participant's
gross income by reason of the In -Plan Roth Rollover Contribution (and the
amount withheld for income taxes). The Administrator may limit the amount of the
100% withholdin g distribution to the amount the Administrator reasonably
determines is sufficient to satisfy the Participant's federal and/or state
income tax lia bility relating to the Plan distribution.


(2)  No rollover or distribution treatment. Notwithstanding any other Plan
provision, a direct In-Plan Roth Rollover Contribution is not a rollover
contribution for purposes of the Plan. Accordingly, the Plan will take into
account the amount s attributable to an "in-Plan Roth rollover contribution" in
determining whether a Participant's Vested Account balance exceeds
$5,000 for purposes of Code §411(a)(11). In addition, an "in-Plan Roth rollover
contribution" is not a distribution for purposes of Code §§401(a)(11) (relating
to spousal consent) and 3405(c) (relating to mandatory income tax withholding).
Furthermore, it is not a distribution for purposes of applying any limitations
that a Plan may impose with respect to the number of in -service distributions
permitted by the Plan.


(3)  Withdrawal of In-Plan Roth Rollover Contributions. A Participant may
withdraw amounts from the Participant's In-Plan Roth Rollover Contribution
Account only when the Participant is eligible for a distribution from the Plan
account that is the source of the "in-Plan Roth rollover contribution." This
Section does not expand (except, if elected, for distributions for withholding)
or eliminate any distribution rights on amounts that a Participant elects to
treat as an "in -Plan Roth rollover contribution."


(e)  Definitions and other rules.


(1)  In-Plan Roth Rollover Contribution. An "in-Plan Roth rollover contribution"
means a rollover contribution to the Plan that consists of a distribution from a
Participant's Plan account, other than a designated Roth account, that the
Participant rolls over to the Participant's designated In-Plan Roth Rollover
Contribution Account in the Plan, in accordance with Code §402(c)(4). An
"in-Plan Roth rollover contribution" may occur only by a direct rollover.


(2)  Participant includes spousal Beneficiary/Alternate Payee. For purposes of
eligibility for an "in-Plan Roth rollover contribution," the Plan will treat a
Participant's surviving Spouse Beneficiary or Alternate Payee Spouse or former
Spouse as a Participant (unless the right to elect an "in-Plan Roth rollover
contribution" is limited to Employees). A non-Spouse Beneficiary may not make an
"in-Plan Roth rollover contribution."


(3)  Distribution from partially Vested account. Distributions (i.e., the source
of the "in-Plan Roth rollover contribution" amounts) are permitted only from
Vested amounts allocated to a qualifying source as identified in the Adoption
Agreement. If a distribution is made to a Participant who has not severed
employment and who is not fully Vested in the Participant's Account from which
the rollover is to be made, and the Participant may increase the Vested
percentage in such account, then at any relevant time the Participant's Vested
portion of the account will be determined in the manner set forth in Section
6.5(h).


ARTICLE XIII SIMPLE 401(K) PROVISIONS


13.1 SIMPLE 401(k) PROVISIONS


(a)  If elected in the Adoption Agreement, this Plan is intended to be a SIMPLE
401(k) plan which satisfies the requirements of Code
§§401(k)(11) and 401(m)(10).


(b)  The provisions of this Article apply for a "year" only if the following
conditions are met:


(1)  The Employer adopting this Plan is an "eligible employer." An "eligible
employer" means, with respect to any "year," an Employer that had no more than
100 Employees who received at least $5,000 of "compensation" from the Employe r
for the preceding "year." In applying the preceding sentence, all employees of
an Affiliated Employer and Leased Employees are taken into account.


An "eligible employer" that has elected to use the SIMPLE 401(k) provisions but
fails to be an "eligible e mployer" for any subsequent "year," is treated as an
"eligible employer" for the two (2) "years" following the last "year" the
Employer was an "eligible employer." If the failure is due to any acquisition,
disposition, or similar transaction involving an " eligible employer," the
preceding sentence applies only if the provisions of Code §410(b)(6)(C)(i) are
satisfied.


(2)  No contributions are made, or benefits accrued for services during the
"year," on behalf of any "eligible employee" under any other plan, contract,
pension, or trust described in Code §219(g)(5)(A) or (B), maintained by the
Employer.
90

--------------------------------------------------------------------------------







(c)  To the extent that any other provision of the Plan is inconsistent with the
provisions of this Article, the provisions of thi s Article govern.


13.2 DEFINITIONS


(a)  "Compensation" means, for purposes of this Article, the sum of the wages,
tips, and other compensation from the Employer subject to federal income tax
withholding (as described in Code §6051(a)(3)) and the Employee's salary
deferral contributions made under this or any other 401(k) plan, and, if
applicable, elective deferrals under a Code §408(p) SIMPLE plan, a SARSEP, or a
Code
§403(b) annuity contract and compensation deferred under a Code §457 plan,
required to be reported by the Employer on Form W-2 (as described in Code
§6051(a)(8)). For Self-Employed Individuals, "compensation" means net earnings
from self-employment
determined under Code §1402(a) prior to subtracting any contributions made under
this Plan on behalf of the individual. "Compensation" also includes amounts paid
for domestic service (as described in Code §3401(a)(3)). The provisions of the
Plan implementing the limit on Compensation under Code §401(a)(17) apply to the
"compensation" under this Article.


(b)  "Eligible employee" means, for purposes of this Article, any Participant
who is entitled to make Elective Deferrals described in
Code §402(g) under the terms of the Plan.


(c)  "Year" means the calendar year.


13.3 CONTRIBUTIONS


(a)  Salary deferral contributions


(1)  Each "eligible employee" may make a salary deferral election to have
"compensation" reduced for the "year" in any amount selected by the Employee
subject to the limitation in Subsection (c) below. The Employer will make a
salary deferral contribution to the Plan, as an Elective Deferral, in the amount
by which the Employee's "compensation" has been reduced.


(2)  The total salary deferral contribution for the "year" for any Employee
cannot exceed the limitation on salary deferral contributions in effect for the
"year" pursuant to Code §408(p)(2). The limit will be adjusted by the Secretary
of the Treasu ry for cost-of living increases under Code §408(p)(2)(E). Any such
adjustments will be in multiples of $500. The amount of an Employee's salary
deferral contributions permitted for a "year" is increased for Employees aged 50
or over by the end of the "year" by the amount of allowable Catch-Up
Contributions pursuant to Code §414(v)(2). The limit will be adjusted by the
Secretary of the Treasury for cost-of-living increases under Code §414(v)(2)(C).
Any such adjustments will be in multiples of
$500. Catch-Up Contributions are otherwise treated the same as other salary
deferral contributions.


(b)  Other contributions


(1)  Matching contributions. Unless (2) below is elected, each "year" the
Employer will make a matching contrib ution to the Plan on behalf of each
Employee who makes a salary deferral election under Section 13.3(a). The amount
of the matching contribution will be equal to the Employee's salary deferral
contribution up to a limit of three percent (3%) of the Employe e's
"compensation" for the full "year."


(2)  Nonelective Contributions. For any "year," instead of a matching
contribution, the Employer may elect to contribute a Nonelective Contribution of
two percent (2%) of "compensation" for the full "year" for each "eligible
employee" who received at least $5,000 of "compensation" from the Employer for
the "year."


(c)  Limitation on Other Contributions


No Employer or Employee contributions may be made to this Plan for the "year"
other than salar y deferral contributions described in Section 13.3(a), matching
or Nonelective Contributions described in Section 13.3(b) and rollover
contributions described in Regulation §1.402(c)-2, Q&A-1(a). Furthermore, the
provisions of Section 4.4 which implement the limitations of Code §415 apply to
contributions made pursuant to this Section (other than Catch-Up Contributions).


13.4 ELECTION AND NOTICE REQUIREMENTS


(a)  Election period


(1)  In addition to any other election periods provided under the Plan, each
"eligible employee" may make or modify a salary deferral election during the
60-day period immediately preceding each January 1st.


(2)  For the "year" an Employee becomes eligible to make salary deferral
contributions under this Article, the 60 -day election period requirement of
Subsection (a)(1) is deemed satisfied if the Employee may make or modify a
salary deferral election during a 60-day period that includes either the date
the Employee becomes eligible or the day before.
91

--------------------------------------------------------------------------------





(3)  Each "eligible employee" may terminate a salary deferral election at any
time durin g the "year." (b)  Notice requirements
(1)  The Employer will notify each "eligible employee" prior to the 60-day
election period described in Section 13.4(a) that a salary deferral election or
a modification to a prior election may be made during that period.


(2)  The notification described in (1) above will indicate whether the Employer
will provide a matching contribution described in
Section 13.3(b)(1) or a two percent (2%) Nonelective Contribution described in
Section 13.3(b)(2) for that "year."


13.5 VESTING REQUIREMENTS


All benefits attributable to contributions made pursuant to this Article are
nonforfeitable at all times, and all previous contributions made under the Plan
are nonforfeitable as of the beginning of the Plan Year that the 401(k) SIMPLE
provisions apply.


13.6 TOP-HEAVY RULES


The Plan is not treated as a top-heavy plan under Code §416 for any "year" for
which the provisions of this Article are effective and satisfied.


13.7 NONDISCRIMINATION TESTS


The Plan is treated as meeting the requirements of Code §§401(k)(3)(A)(ii) and
401(m)(2) for any "year" for which the provisions of this Article are effective
and satisfied. Accordingly, Sections 12.4, 12.5, 12.6 and 12.7 shall not apply
to the Plan for any "year" for which this Article applies.


ARTICLE XIV
MULTIPLE EMPLOYER PROVISIONS


14.1 ELECTION AND OVERRIDING EFFECT


If a Participating Employer that is not an Affiliated Employer adopts this Plan,
then the provisions of this Article XIV shal l apply to such Participating
Employer as of the Effective Date specified in its participation agreement and
supersede any contrary provisions in the basic Plan document or the Adoption
Agreement. If this Article XIV applies, then the Plan shall be a multiple
employer plan a s described
in Code §413(c). In this case, the Employer and each Participating Employer
acknowledge that the Plan is a multiple employer plan subj ect to the rules of
Code §413(c) and the Regulations thereunder, which are hereby incorporated by
reference, and specific annual reporting
requirements.


14.2 DEFINITIONS


The following definitions shall apply to this Article XIV and shall supersede
any conflicting definitions in the Plan:


(a)  Employee. "Employee" means any common law employee, Self-Employed
Individual, Leased Employee or other person the Code treats as an employee of a
Participating Employer for purposes of the Participating Employer's qualified
plan. Either the Adoption Agreement or a participation agreement to the Adoption
Agreement may designate any Employee, or class of Employees, as not eligible to
participate in the Plan.


(b)  Lead Employer. "Lead Employer" means the signatory Employer to the Adoption
Agreement execution page, and does not include any Affiliated Employer or
Participating Employer. The "lead Employer" has the same meaning as the Employer
for purposes of making Plan amendments and other purposes regardless of whether
the "lead Employer" is also a Participating Employer under this Article XIV.


14.3 PARTICIPATING EMPLOYER ELECTIONS


The participation agreement must identify the Participating Employer and the
covered Employees and provide for the Participat ing Employer's signature. In
addition, in the participation agreement, the "lead Employer" shall sp ecify
which elections, if any, the Participating Employer can modify, and any
restrictions on the modifications. Any such modification shall apply only to the
e mployees of that Participating Employer. The Participating Employer shall make
any such modifica tion by selecting the appropriate option on its participation
agreement to the "lead Employer's" Adoption Agreement. To the extent that the
Adoption Agreement does not permi t modification of an election, any attempt by
a Participating Employer to modify th e election shall have no effect on the
Plan and the Participating Employer is bound by the Plan terms as selected by
the "lead Employer." If a Participating Employer does not ma ke any permissible
participation agreement election modifications, then with regard to any
election, the Participating Employer is bound by the Adoption Agreement terms as
completed by the "lead Employer." Notwithstanding the other provisions of this
Section, if a Stan dardized Plan is being used, then the elections available to
Participating Employers must be limited to the elections available to the "lead
Employer"
92

--------------------------------------------------------------------------------





that ensure the Plan, by design, satisfies the minimum coverage requirements of
Code §410(b) and the nondiscrimination requir ements of
Code §401(a)(4).


14.4 HIGHLY COMPENSATED EMPLOYEE STATUS


Status as a Highly Compensated Employee shall be determined separately with
respect to each Participating Employer.


14.5 TESTING


(a)  Separate status. The Administrator shall perform the tests listed below
separately for each Participating Employer, with respect to the Employees of
that Participating Employer. For this purpose, the Employees of a Participating
Employer, and their alloc ations and accounts, shall be treated as though they
were in separate plan. Any correction action, such as additional contributions
or corrective distributions, shall only affect the Employees of the
Participating Employer. The tests subject to this separate t reatment are:


(1)  The ADP test in Section 12.4. (2)  The ACP test in Section 12.6.
(3)  Nondiscrimination testing as described in Code §401(a)(4) and the
applicable Regulations. (4)  Coverage testing as described in Code §410(b) and
the applicable Regulations.
(b)  Joint status. The Administrator shall perform the following tests for the
Plan as whole, without regard to employment by a particular Participating
Employer:


(1)  Applying the Code §415 limitation in Section 4.4.


(2)  Applying the Code §402(g) limitation in Section 12.2.


(3)  Applying the limit on Catch-Up Contributions in Section 12.2.


14.6 TOP HEAVY PROVISIONS


The Plan will apply the provisions of Article IX separately to each
Participating Employer. The Plan will be considered separate plans for each
Participating Employer and its Employees for purposes of determining whether
such a separate plan is top -heavy under Section 9.1 or is entitled to the
exemption described in Section 12.8(f) or 12.9(i). For purposes of applying this
Article to a Participating Employer, the Participating Employer and any business
which is related to that Participating Employer shall be the "Employer" for
purposes of Section
9.1, and the terms "Key Employee" and "Non-Key Employee" shall refer only to the
Employees of that Participating Employer. If such a
Participating Employer's separate plan is top-heavy, then:


(a)  Highest contribution rate. The Administrator shall determine the highest
Key Employee contribution rate under Section 4.3(g)
by reference to the Key Employees and their allocations in the separate plan of
that Participating Employer;


(b)  Top-heavy minimum allocation. The Administrator shall determine the amount
of any required top-heavy minimum allocation separately for that separate plan
under Section 4.3(f); and


(c)  Plan Which Will Satisfy. The Participating Employer shall make any
additional contributions Section 4.3(k) requires.


14.7 COMPENSATION


(a)  Separate determination. For the following purposes, a Participant's
Compensation shall be determined separately for each
Participating Employer:


(1)  Nondiscrimination and coverage. All of the separate tests listed in Section
14.5(a). (2)  Top-heavy. Application of the top-heavy rules in Article IX.
(3)  Allocations. Application of allocations under Article IV.


(4)  HCE determination. The determination of an Employee's status as a Highly
Compensated Employee.


(b)  Joint status. For all Plan purposes other than those described in Section
14.7(a), including but not limited to determining the
Code §415 limits in Section 4.4, Compensation includes all Compensation paid by
or for any Participating Employer.
93

--------------------------------------------------------------------------------



14.8 SERVICE


An Employee's service includes all Hours of Service and Years of Service with
any and all Participating Employers. An Employe e who terminates employment with
one Participating Employer and immediately commences employment with another
Participating Employer has not separated from service or had a severance from
employment.


14.9 REQUIRED MINIMUM DISTRIBUTIONS


If a Participant is a more than 5% Owner (under Code §416(i) and Section
6.8(e)(6)) of any Participating Employer for which the Participant is an
Employee in the Plan Year the Participant attains age 70 1/2, then the
Participant's "required beginning date" under Section 6.8(e)(5) shall be the
April 1 following the close of the calendar year in which the Participant
attains age 70 1/2.


14.10 COOPERATION AND INDEMNIFICATION


(a)  Cooperation. Each Participating Employer agrees to timely provide all
information the Administrator deems necessary to insure the Plan is operated in
accordance with the requirements of the Code and the Act and will cooperate
fully with the "lead Employer," the Plan, the Plan fiduciaries and other proper
representatives in maintaining the qualified status of the Plan. Such coopera
tion will include payment of such amounts into the Plan, to be allocated to
employees of the Participating Employer, which are reasonably required to
maintain the tax-qualified status of the Plan.


(b)  Indemnity. Each Participating Employer will indemnify and hold harmless the
Administrator, the "lead Employer" and its subsidiaries; officers, directors,
shareholders, employees, and agents of the "lead Employer"; the Plan; the
Trustees, Fiduci aries, Participants and Beneficiaries of the Plan, as well as
their respective successors and assigns, against any cause of action, loss,
liability, damage, cost, or expense of any nature whatsoever (including, but not
limited to, attorney's fees and costs, whether or not s uit is brought, as well
as IRS plan disqualifications, other sanctions or compliance fees or DOL
fiduciary breach sanctions and penalties) arising out of or relating to the
Participating Employer's noncompliance with any of the Plan's terms or
requirements; any in tentional or negligent act or omission the Participating
Employer commits with regard to the Plan; and any omission or provision of
incorrect information with regard to the Plan which causes the Plan to fail to
satisfy the requirements of a tax -qualified plan.


14.11 INVOLUNTARY TERMINATION


Unless the "lead Employer" provides otherwise in an addendum hereto, the "lead
Employer" shall have the power to terminate the participation of any
Participating Employer (hereafter "Terminated Employer") in this Plan. If and
when the "lead Employer" w ishes to exercise this power, the following shall
occur:


(a)  Notice. The "lead Employer" shall give the "Terminated Employer" a notice
of the "lead Employer's" intent to terminate the "Terminated Employer's" status
as a Participating Employer of the Plan. The "lead Employer" will provide such
notice not less than thirty (30) days prior to the date of termination unless
the "lead Employer" determines that the interest of Plan Participants requires
earlier termination.


(b)  Spin-off. The "lead Employer" shall establish a new defined contribution
plan, using the provisions of this Plan with any modifications contained in the
"Terminated Employer's" participation agreement, as a guide to establish a new
defined contribut ion plan (the "spin-off plan"). The "lead Employer" will
direct the Trustee to transfer (in accordance with the rules of Code §414( l)
and the provisions of Section 8.3) the Accounts of the Employees of the
"Terminated Employer" to the "spin -off plan." The "Terminated Employer" shall
be the Employer, Administrator, and sponsor of the "spin-off plan." The Trustee
of the "spin-off plan" shall be the person or entity designated by the
"Terminated Employer," or, in the absence of any such designation, the chief
executive off icer of
the "Terminated Employer." If state law prohibits the "Terminated Employer" from
serving as Trustee, the Trustee is the president of a corporate "Terminated
Employer," the managing partner of a partnership "Terminated Employer," the
managing member of a limite d liability company "Terminated Employer," the sole
proprietor of a proprietorship "Terminated Employer," or in the case of any
other entity type, such other person with title and responsibilities similar to
the foregoing. However, the "lead Employer" shall have the option to designate
an appropriate financial institution as Trustee instead if necessary to protect
the interest of the Participants. The
"lead Employer" shall have the authority to charge the "Terminated Employer" or
the Accounts of the Employees of the "Termina ted
Employer" a reasonable fee to pay the expenses of establishing the "spin-off
plan."


(c)  Alternative. The "Terminated Employer," in lieu of creation of the
"spin-off plan" under (b) above, has the option to elect a transfer alternative
in accordance with this Subsection (c).


(1)  Election. To exercise the option described in this Subsection, the
"Terminated Employer" must inform the "lead Employer" of its choice, and must
supply any reasonably required documentation as soon as practical. If the "lead
Employer" has not received notice of a "Terminated Employer's" exercise of this
option within ten (10) days prior to the stated date of termination, the "lead
Employer" can choose to disregard the exercise and proceed with the Spin-off.


(2)  Transfer. If the "Terminated Employer" selects this option, the
Administrator shall transfer (in accordance with the rules of Code §414(l) and
the provisions of Section 8.3) the Accounts of the Employees of the "Terminated
Employer" to a qualified pla n the "Terminated Employer" maintains. To exercise
this option, the "Terminated Employer" must deliver to the "lead Employer"
94

--------------------------------------------------------------------------------





or Administrator in writing the name and other relevant information of the
transferee plan and must provide such assurances t hat the Administrator shall
reasonable require to demonstrate that the transferee plan is a qualified plan.


(d)  Participants. The Employees of the "Terminated Employer" shall cease to be
eligible to accrue additional benefits under the Plan with respect to
Compensation paid by the "Terminated Employer," effective as of the date of
termination. To the extent that these Employees have accrued but unpaid
contributions as of the date of termination, the "Terminated Employer" shall pay
such amoun ts to the Plan or the "spin-off plan" no later than thirty (30) days
after the date of termination, unless the "Terminated Employer" effectively
selects the Transfer option under Subsection (c)(2) above.


(e)  Consent. By its signature on the participation agreement, the Terminated
Employer specificall y consents to the provisions of this
Article and agrees to perform its responsibilities with regard to the "spin-off
plan," if necessary.


14.12 VOLUNTARY TERMINATION


A Participating Employer (hereafter "withdrawing employer") may voluntarily
withdraw from participation in this Plan at any t ime. If and when a
"withdrawing employer" wishes to withdraw, the following shall occur:


(a)  Notice. The "withdrawing employer" shall inform the "lead Employer" and the
Administrator of its intention to withdraw from the Plan. The Withdrawing
Employer must give the notice not less than thirty (30) days prior to the e
ffective date of its withdrawal.


(b)  Procedure. The "withdrawing employer" and the "lead Employer" shall agree
upon procedures for the orderly withdrawal of the "withdrawing employer" from
the plan. Such procedures may include any of the optional spin-off or transfer
options described in Section 14.11.
(c)  Costs. The "withdrawing employer" shall bear all reasonable costs
associated with withdrawal and transfer under this Section. (d) 
Participants. The Employees of the "withdrawing employer" shall cease to be
eligible to accrue additional benefits under the
Plan as to Compensation paid by the "withdrawing employer," effective as of the
effective date of withdrawal. To the extent t hat such Employees have accrued
but unpaid contributions as of the effective date of withdrawal, the
"withdrawing employer" shall contribute such amounts to the Plan or the
"spin-off plan" promptly after the effective date of withdrawal, unless the
accounts are transferred to a qualified plan the "withdrawing employer"
maintains.
95